EXHIBIT 10.V
EXECUTION VERSION
THIRD AMENDED AND RESTATED
CREDIT AGREEMENT
dated as of
November 16, 2007
among
EL PASO CORPORATION,
EL PASO NATURAL GAS COMPANY and
TENNESSEE GAS PIPELINE COMPANY,
as Borrowers
The Lenders Party Hereto
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Collateral Agent
 
CITICORP NORTH AMERICA, INC.,
Syndication Agent
ABN AMRO BANK N.V., BANK OF AMERICA, N.A. and
DEUTSCHE BANK SECURITIES INC.,
Co-Documentation Agents
CITIGROUP GLOBAL MARKETS INC. and J.P. MORGAN SECURITIES INC.,
as Joint Bookrunners and Co-Lead Arrangers





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
 

              Page   ARTICLE 1
Definitions

 
       
Section 1.01. Defined Terms
    1  
Section 1.02. Terms Generally
    22  
Section 1.03. Accounting Terms; GAAP
    22  
 
        ARTICLE 2
The Credits

 
       
Section 2.01. Commitments
    23  
Section 2.02. Loans and Borrowings
    23  
Section 2.03. Requests for Borrowings
    23  
Section 2.04. Letters of Credit
    24  
Section 2.05. Funding Of Borrowings
    28  
Section 2.06. Interest Elections
    29  
Section 2.07. Optional and Mandatory Termination and Reduction of Commitments
    30  
Section 2.08. Repayment of Loans; Evidence of Debt
    31  
Section 2.09. Optional and Mandatory Prepayment of Loans
    32  
Section 2.10. Fees
    32  
Section 2.11. Interest
    33  
Section 2.12. Alternate Rate of Interest
    34  
Section 2.13. Increased Costs
    34  
Section 2.14. Break Funding Payments
    36  
Section 2.15. Taxes
    36  
Section 2.16. Payments Generally; Pro Rata Treatment; Sharing of Set-Offs
    37  
Section 2.17. Mitigation Obligations; Replacement of Lenders
    39  
 
        ARTICLE 3
Conditions

 
       
Section 3.01. Effective Date; Conditions to Initial Credit Event
    40  
Section 3.02. Each Credit Event
    42  
Section 3.03. Changes In Lenders And Commitments
    43  
 
        ARTICLE 4
Representations and Warranties

 
       
Section 4.01. Organization; Powers
    44  
Section 4.02. Authorization
    44  
Section 4.03. Governmental Approvals; No Conflicts
    44  
Section 4.04. Binding Obligation; Enforceability
    44  
Section 4.05. Financial Condition
    44  

Third Amended and Restated Credit Agreement

i



--------------------------------------------------------------------------------



 



              Page  
Section 4.06. Compliance with Laws and Agreements
    45  
Section 4.07. Litigation
    45  
Section 4.08. Taxes
    46  
Section 4.09. Properties
    46  
Section 4.10. ERISA
    46  
Section 4.11. Investment Company Act
    47  
Section 4.12. Federal Reserve Regulations
    47  
Section 4.13. Collateral
    47  
Section 4.14. Environmental Matters
    47  
Section 4.15. Disclosure
    47  
Section 4.16. Subsidiaries
    47  
 
        ARTICLE 5
Affirmative Covenants

 
       
Section 5.01. Preservation of Existence
    48  
Section 5.02. Compliance with Laws
    48  
Section 5.03. Visitation Rights
    48  
Section 5.04. Books and Records
    48  
Section 5.05. Maintenance of Properties
    48  
Section 5.06. Maintenance of Insurance
    48  
Section 5.07. Security Interests in Collateral
    49  
Section 5.08. Reporting Requirements
    49  
Section 5.09. Collateral Reporting
    51  
 
        ARTICLE 6
Negative Covenants

 
       
Section 6.01. Liens
    51  
Section 6.02. Financial Covenants
    53  
Section 6.03. Debt
    53  
Section 6.04. Disposition of Property or Assets
    54  
Section 6.05. Mergers
    56  
Section 6.06. Use of Proceeds
    57  
Section 6.07. Transactions with Affiliates
    57  
Section 6.08. Restrictive Agreements
    57  
 
        ARTICLE 7
Events of Default

 
        ARTICLE 8
Company Guarantee

 
       
Section 8.01. Company Guarantee
    61  
Section 8.02. No Subrogation
    62  
Section 8.03. Amendments, etc. with Respect to the Obligations
    62  
Section 8.04. Guarantee Absolute and Unconditional
    62  

Third Amended and Restated Credit Agreement

ii



--------------------------------------------------------------------------------



 



              Page  
Section 8.05. Reinstatement
    63  
 
        ARTICLE 9
The Agents

 
        ARTICLE 10
Miscellaneous

 
       
Section 10.01. Notices
    65  
Section 10.02. Waivers; Amendments
    67  
Section 10.03. Expenses; Indemnity; Damage Waiver
    69  
Section 10.04. Successors and Assigns
    70  
Section 10.05. Survival
    74  
Section 10.06. Counterparts; Integration; Effectiveness
    74  
Section 10.07. Severability
    74  
Section 10.08. Right of Setoff
    74  
Section 10.09. Governing Law; Jurisdiction; Consent to Service of Process
    75  
Section 10.10. Waiver Of Jury Trial
    75  
Section 10.11. Headings
    76  
Section 10.12. Confidentiality
    76  
Section 10.13. Security Agreement
    77  
Section 10.14. Amendment and Restatement and Continuing Effect
    77  
Section 10.15. USA Patriot Act
    77  
Section 10.16. Releases
    78  

SCHEDULES:

     
Schedule 1
  Lender Commitments
Schedule 2
  Letter of Credit Commitments
Schedule 3
  Pricing Schedule
Schedule 4.05
  Disclosure Update
Schedule 4.14
  Environmental Matters
Schedule 4.16
  Subsidiaries
Schedule 6.08
  Existing Restrictive Agreements
Schedule 10.16(a)
  Released Subsidiary Guarantors

EXHIBITS:

     
Exhibit A
  Form of Assignment and Assumption
Exhibit B
  Form of Borrowing Request
Exhibit C
  Form of Note
Exhibit D
  Form of Security Agreement
Exhibit E
  Form of Subsidiary Guarantee Agreement
Exhibit F-1
  Form of Opinion of Bracewell & Giuliani LLP, special New York counsel to the
Company

Third Amended and Restated Credit Agreement

iii



--------------------------------------------------------------------------------



 



     
Exhibit F-2
  Form of Opinion of General Counsel or Associate General Counsel to the Company
Exhibit G
  Acceptable Subordination Provisions

Third Amended and Restated Credit Agreement

iv



--------------------------------------------------------------------------------



 



     THIRD AMENDED AND RESTATED CREDIT AGREEMENT dated as of November 16, 2007,
among EL PASO CORPORATION, a Delaware corporation (the “Company”), EL PASO
NATURAL GAS COMPANY, a Delaware corporation (“EPNGC”), TENNESSEE GAS PIPELINE
COMPANY, a Delaware corporation (“TGPC”), the several banks and other financial
institutions from time to time parties to this Agreement (the “Lenders”), and
JPMORGAN CHASE BANK, N.A. (“JPMCB”), as administrative agent (in such capacity,
the “Administrative Agent”) and as collateral agent (in such capacity, the
“Collateral Agent”).
W I T N E S S E T H :
     WHEREAS, the Company, Colorado Interstate Gas Company, a Delaware general
partnership (“CIG”), EPNGC, TGPC, the Administrative Agent and certain of the
Lenders are parties to the Amended and Restated Credit Agreement (as the same
has been amended, supplemented and modified, the “Existing Facility”) dated as
of July 31, 2006;
     WHEREAS, certain of the borrowers under the Existing Facility have
requested that the Existing Facility be amended and restated in its entirety as
more fully set forth herein;
     WHEREAS, the Lenders (who constitute the “Majority Lenders” as defined in
the Existing Facility) and the Administrative Agent are willing to so amend and
restate the Existing Facility, on the terms and subject to the conditions set
forth in this Agreement;
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto hereby agree that, on the Effective Date,
the Existing Facility shall be amended and restated in its entirety as follows:
ARTICLE 1
Definitions
     Section 1.01. Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
     “ABR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Alternate Base Rate.
     “Acceptable Subordination Provisions” means subordination provisions
substantially in the form of Exhibit G hereto or otherwise acceptable to the
Administrative Agent.
     “Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/100th of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
     “Administrative Agent” has the meaning assigned to such term in the
preamble hereof.
Third Amended and Restated Credit Agreement

1



--------------------------------------------------------------------------------



 



     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Agents” means the Administrative Agent, the Collateral Agent, the
Syndication Agent, the Co-Documentation Agents and the Lead Arrangers.
     “Agreement” means the Existing Facility, as amended and restated by this
Third Amended and Restated Credit Agreement, as amended, supplemented or
otherwise modified from time to time.
     “Alternate Base Rate” means, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day and (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%. Any change in the Alternate
Base Rate due to a change in the Prime Rate or the Federal Funds Effective Rate
shall be effective from and including the effective date of such change in the
Prime Rate or the Federal Funds Effective Rate, respectively.
     “Alternate Program” means any program providing for the sale or other
Disposition of trade or other receivables entered into by the Company or a
Subsidiary of the Company on terms customary for such financing transactions.
     “Applicable Rate” means, for any day, with respect to commitment fees and
any Loan, the applicable rate specified in the Pricing Schedule for such day.
     “Approved Fund” has the meaning assigned to such term in Section 10.04.
     “Assets” means, with respect to any Person, all or any part of its
business, property, rights, interests and assets, both tangible and intangible
(including Equity Interests in any Person), wherever situated.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.04), and accepted by the Administrative Agent, in the
form of Exhibit A or any other form approved by the Administrative Agent.
     “Availability Period” means the period from and including the Effective
Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.
     “Board of Directors” means with respect to any Person the Board of
Directors or equivalent governing body of such Person as it may be constituted
from time to time.
     “Board of Governors” means the Board of Governors of the Federal Reserve
System of the United States of America.
     “Borrower” means the Company and each Pipeline Company Borrower, as
applicable.
Third Amended and Restated Credit Agreement

2



--------------------------------------------------------------------------------



 



     “Borrowing” means Loans of the same Type to the same Borrower, made,
converted or continued on the same date and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect.
     “Borrowing Request” means a request substantially in the form of Exhibit B
by a Borrower for a Borrowing in accordance with Section 2.03.
     “Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
     “Business Entity” means a partnership, limited partnership, limited
liability partnership, corporation (including a business trust), limited
liability company, unlimited liability company, joint stock company, trust,
unincorporated association, joint venture or other entity.
     “Capital Lease Obligations” of any Person means the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as a capital
lease on a balance sheet of such Person under GAAP, and the amount of such
obligations at any time shall be the capitalized amount thereof at such time
determined in accordance with GAAP.
     “Cash Collateral Account” has the meaning assigned to such term in the
Security Agreement.
     “Cash Collateralize” means, with respect to any LC Exposure at any date, to
deposit in the Cash Collateral Account, in the name of the Collateral Agent and
for the benefit of the applicable Lenders, an amount in cash equal to 105% of
such LC Exposure as of such date plus any accrued and unpaid interest thereon.
     “Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition thereof;
(b) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, having the highest rating obtainable
from either S&P or Moody’s; (c) certificates of deposit or banker’s acceptances
maturing within one year from the date of acquisition thereof issued by (x) any
Lender, or (y) any commercial bank organized under the laws of the United States
of America or any state thereof or the District of Columbia having combined
capital and surplus of not less than $500,000,000 (any such Lender or bank, a
“Qualifying Lender”); (d) eurodollar time deposits having a maturity of less
than one year purchased directly from any Lender (whether such deposit is with
such Lender or any other Lender hereunder) or issued by any Qualifying Lender;
(e) repurchase agreements and reverse repurchase agreements with a term of not
more than 14 days with any Qualifying Lender relating to marketable direct
obligations
Third Amended and Restated Credit Agreement

3



--------------------------------------------------------------------------------



 



issued or unconditionally guaranteed by the United States; and (f) money market
funds that (i) comply with the criteria set forth in SEC Rule 2a-7 under the
Investment Company Act of 1940, (ii) invest solely in the assets described in
clauses (a) through (e) above and (iii) have portfolio assets of at least
$5,000,000,000.
     “Casualty Event” means an event that causes any property of a Credit Party
or a Restricted Subsidiary to be damaged, destroyed or rendered unfit for normal
use for any reason whatsoever.
     “CGMI” means Citigroup Global Markets Inc.
     “Change in Law” means (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender or any Issuing Bank
(or, for purposes of Section 2.13(b), by any lending office of such Lender or by
such Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.
     “CIG” has the meaning assigned to such term in the recitals hereto.
     “Citibank” means Citibank, N.A.
     “CNA” means Citicorp North America, Inc.
     “CLO” has the meaning assigned to such term in Section 10.04.
     “Co-Documentation Agents” means ABN AMRO Bank N.V., Bank of America, N.A.
and Deutsche Bank Securities Inc., in their capacity as co-documentation agents.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     “Collateral” has the meaning assigned to such term in the Security
Agreement.
     “Collateral Account” has the meaning assigned to such term in the Security
Agreement.
     “Collateral Agent” has the meaning assigned to such term in the Security
Agreement.
     “Collateral Permitted Liens” means Liens (a) for Taxes or other obligations
or requirements owing to or imposed by Governmental Authorities existing or
having priority, as applicable, by operation of law, in each case either (i) not
yet overdue or (ii) being contested in good faith by appropriate proceedings by
the Company or any of its Subsidiaries, as the case may be, provided that
adequate reserves with respect to such contested Taxes or other obligations or
requirements are maintained on the books of the Company or the applicable
Subsidiary of the Company, as the case may be, to the extent required by and in
conformity with GAAP, and no enforcement action shall have been taken toward
foreclosure on the Collateral pursuant to such Liens; (b) for judgments or
orders that do not constitute an Event of Default
Third Amended and Restated Credit Agreement

4



--------------------------------------------------------------------------------



 



under paragraph (g) of Article 7; (c) created under the Security Documents; or
(d) in existence on the Effective Date.
     “Commitment” means, with respect to each Lender, the commitment of such
Lender to make Loans and to acquire participations in Letters of Credit
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.07 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 10.04. The initial amount
of each Lender’s Commitment is set forth on Schedule 1 or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Commitment, as
applicable. The initial aggregate amount of the Commitments is $1,500,000,000.
     “Company” has the meaning assigned to such term in the preamble hereof.
     “Company Guaranteed Obligations” has the meaning assigned to such term in
Section 8.01.
     “Condemnation” means the taking, by right of eminent domain, or a
conveyance in lieu thereof, of property of a Credit Party or a Restricted
Subsidiary.
     “Consolidated EBITDA” means, with respect to any Person for the applicable
period, the sum (without duplication and determined as to such Person and its
consolidated Subsidiaries on a consolidated basis) of (i) earnings before
interest, taxes on income, depreciation and amortization (exclusive of
extraordinary items and gains or losses on sales of assets outside the ordinary
course of business), plus (ii) any nonrecurring noncash charges deducted in the
determination of clause (i), plus or minus (iii) any charge or credit related to
mark-to-market provisions for derivatives exposures plus (iv) the net cash
received for any put options entered into for the purpose of mitigating the
commodity price risk of the hydrocarbon production owned by the Company or any
of its Subsidiaries, minus (v) cash payments during such period not deducted in
the determination of clause (i) on account of charges or reserves taken in a
prior period, minus (vi) income of entities accounted for on the equity method
(including for this purpose MLP and its consolidated Subsidiaries), plus
(vii) distributions of cash to such Person or any of its consolidated
Subsidiaries by any entity accounted for on the equity method (including for
this purpose MLP and its consolidated Subsidiaries), provided that the aggregate
amount included pursuant to this clause (vii) during the term of this Agreement
shall not exceed the aggregate amount excluded pursuant to clause (vi) in
respect of periods commencing on or after January 1, 2006, plus (viii) for
purposes of determining the Consolidated EBITDA of any Pipeline Company
Borrower, all non-recurring losses or expenses deducted from the determination
of earnings for such period to the extent such losses or expenses were funded
from capital contributions from any holder of Equity Interests in such Person
plus (ix) for any period, the amount of insurance proceeds received in such
period or determined by such Person in such period to be receivable in a future
period, but not to exceed the amount by which Consolidated EBITDA for such
period or any prior period is reduced on account of the loss to which such
insurance proceeds relate; plus (x) any charges taken during such period in
connection with the payment, repayment, redemption, defeasance, early retirement
or refinancing of any debt; provided that if such Person or any of its
Subsidiaries shall have consummated any material acquisition or Disposition
during such period, Consolidated EBITDA shall be determined on a pro forma basis
as if such acquisition or Disposition had occurred on the first day of such
period.
Third Amended and Restated Credit Agreement

5



--------------------------------------------------------------------------------



 



     “Contingent Guaranty” has the meaning assigned to such term in the
definition of the term “Guaranty” contained in this Section 1.01.
     “Control” means, at any time of determination, the possession, directly or
indirectly, at such time, of the power to direct or cause the direction of the
management or policies of a Person, whether through the ability to exercise
voting power, by contract or otherwise. “Controlling” and “Controlled” have
meanings correlative thereto.
     “Covered Asset” means any Asset owned by a Restricted Subsidiary, the
Disposition of which is subject to subclause (i) or (ii) of Section 6.04(b).
     “Credit Contact” has the meaning assigned to such term in clause (ii)(D) of
Section 10.04(b).
     “Credit Exposure” means, with respect to any Lender at any time, (i) the
amount of such Lender’s Commitment, if the Commitments are still in existence,
or (ii) if the Commitments have terminated or expired, the amount of its
Outstandings.
     “Credit Party” means each Borrower and each Guarantor.
     “Credit Party Guarantee” means (a) the Subsidiary Guarantee Agreement and
(b) the Guaranty of the Company set forth in Article 8 in favor of the
Administrative Agent for the ratable benefit of the Lenders.
     “Credit Related Party” means each Borrower, each Guarantor and each
Restricted Subsidiary.
     “Debt” means, as to any Person, all Indebtedness of such Person other than
(a) any Project Financing of such Person, (b) in the case of the Company or a
Subsidiary of the Company, any liabilities of the Company or such Subsidiary, as
the case may be, under any Alternate Program, or any document executed by the
Company or such Subsidiary, as the case may be, in connection therewith, (c) in
the case of the Company or a Subsidiary of the Company, any obligations of the
Company or a Subsidiary of the Company with respect to lease payments for the
headquarters building of the Company located in Houston, Texas, (d) to the
extent paid on or prior to the fifth Business Day after the due date therefor,
the aggregate amount of all LC Disbursements that have not yet been reimbursed
by or on behalf of such Person and all unpaid, non-contingent obligations of
such Person to reimburse a bank or other Person in respect of amounts paid under
a letter of credit or similar instrument, and (e) in the case of the Company,
those items included as “securities of consolidated subsidiaries” (or analogous
line item) as listed in the consolidated balance sheet of the Company as of
December 31, 2006, and regardless of any change thereafter in accounting
treatment thereof, so long as the terms and conditions of any financing
associated with any such items referred to in this clause (e) (or successive
extensions or refinancings thereof) are not amended so as to become more
restrictive to the Company or its Subsidiaries than the terms and conditions of
this Agreement.
     “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
Third Amended and Restated Credit Agreement

6



--------------------------------------------------------------------------------



 



     “Departing Lender” means (i) a Deposit Lender party to (and as defined in)
the Existing Facility or (ii) a Revolving Lender party to the Existing Facility
not listed in Schedule 1 hereto.
     “Disposition” means with respect to any asset or property of any Person,
any sale, transfer or other disposition of ownership thereof by such Person,
including any casualty with respect thereto or condemnation thereof or
foreclosure thereon (but shall not include the granting or existence of a Lien
permitted hereunder, or the granting or existence of any other encumbrance not
prohibited hereunder, with respect thereto, or the issuance by such Person of
indebtedness or equity). “Dispose” shall have a correlative meaning. For the
avoidance of doubt, the issuance of (i) Equity Interests (x) by the Company or
(y) by any of the Company’s Subsidiaries to the Company or any of its other
Subsidiaries or (ii) Debt by the Company or any of its Subsidiaries, in each
case that is not prohibited under the Credit Agreement shall not constitute a
Disposition.
     “dollars” or “$” refers to lawful money of the United States of America.
     “Effective Date” has the meaning assigned such term in Section 3.01.
     “El Paso Tennessee” means El Paso Tennessee Pipeline Co., a Delaware
corporation.
     “Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, regulating or
imposing liability or standards of conduct concerning protection of the
environment, preservation or reclamation of natural resources, the management,
release or threatened release of any Hazardous Material or to health and safety
matters.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower or any Subsidiary of a Borrower
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
     “EPNG Holding” means El Paso EPNG Investments, L.L.C., a Delaware limited
liability company.
     “EPNGC” has the meaning assigned to such term in the preamble hereof.
     “Equity Interests” means (i) any capital stock, partnership, joint venture,
member or limited liability or unlimited liability company interest, beneficial
interest in a trust or similar entity, or other equity interest in another
Person of whatever nature, and (ii) any warrants, options or other rights to
acquire such stock or interests.
Third Amended and Restated Credit Agreement

7



--------------------------------------------------------------------------------



 



     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
from time to time thereunder.
     “ERISA Affiliate” means any Person who is a member of the Company’s
controlled group within the meaning of Section 4001(a)(14)(A) of ERISA.
     “Eurodollar”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.
     “Event of Default” has the meaning assigned to such term in Article 7.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of a Borrower hereunder, (a) income, franchise,
branch profits or similar taxes imposed on (or measured by) its net income by
the United States of America, or by the jurisdiction under the laws of which
such recipient is organized or in which its principal office is located or, in
the case of any Lender, in which its applicable lending office is located, and
(b) in the case of a Foreign Lender (other than an assignee pursuant to a
request by a Borrower under Section 2.17(b)), any withholding tax that is
imposed on amounts payable to such Foreign Lender (i) at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from a Borrower with respect to such withholding tax
pursuant to Section 2.15(a) or (ii) that is attributable to such Foreign
Lender’s failure to comply with Section 2.15(e).
     “Exempted Guarantor” means El Paso Tennessee.
     “Existing Facility” has the meaning set forth in the recitals hereof.
     “Existing Letters of Credit” means the Deposit Letters of Credit and
Revolving Letters of Credit (as each such term is defined under the Existing
Facility) outstanding as of the Effective Date under the Existing Facility.
     “Federal Funds Effective Rate” means, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
     “Fee Letter” means the Letter Agreement dated as of October 18, 2007, among
the Company, JPMorgan, JPMCB and CGMI.
Third Amended and Restated Credit Agreement

8



--------------------------------------------------------------------------------



 



     “FERC” means the Federal Energy Regulatory Commission, or any agency or
authority of the United States from time to time succeeding to its function.
     “FERC-Regulated Restricted Subsidiary” means any Restricted Subsidiary
whose principal business purpose is the ownership of and operation of assets and
properties, including without limitation natural gas pipelines, that are subject
to regulations promulgated by FERC.
     “Final Payment Date” means the date on which all Loans, interest, fees and
other amounts (other than obligations for taxes, costs, indemnifications,
reimbursements and damages in respect of which no assertion of liability
(whether oral or written) and no claim or demand for payment (whether oral or
written) has been made (and, in the case of obligations for indemnification, no
notice for indemnification has been issued by the indemnitee) at such time)
payable by any Borrower hereunder or under any Note shall have been paid, all LC
Disbursements shall have been reimbursed, no Lender shall have any Commitment
(including any LC Commitment) hereunder and all Letters of Credit shall have
expired or terminated.
     “Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company.
     “Financing Document” has the meaning assigned such term in the Security
Agreement.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.
     “GAAP” means generally accepted accounting principles in the United States
of America, as in effect from time to time.
     “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
     “Guarantor” means each of the Company and the Subsidiary Guarantors.
     “Guaranty”, “Guaranteed” and “Guaranteeing” each means any act by which any
Person assumes, guarantees, endorses or otherwise incurs direct or contingent
liability in connection with, or agrees to purchase or otherwise acquire or
otherwise assures a creditor against loss in respect of, any Debt or any Project
Financing of any Person (other than any such liability existing on the Original
Effective Date in respect of Debt or Project Financing of the Company or any of
its consolidated Subsidiaries outstanding on the Original Effective Date or any
extensions or renewals thereof that do not increase the liability of such
Person)(excluding (a) any liability by endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
business, (b) any liability in connection with obligations of the Company or any
of its consolidated Subsidiaries, including obligations under any conditional
sales agreement, equipment trust financing or equipment lease, and (c) any such
act in connection with a Project Financing that either (i) guarantees to the
provider of such Project Financing or any other Person performance of the
acquisition, improvement, installation, design,
Third Amended and Restated Credit Agreement

9



--------------------------------------------------------------------------------



 



engineering, construction, development, completion, maintenance or operation of,
or otherwise affects any such act in respect of, all or any portion of the
project that is financed by such Project Financing or performance by a Project
Financing Subsidiary of certain obligations to Persons other than the provider
of such Project Financing, except during any period, and then only to the
extent, that such guaranty is a guaranty of payment of such Project Financing
(other than a guaranty of payment of the type referred to in subclause
(ii) below) or (ii) is contingent upon, or the obligation to pay or perform
under which is contingent upon, the occurrence of any event other than or in
addition to the passage of time or any Project Financing becoming due (any such
act referred to in this clause (c) being a “Contingent Guaranty”)).
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature, in each case above to the
extent regulated pursuant to any Environmental Law.
     “Hedging Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement or interest rate insurance,
foreign exchange contract, currency swap or option agreement, forward contract
or any other similar agreement or arrangement designed to alter the risks of any
Person arising from fluctuations in interest rates or currency values.
     “Indebtedness” of any Person means, without duplication (a) indebtedness of
such Person for borrowed money, (b) obligations of such Person (other than any
portion of any trade payable obligation of such Person) to pay the deferred
purchase price of property or services, and (c) Capital Lease Obligations of
such Person.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Interest Election Request” means a request by a Borrower to convert or
continue a Borrowing in accordance with Section 2.06.
     “Interest Payment Date” means (a) with respect to any ABR Loan, the last
day of each March, June, September and December, and (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurodollar Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period.
     “Interest Period” means, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing, or on the last day of the
immediately preceding Interest Period therefor, as applicable, and ending one
week or two weeks thereafter or on the numerically corresponding day in the
calendar month that is one, two, three or six months thereafter, as the
applicable Borrower may elect; provided, that (a) if any Interest Period would
end on a day other than a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless, in the case of a one, two, three or
six month Interest Period, such next succeeding Business Day would fall in the
next calendar month, in which case such
Third Amended and Restated Credit Agreement

10



--------------------------------------------------------------------------------



 



Interest Period shall end on the next preceding Business Day and (b) any one,
two, three or six month Interest Period that commences on the last Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period.
     “ISP” means International Standby Practices, International Chamber of
Commerce Publication No. 590 as the same may be amended or replaced from time to
time.
     “Issuing Bank” means each of JPMCB and Citibank and, at any time and from
time to time, up to three other Lenders that are designated in writing by the
Company and that agree to issue one or more Letters of Credit hereunder, in each
case in its capacity as the issuer of each Letter of Credit issued by it
hereunder, and its successors in such capacity as provided in Section 2.04(i);
provided that with respect to the Existing Letters of Credit, the Lender which
issued the same shall be the initial Issuing Bank with respect thereto. Each
Issuing Bank may, in its discretion, arrange for one or more Letters of Credit
to be issued by Affiliates of such Issuing Bank acceptable to the Company, in
which case the term “Issuing Bank” shall include any such Affiliate with respect
to Letters of Credit issued by such Affiliate.
     “JPMCB” has the meaning assigned to such term in the preamble hereof.
     “JPMorgan” means J.P. Morgan Securities Inc.
     “LC Commitment” means, with respect to each Issuing Bank, the commitment of
such Issuing Bank to issue Letters of Credit hereunder, as such commitment may
be reduced or increased from time to time pursuant to a writing signed by the
Company, such Issuing Bank and the Administrative Agent. The initial amount of
each Issuing Bank’s LC Commitment is set forth on Schedule 2, or in the
documentation pursuant to which such Issuing Bank shall have assumed its LC
Commitment, as applicable.
     “LC Disbursement” means a payment made by an Issuing Bank pursuant to a
Letter of Credit issued by such Issuing Bank.
     “LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all LC Disbursements in respect of Letters of Credit that have not yet
been reimbursed by or on behalf of the Borrowers at such time, whether directly,
through a Borrowing, or otherwise. The LC Exposure of any Lender at any time
shall be its Percentage of the total LC Exposure at such time.
     “Lead Arrangers” means CGMI and JPMorgan, in their capacity as Joint Lead
Arrangers and Joint Bookrunners.
     “Lenders” means the Persons listed on Schedule 1 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.
     “Letter of Credit” means any letter of credit issued by an Issuing Bank
pursuant to this Agreement, including, after the Effective Date, all Existing
Letters of Credit.
Third Amended and Restated Credit Agreement

11



--------------------------------------------------------------------------------



 



     “LIBO Rate” means, with respect to any Interest Period, the rate per annum
equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”) from Reuters
Reference LIBOR01 page (or any successor thereto or substitute therefor provided
by Reuters providing rate quotations comparable to those currently provided on
such pages, as designated by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
dollar deposits with a maturity comparable to such Interest Period. In the event
that such rate is not available at such time for any reason, then the “LIBO
Rate” with respect to such Eurodollar Borrowing for such Interest Period shall
be the rate at which dollar deposits of $5,000,000 and for a maturity comparable
to such Interest Period are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.
     “Lien” means any lien, security interest or other charge or encumbrance, or
any assignment of the right to receive income, or any other type of preferential
arrangement, in each case to secure any Indebtedness or any Guaranty of any
Person.
     “Loan” means a loan made pursuant to Section 2.01.
     “Loan Documents” means, collectively, this Agreement, the Security
Agreement, the Subsidiary Guarantee Agreement, the other Security Documents, any
Letter of Credit, the Notes (as applicable), and any other agreement entered
into in connection with the transactions contemplated by this Agreement.
     “Majority Lenders” means, at any time, Lenders having more than 50% of the
aggregate Credit Exposures at such time.
     “Mandatory Asset Reduction Amount” means:
   (a) with respect to a Mandatory Asset Reduction Event described in clause
(a) of the definition thereof, 100% of the Net Cash Proceeds thereof;
   (b) with respect to a Mandatory Asset Reduction Event described in clause
(b) of the definition thereof, (i) if such Mandatory Asset Reduction Event does
not occur concurrently with, or during the pendency of, an Event of Default, an
amount equal to 80% of the Net Cash Proceeds thereof, or (ii) if such Mandatory
Asset Reduction Event occurs concurrently with, or during the pendency of, an
Event of Default, an amount equal to 100% of the Net Cash Proceeds thereof;
   (c) with respect to a Mandatory Asset Reduction Event described in clause
(c) of the definition thereof, (i) if such Mandatory Asset Reduction Event does
not occur concurrently with, or during the pendency of, an Event of Default, an
amount equal to 80% of the cash dividend or other distribution described in
clause (c) of the definition of “Mandatory Asset Reduction Event”, or (ii) if
such Mandatory Asset Reduction Event occurs concurrently with, or during the
pendency of, an Event of Default, an amount equal to 100% of such cash dividend
or other distribution; and
Third Amended and Restated Credit Agreement

12



--------------------------------------------------------------------------------



 



   (d) with respect to a Mandatory Asset Reduction Event described in clause
(d) of the definition thereof, (i) if such Mandatory Asset Reduction Event does
not occur concurrently with, or during the pendency of, an Event of Default, an
amount equal to 80% of the portion of the Net Cash Proceeds thereof that is not
either (x) paid to the applicable Restricted Subsidiary’s Parent (or to such
Parent’s designee) as a cash dividend or distribution or (y) invested in
Qualified Investments within the time period required pursuant to such clause
(d), or (ii) if such Mandatory Asset Reduction Event occurs concurrently with,
or during the pendency of, an Event of Default, an amount equal to 100% of the
Net Cash Proceeds thereof.
     “Mandatory Asset Reduction Event” means:
     (a) the receipt by the Company or any Subsidiary Guarantor or its designee
of Net Cash Proceeds from any Disposition of Collateral (other than a
Disposition pursuant to Section 6.04(a)(iv));
     (b) with respect to any Restricted Subsidiary that is a Guarantor, the
receipt by such Restricted Subsidiary or its designee of Net Cash Proceeds from
any Disposition of any Covered Asset owned by such Restricted Subsidiary;
     (c) with respect to any Restricted Subsidiary that is not a Guarantor, the
receipt by the Parent of such Restricted Subsidiary (or by such Parent’s
designee) of a cash dividend or distribution of any amount received by such
Restricted Subsidiary from any Disposition of any of its Covered Assets; and
     (d) with respect to any Pipeline Company Borrower or Subsidiary of a
Pipeline Company Borrower (i) if an Event of Default or a Default which is not
capable of being cured before becoming an Event of Default has occurred and is
continuing at the time of any receipt by such Pipeline Company Borrower or
Subsidiary of a Pipeline Company Borrower of Net Cash Proceeds from any
Disposition of any of its Covered Assets, such receipt of Net Cash Proceeds, and
(ii) if no Event of Default or Default which is not capable of being cured
before becoming an Event of Default has occurred and is continuing at the time
of any receipt by such Pipeline Company Borrower or Subsidiary of a Pipeline
Company Borrower of Net Cash Proceeds from any Disposition of any of its Covered
Assets, the failure of such Pipeline Company Borrower or Subsidiary of a
Pipeline Company Borrower to, within 365 days of such receipt (or, in the case
of clause (y) below, if a binding contract to make a Qualified Investment with
respect to all or any portion of such Net Cash Proceeds has been entered into
within such 365 day period, then as to the amount of such Qualified Investment,
the failure to invest such amount in such Qualified Investment within 540 days
of such receipt), take either of the following actions: (x) make a cash dividend
or distribution to its Parent (or to such Parent’s designee) in an amount equal
to such Net Cash Proceeds or (y) invest the portion of such Net Cash Proceeds
that is not paid as a cash dividend or distribution under clause (x) above in
one or more Qualified Investments; provided that, for the avoidance of doubt, if
Net Cash Proceeds from a Disposition of a single Covered Asset are received by
the applicable Pipeline Company Borrower or Subsidiary of a Pipeline Company
Borrower in installments, the 365- and 540-day periods shall apply to each
individual installment and commence for each installment on the date of receipt
by the applicable
Third Amended and Restated Credit Agreement

13



--------------------------------------------------------------------------------



 



Pipeline Company Borrower or Subsidiary of a Pipeline Company Borrower of such
installment.
     “Margin Stock” means “margin stock” as defined in Regulation U of the Board
of Governors, as in effect from time to time.
     “Material Adverse Effect” means a material adverse effect on (i) the
business, assets, operations or financial condition of the Company and its
consolidated Subsidiaries on a consolidated basis, (ii) the ability of the
Credit Parties to perform their obligations under the Loan Documents or
(iii) the validity or enforceability of the Loan Documents or the validity,
perfection, priority or enforceability of the Liens created thereunder.
     “Material Credit Related Party” has the meaning set forth in paragraph
(f) of Article 7.
     “Maturity Date” means November 19, 2012.
     “MLP” means El Paso Pipeline Partners, L.P., a Delaware limited
partnership.
     “Moody’s” means Moody’s Investors Service, Inc.
     “Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Company or an ERISA Affiliate is making
or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions
and in respect of which the Company or an ERISA Affiliate has any liability
(contingent or otherwise), such plan being maintained pursuant to one or more
collective bargaining agreements.
     “Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, which (a) is maintained for employees of the
Company or an ERISA Affiliate and at least one Person other than the Company and
its ERISA Affiliates, or (b) was so maintained and in respect of which the
Company or an ERISA Affiliate could have liability under Section 4064 or 4069 of
ERISA in the event such plan has been or were to be terminated.
     “Net Cash Proceeds” means, with respect to the Disposition of any asset or
property, an amount equal to one hundred percent (100%) of the cash proceeds
from such Disposition, net of any Taxes, indemnity obligations, purchase price
adjustments and analogous items, related transaction fees (including legal
fees), commissions and expenses and, if applicable, amounts required to satisfy
Indebtedness or other obligations secured by Permitted Liens, or other Liens
permitted under, or other encumbrances not prohibited by, this Agreement, on the
related property or asset, and net of all costs reasonably estimated to be
associated with terminating all Hedging Agreements, if any, entered into in
connection with such related property or assets, which Hedging Agreements are
not being sold as part of such Disposition, in each case paid or reasonably
reserved against; provided that if Net Cash Proceeds from the Disposition of
Covered Assets resulting from any Casualty Event or Condemnation either (x) do
not exceed $1,000,000 for any single Casualty Event or any single Condemnation
with respect to a Covered Asset, or (y) are both (i) equal to or less than
$5,000,000 on an individual basis, and (ii) equal to or less than $10,000,000 in
the aggregate during any fiscal year of the Company, then such Net Cash Proceeds
shall not be considered Net Cash Proceeds for purposes of the application of
Section
Third Amended and Restated Credit Agreement

14



--------------------------------------------------------------------------------



 



2.07 and the definitions of “Mandatory Asset Reduction Amount” and “Mandatory
Asset Reduction Event”; and provided, further, if Net Cash Proceeds from the
Disposition of Covered Assets (other than Dispositions described in the
preceding proviso) are both (a) equal to or less than $5,000,000 on an
individual basis, and (b) equal to or less than $10,000,000 in the aggregate
during any fiscal year of the Company, then such Net Cash Proceeds shall not be
considered Net Cash Proceeds for purposes of the application of Section 2.07 and
the definitions of “Mandatory Asset Reduction Amount” and “Mandatory Asset
Reduction Event”.
     “Notes” means the promissory notes, if any, of any Borrower evidencing
Loans under this Agreement in the form of Exhibit C.
     “Obligations” means, collectively, (a) all Indebtedness, liabilities under
Guaranties and other obligations of each Borrower owing to the Administrative
Agent, the Collateral Agent, each Issuing Bank and each Lender, of whatsoever
nature and howsoever evidenced, due or to become due, now existing or hereafter
arising, whether direct or indirect, absolute or contingent, which may arise
under, out of, or in connection with this Agreement or the other Loan Documents,
including the full and punctual payment when due of any unpaid principal of the
Loans and LC Exposure, interest, fees, reimbursement obligations, guaranty
obligations, penalties, indemnities, legal and other fees, charges and expenses,
and amounts advanced by and expenses incurred in order to preserve any
collateral or security interest, whether due by acceleration or otherwise, and
(b) any and all obligations owed by each Borrower under a Secured Hedging
Agreement, including any amounts payable in respect of an early termination
under any Secured Hedging Agreement, and (c) any amendment, restatement or
modification of any of the foregoing, including, with respect to each of clauses
(a) through (c), interest accruing at any post-default rate and Post-Petition
Interest.
     “Original Effective Date” means November 23, 2004.
     “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement.
     “Outstandings” means, with respect to any Lender at any time, the aggregate
outstanding amount of such Lender’s Loans and its LC Exposure at such time.
     “Parent” means, with respect to any Restricted Subsidiary, the holder of
the Equity Interests of such Restricted Subsidiary, and any Person to whom such
Equity Interests are assigned in accordance with the Loan Documents.
     “Participant” has the meaning set forth in Section 10.04.
     “Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)).
     “PBGC” means the Pension Benefit Guaranty Corporation established pursuant
to Title IV of ERISA and any successor entity performing similar functions.
Third Amended and Restated Credit Agreement

15



--------------------------------------------------------------------------------



 



     “Percentage” means, with respect to any Lender, the percentage of the total
Credit Exposures represented by such Lender’s Credit Exposure.
     “Permitted Execution Actions” has the meaning set forth in paragraph (g) of
Article 7.
     “Permitted Liens” means:
     (a) inchoate Liens and charges imposed by law and incidental to
construction, maintenance, development or operation of properties, or the
operation of business, in the ordinary course of business if payment of the
obligation secured thereby is not yet overdue or if the validity or amount of
which is being contested in good faith by the Company or any of its
Subsidiaries;
     (b) Liens for Taxes, assessments, obligations under workers’ compensation
or other social security legislation or other requirements, charges or levies of
any Governmental Authority, in each case not yet overdue, or which are being
contested in good faith by appropriate proceedings;
     (c) Liens reserved in any oil, gas or other mineral lease entered into in
the ordinary course of business for rent, royalty or delay rental under such
lease and for compliance with the terms of such lease;
     (d) easements, servitudes, rights-of-way and other rights, exceptions,
reservations, conditions, limitations, covenants and other restrictions that do
not materially interfere with the operation, value or use of the properties
affected thereby;
     (e) conventional provisions contained in any contracts or agreements
affecting properties under which the Company or any of its Subsidiaries is
required immediately before the expiration, termination or abandonment of a
particular property to reassign to such Person’s predecessor in title all or a
portion of such Person’s rights, titles and interests in and to all or portion
of such property;
     (f) pledges and deposits to secure the performance of bids, tenders, trade
or government contracts (other than for repayment of borrowed money), leases,
licenses, statutory obligations, surety bonds, performance bonds, completion
bonds and other obligations of a like kind incurred in the ordinary course of
business;
     (g) any Lien reserved in a grant or conveyance in the nature of a farm-out
or conditional assignment to the Company or any of its Subsidiaries entered into
in the ordinary course of business on reasonable terms to secure undertakings of
the Company or any such Subsidiary in such grant or conveyance;
     (h) any Lien consisting of (i) landlord’s liens under leases to which the
Company or any of its Subsidiaries is a party or other Liens on leased property
reserved in leases thereof for rent or for compliance with the terms of such
leases, (ii) rights reserved to or vested in any municipality or governmental,
statutory or public authority to control or regulate any property of the Company
or any of its Subsidiaries, or to use such property in any manner which does not
materially impair the use of such property for the purposes for which it is held
by the Company
Third Amended and Restated Credit Agreement

16



--------------------------------------------------------------------------------



 



or any such Subsidiary, (iii) obligations or duties to any municipality or
public authority with respect to any franchise, grant, license, lease or permit
and the rights reserved or vested in any governmental authority or public
utility to terminate any such franchise, grant, license, lease or permit or to
condemn or expropriate any property, and (iv) zoning laws and ordinances and
municipal regulations;
     (i) the creation of interests in property of the character commonly
referred to as a “royalty interest” or “overriding royalty interest”, production
payments, farmouts, leases, subleases, rights of way and other easements,
participations, joint venture, joint operating, unitization, pooling and
communitization agreements, or other similar transactions in the ordinary course
of business; and
     (j) any judgment lien in respect of any judgment or order that does not
constitute an Event of Default under paragraph (g) of Article 7.
     “Person” means an individual, a Business Entity, or a country or any
political subdivision thereof or any agency or instrumentality of such country
or subdivision.
     “Pipeline Company Borrower” means each of EPNGC and TGPC.
     “Plan” means a Single Employer Plan or a Multiple Employer Plan.
     “Pledged Company” has the meaning assigned to such term in the Security
Agreement.
     “Post-Petition Interest” means interest accruing after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding.
     “Pricing Schedule” means Schedule 3 attached hereto.
     “Prime Rate” means the rate of interest per annum publicly announced from
time to time by JPMCB as its prime rate in effect at its principal office in New
York City; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.
     “Project Financing” means any Indebtedness (a) incurred to finance or
refinance the acquisition, improvement, installation, design, engineering,
construction, development, completion, maintenance or operation of, or otherwise
in respect of, all or any portion of any project, or any asset related thereto
(including, with respect to transactions in connection with the power and gas
contract restructuring business of the Company) and any Guaranty with respect
thereto, other than any portion of such Indebtedness or Guaranty permitting or
providing for recourse against the Company or any of its Subsidiaries, which
recourse is other than (i) recourse to the Equity Interests in, Indebtedness or
other obligations of, or assets of, one or more Project Financing Subsidiaries,
and (ii) such recourse as exists under any Contingent Guaranty or (b) of any
Project Financing Subsidiary, or any Guaranty with respect thereto, that is
secured solely by, or recourse for which is limited solely to, the Equity
Interests in, Indebtedness or other obligations of, or assets of, one or more
Project Financing Subsidiaries.
Third Amended and Restated Credit Agreement

17



--------------------------------------------------------------------------------



 



     “Project Financing Subsidiary” means any Subsidiary of the Company whose
principal purpose is to incur Project Financing, or to become a direct or
indirect partner, member or other equity participant or owner in a Business
Entity so created, and substantially all the assets of which Subsidiary or
Business Entity are limited to (a) those assets being financed (or to be
financed), or the operation of which is being financed (or to be financed), in
whole or in part by a Project Financing, (b) power contracts, gas contracts,
administrative or other related service agreements and swap agreements related
to gas or power, or (c) Equity Interests in, or Indebtedness or other
obligations of, one or more other such Subsidiaries or Business Entities or to
Indebtedness or other obligations of the Company or its Subsidiaries or other
Persons. For purposes of this definition, “swap agreement” means any agreement
with respect to any swap, forward, future or derivative transaction or option or
similar agreement involving, or settled by reference to, one or more rates,
currencies, commodities, equity or debt instruments or securities, or economic,
financial or pricing indices or measures of economic, financial or pricing risk
or value or any similar transaction or any combination of these transactions.
     “Qualified Investments” means:
     (a) for any FERC-Regulated Restricted Subsidiary, (i) expenditures that
would constitute maintenance or expansion capital expenditures or other
investments or reinvestments to repair, construct, purchase, or otherwise
acquire Assets that would, following such repair, construction, purchase, or
other acquisition, become eligible for rate coverage under regulations
promulgated by FERC, (ii) other than repayments of such Indebtedness during the
pendency of an Event of Default, repayments of Indebtedness incurred by such
Restricted Subsidiary for the purpose of financing expenditures or other
investments or reinvestments described in clause (a)(i) above, (iii) other than
such payments (or retention of funds) during the pendency of an Event of
Default, payments (or retention of funds) to reimburse such Restricted
Subsidiary for amounts paid from such Restricted Subsidiary’s operating cash
flow within the previous 365 days for expenditures or other investments or
reinvestments of the type described in clause (a)(i) or (a)(ii) above (if, in
the case of clause (a)(ii), a repayment of Indebtedness described in such clause
was made during the pendency of an Event of Default that was subsequently cured
and no other Event of Default is then pending), to the extent such expenditures
or such other investments or reinvestments have not previously been reimbursed
to such Restricted Subsidiary pursuant to this clause (a)(iii), or (iv) a loan
subject to Acceptable Subordination Provisions, to any other FERC-Regulated
Restricted Subsidiary, the proceeds of which shall be used by such
FERC-Regulated Restricted Subsidiary for any of the expenditures or other
investments or reinvestments of the type described in clauses (a)(i), (a)(ii) or
(a)(iii) above; and
     (b) for any Unregulated Restricted Subsidiary, (i) maintenance or expansion
capital expenditures or other investments or reinvestments in Assets that are
useful to the business conducted by such Restricted Subsidiary, (ii) other than
repayments of such Indebtedness during the pendency of an Event of Default,
repayments of Indebtedness incurred by such Restricted Subsidiary for the
purpose of financing expenditures or other investments or reinvestments
described in clause (b)(i) above, and (iii) other than such payments (or
retention of funds) during the pendency of an Event of Default, payments (or
retention of funds) to reimburse such Restricted Subsidiary for amounts paid
from
Third Amended and Restated Credit Agreement

18



--------------------------------------------------------------------------------



 



such Restricted Subsidiary’s operating cash flow within the previous 365 days
for expenditures or other investments or reinvestments of the type described in
clause (b)(i) or (b)(ii) above (if, in the case of clause (b)(ii), a repayment
of Indebtedness described in such clause was made during the pendency of an
Event of Default that was subsequently cured and no other Event of Default is
then pending), to the extent such expenditures or such other investments or
reinvestments have not previously been reimbursed to such Restricted Subsidiary
pursuant to this clause (b)(iii).
Notwithstanding the foregoing, an investment in or acquisition of any equity
ownership in any other entity shall constitute a Qualified Investment if an
acquisition of the principal operating assets of such entity would constitute a
Qualified Investment.
     “Qualified Investments Account” has the meaning assigned to such term in
the Security Agreement.
     “Reference Indenture” means the Indenture dated as of March 5, 2003 between
Southern Natural Gas Company, a Delaware Corporation, and The Bank of New York,
as trustee, governing Southern Natural Gas Company’s 8-7/8% Notes due 2010, as
in effect on the Effective Date; provided that for purposes of this Agreement,
the percentage set forth in Section 3.05(b)(5) of the Reference Indenture shall
be deemed to be 5%.
     “Register” has the meaning set forth in Section 10.04.
     “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents,
advisors and trustees of such Person and such Person’s Affiliates.
     “Released Parties” has the meaning set forth in Section 10.16(a).
     “Restricted Subsidiaries” means, collectively, each Pipeline Company
Borrower and each of their respective consolidated Subsidiaries (other than
Project Financing Subsidiaries) and each Subsidiary Guarantor (other than the
Exempted Guarantor); provided, however, that any such Person shall cease to be a
“Restricted Subsidiary” hereunder immediately upon any Disposition of the Equity
Interests in such Person permitted by Section 6.04 that results in such Person
no longer being a direct or indirect Subsidiary of the Company.
     “S&P” means Standard & Poors’ Ratings Group.
     “SEC” means the United States Securities and Exchange Commission.
     “Secured Hedging Agreement” has the meaning assigned to such term in the
Security Agreement.
     “Secured Obligations” has the meaning assigned to such term in the Security
Agreement.
     “Secured Parties” has the meaning assigned to such term in the Security
Agreement.
Third Amended and Restated Credit Agreement

19



--------------------------------------------------------------------------------



 



     “Security Agreement” means the Third Amended and Restated Security
Agreement substantially in the form of Exhibit D hereto, dated as of the
Effective Date, executed and delivered by the Collateral Agent, each Credit
Party and the Depository Bank (as defined therein).
     “Security Documents” means, collectively, the Subsidiary Guarantee
Agreement, the Security Agreement and all other security documents hereafter
delivered by a Credit Party to the Administrative Agent or the Collateral Agent
granting or purporting to grant a Lien on any property or Asset of any Credit
Party to secure the Secured Obligations.
     “Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Company or an ERISA Affiliate and no Person other than the Company and its ERISA
Affiliates or (b) was so maintained and in respect of which the Company or an
ERISA Affiliate could have liability under Section 4069 of ERISA in the event
such plan has been or were to be terminated.
     “Specified Indenture Debt” means any Debt issued pursuant to an indenture
qualified under the Trust Indenture Act of 1939, as amended, and the principal
amount of which, at the time of determination, exceeds $50,000,000.
     “Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board of Governors to which the Administrative Agent is
subject for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board of Governors). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
     “Subsidiary” means, as to any Person (the “parent”) at any date, any
Business Entity the accounts of which are, or are required to be, consolidated
with those of the parent in the parent’s consolidated financial statements if
such financial statements were prepared in accordance with GAAP as of such date,
as well as any other Business Entity of which the shares of stock or other
Equity Interests having ordinary voting power (other than stock or such other
Equity Interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of
such Business Entity are at the time owned, directly or indirectly, through one
or more Subsidiaries, or both, by such Person.
     “Subsidiary Guarantee Agreement” means the Third Amended and Restated
Subsidiary Guarantee Agreement substantially in the form of Exhibit E hereto,
dated as of the Effective Date, executed and delivered by each Subsidiary
Guarantor in favor of the Collateral Agent for the ratable benefit of the
Secured Parties.
Third Amended and Restated Credit Agreement

20



--------------------------------------------------------------------------------



 



     “Subsidiary Guarantor” means, subject to the release of any of the
following as Subsidiary Guarantor in accordance with the terms of this
Agreement, each of El Paso Tennessee, EPNG Holding and TGPC Holding.
     “Syndication Agent” means CNA, in its capacity as syndication agent.
     “Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
     “Termination Event” means (a) a “reportable event,” as such term is
described in Section 4043 of ERISA (other than a “reportable event” not subject
to the provision for 30-day notice to the PBGC under PBGC Reg. § 4043), or an
event described in Section 4062(e) of ERISA, or (b) the withdrawal of the
Company or any ERISA Affiliate from a Multiple Employer Plan during a plan year
in which it was a “substantial employer,” as such term is defined in
Section 4001(a)(2) of ERISA or the incurrence of liability by the Company or any
ERISA Affiliate under Section 4064 of ERISA upon the termination of a Multiple
Employer Plan, or (c) the filing of a notice of intent to terminate a Plan or
the treatment of a Plan amendment as a termination under Section 4041 of ERISA,
or (d) the institution of proceedings to terminate a Plan by the PBGC under
Section 4042 of ERISA, or (e) the conditions set forth in Section 302(f)(1)(A)
and (B) of ERISA to the creation of a lien upon property or rights to property
of the Company or any ERISA Affiliate for failure to make a required payment to
a Plan are satisfied, or (f) the adoption of an amendment to a Plan requiring
the provision of security to such Plan, pursuant to Section 307 of ERISA, or
(g) the occurrence of any other event or the existence of any other condition
which would reasonably be expected to result in the termination of, or the
appointment of a trustee to administer, any Plan under Section 4042 of ERISA.
     “TGPC” has the meaning assigned to such term in the preamble hereof.
     “TGPC Holding” means El Paso TGPC Investments, L.L.C., a Delaware limited
liability company.
     “Transaction Liens” means the Liens on Collateral granted by the Credit
Parties under the Security Documents.
     “Transactions” means the execution, delivery and performance by the
Borrowers of this Agreement, the borrowing of Loans, the use of the proceeds
thereof and the issuance of Letters of Credit hereunder.
     “Type”, when used in reference to any Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
     “Uniform Customs” means the Uniform Customs and Practice for Documentary
Credits (2007 Revision), International Chamber of Commerce Publication No. 600,
as the same may be amended from time to time.
Third Amended and Restated Credit Agreement

21



--------------------------------------------------------------------------------



 



     “Unregulated Restricted Subsidiary” means any Restricted Subsidiary whose
principal business purpose is the ownership and operation of assets and
properties that are not subject to regulations promulgated by FERC.
     “Withdrawal Liability” has the meaning given such term under Part 1 of
Subtitle E of Title IV of ERISA.
     Section 1.02. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) any reference herein to any applicable law means such applicable
law as amended, modified, codified, replaced, or reenacted, in whole or in part,
and in effect from time to time, including rules and regulations promulgated
thereunder and reference to any section or other provision of any applicable law
means that section or provision of such applicable law from time to time in
effect and any amendment, modification, codification, replacement, or
reenactment of such section or other provision, (d) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(e) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (f) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, Equity Interests,
accounts and contract rights.
     Section 1.03. Accounting Terms; GAAP. (a) Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Company notifies the Administrative Agent that the Company requests
an amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of or calculation of compliance with such provision (or if the
Administrative Agent notifies the Company that the Majority Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.
     (b) For purposes of Section 6.02, the amount of Consolidated EBITDA, Debt
and Guaranties shall be calculated assuming that MLP and its consolidated
Subsidiaries are accounted for on the equity method (notwithstanding that they
would be consolidated Subsidiaries of the Company under GAAP).
Third Amended and Restated Credit Agreement

22



--------------------------------------------------------------------------------



 



ARTICLE 2
The Credits
     Section 2.01. Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Loans to any Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in any Lender’s Outstandings exceeding such Lender’s Commitment. Within
the foregoing limits and subject to the terms and conditions set forth herein,
each Borrower may borrow, prepay and reborrow Loans.
     Section 2.02. Loans and Borrowings. (a) Each Loan shall be made as part of
a Borrowing consisting of Loans of the same Type made by the Lenders ratably in
accordance with their respective Commitments, as the applicable Borrower may
request (subject to Section 2.12) in accordance herewith. The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.
     (b) Subject to Section 2.12, each Borrowing shall be comprised entirely of
ABR Loans or Eurodollar Loans as the Company, on its own behalf or on behalf of
the applicable Pipeline Company Borrower, may request in accordance herewith.
Each Lender at its option may make or hold any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make or hold such
Loan; provided that any exercise of such option shall not affect the obligation
of a Borrower to repay such Loan in accordance with the terms of this Agreement.
     (c) At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $20,000,000. At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $5,000,000; provided that an
ABR Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.04(e).
Borrowings of more than one Type may be outstanding at the same time; provided
that there shall not at any time be more than a total of sixteen Eurodollar
Borrowings outstanding. Within the limits of each Lender’s Commitment, any
Borrower may make more than one Borrowing on any Business Day.
     (d) Notwithstanding any other provision of this Agreement, a Borrower shall
not be entitled to request, or to elect to convert a Borrowing to or continue a
Borrowing as, a Eurodollar Borrowing if the Interest Period requested with
respect thereto would end after the Maturity Date.
     Section 2.03. Requests for Borrowings. To request a Borrowing, the Company,
on its own behalf or on behalf of the applicable Pipeline Company Borrower,
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 12:00 noon, New York City time,
three Business Days before the date of the proposed Borrowing, or (b) in the
case of an ABR Borrowing, not later than 10:00 a.m., New York City time, on the
date of the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative
Third Amended and Restated Credit Agreement

23



--------------------------------------------------------------------------------



 



Agent of a written Borrowing Request in substantially the form of Exhibit B and
signed by the Company. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02:
     (i) the Borrower;
     (ii) the aggregate amount of such Borrowing;
     (iii) the date of such Borrowing, which shall be a Business Day;
     (iv) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
     (v) in the case of any Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
     (vi) the location and number of the Borrower’s account to which funds are
to be disbursed.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the applicable Borrower
shall be deemed to have selected an Interest Period of one month’s duration.
Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
     Section 2.04. Letters of Credit.
     (a) General. • Subject to the terms and conditions set forth herein, upon
request by the Company, on its own behalf or on behalf of the applicable
Pipeline Company Borrower, each Issuing Bank agrees to issue Letters of Credit
in any stated face amount specified by the Company in the applicable request
with any Borrower as the reimbursement obligor in respect of drawings thereunder
and for the account of the Borrowers, or any one or more of them, or any direct
or indirect Subsidiary or Affiliate thereof, each Letter of Credit in a form
reasonably acceptable to the Administrative Agent and the applicable Issuing
Bank, at any time and from time to time during the Availability Period. In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of letter of credit application,
reimbursement agreement or other agreement submitted by a Borrower to, or
entered into by a Borrower with, an Issuing Bank relating to any Letter of
Credit issued thereby, the terms and conditions of this Agreement shall control.
     (i) Existing Letters of Credit. On the Effective Date, without further
action by any party hereto, each Issuing Bank that has issued an Existing Letter
of Credit shall be deemed to have granted to each Lender, and each Lender shall
be deemed to have acquired from such Issuing Bank, a participation in each such
Existing Letter of Credit equal to such Lender’s Percentage of (A) the aggregate
amount available to be drawn under such Existing Letter of Credit and (B) the
aggregate amount of any outstanding
Third Amended and Restated Credit Agreement

24



--------------------------------------------------------------------------------



 



reimbursement obligations in respect thereof. With respect to each Existing
Letter of Credit (i) any participation therein granted pursuant to the terms of
the Existing Facility shall be automatically canceled on the Effective Date and
(ii) if the relevant Issuing Bank has heretofore granted a participation therein
to any bank or financial institution otherwise than pursuant to the terms of the
Existing Facility, such Issuing Bank shall procure the termination of such
participation on or prior to the Effective Date. On and after the Effective
Date, each such Existing Letter of Credit shall be a Letter of Credit issued
hereunder.
     (b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.
To request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Company, on its own behalf,
or on behalf of the applicable Pipeline Company Borrower as obligor, shall hand
deliver or telecopy (or transmit by electronic communication, if arrangements
for doing so have been approved by the applicable Issuing Bank) to the Issuing
Bank requested to issue such Letter of Credit and the Administrative Agent
(reasonably in advance of the requested date of issuance, amendment, renewal or
extension) a notice (requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section 2.04), the amount of such Letter
of Credit, the name and address of the beneficiary thereof and such other
information (including the applicable Borrower as obligor for reimbursement
obligations thereunder and the account party therefor if different) as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. If such
notice is received by the applicable Issuing Bank (i) prior to 12:00 noon, New
York City time, on any Business Day, the applicable Issuing Bank shall use its
best efforts to issue the requested Letter of Credit on such date or (ii) after
12:00 noon, New York City time, on any Business Day, the applicable Issuing Bank
shall issue the requested Letter of Credit by the end of the following Business
Day, in each case provided that all necessary information is in order. If
requested by the applicable Issuing Bank in connection with any request for a
Letter of Credit, the applicable obligor Borrower in respect thereof also shall
submit a letter of credit application on such Issuing Bank’s standard form. A
Letter of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit the Company
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension (i) the total LC Exposure with respect
to all Letters of Credit issued by each Issuing Bank shall not exceed such
Issuing Bank’s LC Commitment and (ii) the total Outstandings shall not exceed
the total Commitments. Each Issuing Bank shall have sole discretion as to any
amendment, renewal or extension of the Letters of Credit issued by it, subject
to the other terms and provisions of this Agreement.
     (c) Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date three years after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, three years after such renewal or extension) and (ii) the
date that is five Business Days prior to the Maturity Date; provided that
(x) any Letter of Credit may provide for the extension or renewal thereof and
may be renewed or extended upon the request of the Company, on its own behalf or
on behalf of a Pipeline Company Borrower, in accordance with the terms thereof
for additional periods of a duration requested by the Company, on its own behalf
or on behalf of a Pipeline Company Borrower
Third Amended and Restated Credit Agreement

25



--------------------------------------------------------------------------------



 



(which shall in no event extend beyond the date referred to in clause
(ii) above) and (y) with the consent of the relevant Issuing Bank and the
Administrative Agent, Letters of Credit with a term longer than three years
shall be permitted (which shall in no event extend beyond the date referred to
in clause (ii) above).
     (d) Participations. By the issuance of a Letter of Credit (or an amendment
to a Letter of Credit increasing the amount thereof) and without any further
action on the part of the applicable Issuing Bank or the applicable Lenders,
such Issuing Bank hereby grants to each Lender having a Commitment, and each
Lender hereby acquires from such Issuing Bank, a participation in such Letter of
Credit equal to such Lender’s Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each such Lender hereby absolutely and unconditionally agrees to pay
to the Administrative Agent, for the account of the applicable Issuing Bank,
such Lender’s Percentage of each LC Disbursement made by such Issuing Bank and
not reimbursed by the applicable obligor Borrower or any Guarantor on the date
due as provided in paragraph (e) of this Section 2.04, or of any reimbursement
payment required to be refunded to any Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.
     (e) Reimbursement. If an Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit issued by it, the applicable obligor Borrower
shall reimburse such LC Disbursement by paying to the Administrative Agent an
amount equal to such LC Disbursement not later than 12:00 noon, New York City
time, on the date that such LC Disbursement is made, if such Borrower shall have
received notice of such LC Disbursement prior to 10:00 a.m., New York City time,
on such date, or, if such notice has not been received by such Borrower prior to
such time on such date, then not later than 12:00 noon, New York City time, on
(i) the Business Day that such Borrower receives such notice, if such notice is
received prior to 10:00 a.m., New York City time, on the day of receipt, or
(ii) the Business Day immediately following the day that such Borrower receives
such notice, if such notice is not received prior to such time on the day of
receipt; provided that, to the extent financed with proceeds of an ABR Borrowing
as contemplated by the following sentence, such Borrower’s obligation to make
such payment shall be discharged and replaced by the resulting ABR Borrowing.
Unless the Company, on its own behalf or on behalf of the applicable Pipeline
Company Borrower, shall have notified the Administrative Agent of such
Borrower’s intention to reimburse the Administrative Agent directly for such LC
Disbursement, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from such Borrower in respect
thereof and such Lender’s Percentage thereof. Promptly following receipt of such
notice, each applicable Lender shall make an ABR Loan in the amount of its
Percentage of the payment then due from the applicable Borrower, in the same
manner as provided in Section 2.05 with respect to Loans made by such Lender
(and Section 2.05 shall apply, mutatis mutandis, to the payment obligations of
the applicable Lenders), and the Administrative Agent shall promptly pay to the
applicable Issuing Bank the amounts so received by it from such Lenders.
Promptly following receipt by the Administrative Agent of any payment from a
Borrower pursuant to this paragraph, the
Third Amended and Restated Credit Agreement

26



--------------------------------------------------------------------------------



 



Administrative Agent shall distribute such payment to the applicable Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse such Issuing Bank, then to the Lenders and such Issuing
Bank as their interests may appear.
     (f) Obligations Absolute. Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section 2.04 shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section 2.04, constitute a legal or
equitable discharge of or defense to, or provide a right of setoff against, a
Borrower’s obligations hereunder. Neither the Administrative Agent, the Lenders
nor any Issuing Bank, nor any of their Related Parties, shall have any liability
or responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of such Issuing Bank; provided that the foregoing
shall not be construed to excuse such Issuing Bank from liability to a Borrower
to the extent of any direct damages (as opposed to consequential damages, claims
in respect of which are hereby waived by the applicable Borrower to the extent
permitted by applicable law) suffered by a Borrower that are caused by such
Issuing Bank’s failure to comply with the requirements of the ISP or the Uniform
Customs, as applicable, when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. In furtherance
of the foregoing, the parties agree that, with respect to documents presented
which appear on their face to be in compliance with the terms of a Letter of
Credit, the Issuing Bank that issued such Letter of Credit may, to the extent it
is permitted to do so under the ISP or Uniform Customs, as applicable, and
otherwise in its sole discretion, either accept and make payment upon such
documents without responsibility for further investigation, regardless of any
notice or information to the contrary, or refuse to accept and make payment upon
such documents if such documents are not in strict compliance with the terms of
such Letter of Credit (unless the applicable obligor Borrower shall consent to
payment thereon notwithstanding such lack of strict compliance).
     (g) Disbursement Procedures. Each Issuing Bank shall, promptly following
its receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit issued by it. Such Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of the date and the amount of such demand for payment and whether such
Issuing Bank has made or will make an LC Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve such
Borrower of its obligation to reimburse such Issuing Bank and the Lenders with
respect to any such LC Disbursement.
Third Amended and Restated Credit Agreement

27



--------------------------------------------------------------------------------



 



     (h) Interim Interest. If any Issuing Bank shall make any LC Disbursement,
then, unless the applicable obligor Borrower, or a Guarantor on its behalf,
shall reimburse such LC Disbursement in full on the date such LC Disbursement is
made (including reimbursement by way of ABR Loans made as contemplated by
paragraph (e) of this Section 2.04), the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that such Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Loans; provided that, if such
applicable obligor Borrower, or a Guarantor on its behalf, fails to reimburse
such LC Disbursement when due pursuant to paragraph (e) of this Section 2.04,
then Section 2.11(c) shall apply. Interest accrued pursuant to this paragraph
shall be for the account of the applicable Issuing Bank, except that interest
accrued on and after the date of payment by any Lender pursuant to paragraph
(e) of this Section 2.04 to reimburse such Issuing Bank shall be for the account
of such Lender to the extent of such payment.
     (i) Replacement of an Issuing Bank. Any Issuing Bank may be replaced at any
time by written agreement among the Company, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of an Issuing Bank. At the time
any such replacement shall become effective, the applicable obligor Borrower
shall pay all unpaid fees accrued for the account of the replaced Issuing Bank
pursuant to Section 2.10(b). From and after the effective date of any such
replacement, (i) the successor Issuing Bank shall have all the rights and
obligations of the replaced Issuing Bank under this Agreement with respect to
Letters of Credit issued by it thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed, when applicable, to refer to such successor or,
when applicable, to any previous Issuing Bank, or to such successor and all
previous Issuing Banks, as the context shall require. After the replacement of
an Issuing Bank hereunder, the replaced Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement with respect to Letters of Credit issued by it prior to
such replacement, but shall not be required to issue additional Letters of
Credit.
     (j) Cash Collateralization. Notwithstanding any provisions of the Security
Agreement relating to the Cash Collateralization of LC Exposure, if any Event of
Default shall occur and be continuing, on the Business Day that any Borrower
receives notice from the Administrative Agent or the Majority Lenders demanding
the Cash Collateralization of the LC Exposure pursuant to this paragraph, such
Borrower shall Cash Collateralize the LC Exposure; provided that the obligation
to deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to such
Borrower described in paragraph (f) of Article 7. If any Borrower is required to
provide an amount of Cash Collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to such Borrower within three Business Days after all Events of
Default have been cured or waived.
     Section 2.05. Funding Of Borrowings. (a) Each Lender shall make each Loan
to be made by it hereunder on the proposed date of the related Borrowing by wire
transfer of immediately available funds by 12:00 noon, New York City time, to
the account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders.
Third Amended and Restated Credit Agreement

28



--------------------------------------------------------------------------------



 



The Administrative Agent will make such Loans available to the applicable
Borrower by promptly crediting the Loan amounts so received, in like funds, to
such account as designated by such Borrower in the applicable Borrowing Request;
provided that ABR Loans made to finance the reimbursement of an LC Disbursement
as provided in Section 2.04(e) shall be remitted by the Administrative Agent to
the applicable Issuing Bank.
     (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date (or, in the case of a requested ABR Borrowing
for which notice has been provided by the Company on the same date of the
proposed disbursement, the proposed time) of any Borrowing that such Lender will
not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this
Section 2.05 and may, in reliance upon such assumption, make available to the
applicable Borrower a corresponding amount. In such event, if a Lender has not
in fact made its share of a Borrowing available to the Administrative Agent,
then the applicable Lender and Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to such Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation, or (ii) in the case of
the Borrower, the interest rate applicable to ABR Loans. If such Lender pays
such amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.
     Section 2.06. Interest Elections. (a) Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. The Company, on its own behalf or on behalf of a Pipeline
Company Borrower, may thereafter elect at any time and from time to time on any
Business Day to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest Periods
therefor, all as provided in this Section 2.06. The Company, on its own behalf
or on behalf of a Pipeline Company Borrower, may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing.
     (b) To make an election pursuant to this Section 2.06, a Borrower shall
notify the Administrative Agent of such election by telephone not later than
12:00 noon, New York City time, three Business Days before the proposed
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by such Borrower.
     (c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
Third Amended and Restated Credit Agreement

29



--------------------------------------------------------------------------------



 



     (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
     (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
     (iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
     (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
     (e) If a Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Majority Lenders, so notifies any Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
     Section 2.07. Optional and Mandatory Termination and Reduction of
Commitments. (a) Unless previously terminated, the Commitments shall terminate
on the Maturity Date.
     (b) The Company may at any time terminate, or from time to time reduce, the
unused portions of the Commitments; provided that (i) each partial reduction of
the Commitments shall be in an amount that is an integral multiple of $1,000,000
and not less than $10,000,000, and (ii) the Company shall not terminate or
reduce the Commitments if, after giving effect to any concurrent prepayment of
Loans in accordance with Section 2.09, the Outstandings would exceed the
aggregate amount of the Commitments.
     (c) The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section 2.07, or
any required reduction of the Commitments under paragraph (d) of this
Section 2.07, at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective
Third Amended and Restated Credit Agreement

30



--------------------------------------------------------------------------------



 



date thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Company pursuant to this Section 2.07 shall be irrevocable; provided that a
notice of termination of the Commitments delivered by the Company may state that
such notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Company (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.
     (d) Within five days after the occurrence of a Mandatory Asset Reduction
Event, the Commitments shall be ratably reduced (but not below zero) by an
aggregate amount equal to the related Mandatory Asset Reduction Amount.
     (e) Any termination or reduction of the Commitments hereunder, whether
optional or mandatory, shall be permanent. Each reduction of the Commitments
shall be made ratably among the Lenders in accordance with their respective
Commitments.
     Section 2.08. Repayment of Loans; Evidence of Debt. (a) Each Borrower
hereby unconditionally promises to pay on the Maturity Date to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Loan made to such Borrower.
     (b) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender to such Borrower, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.
     (c) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Type thereof, the
Interest Period applicable thereto and the Borrower to whom such Loan is made,
(ii) the amount of any principal or interest due and payable or to become due
and payable to each Lender hereunder on account of each Loan from the relevant
Borrower to whom such Loan was made and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.
     (d) The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section 2.08 shall, to the extent permitted by applicable
law, be prima facie evidence of the existence and amounts of the obligations of
each Borrower recorded therein absent manifest error; provided that the failure
of any Lender or the Administrative Agent to maintain any such account or any
error therein shall not in any manner affect the obligation of each Borrower to
repay the Loans made to such Borrower in accordance with the terms of this
Agreement.
     (e) Any Lender may request that Loans made by it be evidenced by a Note. In
such event, the applicable Borrower shall prepare, execute and deliver to such
Lender a Note or Notes payable to the order of such Lender (or, if requested by
such Lender, to such Lender and its registered assigns). Thereafter, the Loans
evidenced by such Note and interest thereon shall at all times (including after
assignment pursuant to Section 10.04) be represented by one or more Notes in
such form payable to the order of the payee named therein (or, if such Note is a
registered note, to such payee and its registered assigns).
Third Amended and Restated Credit Agreement

31



--------------------------------------------------------------------------------



 



     Section 2.09. Optional and Mandatory Prepayment of Loans. (a) Any Borrower
shall have the right at any time and from time to time to prepay any Borrowing
in whole or in part (without premium or penalty but subject to Section 2.14),
subject to prior notice in accordance with paragraph (b) of this Section 2.09.
All or any portion of any Loan prepaid may be borrowed and reborrowed in
accordance with the terms and provisions of this Agreement.
     (b) A Borrower shall notify the Administrative Agent by telephone
(confirmed by telecopy) of any optional prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 12:00 noon, New York City
time, two Business Days before the date of prepayment, or (ii) in the case of
prepayment of an ABR Borrowing, not later than 12:00 noon, New York City time,
on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.07(c), then such notice of prepayment may be revoked
if such notice of termination is revoked in accordance with Section 2.07(c).
Promptly following receipt of any such notice relating to a Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
optional partial prepayment of any Borrowing shall be in a minimum amount of
$5,000,000 or a larger integral multiple of $1,000,000. Each optional prepayment
of a Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing. Each prepayment shall be accompanied by accrued and unpaid interest
to the extent required by Section 2.11.
     (c) If on any date (including any date on which a mandatory reduction of
Commitments occurs pursuant to Section 2.07(d)) the aggregate Outstandings
exceed the then aggregate Commitments, then, without notice or demand, the
Company shall promptly cause to be prepaid the principal amount of the Loans and
any unreimbursed LC Disbursements in an amount equal to such excess and, if all
Loans and unreimbursed LC Disbursements shall have been prepaid, promptly cause
to be Cash Collateralized outstanding Letters of Credit by an amount equal to
any remaining excess.
     Section 2.10. Fees. (a) The Company agrees to pay to the Administrative
Agent for the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the daily amount of the excess of the Commitment of such
Lender over such Lender’s Outstandings during the period from and including the
date hereof to but excluding the date on which such Commitment terminates.
     (b) The Company agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Loans on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, (ii) to each Issuing Bank a fronting fee, which shall accrue at the
rate of 0.125% per annum on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
with respect to each Letter of Credit issued by such Issuing Bank during the
period from and including the Effective Date to but excluding the later of the
date of termination
Third Amended and Restated Credit Agreement

32



--------------------------------------------------------------------------------



 



of the Commitments and the date on which there ceases to be any LC Exposure with
respect to Letters of Credit issued by such Issuing Bank and (iii) to each
Issuing Bank, such Issuing Bank’s standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit issued by it or
processing of drawings thereunder.
     (c) Fees accrued pursuant to paragraphs (a), (b)(i) and (b)(ii) above,
through and including the last day of March, June, September and December of
each year shall be payable on the third Business Day following each such last
day, commencing on the first such date to occur after the Effective Date;
provided that all such fees for the account of the Lenders shall be payable on
the date on which the Commitments terminate and any such fees accruing after the
date on which the Commitments terminate shall be payable on demand. All such
fees shall be computed on the basis of a year of 365 days (or 366 days in a leap
year) and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). Any other fees payable to any Issuing
Bank pursuant to this Section shall be payable within 10 days after demand.
     (d) The Company agrees to pay (i) to the Administrative Agent, the
Collateral Agent and the Lead Arrangers, for their own accounts, fees payable in
the amounts and at the times separately agreed to pursuant to the Fee Letter and
(ii) on or prior to the Effective Date, to the Administrative Agent for the
account of each Lender an upfront fee in an amount separately agreed with the
Lenders.
     (e) All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to each Issuing
Bank, in the case of fees payable to it) for distribution (if applicable) to the
Lenders as specified above. Fees paid shall not be refundable under any
circumstances.
     Section 2.11. Interest. (a) The Loans comprising each ABR Borrowing shall
bear interest at the Alternate Base Rate plus the Applicable Rate.
     (b) The Loans comprising each Eurodollar Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate.
     (c) Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by any Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section 2.11 or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section 2.11.
     (d) Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Commitments;
provided that (i) interest accrued pursuant to paragraph (c) of this
Section 2.11 shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan, accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of
Third Amended and Restated Credit Agreement

33



--------------------------------------------------------------------------------



 



any conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.
     (e) All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day of the Interest Period). The applicable
Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.
     Section 2.12. Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:
     (a) the Administrative Agent determines in good faith (which determination
shall be conclusive absent manifest error) that, by reason of circumstances
generally affecting the London interbank Eurodollar market, adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate or the
LIBO Rate, as applicable, for such Interest Period; or
     (b) the Administrative Agent is advised by the Majority Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrowers and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.
     Section 2.13. Increased Costs.
     (a) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or any Issuing Bank; or
     (ii) impose on any Lender or any Issuing Bank or the London interbank
market any other condition materially affecting this Agreement or Eurodollar
Loans made by such Lender or any Letter of Credit or participation therein;
in each case other than as specified in paragraph (b) below, and the result of
any of the foregoing shall be to increase the cost to such Lender of making or
maintaining any Eurodollar Loan (or of maintaining its obligation to make any
such Loan) or to increase the cost to such Lender or such
Third Amended and Restated Credit Agreement

34



--------------------------------------------------------------------------------



 



Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or such
Issuing Bank hereunder (whether of principal, interest or otherwise), in each
case by an amount that such Lender or such Issuing Bank reasonably deems to be
material, then the applicable Borrower or Borrowers will pay to such Lender or
such Issuing Bank, as the case may be, in accordance with paragraph (c) of this
Section 2.13 after such Borrower’s receipt of its written demand accompanied by
documentation specifying in reasonable detail the events and circumstances and
the applicable Change in Law in support of any such reimbursement request, such
additional amount or amounts necessary to compensate such Lender or such Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered.
     (b) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or such Issuing Bank’s capital or on the capital of
such Lender’s or such Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy) by an amount reasonably deemed by such Lender or such Issuing
Bank to be material, then from time to time upon submission by such Lender or
such Issuing Bank to the applicable Borrower or Borrowers (with a copy to the
Administrative Agent) of a written demand therefor accompanied by documentation
specifying in reasonable detail the events and circumstances applicable to such
reduction and the applicable Change in Law in support of such demand, and the
amount demanded pursuant hereto, the applicable Borrower or Borrowers will,
within 30 days after receipt of such demand, pay to such Lender or such Issuing
Bank, as the case may be, such additional amount or amounts necessary to
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered.
     (c) A certificate of a Lender or such Issuing Bank setting forth the amount
or amounts necessary to compensate such Lender or such Issuing Bank or its
holding company, as the case may be, together with the relevant demand and
accompanying documentation, all as specified in paragraph (a) or (b) of this
Section 2.13, shall be delivered to the Company and shall be conclusive absent
manifest error. The Company shall pay such Lender or such Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 30 days
after receipt thereof.
     (d) Failure or delay on the part of any Lender or any Issuing Bank to
demand compensation pursuant to this Section 2.13 shall not constitute a waiver
of such Lender’s or such Issuing Bank’s right to demand such compensation;
provided that a Borrower shall not be required to compensate a Lender or an
Issuing Bank pursuant to this Section for any increased costs or reductions
incurred more than 180 days prior to the date that such Lender or such Issuing
Bank, as the case may be, notifies the Company of the Change in Law giving rise
to such increased costs or reductions and of such Lender’s or such Issuing
Bank’s intention to claim compensation therefor in accordance with this Section;
provided further that, if the Change in
Third Amended and Restated Credit Agreement

35



--------------------------------------------------------------------------------



 



Law giving rise to such increased costs or reductions is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.
     Section 2.14. Break Funding Payments. In the event of (a) the payment of
any principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or any
prepayment under Section 2.09(a) or 2.09(c)), (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.09(b) and is revoked in
accordance therewith), or (d) the assignment of any Eurodollar Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by a Borrower pursuant to Section 2.17, then, in any such event, such
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the amount so prepaid or converted, or not so borrowed, continued,
converted or prepaid, at the Adjusted LIBO Rate that would have been applicable
to such Eurodollar Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the Interest Period that would have
commenced on the date of such failure for such Loan), over (ii) the amount of
interest that would have accrued to such Lender on such principal amount for
such period at the interest rate which such Lender would bid were it to bid, at
the commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the interbank eurodollar market. A certificate of any
Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the applicable Borrower
and shall be conclusive absent manifest error. Each affected Lender requesting
payment under this Section shall submit written demand specifying in reasonable
detail the events and circumstances resulting in such payment obligation,
together with a certificate as to any amounts payable pursuant to this Section
to the applicable Borrower. The applicable Borrower shall pay such Lender the
amount shown as due on any such certificate within 30 days after receipt
thereof.
     Section 2.15. Taxes. (a) Any and all payments by or on account of any
obligation of any Borrower hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if a Borrower
shall be required to deduct any Indemnified Taxes or Other Taxes from such
payments, then (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section) the Administrative Agent, Lender or Issuing
Bank (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) such Borrower shall make such
deductions, and (iii) such Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.
     (b) In addition, each Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
Third Amended and Restated Credit Agreement

36



--------------------------------------------------------------------------------



 



     (c) Each Borrower shall indemnify the Administrative Agent, each Lender and
each Issuing Bank, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent,
such Lender or such Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of any Borrower hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to a Borrower by a Lender or an Issuing Bank, or
by the Administrative Agent on its own behalf or on behalf of a Lender or an
Issuing Bank, shall be conclusive absent manifest error.
     (d) As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by a Borrower to a Governmental Authority, such Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
     (e) Any Foreign Lender that is entitled to an exemption from or reduction
of withholding tax under the law of the United States, or of the jurisdiction in
which the Borrower is located, or any treaty to which such jurisdiction is a
party, with respect to payments under this Agreement shall deliver to the
Borrowers (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed forms or
other documentation prescribed by applicable law or reasonably requested by a
Borrower as will permit such payments to be made without withholding or at a
reduced rate.
     (f) The Administrative Agent or a Lender shall determine if, in its
reasonable discretion, it has received a refund of any Indemnified Taxes or
Other Taxes as to which it has been indemnified by a Borrower or with respect to
which a Borrower has paid additional amounts pursuant to this Section 2.15. If
it determines that it has received any such refund, it shall pay over such
refund to such Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by such Borrower under this Section 2.15 with respect
to the Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that each Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
such Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
any Borrower or any other Person.
     Section 2.16. Payments Generally; Pro Rata Treatment; Sharing of Set-Offs.
(a) Each Borrower shall make each payment required to be made by it hereunder
and, unless stated otherwise therein, under any of the other Loan Documents
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.13, 2.14 or 2.15, or
Third Amended and Restated Credit Agreement

37



--------------------------------------------------------------------------------



 



otherwise) prior to 12:00 noon, New York City time, on the date when due, in
immediately available funds, without set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 270 Park Avenue, New
York, New York, except payments to be made directly to an Issuing Bank as
expressly provided herein and except that payments pursuant to Sections 2.13,
2.14, 2.15 and 10.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.
     (b) Except as otherwise provided in Section 2.09(c), if at any time
insufficient funds are received by and available to the Administrative Agent to
pay fully all amounts of principal, unreimbursed LC Disbursements, interest and
fees then due hereunder, such funds shall be applied (i) first, towards payment
of interest and fees then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, towards payment of principal and unreimbursed LC
Disbursements then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed LC Disbursements then
due to such parties.
     (c) If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by a Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to a Borrower or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply). Each Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
Third Amended and Restated Credit Agreement

38



--------------------------------------------------------------------------------



 



     (d) Unless the Administrative Agent shall have received notice from a
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or any Issuing Bank hereunder that such
Borrower will not make such payment, the Administrative Agent may assume that
such Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the applicable
Issuing Bank, as the case may be, the amount due. In such event, if such
Borrower has not in fact made such payment, then each of the Lenders or any
applicable Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank, with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to or recovery by the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.
     (e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(d) or 2.04(e), 2.05(b), or 2.16(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.
     Section 2.17. Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.13, or if any Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.15, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.13 or 2.15, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. Each Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.
     (b) If (w) any Lender requests compensation under Section 2.13, or (x) if
any Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.15,
or (y) if any Lender defaults in its obligation to fund Loans hereunder or
(z) any Lender refuses to grant its approval with respect to any matter
requiring the approval of all Lenders and such matter shall have been approved
by the Majority Lenders, then the Company may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 10.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Company shall have received the prior written
consent of the Administrative Agent, which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, participations in LC Disbursements, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal, participations
in LC Disbursements and
Third Amended and Restated Credit Agreement

39



--------------------------------------------------------------------------------



 



accrued interest and fees) or the Borrowers (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.13 or payments required to be made pursuant to
Section 2.15, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Company to require such assignment
and delegation cease to apply.
ARTICLE 3
Conditions
     Section 3.01. Effective Date; Conditions to Initial Credit Event. This
Agreement and the other Loan Documents, and the obligations of the Lenders to
make Loans hereunder and of the Issuing Banks to issue Letters of Credit
hereunder, shall not become effective until the date (the “Effective Date”) on
which each of the following conditions is satisfied (or waived in accordance
with Section 10.02):
     (a) This Third Amended and Restated Credit Agreement and each other Loan
Document to be executed and delivered on or before the Effective Date shall have
been executed by each party thereto, and each of the Administrative Agent (or
its counsel) and the Company (or its counsel) shall have received from each
party hereto and thereto either (i) a counterpart hereof or thereof, signed on
behalf of each party thereto or (ii) written evidence satisfactory to the
Administrative Agent (which may include telecopy transmission of a signed
signature page of this Agreement or such other Loan Document) that such party
has signed a counterpart hereof or thereof.
     (b) The Administrative Agent shall have received the following in form and
substance satisfactory to the Administrative Agent and in sufficient copies for
each Lender:
     (i) true and correct copies of the resolutions of the Board of Directors
(or a committee thereof) of each of the Borrowers, certified as to authenticity
by the Secretary or an Assistant Secretary (or equivalent) of such Borrower,
approving the borrowings and any Guaranties contemplated hereby and authorizing
the execution of this Agreement and the other Loan Documents, to the extent such
Borrower is a party thereto, and of all documents evidencing other required
Business Entity action of each of the Borrowers and required governmental
approvals to each of the Borrowers, if any, with respect to this Agreement and
the other Loan Documents.
     (ii) true and correct copies of the resolutions of the Board of Directors
(or a committee thereof) of each of the Subsidiary Guarantors (but excluding any
Released Parties), certified as to authenticity by the Secretary or an Assistant
Secretary (or equivalent) of such Subsidiary Guarantor, approving the Guaranty
of the Subsidiary Guarantors pursuant to the Subsidiary Guarantee Agreement as
contemplated hereby and authorizing the execution of such Subsidiary Guarantee
Agreement and the other Loan Documents, to the extent such Subsidiary Guarantor
is a party thereto, and of all documents evidencing other required Business
Entity action of each of the Subsidiary
Third Amended and Restated Credit Agreement

40



--------------------------------------------------------------------------------



 



Guarantors and required governmental approvals to each of the Subsidiary
Guarantors, if any, with respect to the Subsidiary Guarantee Agreement and the
other Loan Documents.
     (iii) a certificate of the Secretary or an Assistant Secretary (or the
equivalent) of each of the Credit Parties (but excluding any Released Parties)
certifying the names and true signatures of the officers of each such Credit
Party authorized to sign any Loan Document and any other documents to be
delivered by it hereunder or thereunder.
     (iv) true and correct copies of the Business Entity organizational or
formation documents of each Credit Party and of each Pledged Company (but
excluding any Released Parties), certified as to the receipt and filing of
public record thereof by the appropriate filing officer (or the office thereof)
to the extent such documents are required by law to be on file in the
jurisdiction of organization or formation of such Person, and further certified
as to authenticity and completeness by the Secretary or an Assistant Secretary
(or the equivalent) of such Person.
     (v) copies of certificates dated as of a recent date from the Secretary of
State or other appropriate authority of such jurisdiction, evidencing the good
standing (or equivalent status) of each of the Credit Parties and of each
Pledged Company (but excluding any Released Parties) in its state of
organization or formation.
     (vi) written opinions of (A) Bracewell & Giuliani LLP, counsel for the
Credit Parties, substantially in the form of Exhibit F-1, and (B) the General
Counsel or Associate General Counsel of the Company, substantially in the form
of Exhibit F-2. The Borrowers hereby request such counsel to deliver such
opinions.
     (vii) certificates, dated the Effective Date and signed by the President, a
Vice President or a Financial Officer of the Company, confirming compliance with
the conditions set forth in paragraphs (a) and (b) of Section 3.02.
     (viii) certificates, dated the Effective Date and signed by the President,
a Vice President or a Financial Officer of the Company, confirming that no
default or event of default that has not been waived shall have occurred and be
continuing under the Existing Facility (as in effect immediately prior to the
Effective Date).
     (c) The Administrative Agent shall have received (or shall receive from the
proceeds of a Borrowing on the Effective Date) all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all reasonable out-of-pocket expenses
required to be reimbursed or paid by the Borrowers hereunder.
     (d) (i) The Deposit (as defined in the Existing Facility), together with
accrued interest thereon, shall have been returned to the Deposit Lenders (as
defined in the Existing Facility) (or shall be returned substantially
simultaneously with the closing hereunder), (ii) all Loans owing to Departing
Lenders, together with accrued interest thereon and accrued fees and all other
amounts payable under the Existing Facility for the account of Departing Lenders
shall have been paid (or shall be paid substantially simultaneously with the
closing hereunder) and (iii) the Administrative Agent shall have received
evidence satisfactory to it of the foregoing.
Third Amended and Restated Credit Agreement

41



--------------------------------------------------------------------------------



 



     (e) The Administrative Agent shall have received (i) evidence in form and
substance satisfactory to it that all filings, recordings, registrations and
other actions, including, without limitation, the filing of duly completed
Uniform Commercial Code financing statements, necessary or, in the opinion of
the Administrative Agent, desirable to perfect the Transaction Liens shall have
been completed, (ii) the certificates, if any, representing the stock, limited
partnership interests, limited liability company interests and general
partnership interests or any other Equity Interest pledged as of the Effective
Date pursuant to the Security Agreement, together with an undated stock power or
other transfer certificate for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof, and (iii) such other evidence of the
control of the applicable Collateral by the Collateral Agent acceptable to the
Administrative Agent as may be requested the Administrative Agent.
     (f) Each of the Pipeline Company Borrowers, the Subsidiary Guarantors and
the Pledged Companies shall be a wholly-owned, direct or indirect, Subsidiary of
the Company.
     (g) The Administrative Agent shall have received (i) the audited
consolidated financial statements of the Company and its consolidated
Subsidiaries for the fiscal year ended December 31, 2006 and (ii) the unaudited
consolidated financial statements of the Company and its consolidated
Subsidiaries for the fiscal quarter ended September 30, 2007.
The Administrative Agent shall notify the Borrowers and the Lenders of the
Effective Date and the satisfaction (or waiver in accordance with Section 10.02)
of the conditions set forth in this Section 3.01, and such notice shall be
conclusive and binding. Notwithstanding the foregoing, the obligations of the
Lenders to make Loans and of the Issuing Banks to issue Letters of Credit
hereunder shall not become effective unless each of the foregoing conditions is
satisfied (or waived in accordance with Section 10.02) at or prior to 3:00 p.m.,
New York City time, on November 30, 2007 (and, in the event such conditions are
not so satisfied or waived, the Commitments shall terminate at such time).
     Section 3.02. Each Credit Event. The obligation of each Lender to make a
Loan (excluding any continuation or conversion of a Loan and any Loan financing
the repayment of an LC Disbursement but including the Loans to be made on the
Effective Date) on the occasion of any Borrowing, and the obligation of any
Issuing Bank to issue a requested Letter of Credit (including the Letters of
Credit to be deemed issued hereunder on the Effective Date but excluding the
extension or renewal of Letters of Credit) for the account of any Borrower (or
amend or increase the stated amount of any issued Letter of Credit), is subject
to the satisfaction of the following conditions:
     (a) The representations and warranties of each Borrower and each other
Credit Party set forth in this Agreement and the other Loan Documents shall be
true and correct in all material respects on and as of the date of such
Borrowing, or the date of issuance (or amendment or increase in the stated
amount) of such Letter of Credit, as applicable, unless stated to be made on or
as of, or to relate to, a specific date or period other than the date of such
Borrowing or issuance (or amendment or increase in the stated amount).
     (b) At the time of and immediately after giving effect to such Borrowing
(and, if any proceeds thereof are being applied substantially contemporaneously
to satisfy any other
Third Amended and Restated Credit Agreement

42



--------------------------------------------------------------------------------



 



obligation, to such application) or the issuance (or amendment or increase in
the stated amount) of such Letter of Credit, as applicable, no Default shall
have occurred and be continuing.
     (c) In the case of the issuance of a Letter of Credit, to the extent not
already in effect between the Company and the Issuing Bank issuing such Letter
of Credit, the applicable Borrower shall have executed and delivered standard
documentation for account parties or reimbursement obligors in connection with
the issuances of letters of credit as is customary for such Issuing Bank and
that is not otherwise inconsistent with the terms of this Agreement.
Each Borrowing and each issuance of a (or amendment of or increase in the stated
amount of an issued) Letter of Credit shall be deemed to constitute a
representation and warranty by the applicable Borrower on the date thereof as to
the matters specified in paragraphs (a) and (b) of this Section.
     Section 3.03. Changes In Lenders And Commitments. On the Effective Date:
     (a) The Deposit Commitments (as defined in the Existing Facility) shall
terminate, and the Deposit Lenders shall cease to be Lenders party to this
Agreement, provided that the provisions of Sections 2.13, 2.14, 2.15 and 10.03
shall continue to inure to the benefit of such Deposit Lenders.
     (b) Each Person listed in Schedule 1 hereto shall be a Lender with a
Commitment in the applicable amount set forth for such Lender in Schedule 1.
     (c) Each Lender which is not a Revolving Lender (as defined in the Existing
Facility) (a “New Lender”) shall make new Loans to the Borrowers in an amount
such that, after giving effect thereto, the aggregate amount of such Loans shall
bear the same relationship to the Commitment of such New Lender as the
outstanding Loans of the other Lenders bear to their Commitments, such new Loans
to be allocated ratably among all outstanding Borrowings and to be deemed part
of such outstanding Borrowings.
     (d) The Existing Letters of Credit shall become Letters of Credit
hereunder, and the participations of the Lenders therein shall be redetermined
on the basis of their respective Commitments set forth in Schedule 1, all
pursuant to Section 2.04(b).
     (e) Any Revolving Lender party to the Existing Facility but not listed in
Schedule 1 shall cease to be a Lender party to this Agreement, shall cease to
have any Commitment hereunder or any participation in outstanding Letters of
Credit, and all Loans made by such Departing Lender, and all accrued interest,
fees and other amounts payable under the Existing Facility for its account shall
be due and payable on the Effective Date; provided that the provisions of
Sections 2.13, 2.14, 2.15 and 10.03 of this Agreement shall continue to inure to
the benefit of such Departing Lender.
     (f) Any Lender which is not a New Lender, but whose Percentage is greater
than its Revolving Percentage (as defined in the Existing Facility) previously
in effect shall be deemed a New Lender for purposes hereof to the extent of such
increase, and any such Lender whose Percentage is less than its Revolving
Percentage shall be deemed a Departing Lender for purposes hereof to the extent
of such decrease.
Third Amended and Restated Credit Agreement

43



--------------------------------------------------------------------------------



 



     (g) The Lenders which are parties to the Existing Facility, comprising the
“Majority Lenders” as defined therein, hereby waive any requirement of notice of
termination of the Commitments pursuant to Section 2.07(c) of the Existing
Facility and of prepayment of Loans to the extent necessary to give effect to
Section 3.01(d) and this Section 3.03.
ARTICLE 4
Representations and Warranties
     The Company, and each Pipeline Company Borrower, in each case with respect
to itself and its Subsidiaries, represents and warrants to the Administrative
Agent, the Collateral Agent, each Issuing Bank and each Lender that:
     Section 4.01. Organization; Powers. The Company is a Business Entity duly
formed, validly existing and in good standing under the laws of the State of
Delaware. Each other Credit Related Party is duly organized or formed, validly
existing and, if applicable, in good standing in the jurisdiction of its
organization or formation. Each Credit Related Party possesses all applicable
Business Entity powers and all other authorizations and licenses necessary to
engage in its business and operations as now conducted, the failure to obtain or
maintain which would have a Material Adverse Effect.
     Section 4.02. Authorization. The execution, delivery and performance by
each Credit Party of the Loan Documents to which it is a party are within such
Credit Party’s applicable Business Entity powers, have been duly authorized by
all necessary applicable Business Entity action, and do not contravene (a) any
Credit Related Party’s organizational documents, or (b) any law or any material
contractual restriction binding on or affecting any Credit Related Party.
     Section 4.03. Governmental Approvals; No Conflicts. No authorization or
approval or other action by, and no notice to or filing with, any Governmental
Authority is required for the due execution, delivery and performance by any
Credit Party of any Loan Document to which it is a party, except those necessary
to comply with laws, rules, regulations and orders required in the ordinary
course to comply with ongoing obligations of such Credit Party under
Sections 5.01, 5.02 and 5.07, as applicable.
     Section 4.04. Binding Obligation; Enforceability. This Agreement
constitutes, and the other Loan Documents when delivered hereunder shall
constitute, the legal, valid and binding obligations of each Credit Party that
is a party thereto, enforceable against such Credit Party in accordance with
their respective terms, except as may be limited by any applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally or by general principles of equity.
     Section 4.05. Financial Condition.
     (a) (a) The consolidated balance sheet of the Company and its consolidated
Subsidiaries as of December 31, 2006, and the related consolidated statements of
income and cash flows of the Company and its consolidated Subsidiaries for the
fiscal year then ended, reported on by Ernst & Young LLP, independent public
accountants, copies of which have been
Third Amended and Restated Credit Agreement

44



--------------------------------------------------------------------------------



 



furnished to the Administrative Agent and the Lenders prior to the date hereof,
present fairly, in all material respects, the consolidated financial condition
of the Company and its consolidated Subsidiaries as at such date and the
consolidated results of the operations of the Company and its consolidated
Subsidiaries for the period ended on such date, all in accordance with GAAP
consistently applied (except as approved by the chief financial officer of such
entity and as disclosed therein), excluding for purposes of this representation
the effect of any subsequent revisions or restatements thereto that may be
required by the SEC with respect to (i) the accounting treatment relating to the
negative revision in the proven reserves of crude oil and natural gas of the
Company effected as of or prior to December 31, 2003 by an amount equal to
approximately 1.83 trillion cubic feet equivalent and (ii) the manner in which
the Company reported changes to the accounting for various hedging transactions
and related ceiling test impairment charges.
     (b) The consolidated balance sheets of the Company and its consolidated
Subsidiaries as of September 30, 2007, and the related consolidated statements
of income and cash flows of the Company and its consolidated Subsidiaries for
the fiscal period then ended, copies of which have been furnished to the
Administrative Agent on or prior to the date hereof, present fairly, in all
material respects, the consolidated financial condition of the Company and its
consolidated Subsidiaries as at such date and the consolidated results of the
operations of the Company and its consolidated Subsidiaries for the period ended
on such date, all in accordance with GAAP consistently applied (except as
approved by the chief financial officer of such entity and as disclosed
therein), subject in the case of such unaudited statements to normal year-end
audit adjustments and reduced footnote disclosure, excluding for purposes of
this representation the effect of any subsequent revisions or restatements
thereto that may be required by the SEC with respect to (i) the accounting
treatment relating to the negative revision in the proven reserves of crude oil
and natural gas of the Company effected as of or prior to December 31, 2003 by
an amount equal to approximately 1.83 trillion cubic feet equivalent and
(ii) the manner in which the Company reported changes to the accounting for
various hedging transactions and related ceiling test impairment charges.
     (c) Except as set forth in Schedule 4.05 or in the annual and quarterly
reports referred to in Section 4.07 (collectively, the “Disclosure Update”), as
of the Effective Date, since December 31, 2006, there has been no Material
Adverse Effect.
     Section 4.06. Compliance with Laws and Agreements. Each of the Company and
its Subsidiaries is in compliance with all laws, rules, regulations and orders
of any Governmental Authority applicable to it or its property except where the
failure to comply, individually or in the aggregate, would not, in the
reasonable judgment of the Company, be expected to result in a Material Adverse
Effect; provided that the alleged failures to comply with such laws, rules,
regulations, and orders that are disclosed in any annual report on Form 10-K,
quarterly report on Form 10-Q or current report on Form 8-K filed by any
Borrower with the SEC prior to the date hereof shall not be deemed at any time
by the parties to the Loan Documents to be expected to have a Material Adverse
Effect for any purposes hereof.
     Section 4.07. Litigation. There is no action, suit or proceeding pending,
or to the knowledge of any Borrower threatened, against or involving any Credit
Related Party in any court, or before any arbitrator of any kind, or before or
by any Governmental Authority, existing
Third Amended and Restated Credit Agreement

45



--------------------------------------------------------------------------------



 



as of the Effective Date (x) that in the reasonable judgment of the Company
(taking into account the availability of appeals) could reasonably be expected
to have a Material Adverse Effect, except for the proceedings described in the
Company’s annual report on Form 10-K for the year ended December 31, 2006 or its
quarterly report on Form 10-Q for the fiscal quarter ended September 30, 2007
(the “3rd Quarter 2007 10-Q”) as filed with the SEC (the “Disclosed
Proceedings”) or (y) which purports to affect the legality, validity, binding
effect or enforceability of the Loan Documents. Since the date of filing of the
3rd Quarter 2007 10-Q, there has been no adverse change in the status of the
Disclosed Proceedings that, taking into account the availability of any appeals,
could reasonably be expected to increase materially the likelihood of a Material
Adverse Effect resulting therefrom.
     Section 4.08. Taxes. Each Credit Related Party has duly filed all tax
returns required to be filed by it, and has duly paid and discharged all taxes,
assessments and governmental charges upon it or against its properties now due
and payable, the failure to file or pay which, as applicable, would have a
Material Adverse Effect, unless and to the extent only that the same are being
contested in good faith and by appropriate proceedings by the Company or the
applicable Credit Related Party.
     Section 4.09. Properties. (a) Each Credit Related Party has good title to
its respective properties and assets, free and clear of all mortgages, liens and
encumbrances, except for (i) Transaction Liens and (ii) other mortgages, liens
and other encumbrances (including covenants, restrictions, rights, easements and
minor irregularities in title) that do not materially interfere with the
business or operations of such Credit Related Party as presently conducted or
that are permitted by Section 6.01.
     (b) As of the Effective Date, the Company is aware of no Liens permitted by
Section 6.01(a) solely by reason of clause (d) of the definition of Collateral
Permitted Liens.
     Section 4.10. ERISA. (a) No Termination Event has occurred or is reasonably
expected to occur with respect to any Plan which, with the giving of notice or
lapse of time, or both, would constitute an Event of Default under paragraph
(h) of Article 7.
     (b) Each Plan has complied with the applicable provisions of ERISA and the
Code where the failure to so comply would reasonably be expected to result in a
Material Adverse Effect.
     (c) The statement of assets and liabilities of each Plan and the statements
of changes in fund balance and in financial position, or the statement of
changes in net assets available for plan benefits, for the most recent plan year
for which an accountant’s report with respect to such Plan has been prepared,
copies of which report have been made available to the Administrative Agent,
present fairly, in all material respects, the financial condition of such Plan
as at such date and the results of operations of such Plan for the plan year
ended on such date.
     (d) Neither the Company nor any ERISA Affiliate has incurred, or is
reasonably expected to incur, any Withdrawal Liability to any Multiemployer Plan
which, when aggregated with all other amounts required to be paid to
Multiemployer Plans in connection with Withdrawal Liability (as of the date of
determination), would have a Material Adverse Effect.
Third Amended and Restated Credit Agreement

46



--------------------------------------------------------------------------------



 



     (e) Neither the Company nor any ERISA Affiliate has received any
notification that any Multiemployer Plan is in reorganization, insolvent or has
been terminated, within the meaning of Title IV of ERISA, and no Multiemployer
Plan is reasonably expected to be in reorganization, to be insolvent or to be
terminated within the meaning of Title IV of ERISA the effect of which
reorganization, insolvency or termination would be the occurrence of an Event of
Default under paragraph (h) of Article 7.
     Section 4.11. Investment Company Act. No Credit Party is an “investment
company” or a “company” controlled by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.
     Section 4.12. Federal Reserve Regulations. The Borrowings by any Borrower
under this Agreement and the Notes and the application of the proceeds thereof
as provided herein will not violate Regulation T, U or X of the Board of
Governors.
     Section 4.13. Collateral. The Security Agreement is effective to create in
favor of the Collateral Agent, for the benefit of the Secured Parties, a valid
Lien on, and security interest in, all right, title and interest of each Credit
Party, as applicable, in the Collateral, as security for the Secured
Obligations, prior and superior in right to any other Lien (except for
Collateral Permitted Liens), except in each case above as may be limited by any
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally. All financing statements have been filed
that are necessary to perfect any security interest created pursuant to any
Security Document that can be perfected by the filing of such financing
statements and all actions necessary to provide control to the Collateral Agent,
with respect to any Collateral for which control can be established in favor of
the Collateral Agent have been taken, including delivery of such Collateral to
the Collateral Agent to the extent such Collateral is certificated or for which
possession can provide perfection with respect thereto.
     Section 4.14. Environmental Matters. Except for the matters set forth on
Schedule 4.14 and other matters that, in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, no Credit Related Party (a) has
failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(b) is subject to any Environmental Liability, (c) has received notice of any
claim with respect to any Environmental Liability or (d) knows of any basis for
any Environmental Liability.
     Section 4.15. Disclosure. The publicly available information filed by any
Credit Related Party with the SEC when taken as a whole does not contain any
material misstatement of fact or omit to state any material facts necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.
     Section 4.16. Subsidiaries. Schedule 4.16 sets forth the name of, and the
ownership interest of the Company in, each of its Subsidiaries as of October 12,
2007.
     All representations and warranties made by the Credit Parties herein, and
any other Loan Document delivered pursuant hereto, shall survive the making of
the Loans, the issuance of any Letter of Credit and the execution and delivery
by the Credit Parties of the Loan Documents.
Third Amended and Restated Credit Agreement

47



--------------------------------------------------------------------------------



 



ARTICLE 5
Affirmative Covenants
     Until the Final Payment Date shall have occurred, unless the Majority
Lenders shall otherwise consent in writing, each Borrower will, with respect to
Sections 5.01 through 5.06, and the Company will, with respect to Sections 5.07
through 5.09:
     Section 5.01. Preservation of Existence. Preserve and maintain, and, in the
case of the Company, cause each other Credit Related Party to preserve and
maintain, its (a) existence, (b) rights (organizational and statutory), and
(c) material franchises, except as otherwise permitted by Section 6.04 or 6.05
or where the failure to so preserve would not have a Material Adverse Effect and
except that nothing herein shall prevent any change in Business Entity form of
the Company or any other Credit Related Party.
     Section 5.02. Compliance with Laws. Comply, and, in the case of the
Company, cause each other Credit Related Party to comply, in all material
respects with all applicable laws, rules, regulations and orders (including all
Environmental Laws and laws requiring payment of all taxes, assessments and
governmental charges imposed upon it or upon its property except to the extent
contested in good faith by appropriate proceedings) the failure to comply with
which would have a Material Adverse Effect.
     Section 5.03. Visitation Rights. At any reasonable time and from time to
time, permit the Administrative Agent or any of the Lenders or any agents or
representatives thereof, to examine and make copies of and abstracts from the
records and books of account of, and visit the properties of, the Company and
any of its Subsidiaries, and to discuss the affairs, finances and accounts of
the Company and any of its Subsidiaries with any of their officers and, in the
company of an officer of the Company or the applicable Subsidiary if so
requested by the Company, with their independent certified public accountants.
     Section 5.04. Books and Records. Keep, and, in the case of the Company,
cause each of its Subsidiaries to keep, proper books of record and account, in
which full and correct entries shall be made of all its respective financial
transactions and the assets and business of the Company and each of its
Subsidiaries, as applicable, in accordance with GAAP either (a) consistently
applied or (b) applied in a changed manner provided such change shall have been
disclosed to the Administrative Agent and shall have been consented to by the
accountants which (as required by Section 5.08) report on the financial
statements of the Company and its Subsidiaries for the fiscal year in which such
change shall have occurred.
     Section 5.05. Maintenance of Properties. Maintain and preserve, and, in the
case of the Company, cause each other Credit Related Party to maintain and
preserve, all of its properties that are used in the conduct of its business in
good working order and condition, ordinary wear and tear excepted, to the extent
that any failure to do so would have a Material Adverse Effect.
     Section 5.06. Maintenance of Insurance. Maintain or cause to be maintained
with financially sound and reputable insurance companies (or through
self-insurance), property damage and liability insurance of such types, in such
amounts and against such risks as is
Third Amended and Restated Credit Agreement

48



--------------------------------------------------------------------------------



 



commercially reasonable to maintain; and furnish to the Administrative Agent,
upon written request, full information as to the insurance carried.
     Section 5.07. Security Interests in Collateral. (a) Execute and deliver,
and cause each Subsidiary Guarantor to execute and deliver, to the
Administrative Agent such guaranties, security agreements and supplements,
amendments and joinders to the Security Documents, in each case in form and
substance reasonably satisfactory to the Administrative Agent and as the
Administrative Agent deems necessary or advisable in order to ensure that the
applicable Guarantor guarantees, as primary obligor and not as surety, the full
and punctual payment when due of the Secured Obligations and that the Secured
Obligations are secured by valid, perfected and enforceable first-priority
Transaction Liens (subject only to Collateral Permitted Liens) over all of the
Collateral owned by the Company or such Subsidiary Guarantor as security for the
Secured Obligations, and (b) deliver, or cause to be delivered, to the
Administrative Agent such opinions of counsel and other related documents as may
be reasonably requested by the Administrative Agent with respect to the
requirements of this Section 5.07.
     Section 5.08. Reporting Requirements. Furnish to each Lender in such
reasonable quantities as shall from time to time be requested by such Lender:
     (a) as soon as publicly available, and in any event within 60 days after
the end of each of the first three fiscal quarters of each fiscal year of each
of the Company and each other Credit Related Party that is required to file a
Form 10-Q and/or Form 10-K with the SEC, a consolidated balance sheet of each of
the Company and such other Credit Related Party and its respective consolidated
Subsidiaries as of the end of such quarter, and consolidated statements of
income and cash flows of each of the Company and such other Credit Related Party
and its respective Subsidiaries each for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter, certified (subject
to normal year-end adjustments and the absence of footnotes) as being fairly
stated in all material respects by a Financial Officer and accompanied by a
certificate of such officer stating (i) whether or not such officer has
knowledge of the occurrence of any Event of Default that is continuing hereunder
or of any event not theretofore remedied that with notice or lapse of time or
both would constitute such an Event of Default and, if so, stating in reasonable
detail the facts with respect thereto, (ii) all relevant facts in reasonable
detail to evidence, and the computations as to, whether or not (A) the Company
is in compliance with the requirements set forth in Section 6.02 and (B) each
Pipeline Company Borrower is in compliance with the requirements set forth in
Section 6.03, and (iii) a listing of all Credit Related Parties and consolidated
Subsidiaries of the Company showing the extent of its direct and indirect
holdings of their stocks;
     (b) as soon as publicly available and in any event within 120 days after
the end of each fiscal year of each of the Company and each other Credit Related
Party that is required to file a Form 10-Q and/or Form 10-K with the SEC, a copy
of the annual report for such year for each of the Company and such other Credit
Related Party and its respective consolidated Subsidiaries containing financial
statements for such year reported on by nationally recognized independent public
accountants (without any qualification or exception as to the scope of such
audit), accompanied by a report signed by said accountants stating that such
financial statements have been prepared in accordance with GAAP;
Third Amended and Restated Credit Agreement

49



--------------------------------------------------------------------------------



 



     (c) within 120 days after the close of each of the Company’s fiscal years,
a certificate of a Financial Officer stating (i) whether or not he has knowledge
of the occurrence of any Event of Default that is continuing hereunder or of any
event not theretofore remedied that with notice or lapse of time or both would
constitute such an Event of Default and, if so, stating in reasonable detail the
facts with respect thereto, (ii) all relevant facts in reasonable detail to
evidence, and the computations as to, whether or not (A) the Company is in
compliance with the requirements set forth in Section 6.02 and (B) each Pipeline
Company Borrower is in compliance with the requirements set forth in
Section 6.03, and (iii) a listing of all Credit Related Parties and consolidated
Subsidiaries of the Company showing the extent of its direct and indirect
holdings of their stocks;
     (d) promptly after the sending or filing thereof, copies of all publicly
available reports that the Company or any other Credit Related Party sends to
any of its security holders and copies of all publicly available reports and
registration statements that the Company or any other Credit Related Party files
with the SEC or any national securities exchange other than registration
statements relating to employee benefit plans and to registrations of securities
for selling security holders;
     (e) within 10 days after sending or filing thereof, a copy of FERC
Form No. 2: Annual Report of Major Natural Gas Companies, sent or filed by any
Credit Related Party with FERC with respect to each fiscal year of such Credit
Related Party;
     (f) promptly in writing, notice of all litigation and of all proceedings
before any Governmental Authority against or involving the Company or any other
Credit Related Party, except any litigation or proceeding that in the reasonable
judgment of the Company (taking into account the availability of appeals) is not
likely to have a material adverse effect on the consolidated financial condition
of the Company and its consolidated Subsidiaries taken as a whole;
     (g) within three Business Days after a Financial Officer obtains knowledge
thereof (i) notice of the occurrence of any Default that is continuing, together
with a detailed statement by a responsible officer of the Company of the steps
being taken by the Company or the appropriate Subsidiary of the Company to cure
the effect of such event, (ii) notice of the occurrence of any event that could
reasonably be expected to result in a Material Adverse Effect and (iii) notice
of the execution of any agreement relating to, or the consummation of, any
Disposition that could reasonably be expected to result in a Mandatory Asset
Reduction Event,
     (h) as soon as practicable and in any event (i) within 30 days after the
Company or any ERISA Affiliate knows or has reason to know that any Termination
Event described in clause (a) of the definition of Termination Event with
respect to any Plan has occurred that could reasonably be expected to have a
Material Adverse Effect, and (ii) within 10 days after the Company or any ERISA
Affiliate knows or has reason to know that any other Termination Event with
respect to any Plan has occurred, a statement of a Financial Officer describing
such Termination Event and the action, if any, that the Company or such ERISA
Affiliate proposes to take with respect thereto;
Third Amended and Restated Credit Agreement

50



--------------------------------------------------------------------------------



 



     (i) promptly and in any event within five Business Days after receipt
thereof by the Company or any ERISA Affiliate, copies of each notice received by
the Company or any ERISA Affiliate from the PBGC stating its intention to
terminate any Plan or to have a trustee appointed to administer any Plan which
termination could reasonably be expected to have a Material Adverse Effect;
     (j) promptly and in any event within 30 days after the filing thereof with
the Internal Revenue Service, copies of each Schedule B (Actuarial Information)
to the annual report (Form 5500 Series) with respect to each Single Employer
Plan;
     (k) promptly and in any event within five Business Days after receipt
thereof by the Company or any ERISA Affiliate from the sponsor of a
Multiemployer Plan, a copy of each notice received by the Company or any ERISA
Affiliate concerning (i) the imposition of Withdrawal Liability by a
Multiemployer Plan, (ii) the determination that a Multiemployer Plan is, or is
expected to be, in reorganization or insolvent within the meaning of Title IV of
ERISA, (iii) the termination of a Multiemployer Plan within the meaning of Title
IV of ERISA, or (iv) the amount of liability incurred, or expected to be
incurred, by the Company or any ERISA Affiliate in connection with any event
described in clause (i), (ii), or (iii) above, in each case if such event could
reasonably be expected to have a Material Adverse Effect; and
     (l) as soon as practicable but in any event within 60 days of any notice of
request therefor, such other information respecting the financial condition and
results of operations of the Company or any Subsidiary of the Company as any
Lender through the Administrative Agent may from time to time reasonably
request.
     Each balance sheet and other financial statement furnished pursuant to
Sections 5.08(a) and 5.08(b) shall contain comparative financial information
which conforms to the presentation required in Form 10-Q and 10-K, as
appropriate, under the Securities Exchange Act of 1934, as amended. The
electronic posting of any financial statements, reports, notices or other items
required to be furnished pursuant to this Section 5.08 on a website established
for Lender access shall constitute delivery for all purposes this of
Section 5.08.
     Section 5.09. Collateral Reporting. Furnish, and cause each Subsidiary
Guarantor to furnish, to the Collateral Agent, on a quarterly basis, as of
March 31, June 30, September 30 and December 31 of each calendar year, within
60 days after the end of each of the first three calendar quarters and within
120 days after the end of each calendar year, commencing September 30, 2007, a
supplement to Schedule V to the Security Agreement.
ARTICLE 6
Negative Covenants
     Until the Final Payment Date shall have occurred, unless the Majority
Lenders shall otherwise consent in writing:
     Section 6.01. Liens.
Third Amended and Restated Credit Agreement

51



--------------------------------------------------------------------------------



 



     (a) The Company shall not, and shall not permit any Subsidiary of the
Company to, create, assume, incur, or suffer to exist, any Liens (other than
Collateral Permitted Liens) upon or with respect to any of the Collateral.
     (b) The Company shall not, and shall not permit any Subsidiary of the
Company (other than Southern Natural Gas Company, (i) MLP, (ii) any Project
Financing Subsidiary and (iii) any Subsidiary of any of the foregoing) to,
create, assume, incur, or suffer to exist, any Lien securing Debt that would
require the Company or any of its Subsidiaries to equally and ratably secure
such Debt with any Specified Indenture Debt of the Company or any consolidated
Subsidiary of the Company unless the Secured Obligations shall be secured
equally and ratably with, or prior to, such Debt so long as such Specified
Indenture Debt shall be so equally and ratably secured.
     (c) The Company shall not permit any Restricted Subsidiary to create,
assume, incur or suffer to exist any Lien on any property or asset of such
Restricted Subsidiary except for:
     (i) Liens on the Equity Interests in, or Indebtedness or other obligations
of, or assets of, any Project Financing Subsidiary (or any Equity Interests in,
or Indebtedness or other obligations of, any Business Entity that is directly or
indirectly owned by any Project Financing Subsidiary) securing the payment of a
Project Financing and related obligations;
     (ii) Permitted Liens;
     (iii) Liens created by any Alternate Program permitted under
Section 6.04(b)(iv) (or any document executed by any Borrower or any Subsidiary
of a Borrower in connection therewith);
     (iv) Liens (other than Liens with respect to the Collateral) in existence
on the Effective Date, plus any successive renewals or extensions of such Liens,
and any grant of a Lien, in connection with any successive refinancing,
extension or renewal of the Debt or any liability under any Guaranty secured by
such Liens, provided that (A) the aggregate principal amount of the Debt or any
liability under any Guaranty (and any successive refinancing, extension or
renewal thereof) secured by such Liens does not increase from that amount
outstanding at the time of such renewal, extension or grant of the Lien or such
refinancing and any such successive renewal, extension or grant of the Lien does
not encumber any additional property or assets of such Restricted Subsidiary
(except as contemplated by clause (vii) below) and (B) no such Liens shall be
granted after the Effective Date to secure Debt owed to the Company or to any of
its Subsidiaries that is not a Restricted Subsidiary;
     (v) any Lien on any asset (including a Capital Lease) securing Indebtedness
incurred or assumed for the purpose of financing all or any part of the cost of
acquiring such asset, provided that such Lien attaches to such asset
concurrently with or within 180 days after the acquisition thereof;
     (vi) the Transaction Liens and Liens permitted by the Security Documents;
and
Third Amended and Restated Credit Agreement

52



--------------------------------------------------------------------------------



 



     (vii) any Lien on products and proceeds (including dividends,
distributions, interest and like payments on or with respect to, and insurance
and condemnation proceeds and rental, lease, licensing and similar proceeds) of,
and property evidencing or embodying, or constituting rights or other general
intangibles directly relating to or arising out of, and accessions and
improvements to, property or assets subject to such Liens, so long as such Lien
on such property or assets is permitted by this Section 6.01.
     Section 6.02. Financial Covenants.
     (a) Leverage Ratio. The Company shall not permit the ratio of (i) the sum
of (A) the aggregate amount of consolidated Debt of the Company and its
consolidated Subsidiaries, plus (B) the aggregate amount of consolidated
Guaranties of the Company and its consolidated Subsidiaries, plus (C) the
outstanding principal (or equivalent) amount of financing extended to the
Company and its consolidated Subsidiaries pursuant to any Alternate Program,
regardless of whether such financing gives rise to “Indebtedness” hereunder,
minus (D) all unrestricted cash balances of the Company and its consolidated
Subsidiaries (in each case, without duplication of amounts under this clause
(i) and determined as to all of the foregoing entities on a consolidated basis)
(it being understood that cash balances in the Qualified Investments Account or
any Qualified Investments Subaccount are not restricted for purposes of this
clause (D) minus (E) all restricted cash balances of the Company and its
consolidated Subsidiaries securing or otherwise supporting the payment of Debt
or Guaranties of the Company and its consolidated Subsidiaries included in (A)
above to (ii) Consolidated EBITDA of the Company and its consolidated
Subsidiaries for the then most recently ended period of four fiscal quarters to
exceed (x) 5.50:1 at any time prior to June 30, 2008 and (y) 5.25:1 at any time
on or after June 30, 2008.
     (b) Fixed Charge Coverage Ratio. The Company shall not permit the ratio of
(i) Consolidated EBITDA of the Company and its consolidated Subsidiaries for the
then most recently ended period of four fiscal quarters to (ii) the sum of its
consolidated interest expense plus its total dividends paid, in each case for
the then most recently ended period of four fiscal quarters to be less than
(x) 1.75:1 at any time prior to June 30, 2008 and (y) 2.0:1 at any time on or
after June 30, 2008.
     Section 6.03. Debt. No Pipeline Company Borrower and no Subsidiary of a
Pipeline Company Borrower shall incur or become liable for any Debt (other than
loans from a FERC-Regulated Restricted Subsidiary that are subordinated to the
Obligations pursuant to Acceptable Subordination Provisions and the proceeds of
which are used to make a Qualified Investment or fund working capital) or any
liability under Guaranties if, immediately after giving effect to such Debt or
liability under such Guaranties and the receipt and application of any proceeds
thereof (or of any Debt so guaranteed) or value received in connection
therewith, (i) the ratio of Debt (excluding loans from a FERC-Regulated
Restricted Subsidiary that are subordinated to the Obligations pursuant to
Acceptable Subordination Provisions and the proceeds of which are used to make a
Qualified Investment or fund working capital) and liabilities under Guaranties,
without duplication, of the applicable Pipeline Company Borrower and its
consolidated Subsidiaries to Consolidated EBITDA of such Pipeline Company
Borrower and its consolidated Subsidiaries, in each case on a consolidated basis
for the applicable Pipeline Company Borrower and its consolidated Subsidiaries,
for the then most recently completed four quarter period for which
Third Amended and Restated Credit Agreement

53



--------------------------------------------------------------------------------



 



financial statements have been delivered as required by Section 5.08 would
exceed 5 to 1, or (ii) the proceeds of any such Debt (or of the underlying Debt
guaranteed by any such Guaranty) would be used for any purpose other than
(A) the funding of working capital of the applicable Pipeline Company Borrower
or Subsidiary, (B) the successive refinancing of Debt incurred to fund working
capital, (C) the making of Qualified Investments or (D) the refinancing or
replacement of Debt.
     Section 6.04. Disposition of Property or Assets.
     (a) The Company shall not, and shall not permit any Credit Related Party
to, Dispose of any interest in any asset or property constituting Collateral,
except (i) in connection with a change in form of Business Entity that does not
(x) result in a Person other than a Credit Related Party owning any Equity
Interests in the resulting Business Entity or (y) adversely affect the validity,
perfection or priority of the Transaction Liens on any of the Collateral,
(ii) any Disposition that is the result of any casualty or condemnation of
Collateral or any order (whether or not having the force of law) of the FERC or
any other Governmental Authority with respect to such Collateral, so long as the
Commitments shall be permanently reduced to the extent required by
Section 2.07(d), (iii) Dispositions of Collateral in a transaction permitted by
Section 6.05 and (iv) Dispositions of direct or indirect equity interests in the
Pipeline Company Borrowers to either (x) MLP or a Subsidiary of MLP (including
intermediate inter-company transfers in connection therewith) or (y) a Person
other than the Company or a Subsidiary of the Company, in any such case on an
arm’s-length basis (as reasonably determined by the Company), provided that the
sum of the effective percentage interest in TGPC so Disposed of plus the
effective percentage interest in EPNGC so Disposed of shall not exceed 15%.
     (b) The Company shall not, and shall not permit any Credit Related Party
to, Dispose of any property or asset, provided that this Section 6.04(b) shall
not apply to:
     (i) Dispositions of property or assets (other than Dispositions of
Collateral) by Restricted Subsidiaries not otherwise permitted pursuant to any
other provision of this Section 6.04, provided that (x) any such Disposition is
conducted on an arms-length basis, (y) except in the case of any such
Disposition to MLP or a Subsidiary of MLP (including intermediate inter-company
transfers in connection therewith), the consideration for such Disposition does
not consist of Equity Interests or Indebtedness, and (z) if the Net Cash
Proceeds of such Disposition exceed $5,000,000 on an individual basis or
$10,000,000 in the aggregate during any fiscal year of the Company, the
Commitments shall be permanently reduced to the extent required by
Section 2.07(d);
     (ii) Dispositions not otherwise permitted pursuant to any other provision
of this Section 6.04 (other than clause (i) above) and that result from any
casualty or condemnation of any property or assets of any Restricted Subsidiary
or any order (whether or not having the force of law) of the FERC or any other
Governmental Authority, provided that, if the Net Cash Proceeds of such
Disposition exceed $5,000,000 on an individual basis or $10,000,000 in the
aggregate during any fiscal year of the Company, the Commitments shall be
permanently reduced to the extent required by Section 2.07(d);
Third Amended and Restated Credit Agreement

54



--------------------------------------------------------------------------------



 



     (iii) Dispositions of obsolete or worn out property or assets (or property
or assets no longer useful in the business of the relevant Credit Related Party)
in the ordinary course of business and leases or subleases of unused office or
other space in the ordinary course of business;
     (iv) Dispositions of any receivables and related rights pursuant to any
Alternate Program so long as immediately before and immediately after giving
effect to such Disposition the Company is in compliance with Section 6.02(a);
     (v) Dispositions of any Project Financing Subsidiary and/or all or any part
of any such Project Financing Subsidiary’s assets or property;
     (vi) Dispositions of property or assets to a Restricted Subsidiary, or to a
Business Entity that after giving effect to such Disposition will become a
Restricted Subsidiary in which the Company’s direct or indirect Equity Interest
will be at least as great as its direct or indirect Equity Interest in the
transferor immediately prior to such Disposition;
     (vii) Dispositions permitted by, and subject to the terms of,
Section 6.04(a) and Dispositions permitted by Section 6.05;
     (viii) the Disposition of EPEC Realty, Inc.;
     (ix) Dispositions of inventory in the ordinary course of business;
     (x) Dispositions constituting licenses of intellectual property in the
ordinary course of business;
     (xi) Dispositions of cash or Cash Equivalents (other than cash or Cash
Equivalents constituting Collateral under the Security Agreement or an amount
equal to proceeds of any Disposition permitted pursuant to clauses (i) and
(ii) above in excess of the applicable threshold amounts specified therein,
which such cash or Cash Equivalents shall be Disposed of pursuant to the terms
and provisions of this Agreement and the Security Agreement);
     (xii) Dispositions of Indebtedness or instruments or other obligations that
are received as consideration for any Disposition of property or assets (other
than Dispositions permitted pursuant to clauses (i) and (ii) above);
     (xiii) Dispositions of investments (including Equity Interests and
Indebtedness or instruments or other obligations) that are received in
connection with the bankruptcy or reorganization of suppliers, customers or
other Persons, or in settlement of, or pursuant to any judgment or other order
in respect of, delinquent obligations of, or litigation proceedings or other
disputes with, or from exercises of rights or remedies against, any such
Persons;
Third Amended and Restated Credit Agreement

55



--------------------------------------------------------------------------------



 



     (xiv) Dispositions by the Company or by any Exempted Guarantor on an
arm’s-length basis (as reasonably determined by the Company) of any property or
assets that do not constitute Collateral; or
     (xv) Dispositions by the Company or its Subsidiaries on an arms-length
basis (as reasonably determined by the Company) of Equity Interests in any
Subsidiary of the Company; provided that the sale thereof shall not result in
the Company owning directly or indirectly less than 100% of the Equity Interests
in the Subsidiary Guarantors.
     (c) No Borrower shall Dispose of (in a single or related series of
transactions) assets constituting all or substantially all of the consolidated
assets of such Borrower and its Subsidiaries taken as a whole, provided that
this Section 6.04(c) shall not apply to (i) any transaction permitted by
Section 6.04(a), Section 6.04(b)(ii), (b)(vi), (b)(vii) or (b)(xiii) or
Section 6.05 or (ii) any transaction required by a final order of any
Governmental Authority of competent jurisdiction.
     Section 6.05. Mergers. The Company shall not, and shall not permit any
other Credit Related Party to, merge or consolidate with, or liquidate into, any
Person, except that, provided no Event of Default has occurred and is continuing
(both before and immediately after giving effect to any merger, consolidation or
liquidation permitted below):
     (a) any Credit Related Party (other than the Company) in addition to
mergers, consolidations and liquidations provided for in clauses (b) and
(c) below, may merge or consolidate with, or liquidate into, any other Credit
Related Party (other than the Company), provided that (i) the continuing or
surviving Credit Related Party unconditionally assumes by written agreement
satisfactory to the Administrative Agent all of the performance and payment
obligations of the other Credit Related Party under any Loan Documents to which
it is a party and (ii) the Lien under the Security Documents in favor of the
Collateral Agent on any Collateral owned by any applicable Subsidiary Guarantor
immediately prior to such merger, consolidation or liquidation remains effective
and perfected immediately thereafter with no loss of relative priority to any
other class of creditor from that existing immediately prior to such merger,
consolidation or liquidation; provided, however, that any Pledged Company shall
be permitted to merge with another Restricted Subsidiary, so long as the Equity
Interests of the surviving Business Entity are subject to perfected Transaction
Liens and neither the priority of such Liens nor the value of the Collateral is
diminished as a result of such merger;
     (b) any Exempted Guarantor may merge or consolidate with, or liquidate
into, any other Exempted Guarantor or other Business Entity that is not a Credit
Related Party, provided that (i) the surviving Business Entity is, directly or
indirectly, a wholly-owned Subsidiary of the Company and remains a Subsidiary
Guarantor, (ii) if the Exempted Guarantor is not the continuing or surviving
Business Entity, the continuing or surviving Business Entity unconditionally
assumes by written agreement satisfactory to the Administrative Agent all of the
obligations of such Exempted Guarantor under the Loan Documents to which the
applicable Exempted Guarantor is a party and (iii) the Lien under the Security
Documents in favor of the Collateral Agent on any Collateral owned by the
applicable Exempted Guarantor immediately prior to such merger, consolidation or
liquidation remains effective and perfected immediately
Third Amended and Restated Credit Agreement

56



--------------------------------------------------------------------------------



 



thereafter with no loss of relative priority to any other class of creditor from
that existing immediately prior to such merger, consolidation or liquidation;
and
     (c) the Company may merge or consolidate with, or liquidate into, any
Business Entity other than a Credit Related Party, provided that (i) (A) the
Company is the continuing or surviving Business Entity or (B) the continuing or
surviving Business Entity is organized under the laws of the United States or a
State thereof and unconditionally assumes by written agreement satisfactory to
the Administrative Agent all of the performance and payment obligations of the
Company under any Loan Documents to which it is a party, and (ii) the Lien under
the Security Documents in favor of the Collateral Agent on any Collateral owned
by the Company immediately prior to such merger, consolidation or liquidation
remains effective and perfected immediately thereafter with no loss of relative
priority to any other class of creditor (either contractually, by structural
subordination or otherwise) from that existing immediately prior to such merger,
consolidation or liquidation.
     Section 6.06. Use of Proceeds. No Borrower shall use the proceeds of any
Loan or any Letter of Credit for any purpose that would (a) whether directly or
indirectly, entail a violation of any of the Regulations of the Board of
Governors, including Regulations T, U and X or (b) constitute a use other than a
general corporate purpose (it being understood that the payments to be made to
Departing Lenders pursuant to Section 3.01(d)(ii) shall constitute a permitted
use of proceeds pursuant to this Section 6.06).
     Section 6.07. Transactions with Affiliates. No Credit Related Party (other
than an Exempted Guarantor) will sell, lease or otherwise transfer any property
to, or purchase, lease or otherwise acquire any property from, or otherwise
engage in any other transaction with, any Affiliate of the Company that is not a
Subsidiary of the Company, whether or not in the ordinary course of business,
except (a) transactions on terms no less favorable to such Credit Related Party
as would be obtainable by such Credit Related Party at the time in a comparable
arm’s-length transaction or series of transactions with a person other than an
Affiliate of the Company, (b) any Disposition permitted under Section 6.04 or
any merger, consolidation or liquidation permitted under Section 6.05 and
(c) transactions the value of which are de minimis in relation to the assets,
liabilities or revenues of the Credit Related Party engaging in such
transaction.
     Section 6.08. Restrictive Agreements. No Credit Related Party will,
directly or indirectly, enter into or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition on (a) the
ability of any Credit Related Party (other than the Company or the Exempted
Guarantor) to create or permit to exist any Lien on any of its property or
(b) the ability of any Restricted Subsidiary or Pipeline Company Borrower to pay
dividends or other distributions with respect to any shares of its capital stock
or to make or repay loans or advances to the Company or any Subsidiary Guarantor
or to Guarantee Debt of the Company or any Subsidiary Guarantor or to otherwise
transfer assets to or invest in the Company or any Subsidiary Guarantor;
provided that (i) the foregoing shall not apply to restrictions and conditions
imposed by law or by any Loan Document, (ii) the foregoing shall not apply to
restrictions and conditions existing on the date hereof and identified on
Schedule 6.08, or any extension, refinancing or renewal thereof on market terms
and conditions, (iii) the foregoing shall not apply to customary restrictions
and conditions contained in agreements relating to the sale of a Subsidiary
pending such sale, provided that such restrictions and conditions apply only
Third Amended and Restated Credit Agreement

57



--------------------------------------------------------------------------------



 



to the Subsidiary that is to be sold and such sale is permitted hereunder,
(iv) clause (a) of this Section shall not apply to restrictions or conditions
imposed by any agreement relating to secured Debt permitted by this Agreement if
such restrictions or conditions apply only to the property securing such Debt,
(v) clause (a) of this Section shall not apply to customary provisions in leases
and other contracts entered into in the ordinary course of business restricting
the assignment thereof, (vi) the foregoing shall not apply to any Pipeline
Company Borrower or its Subsidiary in connection with the issuance of debt
otherwise permitted hereunder on market-clearing terms that are no less
favorable to such Pipeline Company Borrower or its Subsidiary than the Reference
Indenture and (vii) clause (a) and (b) of this Section shall not apply to any
assets that are the subject of an Alternate Program or to any Restricted
Subsidiary whose only activities are to purchase receivables from a Pipeline
Company Borrower or a Subsidiary of a Pipeline Company Borrower and resell such
receivables, in each case pursuant to an Alternate Program.
ARTICLE 7
Events of Default
     If any of the following events (“Events of Default”) shall occur and be
continuing:
     (a) Any Borrower shall fail to pay any installment of principal of any of
its Loans or Notes when due, or any interest on any of its Loans or Notes or any
other amount payable by it hereunder within five Business Days after the same
shall be due; or
     (b) Any representation or warranty made or deemed made by any Credit Party
herein or by any Credit Party (or any of its officers) in connection with this
Agreement shall prove to have been incorrect in any material respect when made
or deemed made and, if such representation or warranty is capable of being
cured, such inaccuracy shall remain unremedied for 30 days after written notice
thereof shall have been given to such Credit Party by the Administrative Agent
or by any Lender with a copy to the Administrative Agent; or
     (c) Any Credit Party shall fail to perform or observe any term, covenant,
or agreement applicable to it contained in Section 5.01(a) or 5.08(g) or
Article 6; or
     (d) Any Credit Party shall fail to perform or observe any other term,
covenant or agreement contained in the Loan Documents (other than those
specified in paragraphs (a) through (c) above) on its part to be performed or
observed and any such failure shall remain unremedied for 30 days after written
notice thereof shall have been given to such Credit Party by the Administrative
Agent or by any Lender with a copy to the Administrative Agent; or
     (e) The Company or any consolidated Subsidiary shall fail to pay any Debt
or Guaranty (excluding Debt and Guarantees incurred pursuant hereto) or Hedging
Agreement of such Person in an aggregate principal amount of $200,000,000 or
more, or any installment of principal thereof or interest or premium thereon,
when due (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise) and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such Debt,
Guaranty or Hedging Agreement; or any other default under any agreement or
instrument
Third Amended and Restated Credit Agreement

58



--------------------------------------------------------------------------------



 



relating to any such Debt in such aggregate principal amount (excluding Debt and
Guarantees incurred hereunder) or any Secured Hedging Agreement, or any other
event (other than an exercise of voluntary prepayment or voluntary purchase
option or analogous right or any issuance or Disposition of Equity Interests or
other assets, or an incurrence or issuance of Debt or other obligations, giving
rise to a repayment or prepayment obligations in respect of such Debt or such
Secured Hedging Agreement), shall occur and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such default or event is to accelerate the maturity of such Debt in such
aggregate principal amount or such Secured Hedging Agreement; or
     (f) • Any Borrower, any Guarantor or any other Credit Related Party (other
than any Borrower or Guarantor) having total Assets in excess of $100,000,000
(any of the foregoing, a “Material Credit Related Party”) shall generally not
pay its debts as such debts become due; or admit in writing its inability to pay
its debts generally; or make a general assignment for the benefit of creditors;
or any proceeding shall be instituted or consented to by any Material Credit
Related Party seeking to adjudicate it a bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee, or other similar
official for it or for any substantial part of its property; or any such
proceeding shall have been instituted against any Material Credit Related Party
and either such proceeding shall not be stayed or dismissed for 60 consecutive
days or any of the actions referred to above sought in such proceeding
(including the entry of an order for relief against it or the appointment of a
receiver, trustee, custodian or other similar official for it or any substantial
part of its property) shall occur; or any Material Credit Related Party shall
take any corporate action to authorize any of the actions set forth above in
this paragraph (f); or
     (g) Any final judgment or order for the payment of money in an aggregate
amount in excess of $100,000,000 (net of insurance coverage which is reasonably
expected to be paid by the insurer) shall be rendered against the Company, any
Credit Related Party or any combination thereof and the same shall remain
undischarged for a period of 60 consecutive days during which execution (other
than any enforcement proceedings consisting of the mere obtaining and filing of
a judgment lien or obtaining of a garnishment or similar order so long as no
foreclosure, levy or similar process in respect of such judgment lien, or
payment over in respect of such garnishment or similar order, has commenced and
is continuing or has been completed (collectively, the “Permitted Execution
Actions”)) shall not be effectively stayed, or any action, other than a
Permitted Execution Action, shall be legally taken by a judgment creditor to
attach or levy upon any property or assets of the Company or any other Credit
Related Party to enforce any such judgment or order; provided, however, that
with respect to any such judgment or order that is subject to the terms of one
or more settlement agreements that provide for the obligations thereunder to be
paid or performed over time, such judgment or order shall not be deemed
hereunder to be undischarged unless and until the Company or any other Credit
Related Party shall have failed to pay any amounts due and owing thereunder
(payment of which shall not have been stayed) for a period of 30 consecutive
days after the respective final due dates for the payment of such amounts; or
Third Amended and Restated Credit Agreement

59



--------------------------------------------------------------------------------



 



     (h) Any Termination Event with respect to a Plan shall have occurred and,
30 days after notice thereof shall have been given to the Company by the
Administrative Agent, such Termination Event shall still exist; or the Company
or any ERISA Affiliate shall have been notified by the sponsor of a
Multiemployer Plan that it has incurred Withdrawal Liability to such
Multiemployer Plan; or the Company or any ERISA Affiliate shall have been
notified by the sponsor of a Multiemployer Plan that such Multiemployer Plan is
in reorganization, or is insolvent or is being terminated, within the meaning of
Title IV of ERISA; or any Person shall engage in a “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan;
and in each case in clauses (i) through (iv) above, such event or condition,
together with all other such events or conditions, if any, would result in an
aggregate liability of the Company or any ERISA Affiliate that would have a
Material Adverse Effect; or
     (i) At any time (i) any “person” (within the meaning of Section 13(d) of
the Securities Exchange Act of 1934) other than the Company or a Subsidiary of
the Company or any employee benefit plan maintained for employees of the Company
and/or any of its Subsidiaries or the trustee therefor, shall have acquired
direct or indirect ownership of and paid for in excess of 50% of the outstanding
capital stock of the Company entitled to vote in elections for directors of the
Company or (ii) more than half of members of the Board of Directors of the
Company consists of individuals who (1) were not members of the Board of
Directors of the Company at the Effective Date and (2) were not appointed,
elected or nominated by the Board of Directors of the Company at a time when no
Event of Default existed under this clause (ii); or
     (j) Any of the guarantees contained in any Credit Party Guarantee, or any
other material provision of any Loan Document, shall cease, for any reason, to
be valid and binding upon or enforceable against any Credit Party that is a
party thereto, or any such Credit Party shall so assert in writing, provided
that if such invalidity or unenforceability is of a nature so as to be amenable
to cure within five Business Days and if, within one Business Day after the
Company receives notice from the Administrative Agent or the Collateral Agent or
otherwise becomes aware that such material provision is not valid or is
unenforceable as aforesaid, the Company delivers written notice to the
Administrative Agent that the applicable Credit Party intends to cure such
invalidity or unenforceability as soon as possible, then an Event of Default
shall not exist pursuant to this paragraph (k) of Article 7 unless the Company
or the relevant Credit Party shall fail to deliver or cause to be delivered an
amendment or other modification, or other agreement or undertaking, having the
same economic effect as the invalid or unenforceable provision within four
Business Days after the delivery of such written notice of intent; or
     (k) Any Security Document shall for any reason fail or cease to create a
valid and enforceable Lien on any Collateral stated to be covered thereby or,
except as permitted by the Loan Documents, such Lien shall fail or cease to be a
perfected and first-priority (subject only to Collateral Permitted Liens) Lien,
or any Credit Related Party shall so state in writing and, if such invalidity or
lack of perfection or priority relates solely to Collateral with an aggregate
value of $1,000,000 or less and such invalidity or lack of perfection or
priority is such so as to be amenable to cure without material disadvantage to
the position of the Administrative Agent, the Collateral Agent and the other
Secured Parties, such invalidity or lack of perfection or priority shall not be
cured within 10 days of the earlier of such Credit Related Party so stating in
writing or delivery of notice thereof by the Administrative Agent to the Company
(or such shorter period as shall be specified by the Administrative Agent and is
reasonable under the circumstances);
Third Amended and Restated Credit Agreement

60



--------------------------------------------------------------------------------



 



then, and in every such event (other than an event with respect to any Credit
Related Party described in paragraph (f) of this Article except for clause
(i)(A) thereof), and at any time thereafter during the continuance of such
event, the Administrative Agent may, and at the request of the Majority Lenders
shall, by notice to the Company, take either or both of the following actions,
at the same or different times: (i) declare the Commitments to be terminated and
thereupon the Commitments shall terminate immediately, and (ii) declare the
Loans and the Notes then outstanding, all interest thereon and all other amounts
payable under this Agreement to be forthwith due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable together with accrued interest
thereon and all fees and other obligations of the Borrowers accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or further notice of any kind, all of which are hereby expressly waived by the
Borrowers; provided, however, that if an Event of Default under paragraph (f)
(except under clause (i)(A) thereof) shall occur, (A) the Commitments shall
automatically terminate and (B) the principal of the Loans and the Notes then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder shall automatically become due
and payable, without presentment, demand, protest or any notice of any kind, all
of which are hereby expressly waived by the Borrowers.
ARTICLE 8
Company Guarantee
     Section 8.01. Company Guarantee.
     (a) The Company hereby unconditionally and irrevocably guarantees to the
Collateral Agent, for the ratable benefit of the Secured Parties and each of
their respective permitted successors, endorsees, transferees and assigns, the
prompt and complete payment by the Pipeline Company Borrowers when due (whether
at the stated maturity, by acceleration or otherwise) of the Obligations payable
by any of them and the prompt and complete payment by the Subsidiary Guarantors
when due (whether at the stated maturity, by acceleration or otherwise) of all
amounts payable by them under the Subsidiary Guarantee Agreement (the
obligations described in the foregoing clauses (i) and (ii) being herein
referred to as the “Company Guaranteed Obligations”). This is a guarantee of
payment and not collection and the liability of the Company is primary and not
secondary.
     (b) The guarantee contained in this Article 8 shall remain in full force
and effect until the Final Payment Date, notwithstanding that from time to time
during the term of this Agreement, no Company Guaranteed Obligations may be
outstanding.
     (c) No payment made by any Pipeline Company Borrower, any of the Subsidiary
Guarantors, any other guarantor or any other Person, or received or collected by
any Agent or any Lender from any Pipeline Company Borrower, any of the
Subsidiary Guarantors, any other guarantor or any other Person, by virtue of any
action or proceeding or any set-off or appropriation or application at any time
or from time to time in reduction of or in payment of the Obligations shall be
deemed to modify, reduce, release or otherwise affect the liability of the
Third Amended and Restated Credit Agreement

61



--------------------------------------------------------------------------------



 



Company hereunder which shall, notwithstanding any such payment (other than any
payment made by the Company in respect of the Company Guaranteed Obligations or
any payment received or collected from the Company in respect of the Company
Guaranteed Obligations), remain liable for the Company Guaranteed Obligations
until the Final Payment Date.
     Section 8.02. No Subrogation. Notwithstanding any payment made by any
Pipeline Company Borrower hereunder, the Company under this Article 8 or the
Parent Guarantee or any Subsidiary Guarantor under the Subsidiary Guarantee
Agreement or any set-off or application of funds of any Pipeline Company
Borrower or any Subsidiary Guarantor by any Agent or any Lender, the Company
shall not be entitled to be subrogated to any of the rights of any Agent or any
Lender against any Pipeline Company Borrower or any Subsidiary Guarantor or any
collateral security or guarantee or right of offset held by any Agent or any
Lender for the payment of the Company Guaranteed Obligations, nor shall the
Company seek or be entitled to seek any contribution or reimbursement from any
Pipeline Company Borrower or any Subsidiary Guarantor in respect of payments
made by the Company hereunder, until the Final Payment Date. If any amount shall
be paid to the Company on account of such subrogation rights prior to the Final
Payment Date, such amount shall be held by the Company in trust for the Agents
and the Lenders, segregated from other funds of the Company, and shall,
forthwith upon receipt by the Company, be turned over to the Administrative
Agent in the exact form received by the Company (duly indorsed by the Company to
the Administrative Agent, if required), to be applied against the Company
Guaranteed Obligations, whether matured or unmatured), in such order as the
Administrative Agent may determine but subject in any event to the terms and
provisions of this Agreement and the Security Agreement.
     Section 8.03. Amendments, etc. with Respect to the Obligations. The Company
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against the Company and without notice to or further assent by the
Company, any demand for payment of any of the Company Guaranteed Obligations
made by any Agent or any Lender may be rescinded by such Agent or such Lender
and any of the Company Guaranteed Obligations continued, and the Company
Guaranteed Obligations, or the liability of any other Person upon or for any
part thereof, or any collateral security or guarantee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by any Agent or any Lender, and this Agreement and the
other Loan Documents and any other documents executed and delivered in
connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, as the Administrative Agent (or the Majority Lenders or all
Lenders, as the case may be) may deem advisable from time to time, and any
collateral security, guarantee or right of offset at any time held by any Agent
or any Lender for the payment of the Company Guaranteed Obligations may be sold,
exchanged, waived, surrendered or released. Neither the Administrative Agent,
the Collateral Agent nor any Lender or other Secured Party shall have any
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Company Guaranteed Obligations or for the guarantee
contained in this Article 8 or any property subject thereto.
     Section 8.04. Guarantee Absolute and Unconditional. The Company waives any
and all notice of the creation, renewal, extension or accrual of any of the
Company Guaranteed Obligations and notice of or proof of reliance by any Agent
or any Lender upon the guarantee
Third Amended and Restated Credit Agreement

62



--------------------------------------------------------------------------------



 



contained in this Article 8 or acceptance of the guarantee contained in this
Article 8; the Company Guaranteed Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon the guarantee contained in this
Article 8; and all dealings between the Company, any of the Pipeline Company
Borrowers and any Subsidiary Guarantor, on the one hand, and the Agents and the
Lenders, on the other hand, likewise shall be conclusively presumed to have been
had or consummated in reliance upon the guarantee contained in this Article 8.
The Company waives diligence, presentment, protest, demand for payment and
notice of default or nonpayment to or upon the Pipeline Company Borrowers or any
of the Subsidiary Guarantors with respect to the Company Guaranteed Obligations.
The Company understands and agrees that the guarantee contained in this
Article 8 shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (a) the validity or enforceability of
this Agreement or any other Loan Document, any of the Company Guaranteed
Obligations or any other collateral security therefor or guarantee or right of
offset with respect thereto at any time or from time to time held by any Agent
or any Lender, (b) any defense, set-off or counterclaim (other than a defense of
payment or performance) which may at any time be available to or be asserted by
any Pipeline Company Borrower, any Subsidiary Guarantor or any other Person
against any Agent or any Lender, or (c) any other circumstance whatsoever (with
or without notice to or knowledge of the Pipeline Company Borrowers, the
Subsidiary Guarantors or the Company), other than payment or performance, which
constitutes, or might be construed to constitute, an equitable or legal
discharge of Pipeline Company Borrowers or the Subsidiary Guarantors for the
Company Guaranteed Obligations, or of the Company under the guarantee contained
in this Article 8, in bankruptcy or in any other instance. When making any
demand hereunder or otherwise pursuing its rights and remedies hereunder against
the Company, any Agent or any Lender may, but shall be under no obligation to,
make a similar demand on or otherwise pursue such rights and remedies as it may
have against any Pipeline Company Borrower, any Subsidiary Guarantor or any
other Person or against any collateral security or guarantee for the Company
Guaranteed Obligations or any right of offset with respect thereto, and any
failure by any Agent or any Lender to make any such demand, to pursue such other
rights or remedies or to collect any payments from any Pipeline Company
Borrower, any Subsidiary Guarantor or any other Person or to realize upon any
such collateral security or guarantee or to exercise any such right of offset,
or any release of any Pipeline Company Borrower, any Subsidiary Guarantor or any
other Person or any such collateral security, guarantee or right of offset,
shall not relieve the Company of any obligation or liability hereunder, and
shall not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of any Agent or any Lender against the Company.
For the purposes hereof “demand” shall include the commencement and continuance
of any legal proceedings.
     Section 8.05. Reinstatement. The guarantee contained in this Article 8
shall continue to be effective, or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any of the Company Guaranteed Obligations
is rescinded or must otherwise be restored or returned by any Agent or any
Lender upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Company, any Pipeline Company Borrower or any Subsidiary
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, the Company, any Pipeline
Company Borrower or any Subsidiary Guarantor or any substantial part of its or
their respective property, or otherwise, all as though such payments had not
been made.
Third Amended and Restated Credit Agreement

63



--------------------------------------------------------------------------------



 



ARTICLE 9
The Agents
     Each of the Lenders and each Issuing Bank hereby irrevocably appoints each
of the Administrative Agent and the Collateral Agent as its agent and authorizes
each of the Administrative Agent and the Collateral Agent to take such actions
on its behalf and to exercise such powers as are delegated to the Administrative
Agent and the Collateral Agent by the terms hereof and of the other Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.
     Any bank serving as an Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not an Agent, and such bank and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Borrowers or any Subsidiary or other Affiliate thereof as if it were not an
Agent hereunder.
     No Agent shall not have any duties or obligations except those expressly
set forth herein or in the Security Agreement. Without limiting the generality
of the foregoing, (a) no Agent shall be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) no Agent shall have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby that such Agent is required to exercise in writing as
directed by the Majority Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 10.02), and (c) except as expressly set forth herein, no Agent shall
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrowers or any of their Subsidiaries that is
communicated to or obtained by the bank serving as an Agent or any of its
Affiliates in any capacity. No Agent shall be liable for any action taken or not
taken by it with the consent or at the request of the Majority Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.02) or in the absence of its own gross
negligence or willful misconduct. No Agent shall be deemed to have knowledge of
any Default unless and until written notice thereof is given to such Agent by a
Borrower or a Lender, and no Agent shall be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection herewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article 3 or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.
     Each Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. Each Agent also may rely
upon any statement made to it orally or by telephone and believed by it to be
made by the proper Person, and shall not incur any liability for relying
thereon. Each Agent may consult with legal counsel (who may be counsel for a
Credit Party), independent accountants and
Third Amended and Restated Credit Agreement

64



--------------------------------------------------------------------------------



 



other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.
     Any Agent may perform any and all its duties and exercise its rights and
powers by or through any one or more sub-agents appointed by such Agent. Any
Agent and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of any Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as an Agent.
     Subject to the appointment and acceptance of a successor Administrative
Agent or Collateral Agent as provided in this paragraph, each of the
Administrative Agent and the Collateral Agent may resign at any time by
notifying the Lenders, each Issuing Bank and the Company. Upon any such
resignation, the Majority Lenders shall have the right, in consultation with the
Company, to appoint a successor. If no successor shall have been so appointed by
the Majority Lenders and shall have accepted such appointment within 30 days
after the retiring Agent gives notice of its resignation, then the retiring
Agent may, on behalf of the Lenders and each Issuing Bank, appoint a successor
Agent which shall be a bank with an office in New York, New York, or an
Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent or Collateral Agent hereunder by a successor, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrowers to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Company and such successor.
After an Agent’s resignation hereunder, the provisions of this Article and
Section 10.03 shall continue in effect for the benefit of such retiring Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while it was acting as
Administrative Agent or Collateral Agent.
     Each Lender acknowledges that it has, independently and without reliance
upon any Agent or any other Lender and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each Lender also acknowledges that it will, independently
and without reliance upon any Agent or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any related agreement or any document furnished hereunder
or thereunder.
ARTICLE 10
Miscellaneous
     Section 10.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
Third Amended and Restated Credit Agreement

65



--------------------------------------------------------------------------------



 



     (i) if to the Company, to it at El Paso Building, 1001 Louisiana Street,
Houston, Texas 77002, Attention of Treasurer (Telecopy No. (713) 420-2708);
     (ii) if to EPNGC or TGPC, to it c/o the Company at the address specified in
clause (i) above;
     (iii) if to the Administrative Agent, to:
(iv) JPMorgan Chase Bank, N.A.
Technology, Shared Tech & Operation Commercial Loans
L&A Project Texas
1111 Fannin, Floor 10
Houston, TX 77002
Attention of Ina S. Tjahjono
Telecopy No. (713) 427-6307

with a copy to:

JPMorgan Chase Bank, N.A.
712 Main St, 12 Fl. Central
Houston, TX 77002
Attention of Robert Traband
Telecopy No. (713) 216-8870
(v) if to the Collateral Agent, to:
(vi) JPMorgan Chase Bank, N.A.
Institutional Trust Services
4 New York Plaza, 15th Floor
New York, NY 10004
Attention of International/Project Finance, James Foley
Telecopy No. (212) 623-6216

with a copy to:

JPMorgan Chase Bank, N.A.
712 Main St, 12 Fl. Central
Houston, TX 77002
Attention of Robert Traband
Telecopy No. (713) 216-8870
     (vii) if to JPMCB in its capacity as an Issuing Bank, to it at JPMorgan
Chase Bank, N.A., 10420 Highland Manor Drive, 4th Floor, Tampa Bay, Florida
33610, Attention of James Alonzo, Telecopy No. (813) 432-5161;
     (viii) if to Citibank in its capacity as an Issuing Bank, to it at
Citibank, N.A., 333 Clay Street / Suite 3700, Houston, TX 77002, Attention of
Nan Dockal, Telecopy No. (713) 654-2849;
Third Amended and Restated Credit Agreement

66



--------------------------------------------------------------------------------



 



     (ix) if to any other Lender in its capacity as an Issuing Bank, to it at
the address provided to the Company for notices to such Issuing Bank in such
capacity; and
     (x) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
     (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article 2 unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or a
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
     (c) Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given and
effective, if sent by mail or courier on the date of delivery thereof to the
address specified herein for such notice, or if by telecopier when the
answerback is received or if by other means, on the date of receipt; provided
that a notice given by telecopier or electronic communication in accordance with
this Section 10.01 but received on any day other than a Business Day or after
business hours in the place of receipt, will be deemed to be received on the
next Business Day in that place.
     Section 10.02. Waivers; Amendments. (a) No failure or delay by any Agent,
any Issuing Bank or any Lender in exercising any right or power hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the Agents,
each Issuing Bank and the Lenders hereunder are cumulative and are not exclusive
of any rights or remedies that they would otherwise have. No waiver of any
provision of this Agreement or consent to any departure by any Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether any Agent, any Lender or any Issuing Bank may
have had notice or knowledge of such Default at the time.
     (b) Except as expressly provided herein or in the applicable Loan Document,
no provision of this Agreement or any other Loan Document may be waived, amended
or modified, and no consent may be granted with respect to any departure by the
Administrative Agent, any Lender or any Credit Party with respect hereto or
thereto, except pursuant to an agreement or agreements in writing entered into
by the Borrowers and the Majority Lenders or by the Borrowers and the
Administrative Agent with the consent of the Majority Lenders; provided that no
such waiver, amendment or modification of this Agreement or any other Loan
Document, and no consent with respect to any departure by the Administrative
Agent, any Lender, or any Credit Party with respect hereto or thereto, shall:
Third Amended and Restated Credit Agreement

67



--------------------------------------------------------------------------------



 



     (i) increase the Commitment of any Lender, without the written consent of
such Lender;
     (ii) reduce or forgive the principal amount of any Loan or LC Disbursement
or reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby;
     (iii) postpone the scheduled date of payment of the principal amount of any
Loan or LC Disbursement, or any interest thereon, or any fees payable hereunder,
or reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby;
     (iv) issue any Letter of Credit with an expiration date, or extend the
expiration date of any Letter of Credit, to a date that is later than the fifth
Business Days prior to the Revolving Maturity Date, without the written consent
of each Revolving Lender and the Issuing Bank of such Letter of Credit;
     (v) change Section 2.16(b) or 2.16(c) in a manner that would alter the pro
rata sharing of payments required thereby, without the written consent of each
Lender;
     (vi) release any Subsidiary Guarantor from its obligations under the
Subsidiary Guarantee Agreement, without the written consent of each Lender,
except in connection with the Disposition or merger of such Subsidiary Guarantor
that is otherwise permitted hereunder;
     (vii) release the Company from its guarantee obligations under Article 8,
without the written consent of each Lender;
     (viii) release all or substantially all of the Collateral, without the
written consent of each Lender; or
     (ix) change any of the provisions of this Section or the definitions of
“Majority Lenders”, or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of any Agent or any Issuing Bank hereunder or under any
other Loan Document without the prior written consent of such Agent or such
Issuing Bank, as the case may be. Any such waiver and any such amendment or
modification shall apply equally to each of the Lenders and shall be binding
upon the Borrowers, the Lenders, the Issuing Banks and the Agents. In the case
of any waiver, the Borrower, the Lenders, the Issuing Banks and the Agents shall
be restored to their former position and rights hereunder and under the other
Loan Documents, and any Default or Event of Default waived shall be deemed
waived ab initio and not continuing unless such waiver expressly provides
otherwise; but no such waiver shall extend to any subsequent or other Default or
Event of Default; and provided further that, in addition to Dispositions of
Collateral permitted by Section 6.04(a), the Majority Lenders may consent to
additional Dispositions of
Third Amended and Restated Credit Agreement

68



--------------------------------------------------------------------------------



 



Collateral so long as each such Disposition is for fair market value on an
arms-length basis in a cash transaction.
     Section 10.03. Expenses; Indemnity; Damage Waiver. (a) The Company shall
pay (i) all reasonable out-of-pocket expenses incurred by the Administrative
Agent and its Affiliates, including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent, in connection with the
syndication of the credit facilities provided for herein, the preparation and
administration of this Agreement or any amendments, modifications or waivers of
the provisions hereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all reasonable out-of-pocket expenses
incurred by any Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit by it or any demand for payment thereunder
made by such Issuing Bank (unless included in the fees charged separately by
such Issuing Bank in respect of such Letter of Credit) and (iii) all
out-of-pocket expenses incurred by any Agent, any Issuing Bank or any Lender,
including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Issuing Bank or, during the continuation of any
Default, any other Agent or any Lender, in connection with the enforcement or
protection of its rights in connection with this Agreement, including its rights
under this Section, or in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
     (b) Each of the Borrowers shall indemnify, without duplication, each Agent,
each Issuing Bank and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by the applicable Issuing Bank
to honor a demand for payment under a Letter of Credit issued by it in
accordance with applicable law if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Company or any of its Subsidiaries,
or any Environmental Liability related in any way to the Company or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, in any of the foregoing circumstances as
to any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (i) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from or to
have been attributable to the gross negligence or willful misconduct of such
Indemnitee or its employees or agents or (ii) have arisen from a dispute between
or among the Arrangers, the Administrative Agent or the Lenders or from a claim
of an Indemnitee against another Indemnitee which in either case is not a direct
or indirect result of any act or omission of the Borrowers or any of their
subsidiaries. The indemnification provisions of this Section 10.03(b) are not
intended to constitute a guaranty of payment of any
Third Amended and Restated Credit Agreement

69



--------------------------------------------------------------------------------



 



principal, interest, facility or commitment fees, rental or other lease
payments, or analogous amounts, under the Loans or any other Secured
Obligations; provided that nothing in this Section 10.03(b) shall limit the
liability of any Borrower for the payment of the Loans or any Secured
Obligations, which liability arises under any other Loan Document, including any
liability arising under this Agreement.
     (c) To the extent that any Borrower fails to pay any amount required to be
paid by it to any Agent or any Issuing Bank under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to such Agent or such Issuing Bank,
as the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought based on the
Commitments at such time, or if the Commitments have terminated or expired,
based on the Credit Exposures at such time) of such unpaid amount; provided that
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against such
Agent or such Issuing Bank in its capacity as such.
     (d) To the extent permitted by applicable law, the Borrowers shall not and
each Indemnitee, by its acceptance of any right to or benefit of indemnification
under this Agreement and as a condition to its rights to and benefits of
indemnification provided for herein, agrees that it shall not, assert, and
hereby waives, any claim against any Indemnitee or any Borrower, respectively,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the Transactions, any Loan or Letter of Credit or the use
of the proceeds thereof.
     (e) All amounts due under this Section shall be payable not later than
30 days after the delivery of written demand to the Company therefor.
     Section 10.04. Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), except that (i) the Borrowers
may not assign or otherwise transfer any of their respective rights or
obligations hereunder in a transaction not permitted hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by any
Borrower without such consent shall be null and void), and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby (including any
Affiliate of an Issuing Bank that issues any Letter of Credit), Participants (to
the extent provided in paragraph (c) of this Section) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, each Issuing Bank and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.
     (b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and its Loans (if any)) with the prior written consent (such consent not to be
unreasonably withheld or delayed) of:
Third Amended and Restated Credit Agreement

70



--------------------------------------------------------------------------------



 



     (A) the Company, provided that no consent of the Company shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund (as
defined below) or, if an Event of Default has occurred and is continuing, any
other assignee; and
     (B) the Administrative Agent; and
     (C) each Issuing Bank.
     (ii) Assignments shall be subject to the following additional conditions:
     (A) except (i) in the case of an assignment to a Lender or an Affiliate of
a Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment (or, if the applicable Commitment is not then
in effect, the outstanding principal balance of the Loans of the assigning
Lender subject to each such assignment) or (ii) if each of the Company (unless
an Event of Default has occurred and is continuing) and the Administrative Agent
otherwise consent, the amount of the Commitment (or, if the applicable
Commitment is not then in effect, the outstanding principal balance of the
Loans) of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall be $5,000,000 or any increment of
$1,000,000 in excess thereof; provided that related Approved Funds shall be
aggregated for purposes of such minimum assigned amount;
     (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;
     (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that only one such fee shall be payable
in connection with simultaneous assignments to or by two or more related
Approved Funds;
     (D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more individuals (each such individual, a “Credit Contact”) to
whom all syndicate-level information (which may contain material non-public
information about the Borrowers, the Credit Parties and their Related Parties or
their respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws; and
     (E) in the case of an assignment by a Lender to a CLO (as defined below)
managed or administered by such Lender or an Affiliate of such Lender, the
assigning Lender shall retain the sole right to approve any amendment,
modification or waiver of any provision of this Agreement, provided that the
Third Amended and Restated Credit Agreement

71



--------------------------------------------------------------------------------



 



Assignment and Assumption between such Lender and such CLO may provide that such
Lender will not, without the consent of such CLO, agree to any amendment,
modification or waiver described in the first proviso to Section 10.02(b) that
affects such CLO.
     For the purposes of this Section 10.04(b), the terms “Approved Fund” and
“CLO” have the following meanings:
     “Approved Fund” means, with respect to any Lender, (a) a CLO managed or
administered by such Lender or an Affiliate of such Lender and (b) with respect
to any Lender that is a fund which invests in bank loans and similar extensions
of credit, any other fund that invests in bank loans and similar extensions of
credit and is managed by the same investment advisor as such Lender or by an
Affiliate of such investment advisor.
     “CLO” means, with respect to any Lender, any entity (whether a corporation,
partnership, trust or otherwise) that is engaged in making, purchasing, holding
or otherwise investing in bank loans and similar extensions of credit in the
ordinary course and is administered or managed by such Lender or an Affiliate of
such Lender.
     (iii) Subject to execution and delivery thereof and acceptance and
recording thereof pursuant to paragraph (b)(iv) of this Section, from and after
the effective date specified in each Assignment and Assumption the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.13, 2.14, 2.15 and 10.03). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 10.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.
     (iv) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register as to the
identity of the Lenders shall be conclusive, and as to the other items referred
to above shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent, each Issuing Bank and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Company, any
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
Third Amended and Restated Credit Agreement

72



--------------------------------------------------------------------------------



 



     (v) Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
     (c) Any Lender may, without the consent of the Borrowers, the
Administrative Agent, or any Issuing Bank, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it and Notes held by it); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain the holder of its Notes (if any) for all purposes
of this Agreement and shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrowers, the
Administrative Agent, each Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 10.02(b) that affects such
Participant. Subject to paragraph (d) of this Section, the Borrowers agree that
each Participant shall be entitled to the benefits of Sections 2.13, 2.14 and
2.15 with respect to its participations hereunder to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section and provided that such Participant shall have complied with
any obligation in respect thereof that it would have had as a Lender. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 10.08 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.16(c) as though it were a Lender.
     (d) A Participant shall not be entitled to receive any greater payment
under Section 2.13 or 2.15 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Company’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.15 unless the Company
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrowers, to comply with Section 2.15(e) and
(f) as though it were a Lender.
     (e) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
Third Amended and Restated Credit Agreement

73



--------------------------------------------------------------------------------



 



     Section 10.05. Survival. All covenants, agreements, representations and
warranties made by the Borrowers herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as of
the date made, or any date referred to therein, as applicable, (but without
being deemed remade on or as of any subsequent date by reason of this
Section 10.05) as long as the principal of or any accrued interest on any Loan
or any fee or any other amount payable under this Agreement is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated. The provisions of Sections 2.13, 2.14, 2.15 and
10.03 and Article 9 shall survive and remain in full force and effect regardless
of the consummation of the transactions contemplated hereby, the repayment of
the Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.
     Section 10.06. Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 3.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.
     Section 10.07. Severability. To the fullest extent permitted by applicable
law any provision of this Agreement held to be invalid, illegal or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such invalidity, illegality or unenforceability without affecting the
validity, legality and enforceability of the remaining provisions hereof; and
the invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.
     Section 10.08. Right of Setoff. If an Event of Default shall have occurred
and be continuing, subject to the terms and provisions of the Security Agreement
and the other Loan Documents, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of a
Borrower against any of and all the obligations of such Borrower now or
hereafter existing under this
Third Amended and Restated Credit Agreement

74



--------------------------------------------------------------------------------



 



Agreement held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement and although such obligations may be
unmatured. The rights of each Lender under this Section are in addition to other
rights and remedies (including other rights of setoff) which such Lender may
have but are subject to the terms and provisions of the Security Agreement and
the other Loan Documents.
     Section 10.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.
     (b) Each Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding by the Administrative Agent, the
Collateral Agent any Issuing Bank or any Lender arising out of or relating to
this Agreement, or for recognition or enforcement of any judgment obtained in
any such action or proceeding, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, any Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement against any Borrower or its
properties in the courts of any jurisdiction.
     (c) Each Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
     (d) Each party to this Agreement irrevocably consents to service of process
in any action or proceeding referred to in Section 10.09 by the mailing thereof
by certified mail, return receipt requested, addressed as provided in
Section 10.01(a), with a copy thereof to the “General Counsel” of such Person at
such same address.
     Section 10.10. Waiver Of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (a) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (b) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN
Third Amended and Restated Credit Agreement

75



--------------------------------------------------------------------------------



 



INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.
     Section 10.11. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
     Section 10.12. Confidentiality. Each of the Administrative Agent, the
Collateral Agent, each Issuing Bank and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors involved in
the financing provided for herein (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
applicable to it, (d) to any other party to this Agreement, (e) in connection
with the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or the enforcement of rights hereunder, (f) subject
to an agreement to comply with the provisions of this Section 10.12 or a
separate agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement,
(ii) any pledgee referred to in Section 10.04(e) or (iii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to any Borrower and its obligations, (g) with the consent of a Borrower
or (h) to the extent such Information (i) becomes publicly available other than
as a result of a breach of this Section or (ii) becomes available to the
Administrative Agent, the Collateral Agent, any Issuing Bank or any Lender on a
nonconfidential basis from a source other than a Borrower or any of its
Subsidiaries, the Administrative Agent, the Collateral Agent, any Issuing Bank
or any other Lender. For the purposes of this Section, “Information” means all
information received from a Borrower or any of its Subsidiaries relating to any
Borrower or any of its Subsidiaries or its businesses, other than any such
information that is available to the Administrative Agent, the Collateral Agent,
any Issuing Bank or any Lender on a nonconfidential basis prior to disclosure by
such Borrower; provided that, in the case of information received from a
Borrower after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information; and nothing in the
foregoing authorization shall apply to any disclosure that would constitute a
violation of applicable federal and state securities laws.
     EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 10.12
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWERS AND ITS AFFILIATES AND THEIR RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED
COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND
THAT IT WILL HANDLE SUCH MATERIAL NON-
Third Amended and Restated Credit Agreement

76



--------------------------------------------------------------------------------



 



PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.
     ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED
BY THE BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, CREDIT PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.
     Section 10.13. Security Agreement. Each of the Lenders, for itself and for
each of its Affiliates, and each Issuing Bank hereby (i) approves the Security
Agreement and (ii) irrevocably authorizes and directs the Collateral Agent, and
any successor thereof appointed pursuant to Article 9, to take such actions on
its behalf and to exercise such powers as are delegated to the Collateral Agent
by the terms of the Security Agreement, together with such actions and powers as
are reasonably incidental thereto. The Collateral Agent is hereby authorized and
directed to execute and deliver the Security Agreement on behalf of the Lenders.
Until the Final Payment Date shall have occurred, to the extent the Security
Agreement amends, modifies or supplements any term or provision hereof, it shall
constitute an amendment and modification to, and supplement of, this Agreement.
Each Lender that is now, or hereafter becomes, a party to this Agreement
(including each Person that becomes a Lender pursuant to Section 10.04) and each
Person (including any Affiliate of a Lender that party to any Secured Hedging
Agreement) otherwise claiming rights pursuant to this Agreement (a) consents to
the provisions of the Security Agreement and (b) agrees by being or becoming a
Lender hereunder or otherwise claiming any such rights, to become or be bound by
the Security Agreement and each other document entered into by the
Administrative Agent on behalf of the Secured Parties pursuant to the terms and
provisions of the Security Agreement.
     Section 10.14. Amendment and Restatement and Continuing Effect. This
Agreement constitutes for all purposes an amendment and a restatement of the
Existing Facility and as of the Effective Date all commitments or loans
outstanding, or any letter of credit issued, under the Existing Facility shall
constitute Commitments and Letters of Credit under this Agreement. The Existing
Facility, as amended and restated hereby, continues in full force and effect as
so amended and restated by this Agreement.
     Section 10.15. USA Patriot Act. Each Lender hereby notifies the Borrower
that pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Patriot Act.
Third Amended and Restated Credit Agreement

77



--------------------------------------------------------------------------------



 



     Section 10.16. Releases. • On the Effective Date, without further action by
any party to the Loan Documents, each Subsidiary listed on Schedule 10.16(a)
(the “Released Parties”) shall cease to be a Subsidiary Guarantor or a Borrower,
each of the Released Parties shall cease to be a “Grantor” under the Security
Agreement, any property of a Released Party in which a security interest is
granted by such Released Party pursuant to the Security Documents shall be
released from such security interest and shall no longer constitute Collateral
and the Released Parties shall cease to be parties to the Loan Documents or to
have any rights or obligations thereunder.
     (a) The Administrative Agent shall from time to time upon the reasonable
request of the Company, at the sole expense of the Company, execute and deliver
to the Company such instruments and documents as the Company may reasonably
request to fully effect solely the foregoing releases, terminations and
discharges, and return to the Company any certificate or other instruments
delivered to the Administrative Agent in connection with the Existing Credit
Agreement and Security Documents all security interests in which are released
pursuant to Section 10.16(a).
[SIGNATURE PAGES BEGIN ON NEXT PAGE]
Third Amended and Restated Credit Agreement

78



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written

            EL PASO CORPORATION
      By:   /s/ John J. Hopper         Name:   John J. Hopper        Title:  
Vice President and Treasurer        EL PASO NATURAL GAS COMPANY
      By:   /s/ John J. Hopper         Name:   John J. Hopper        Title:  
Vice President and Treasurer        TENNESSEE GAS PIPELINE COMPANY
      By:   /s/ John J. Hopper         Name:   John J. Hopper        Title:  
Vice President and Treasurer        COLORADO INTERSTATE GAS COMPANY,
     solely as Borrower (as such term is
     defined under the Existing Facility)
     under the Existing Facility
      By:   /s/ John J. Hopper         Name:   John J. Hopper        Title:  
Vice President and Treasurer     

Third Amended and Restated Credit Agreement

79



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.,
     as Administrative Agent and as an Issuing Bank and as a Lender
      By:   /s/ Robert Traband         Name:   Robert Traband        Title:  
Executive Director        Citicorp North America, Inc.
     as Lender
      By:   /s/ Jim Reilly         Name:   Jim Reilly        Title:   Vice
President        Bank of America, N.A., as Lender
      By:   /s/ Ronald E. McKaig         Name:   Ronald E. McKaig       
Title:   Senior Vice President     

Third Amended and Restated Credit Agreement

80



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK TRUST COMPANY AMERICAS,
     as Lender
      By:   /s/ Paul O’Leary         Name:   Paul O’Leary        Title:   Vice
President        The Royal Bank of Scotland plc,
     as Lender
      By:   /s/ Patricia Dundee         Name:   Patricia Dundee        Title:  
Managing Director        ABN AMRO Bank N.V.
     as Lender
      By:   /s/ R. Scott Donaldson         Name:   R. Scott Donaldson       
Title:   Director              By:   /s/ Todd Vaubel         Name:   Todd
Vaubel        Title:   Vice President     

Third Amended and Restated Credit Agreement

81



--------------------------------------------------------------------------------



 



            BNP Paribas, as Lender
      By:   /s/ Mark A. Cox         Name:   Mark A. Cox        Title:   Managing
Director              By:   /s/ Larry Robinson         Name:   Larry Robinson   
    Title:   Director        Credit Suisse, Cayman Islands Branch,
     as Lender
      By:   /s/ James Moran         Name:   James Moran        Title:   Managing
Director              By:   /s/ Nupur Kumar         Name:   Nupur Kumar       
Title:   Associate        Fortis Capital Corp., as Lender
      By:   /s/ Deirdre Sanborn         Name:   Deirdre Sanborn        Title:  
Director              By:   /s/ Darrell Holley         Name:   Darrell Holley   
    Title:   Managing Director     

Third Amended and Restated Credit Agreement

82



--------------------------------------------------------------------------------



 



            GOLDMAN SACHS CREDIT PARTNERS L.P.,
     as Lender
      By:   /s/ Mark Walton         Name:   Mark Walton        Title:  
Authorized Signatory        The Bank of Nova Scotia,
     as Lender
      By:   /s/ A. Ostrov         Name:   A. Ostrov        Title:   Director   
    SOCIETE GENERALE,
     as Lender
      By:   /s/ Kevin C. Joyce         Name:   Kevin C. Joyce        Title:  
Vice President     

Third Amended and Restated Credit Agreement

83



--------------------------------------------------------------------------------



 



            UBS LOAN FINANCE LLC,
     as Lender
      By:   /s/ I. R. Otsa         Name:   I. R. Otsa        Title:   Associate
Director
Banking Products
Services, US              By:   /s/ Richard L. Lavrow         Name:   I Richard
L. Lavrow        Title:   Director
Banking Products
Services, US        BAYERISCHE HYPO-UND VEREINSBANK AG, NEW YORK BRANCH,
     as Lender
      By:   /s/ William W. Hunter         Name:   William W. Hunter       
Title:   Director              By:   /s/ Shannon Batchman         Name:  
Shannon Batchman        Title:   Director     

Third Amended and Restated Credit Agreement

84



--------------------------------------------------------------------------------



 



            MORGAN STANLEY BANK,
     as Lender
      By:   /s/ Daniel Twenge         Name:   Daniel Twenge        Title:  
Authorized Signatory        Merrill Lynch Capital Corporation,
     as Lender
      By:   /s/ Don Burkitt         Name:   Don Burkitt        Title:   Vice
President        Bayerische Landesbank, New York Branch,
     as Lender
      By:   /s/ Craig J. Anderson         Name:   Craig J. Anderson       
Title:   First Vice President              By:   /s/ Nikolai von Mengden        
Name:   Nikolai von Mengden        Title:   Senior Vice President     

Third Amended and Restated Credit Agreement

85



--------------------------------------------------------------------------------



 



            LEHMAN BROTHERS COMMERCIAL BANK,
     as Lender
      By:   /s/ George Janes         Name:   George Janes        Title:   Chief
Credit Officer        Natixis,
     as Lender
      By:   /s/ Louis P. Laville, III         Name:   Louis P. Laville, III     
  Title:   Managing Director              By:   /s/ Daniel Payer         Name:  
Daniel Payer        Title:   Director        Wachovia Bank, National
Association,
     as Lender
      By:   /s/ Shawn Young         Name:   Shawn Young        Title:   Vice
President     

Third Amended and Restated Credit Agreement

86



--------------------------------------------------------------------------------



 



            Wells Fargo Bank, N.A.,
     as Lender
      By:   /s/ Sushim Shah         Name:   Sushim Shah        Title:   Vice
President        Bank of New York,
     as Lender
      By:   /s/ Hussam S. Alsahlani         Name:   Hussam S. Alsahlani       
Title:   Vice President     

Third Amended and Restated Credit Agreement

87



--------------------------------------------------------------------------------



 



SCHEDULE 1
LENDER COMMITMENTS

                  Name of Lender   Commitment
1.
  Citibank, N.A.   $ 97,000,000  
2.
  JPMorgan Chase Bank, N.A.   $ 97,000,000  
3.
  Bank of America, N.A.   $ 90,000,000  
4.
  Deutsche Bank Trust Company Americas   $ 90,000,000  
5.
  The Royal Bank of Scotland plc   $ 90,000,000  
6.
  ABN AMRO Bank N.V.   $ 90,000,000  
7.
  BNP Paribas   $ 72,000,000  
8.
  Credit Suisse, Cayman Islands Branch   $ 72,000,000  
9.
  Fortis Capital Corp.   $ 72,000,000  
10.
  Goldman Sachs Credit Partners L.P.   $ 72,000,000  
11.
  The Bank of Nova Scotia   $ 72,000,000  
12.
  Societe Generale   $ 72,000,000  
13.
  UBS Loan Finance LLC   $ 72,000,000  
4.
  Bayerische Hypo-und Vereinsbank AG, New York Branch   $ 60,000,000  
15.
  Morgan Stanley Bank   $ 60,000,000  
16.
  Merrill Lynch Capital Corp.   $ 60,000,000  
17.
  Bayerische Landesbank, New York Branch   $ 50,000,000  
18.
  Lehman Brothers Commercial Bank   $ 50,000,000  
19.
  Natixis   $ 50,000,000  
20.
  Wachovia Bank, National Association   $ 50,000,000  
21.
  Wells Fargo Bank, N.A.   $ 50,000,000  
22.
  The Bank of New York   $ 12,000,000  
 
  TOTAL   $ 1,500,000,000  

Third Amended and Restated Credit Agreement

Schedule 1 – Page 1



--------------------------------------------------------------------------------



 



SCHEDULE 2
LETTER OF CREDIT COMMITMENTS

          Name of Issuing Bank   LC Commitment
JPMorgan Chase Bank, N.A.
  $ 400,000,000  
BNP Paribas
  $ 400,000,000  
Citibank, N.A.
  $ 300,000,000  
Fortis Capital Corp.
  $ 300,000,000  
Deutsche Bank Trust Company Americas
  $ 100,000,000  

Third Amended and Restated Credit Agreement

Schedule 2 – Page 1



--------------------------------------------------------------------------------



 



SCHEDULE 3
PRICING SCHEDULE
     “Applicable Margin” means, for any day, for purposes of calculating
commitment fees on Commitments or interest on Loans, the rate per annum set
forth below in the applicable row opposite such term and in the column
corresponding to the Pricing Level that applies on such day:

                                              Level I   Level II   Level III  
Level IV   Level V  
Commitment Fees
    0.100 %     0.125 %     0.200 %     0.250 %     0.375 %
ABR Loan Margin
    0.000 %     0.000 %     0.000 %     0.250 %     0.500 %
Euro-Dollar Loan Margin
    0.500 %     0.750 %     1.000 %     1.250 %     1.500 %

     For purposes of this Schedule, the following terms have the following
meanings, subject to the concluding paragraphs of this Schedule:
     “Fitch” means Fitch Ratings, Ltd.
     “Level I Pricing” applies on any day on which the Reference Rating is
BBB/Baa2/BBB or higher.
     “Level II Pricing” applies on any day on which the Reference Rating is
BBB-/Baa3/BBB-.
     “Level III Pricing” applies on any day on which the Reference Rating is
BB+/Ba1/BB+.
     “Level IV Pricing” applies on any day on which the Reference Rating is
BB/Ba2/BB.
     “Level V Pricing” applies on any day if no other Pricing Level applies on
such day.
     “Moody’s” means Moody’s Investors Service, Inc.
     “Pricing Level” refers to the determination of which of Level I, Level II,
Level III, Level IV or Level V Pricing applies on any day.
     “Rating Agency” means Fitch, Moody’s or S&P.
Third Amended and Restated Credit Agreement

Schedule 3 — Page 1



--------------------------------------------------------------------------------



 



     The “Reference Rating” is the credit rating assigned to the Loans by the
relevant rating agency; provided that (i) until such time as Moody’s and S&P
assigns an initial rating to the Loans, the Moody’s and S&P ratings of the
Existing Facility shall be deemed to be its Reference Rating and (ii) until the
Borrowers engage Fitch to rate the Loans, Fitch’s ratings shall be deemed to be
unavailable. The rating in effect for any day is that in effect at the close of
business on such day.
     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies.
     In the event that Reference Ratings are not available from all three Rating
Agencies, (i) if the Reference Rating from Fitch is unavailable, Moody’s and
S&P’s Reference Ratings shall apply and, if both Reference Ratings from Moody’s
and S&P are available but not the same, then (A) if the difference is one notch,
the higher such rating will govern so long as it is at least BBB- or Baa3 or
higher, but the lower rating will govern if that requirement is not met, and
(B) if the difference is more than one notch, a Reference Rating one notch below
the higher of the two will govern; (ii) if the Reference Rating from either
Moody’s or S&P is unavailable, then the Fitch Reference Rating shall not apply
and the Pricing Level will be determined on the basis of the available Reference
Rating from Moody’s or S&P; and (iii) if the Reference Ratings from both Moody’s
and S&P are unavailable, then Level V shall apply.
     In the event Reference Ratings from all three Rating Agencies are
available, then (i) the majority Reference Rating will govern, if two such
ratings are the same or (ii) the middle Reference Rating will govern, if all
three such ratings differ.
     If the rating system of any Rating Agency shall change, the Borrowers and
the Lenders shall negotiate in good faith to amend this Schedule to reflect such
changed rating system and, pending the effectiveness of any such amendment, the
Applicable Rate shall be determined without reference to such Rating Agency.
Third Amended and Restated Credit Agreement

Schedule 3 — Page 2



--------------------------------------------------------------------------------



 



SCHEDULE 4.05
DISCLOSURE UPDATE
None
Third Amended and Restated Credit Agreement

Schedule 4.05 — Page 1



--------------------------------------------------------------------------------



 



SCHEDULE 4.14
ENVIRONMENTAL MATTERS
     Matters described in the Company’s annual report on Form 10-K for the year
ended December 31, 2006 or in its 3rd Quarter 2007 10-Q.
Third Amended and Restated Credit Agreement

Schedule 4.14 — Page 1



--------------------------------------------------------------------------------



 



SCHEDULE 4.16
SUBSIDIARIES AS OF OCTOBER 12, 2007
SEE ATTACHED
Third Amended and Restated Credit Agreement

Schedule 4.16 — Page 1



--------------------------------------------------------------------------------



 



As of October 12, 2007

                          Place of           % Entity Name   Incorporation  
Owner   Relationship   Ownership
Agropecuaria Santo Antonio Ltda.
  Brazil   El Paso Energia do Brasil Ltda.   Owner     0.0002  
 
      Termogas S/A   Unaffiliated Parties     0.0002  
 
      Termo Norte Energia Ltda.   Owner     99.9996  
Agua del Cajon (Cayman) Company
  Cayman Islands   EPED B Company   Owner of Preferred Stock     50.0000  
 
      El Paso Neuquen Holding Company   Owner of Ordinary Stock     50.0000  
Alpheus Communications, L.P.
  Delaware   Zipline, L.L.C.   General Partner     1.0000  
 
      Genesis Park Telecom Partners, L.P.   Unaffiliated Parties — LP Owner    
28.0000  
 
      El Paso Telecom, L.L.C.   Limited Partner     71.0000  
Amethyst Power Holdings, L.L.C.
  Delaware   Garnet Power Holdings, L.L.C.   Member     100.0000  
ANR Advance Holdings, Inc.
  Delaware   El Paso Midwest Company   Stockholder     50.0000  
 
      Unaffiliated Parties   Unaffiliated Parties     50.0000  
ANR Capital Company, L.L.C.
  Delaware   El Paso CNG Company, L.L.C.   Member     100.0000  
ANR Development Company, L.L.C.
  Delaware   El Paso CGP Company, L.L.C.   Member     100.0000  
ANR Real Estate Corporation
  Delaware   Southern Natural Gas Company   Stockholder     100.0000  
ANR Venture Eagle Point Company
  Delaware   El Paso CNG Company, L.L.C.   Stockholder     100.0000  
ANR Western Coal Development Company
  Delaware   El Paso CNG Company, L.L.C.   Stockholder     100.0000  
Aquamarine Power Holdings, L.L.C.
  Delaware   Diamond Power Holdings, L.L.C.   Member     100.0000  
BBPP Holdings Ltda.
  Brazil   EPIC Gas International Servicos do Brasil Ltda.   Owner     33.3333  
 
      British Gas International Holdings B.V.   Unaffiliated Parties     33.3333
 
 
      TotalFinaElf Gas and Power Brazil   Unaffiliated Parties     33.3334  
Bear Creek Storage Company
  Louisiana   Tennessee Storage Company   Partner     50.0000  
 
      Southern Gas Storage Company   Partner     50.0000  
Berkshire Feedline Acquisition Limited Partnership
  Massachusetts   Berkshire Pittsfield, Inc.   Unaffiliated Parties — GP Owner  
  1.0000  
 
      General Electric Capital Corporation   Unaffiliated Parties — GP Owner    
49.0000  
 
      El Paso Energy Pittsfield Corporation   Limited Partner     50.0000  
Black Warrior Methane Corp.
  Alabama   El Paso E&P Company, L.P.   Stockholder     50.0000  
 
      Jim Walter Resources, Inc.   Unaffiliated Parties     50.0000  

Third Amended and Restated Credit Agreement

Schedule 4.16 — Page 2



--------------------------------------------------------------------------------



 



                          Place of           % Entity Name   Incorporation  
Owner   Relationship   Ownership
Black Warrior Transmission Corp.
  Alabama   El Paso E&P Company, L.P.   Stockholder     50.0000  
 
      Jim Walter Resources, Inc.   Unaffiliated Parties     50.0000  
Bonneville McKenzie Energy Corporation
  Canada   El Paso Merchant Energy North America Company   Owner     100.0000  
Canyon Creek Compression Company
  Illinois   CIG-Canyon Compression Company   Partner     15.0000  
 
      URC-Canyon Creek Compression Company   Unaffiliated Parties     15.0000  
 
      NGPL-Canyon Compression Co.   Unaffiliated Parties     70.0000  
CEG Finance Company Ltd.
  Cayman Islands   Coastal Power Nicaragua Holding Company Ltd.   Owner    
100.0000  
Chaparral Investors, L.L.C.
  Delaware   El Paso Merchant Energy North America Company   Member     100.0000
 
Cheyenne Plains Gas Pipeline Company, L.L.C.
  Delaware   Cheyenne Plains Investment Company, L.L.C.   Member     100.0000  
Cheyenne Plains Investment Company, L.L.C.
  Delaware   El Paso CNG Company, L.L.C.   Member     100.0000  
CIG Finance Company, L.L.C.
  Delaware   Colorado Interstate Gas Company   Member     100.0000  
CIG Funding Company, L.L.C.
  Delaware   CIG Finance Company, L.L.C.   Member     100.0000  
CIG Gas Storage Company
  Delaware   El Paso CNG Company, L.L.C.   Stockholder     100.0000  
CIG Merchant Company
  Delaware   El Paso CGP Company, L.L.C.   Stockholder     100.0000  
CIG Pipeline Services Company, L.L.C.
  Delaware   El Paso Noric Investments III, L.L.C.   Member     100.0000  
CIG-Canyon Compression Company
  Delaware   El Paso CNG Company, L.L.C.   Stockholder     100.0000  
CIGE Company
  Delaware   CIGE Holdco, Inc.   Stockholder     100.0000  
CIGE Holdco, Inc.
  Delaware   El Paso CGP Company, L.L.C.   Stockholder     100.0000  
Citrine FC Company
  Cayman Islands   Emerald Finance, L.L.C.   Owner     100.0000  
Citrus Corp.
  Delaware   El Paso Citrus Holdings, Inc.   Stockholder     50.0000  
 
      CrossCountry Citrus, LLC   Unaffiliated Parties     50.0000  
Citrus Energy Services, Inc.
  Delaware   Citrus Corp.   Stockholder     100.0000  
Citrus Trading Corp.
  Delaware   Citrus Corp.   Stockholder     100.0000  
Cliffside Helium, LLC
  Delaware   Colorado Interstate Gas Company   Member     4.0000  
 
      The BOC Group, Inc.   Unaffiliated Parties     26.0000  
 
      Praxair, Inc.   Unaffiliated Parties     34.0000  
 
      Air Products Manufacturing Corp.   Unaffiliated Parties     36.0000  
Cliffside Refiners, L.P.
  Delaware   Cliffside Helium, LLC   General Partner     1.0000  
 
      Colorado Water Supply Company   Limited Partner     3.9600  

Third Amended and Restated Credit Agreement

Schedule 4.16 — Page 3



--------------------------------------------------------------------------------



 



                          Place of           % Entity Name   Incorporation  
Owner   Relationship   Ownership
 
      The BOC Group, Inc.   Unaffiliated Parties — LP Owner     25.7400  
 
      Wall Chemical, Inc.   Unaffiliated Parties — LP Owner     33.6600  
 
      Air Products Helium, Inc.   Unaffiliated Parties — LP Owner     35.6400  
CNG Cayman Two Ltd.
  Cayman Islands   CNG International Corporation   Unaffiliated Parties    
23.0800  
 
      DBNGP Finance Company L.L.C.   Owner     76.9200  
CNG Labuan One Limited
  Malaysia   CNG Cayman Two Ltd.   Owner     100.0000  
Coastal (Bermuda) Petroleum Limited
  Bermuda   Coastal Securities Company Limited   Owner     100.0000  
Coastal (Rotterdam) B.V.
  Netherlands   El Paso Merchant Energy-Petroleum Company   Owner     100.0000  
Coastal Austral Ltd.
  Cayman Islands   Coastal Cape Horn Ltd.   Owner     100.0000  
Coastal Australia AC 96-3 Ltd.
  Cayman Islands   El Paso E&P International Corporation   Owner     100.0000  
Coastal Belcher Petroleum Pte Ltd.
  Singapore   Coastal Securities Company Limited   Owner     0.2797  
 
      Coastal Cayman Finance Ltd.   Owner     99.7203  
Coastal Bridger Lake Pipeline Corporation
  Delaware   El Paso Merchant Energy-Petroleum Company   Stockholder    
100.0000  
Coastal Canada Gas Services, Inc.
  New Brunswick   El Paso CGP Company, L.L.C.   Owner     100.0000  
Coastal Canada Petroleum, Inc.
  New Brunswick   Cosbel Petroleum Corporation   Owner     100.0000  
Coastal Cape Horn Ltd.
  Cayman Islands   El Paso CGP Company, L.L.C.   Owner     100.0000  
Coastal Cayman Finance Ltd.
  Cayman Islands   Coastal (Bermuda) Petroleum Limited   Owner     100.0000  
Coastal Chem, Inc.
  Delaware   El Paso CGP Company, L.L.C.   Stockholder     100.0000  
Coastal Coal, Inc.
  Delaware   El Paso CGP Company, L.L.C.   Stockholder     100.0000  
Coastal Eagle Point Oil Company
  Delaware   El Paso CGP Company, L.L.C.   Stockholder     100.0000  
Coastal Energy of Panama, Inc.
  Panama   Coastal Stock Company Limited   Owner     100.0000  
Coastal Energy Resources Ltd.
  Mauritius   Coastal India Petroleum Ltd.   Owner     100.0000  
Coastal Europe Limited
  United Kingdom   Coastal Stock Company Limited   Owner     100.0000  
Coastal Fuels of Puerto Rico, Inc.
  Delaware   Cosbel Petroleum Corporation   Stockholder     100.0000  
Coastal Fuji Oil Ltd.
  Cayman Islands   Coastal Petroleum N.V.   Owner     50.0000  
 
      Fuji Power & Petroleum Ltd.   Unaffiliated Parties     50.0000  
Coastal Gas de Mexico S de R.L. de C.V.
  Mexico   Coastal Halcon Pipeline I Ltd.   Owner     50.0000  
 
      Coastal Halcon Pipeline II Ltd.   Owner     50.0000  
Coastal Gas India Holdings Ltd.
  Cayman Islands   El Paso CGP Company, L.L.C.   Owner     100.0000  

Third Amended and Restated Credit Agreement

Schedule 4.16 — Page 4



--------------------------------------------------------------------------------



 



                          Place of           % Entity Name   Incorporation  
Owner   Relationship   Ownership
Coastal Halcon Pipeline I Ltd.
  Cayman Islands   El Paso CGP Company, L.L.C.   Owner     100.0000  
Coastal Halcon Pipeline II Ltd.
  Cayman Islands   El Paso CGP Company, L.L.C.   Owner     100.0000  
Coastal India Petroleum Ltd.
  Cayman Islands   Coscol Petroleum Corporation   Owner     100.0000  
Coastal International Finance Ltd.
  Cayman Islands   El Paso CNG Company, L.L.C.   Owner     100.0000  
Coastal Liquids Partners, L.P.
  Delaware   El Paso Exploration & Production Management, Inc.   Limited Partner
    2.1940  
 
      El Paso Merchant Energy-Petroleum Company   General and Limited Partner  
  97.8060  
Coastal Management Services (Singapore) Pte Ltd.
  Singapore   Coastal Securities Company Limited   Owner     100.0000  
Coastal Mart, Inc.
  Delaware   El Paso Remediation Company   Stockholder     100.0000  
Coastal Mobile Refining Company
  Delaware   El Paso CGP Company, L.L.C.   Stockholder     100.0000  
Coastal Offshore Finance Ltd.
  Cayman Islands   Coastal International Finance Ltd.   Owner     100.0000  
Coastal Offshore Fuels, Inc.
  Liberia   Cosbel Petroleum Corporation   Owner     100.0000  
Coastal Offshore Insurance Ltd.
  Bermuda   Coastal Offshore Finance Ltd.   Owner     100.0000  
Coastal Oil & Gas Australia 20 Pty Ltd.
  Australia   Coastal Australia AC 96-3 Ltd.   Owner     100.0000  
Coastal Oil New England, Inc.
  Massachusetts   Cosbel Petroleum Corporation   Stockholder     100.0000  
Coastal Oil New York, Inc.
  Delaware   Cosbel Petroleum Corporation   Stockholder     100.0000  
Coastal Palembang Power (Singapore) Pte Ltd.
  Singapore   Coastal Palembang Power Ltd.   Owner     100.0000  
Coastal Palembang Power Ltd.
  Cayman Islands   El Paso CGP Company, L.L.C.   Owner     100.0000  
Coastal Petrochemical International (L) Limited
  Labuan   Coastal Petrochemical International A.V.V.   Owner     100.0000  
Coastal Petrochemical International A.V.V.
  Aruba   Coscol Petroleum Corporation   Owner     100.0000  
Coastal Petroleum (Far East) Pte Ltd.
  Singapore   Coastal Securities Company Limited   Owner     100.0000  
Coastal Petroleum Argentina, S.A.
  Argentina   Triunion Energy Company   Owner     5.0001  
 
      Coastal Petroleum N.V.   Owner     94.9999  
Coastal Petroleum N.V.
  Aruba   Coastal Stock Company Limited   Owner     100.0000  
Coastal Petroleum N.V. Chile Limitada
  Chile   El Paso Latin America Inc.   Owner     0.0030  
 
      Coastal Petroleum N.V.   Owner     99.9970  
Coastal Pipeline Company
  Delaware   El Paso Merchant Energy-Petroleum Company   Stockholder    
100.0000  
Coastal Power International II Ltd.
  Cayman Islands   El Paso CGP Company, L.L.C.   Owner     100.0000  
Coastal Power Nicaragua Holding Company Ltd.
  Cayman Islands   Coastal Power Nicaragua Ltd.   Owner     100.0000  
Coastal Power Nicaragua Ltd.
  Cayman Islands   El Paso CGP Company, L.L.C.   Owner     100.0000  
Coastal Romanian Petroleum International A.V.V.
  Aruba   Delve Overseas S.A.   Unaffiliated Parties     1.0000  

Third Amended and Restated Credit Agreement

Schedule 4.16 — Page 5



--------------------------------------------------------------------------------



 



                          Place of           % Entity Name   Incorporation  
Owner   Relationship   Ownership
 
      Coastal Petroleum N.V.   Owner     49.5000  
 
      Arpechim S.A   Unaffiliated Parties     49.5000  
Coastal Romanian Petroleum SRL
  Romania   Delve Overseas S.A.   Unaffiliated Parties     1.0000  
 
      Coscol Petroleum Corporation   Owner     49.5000  
 
      Arpechim S.A   Unaffiliated Parties     49.5000  
Coastal Saba Investor II Ltd.
  Cayman Islands   Coastal Saba Manager Ltd.   Owner     1.0000  
 
      Coastal Saba Investor Ltd.   Owner     99.0000  
Coastal Saba Investor Ltd.
  Cayman Islands   El Paso CGP Company, L.L.C.   Owner     100.0000  
Coastal Saba Manager II Ltd.
  Cayman Islands   Coastal Saba Manager Ltd.   Owner     1.0000  
 
      Coastal Saba Investor Ltd.   Owner     99.0000  
Coastal Saba Manager Ltd.
  Cayman Islands   El Paso CGP Company, L.L.C.   Owner     100.0000  
Coastal Saba Power Ltd.
  Mauritius   Coastal Saba Manager II Ltd.   Owner     1.0000  
 
      Coastal Saba Investor II Ltd.   Owner     99.0000  
Coastal Securities Company Limited
  Bermuda   Coastal Stock Company Limited   Owner     100.0000  
Coastal States Energy Company
  Delaware   El Paso CGP Company, L.L.C.   Stockholder     100.0000  
Coastal States Management Corporation
  Colorado   El Paso CGP Company, L.L.C.   Stockholder     100.0000  
Coastal Stock Company Limited
  Bermuda   El Paso Merchant Energy-Petroleum Company   Owner of Common Stock  
  0.2800  
 
      Coastal Austral Ltd.   Owner of Common Stock     0.8100  
 
      EnCap Holdings (Cayman) Company   Owner of Class A Stock     5.9820  
 
      EPED B Company   Owner of Class A Stock     16.3420  
 
      Coastal Petrochemical International (L) Limited   Owner of Common Stock  
  19.2230  
 
      Coscol Petroleum Corporation   Owner of Common Stock     57.3630  
Coastal Subic Bay Terminal, Inc.
  Philippines   Coscol Petroleum Corporation   Owner     100.0000  
Coastal Technology Nicaragua S.A.
  Nicaragua   Directors/Officers/Other Individuals   Individual Owner(s)    
2.0000  
 
      El Paso Technology, Inc.   Owner     98.0000  
Coastal Technology Palembang (Cayman) Ltd.
  Cayman Islands   El Paso Technology, Inc.   Owner     100.0000  
Coastal Unilube, Inc.
  Tennessee   El Paso CGP Company, L.L.C.   Stockholder     100.0000  
Coastal Wartsila Petroleum Private Limited
  India   Coastal Energy Resources Ltd.   Owner     50.0000  
 
      Unaffiliated Party/Parties unknown   Unaffiliated Parties     50.0000  
Coastal West Ventures, Inc.
  Delaware   El Paso CGP Company, L.L.C.   Stockholder     100.0000  

Third Amended and Restated Credit Agreement

Schedule 4.16 — Page 6



--------------------------------------------------------------------------------



 



                          Place of           % Entity Name   Incorporation  
Owner   Relationship   Ownership
Colbourne Insurance Company Limited
  United Kingdom   Directors/Officers/Other Individuals   Individual Owner(s)  
  0.0002  
 
      El Paso Energy Capital Company   Owner     22.9998  
 
      Coastal Europe Limited   Owner     77.0000  
Colorado Interstate Gas Company
  Delaware   El Paso Noric Investments III, L.L.C.   Stockholder     100.0000  
Colorado Water Supply Company
  Delaware   Colorado Interstate Gas Company   Stockholder     100.0000  
Continental Connector Pipeline Company
  Delaware   El Paso Corporation   Stockholder     100.0000  
Copper Eagle Gas Storage, LLC
  Delaware   El Paso Natural Gas Company   Member     100.0000  
Coronado Energy E&P Company, L.L.C.
  Delaware   Coronado Energy Production Operating, L.L.C.   Member     1.0000  
 
      Coronado Energy Production Partners, L.L.C.   Member     99.0000  
Coronado Energy Production Operating, L.L.C.
  Delaware   Coronado Energy Production, L.L.C.   Member     100.0000  
Coronado Energy Production Partners, L.L.C.
  Delaware   Coronado Energy Production Operating, L.L.C.   Member     1.0000  
 
      Coronado Energy Production, L.L.C.   Member     99.0000  
Coronado Energy Production, L.L.C.
  Delaware   EPC Holdings 756 LLC   Unaffiliated Party — Like Kind Exchange    
100.0000  
Cosbel Petroleum Corporation
  Delaware   El Paso CGP Company, L.L.C.   Stockholder     100.0000  
Coscol Holding Company Ltd.
  Cayman Islands   Coscol Petroleum Corporation   Owner     100.0000  
Coscol Petroleum Corporation
  Delaware   El Paso CGP Company, L.L.C.   Stockholder     100.0000  
Cross Country Development L.L.C.
  Delaware   Collins & Aikman Products Co.   Unaffiliated Parties     9.0000  
 
      Wilson Sporting Goods Co.   Unaffiliated Parties     40.6700  
 
      El Paso Natural Gas Company   Member     50.3300  
Crystal Exploration and Production, L.L.C.
  Delaware   Crystal Gas Storage, Inc.   Member     100.0000  
Crystal Gas Storage, Inc.
  Delaware   El Paso Remediation Company   Stockholder     100.0000  
DBNGP Finance Company L.L.C.
  Delaware   EPED Holding Company   Member     50.0000  
 
      CNG International Corporation   Unaffiliated Parties     50.0000  
DeepTech International Inc.
  Delaware   El Paso Corporation   Stockholder     100.0000  
Diamond Power Holdings, L.L.C.
  Delaware   Diamond Power Ventures, L.L.C.   Member     100.0000  
Diamond Power Ventures, L.L.C.
  Delaware   Garnet Power Holdings, L.L.C.   Member     49.0000  
 
      Gemstone Investor Limited   Member     51.0000  
Dutonorte Investimentos Ltda
  Brazil   Termogas International Inc.   Unaffiliated Parties     46.7158  
 
      El Paso Cayman TNG Company   Owner     53.2842  
Dynaf Bolivia S.A.
  Bolivia   Directors/Officers/Other Individuals   Individual Owner(s)    
0.2000  

Third Amended and Restated Credit Agreement

Schedule 4.16 — Page 7



--------------------------------------------------------------------------------



 



                          Place of           % Entity Name   Incorporation  
Owner   Relationship   Ownership
 
      EPED Holding Company   Owner     99.8000  
Eastern Gulf Pipeline Company
  Delaware   Southern Natural Gas Company   Stockholder     100.0000  
Eastern Insurance Company Limited
  Bermuda   El Paso Corporation   Stockholder     100.0000  
El Paso Amazonas Energia Ltda.
  Brazil   El Paso Energy Rio Negro Company   Owner     0.0100  
 
      EPIC Energy Amazon Company   Owner     99.9900  
El Paso Asia (Labuan) Limited
  Labuan   EPED B Company   Owner     100.0000  
El Paso Bahamas Holding B.V.
  Netherlands   El Paso Pipeline Holding B.V.   Owner     100.0000  
El Paso Brazil Holdings Company
  Cayman Islands   El Paso Brazil, L.L.C.   Owner     100.0000  
El Paso Brazil, L.L.C.
  Delaware   El Paso Cayman Brazil Ventures Company   Member     7.6923  
 
      El Paso Cayman BM-CAL-4 Company   Member     7.6923  
 
      El Paso Cayman BAS-97 Company   Member     7.6923  
 
      El Paso Cayman BCAM-2 Company   Member     7.6923  
 
      El Paso Cayman BS-1 Company   Member     7.6923  
 
      El Paso Cayman BM-POT-11 Company   Member     7.6923  
 
      El Paso Cayman BM-POT-13 Company   Member     7.6923  
 
      El Paso Cayman BM-S-13 Company   Member     7.6923  
 
      El Paso Cayman BM-CAL-6 Company   Member     7.6923  
 
      El Paso Cayman BM-ES-5 Company   Member     7.6923  
 
      El Paso Cayman BM-CAL-5 Company   Member     7.6923  
 
      El Paso Cayman CAL-M-312 Company   Member     7.6923  
 
      El Paso Cayman CAL-M-372 Company   Member     7.6923  
El Paso Canada Pipeline B.V.
  Netherlands   El Paso Pipeline Holding B.V.   Owner     100.0000  
El Paso Canada Pipeline Company
  Nova Scotia   El Paso Canada Pipeline B.V.   Owner     100.0000  
El Paso Capital Trust II
  Delaware   El Paso Corporation   Sponsor     100.0000  
El Paso Capital Trust III
  Delaware   El Paso Corporation   Sponsor     100.0000  
El Paso Cayman BAS-97 Company
  Cayman Islands   El Paso Preferred Holdings Company   Owner     5.0000  
 
      El Paso E&P International Holding Company   Owner     95.0000  
El Paso Cayman BCAM-2 Company
  Cayman Islands   El Paso Preferred Holdings Company   Owner     5.0000  
 
      El Paso E&P International Holding Company   Owner     95.0000  
El Paso Cayman BM-CAL-4 Company
  Cayman Islands   El Paso Preferred Holdings Company   Owner     5.0000  

Third Amended and Restated Credit Agreement

Schedule 4.16 — Page 8



--------------------------------------------------------------------------------



 



                          Place of           % Entity Name   Incorporation  
Owner   Relationship   Ownership
 
      El Paso E&P International Holding Company   Owner     95.0000  
El Paso Cayman BM-CAL-5 Company
  Cayman Islands   El Paso Preferred Holdings Company   Owner     5.0000  
 
      El Paso E&P International Holding Company   Owner     95.0000  
El Paso Cayman BM-CAL-6 Company
  Cayman Islands   El Paso Preferred Holdings Company   Owner     5.0000  
 
      El Paso E&P International Holding Company   Owner     95.0000  
El Paso Cayman BM-ES-5 Company
  Cayman Islands   El Paso Preferred Holdings Company   Owner     5.0000  
 
      El Paso E&P International Holding Company   Owner     95.0000  
El Paso Cayman BM-ES-6 Company
  Cayman Islands   El Paso Preferred Holdings Company   Owner     5.0000  
 
      El Paso E&P International Holding Company   Owner     95.0000  
El Paso Cayman BM-PAMA-1 Company
  Cayman Islands   El Paso Preferred Holdings Company   Owner     5.0000  
 
      El Paso E&P International Holding Company   Owner     95.0000  
El Paso Cayman BM-POT-11 Company
  Cayman Islands   El Paso Preferred Holdings Company   Owner     5.0000  
 
      El Paso E&P International Holding Company   Owner     95.0000  
El Paso Cayman BM-POT-13 Company
  Cayman Islands   El Paso Preferred Holdings Company   Owner     5.0000  
 
      El Paso E&P International Holding Company   Owner     95.0000  
El Paso Cayman BM-S-13 Company
  Cayman Islands   El Paso Preferred Holdings Company   Owner     5.0000  
 
      El Paso E&P International Holding Company   Owner     95.0000  
El Paso Cayman BPAR-10 Company
  Cayman Islands   El Paso Preferred Holdings Company   Owner     5.0000  
 
      El Paso E&P International Holding Company   Owner     95.0000  
El Paso Cayman Brazil Ventures Company
  Cayman Islands   El Paso Preferred Holdings Company   Owner     5.0000  
 
      El Paso E&P International Holding Company   Owner     95.0000  
El Paso Cayman BS-1 Company
  Cayman Islands   El Paso Preferred Holdings Company   Owner     5.0000  
 
      El Paso E&P International Holding Company   Owner     95.0000  
El Paso Cayman BT-PR-4 Company
  Cayman Islands   El Paso Preferred Holdings Company   Owner     5.0000  
 
      El Paso E&P International Holding Company   Owner     95.0000  
El Paso Cayman CAL-M-312 Company
  Cayman Islands   El Paso Preferred Holdings Company   Owner     5.0000  
 
      El Paso E&P International Holding Company   Owner     95.0000  
El Paso Cayman CAL-M-372 Company
  Cayman Islands   El Paso Preferred Holdings Company   Owner     5.0000  
 
      El Paso E&P International Holding Company   Owner     95.0000  
El Paso Cayman DBNGP, Ltd.
  Cayman Islands   DBNGP Finance Company L.L.C.   Owner     100.0000  

Third Amended and Restated Credit Agreement

Schedule 4.16 — Page 9



--------------------------------------------------------------------------------



 



                          Place of           % Entity Name   Incorporation  
Owner   Relationship   Ownership
El Paso Cayman TNG Company
  Cayman Islands   EPED B Company   Owner     100.0000  
El Paso CGP Company, L.L.C.
  Delaware   El Paso Corporation   Member     100.0000  
El Paso CGP Gas Transmission Company
  Delaware   El Paso Field Operations Company   Stockholder     100.0000  
El Paso Citrus Holdings, Inc.
  Delaware   Southern Natural Gas Company   Stockholder     100.0000  
El Paso CNG Company, L.L.C.
  Delaware   El Paso Corporation   Member     100.0000  
El Paso Coal Holding, L.L.C.
  Delaware   El Paso CNG Company, L.L.C.   Member     100.0000  
El Paso Compression Services de Mexico, S. de R.L. de C.V.
  Mexico   El Paso El Sauz B.V.   Owner     0.0134  
 
      El Paso Nederland Energie B.V.   Owner     99.9866  
El Paso Corporate Foundation
  Texas   El Paso Corporation   Member     100.0000  
El Paso Corporation
  Delaware   Unaffiliated Parties   Stockholder     100.0000  
El Paso DBNGP Limited
  Labuan   El Paso Cayman DBNGP, Ltd.   Owner     100.0000  
El Paso E&P Cayman Finance Ltd.
  Cayman Islands   El Paso E&P International Holding Company   Owner    
100.0000  
El Paso E&P Company, L.P.
  Delaware   El Paso Exploration & Production Management, Inc.   General Partner
    1.0000  
 
      El Paso E&P Holdings, Inc.   Limited Partner     99.0000  
El Paso E&P Finance Company, L.L.C.
  Delaware   El Paso E&P Cayman Finance Ltd.   Member     100.0000  
El Paso E&P Holdings, Inc.
  Delaware   El Paso Exploration & Production Management, Inc.   Stockholder    
100.0000  
El Paso E&P International Corporation
  Delaware   El Paso Corporation   Stockholder     100.0000  
El Paso E&P International Holding Company
  Delaware   El Paso Exploration & Production Company   Stockholder     100.0000
 
El Paso E&P Zapata, L.P.
  Texas   El Paso South Texas E&P Company, L.L.C.   General Partner     1.0000  
 
      El Paso E&P Company, L.P.   Limited Partner     99.0000  
El Paso Egypt Production Company
  Cayman Islands   El Paso E&P International Holding Company   Owner    
100.0000  
El Paso El Sauz B.V.
  Netherlands   EPED Holding Company   Owner     100.0000  
El Paso Energia Cayman I Limited
  Cayman Islands   EPED Holding Company   Owner     100.0000  
El Paso Energia do Brasil Ltda.
  Brazil   El Paso Oleo e Gas do Brasil Ltda.   Owner     0.0001  
 
      El Paso Merchant Energy Americas do Sul
(Cayman) Company   Owner     0.0313  
 
      El Paso Energy Brazil Corporation   Owner     99.9686  
El Paso Energia Mexico, SA de CV
  Mexico   El Paso Energy International Company   Owner     49.7500  
 
      El Paso Latin America Inc.   Owner     50.2500  

Third Amended and Restated Credit Agreement

Schedule 4.16 — Page 10



--------------------------------------------------------------------------------



 



                          Place of           % Entity Name   Incorporation  
Owner   Relationship   Ownership
El Paso Energy Amazon Company
  Cayman Islands   Amethyst Power Holdings, L.L.C.   Owner     100.0000  
El Paso Energy Argentina Limitada S.A.
  Argentina   Triunion Energy Inversiones Company   Owner     5.0000  
 
      Triunion Energy Company   Owner     95.0000  
El Paso Energy Argentina Service Company
  Delaware   EPED Holding Company   Stockholder     100.0000  
El Paso Energy Brazil Corporation
  Cayman Islands   EPED B Company   Owner     100.0000  
El Paso Energy Capital Company
  Delaware   El Paso CGP Company, L.L.C.   Stockholder     100.0000  
El Paso Energy Capital Trust I
  Delaware   El Paso Corporation   Sponsor     100.0000  
El Paso Energy Cayger II Company
  Cayman Islands   Aquamarine Power Holdings, L.L.C.   Owner     100.0000  
El Paso Energy Corporation Environmental Settlement
Irrevocable Trust I
      El Paso Energy E.S.T. Company   Trustee     100.0000  
El Paso Energy E.S.T. Company
  Delaware   El Paso Corporation   Stockholder     100.0000  
El Paso Energy Engineering Company
  Delaware   El Paso Corporation   Stockholder     100.0000  
El Paso Energy Europe Limited
  Scotland   El Paso Energy Operating Services Company   Owner     100.0000  
El Paso Energy Global Holdings Company
  Cayman Islands   EPED Holding Company   Owner     100.0000  
El Paso Energy Hydro Holding B.V.
  Netherlands   El Paso El Sauz B.V.   Owner     100.0000  
El Paso Energy India (Private) Ltd.
  India   El Paso Energy Global Holdings Company   Owner     0.0022  
 
      El Paso International Power Operations Company   Owner     99.9978  
El Paso Energy International Company
  Delaware   El Paso Tennessee Pipeline Co.   Stockholder     100.0000  
El Paso Energy Marketing de Mexico, S de RL de CV
  Mexico   El Paso Merchant Energy Company   Owner     0.1100  
 
      El Paso Nederland Energie B.V.   Owner     99.8900  
El Paso Energy Oil Transmission, L.L.C.
  Delaware   El Paso Exploration & Production Management, Inc.   Member    
100.0000  
El Paso Energy Operating Services Company
  Cayman Islands   EPED B Company   Owner     100.0000  
El Paso Energy Pittsfield Corporation
  Delaware   El Paso Energy International Company   Stockholder     100.0000  
El Paso Energy Portland Corporation
  Delaware   Tennessee Gas Pipeline Company   Stockholder     100.0000  
El Paso Energy Rio Negro Company
  Cayman Islands   El Paso Energy Amazon Company   Owner     100.0000  
El Paso Energy Service Company
  Delaware   El Paso Corporation   Stockholder     100.0000  
El Paso Energy Servicios S. de R.L. de C.V.
  Mexico   El Paso Energy International Company   Owner     1.0000  
 
      EPED Holding Company   Owner     99.0000  
El Paso EPNG Investments, L.L.C.
  Delaware   El Paso Corporation   Member     100.0000  

Third Amended and Restated Credit Agreement

Schedule 4.16 — Page 11



--------------------------------------------------------------------------------



 



                          Place of           % Entity Name   Incorporation  
Owner   Relationship   Ownership
El Paso Europe Limited
  Scotland   El Paso Merchant Energy International Company   Owner     100.0000
 
El Paso European Energie B.V.
  Netherlands   El Paso El Sauz B.V.   Owner     100.0000  
El Paso Exploration & Production Company
  Delaware   El Paso Corporation   Stockholder     100.0000  
El Paso Exploration & Production Management, Inc.
  Delaware   El Paso Exploration & Production Company   Stockholder     100.0000
 
El Paso Field Operations Company
  Delaware   El Paso CGP Company, L.L.C.   Stockholder     100.0000  
El Paso Field Services International Company
  Cayman Islands   El Paso Tennessee Pipeline Co.   Owner     100.0000  
El Paso Field Services Management, Inc.
  Delaware   El Paso Transmission Company   Stockholder     100.0000  
El Paso Field Services, L.L.C.
  Delaware   El Paso Field Services Management, Inc.   Member     1.0000  
 
      El Paso Transmission Company   Member     99.0000  
El Paso Fife I Company
  Cayman Islands   EPED B Company   Owner     100.0000  
El Paso Gas Marketing Company
  Delaware   El Paso Merchant Energy-Gas Company   Stockholder     100.0000  
El Paso Gas Services Company
  Delaware   El Paso Corporation   Stockholder     100.0000  
El Paso Gas Transmission de Mexico, S. de R.L. de C.V.
  Mexico   El Paso El Sauz B.V.   Owner     0.0001  
 
      El Paso Nederland Energie B.V.   Owner     99.9999  
El Paso Global Networks Company
  Delaware   El Paso Corporation   Stockholder     100.0000  
El Paso Great Lakes Company, L.L.C.
  Delaware   Seafarer US Pipeline System, Inc.   Member     100.0000  
El Paso Guna Power (Mauritius) Limited
  Mauritius   KLT Power Asia   Owner     100.0000  
El Paso Indonesia B.V.
  Netherlands   El Paso El Sauz B.V.   Owner     100.0000  
El Paso Industrial Energy, L.P.
  Delaware   El Paso Merchant Energy Company   General Partner     1.0000  
 
      El Paso Marketing, L.P.   Limited Partner     99.0000  
El Paso International Power Operations Company
  Cayman Islands   El Paso Energy Global Holdings Company   Owner     100.0000  
El Paso Japan Holding B.V.
  Netherlands   El Paso Nederland Energie B.V.   Owner     100.0000  
El Paso Khulna Power ApS
  Denmark   El Paso Power Khulna Holding Ltd.   Owner     100.0000  
El Paso Latin America Inc.
  Delaware   El Paso Energy International Company   Stockholder     100.0000  
El Paso Maritime B.V.
  Netherlands   El Paso Oleo e Gas do Brasil Ltda.   Owner     100.0000  
El Paso Marketing, L.P.
  Delaware   El Paso Merchant Energy Company   General Partner     1.0000  
 
      El Paso SPM Company   Limited Partner     23.0000  
 
      El Paso Merchant Energy-Gas Company   Limited Partner     76.0000  
El Paso Mauritius Holding Limited
  Mauritius   EPED B Company   Owner     100.0000  
El Paso Merchant Energy Americas do Sul (Cayman) Company
  Cayman Islands   El Paso Merchant Energy International Company   Owner    
100.0000  

Third Amended and Restated Credit Agreement

Schedule 4.16 — Page 12



--------------------------------------------------------------------------------



 



                          Place of           % Entity Name   Incorporation  
Owner   Relationship   Ownership
El Paso Merchant Energy Brazil, Ltd.
  Cayman Islands   El Paso Merchant Energy International Company   Owner    
100.0000  
El Paso Merchant Energy Company
  Delaware   El Paso Merchant Energy North America Company   Stockholder    
100.0000  
El Paso Merchant Energy do Brasil Ltda.
  Brazil   El Paso Energia do Brasil Ltda.   Owner     0.0001  
 
      El Paso Merchant Energy Brazil, Ltd.   Owner     99.9999  
El Paso Merchant Energy Europe Holdings I Company
  Cayman Islands   El Paso Merchant Energy International Company   Owner    
100.0000  
El Paso Merchant Energy Europe Holdings II Company
  Cayman Islands   El Paso Merchant Energy International Company   Owner    
100.0000  
El Paso Merchant Energy Europe Holdings III Company
  Cayman Islands   El Paso Merchant Energy International Company        
100.0000  
El Paso Merchant Energy Europe Limited
  Scotland   El Paso Merchant Energy Europe Holdings I
Company   Owner     100.0000  
El Paso Merchant Energy International Company
  Cayman Islands   El Paso Energy Global Holdings Company   Owner     100.0000  
El Paso Merchant Energy North America Company
  Delaware   El Paso Tennessee Pipeline Co.   Stockholder     100.0000  
El Paso Merchant Energy-Gas Company
  Delaware   EPEC Corporation   Stockholder     100.0000  
El Paso Merchant Energy-Petroleum Company
  Delaware   El Paso CGP Company, L.L.C.   Stockholder     100.0000  
El Paso Mexico Gasoductos B.V.
  Netherlands   El Paso El Sauz B.V.   Owner     100.0000  
El Paso Mexico Management B.V.
  Netherlands   El Paso El Sauz B.V.   Owner     100.0000  
El Paso Mexico Management S. de R.L. de C.V.
  Mexico   El Paso El Sauz B.V.   Owner     0.0300  
 
      El Paso Mexico Management B.V.   Owner     99.9700  
El Paso Midwest Company
  Delaware   El Paso Energy Capital Company   Stockholder     100.0000  
El Paso Mojave Pipeline Co.
  Delaware   El Paso Natural Gas Company   Stockholder     100.0000  
El Paso Natural Gas Company
  Delaware   El Paso EPNG Investments, L.L.C.   Stockholder     100.0000  
El Paso Nederland Energie B.V.
  Netherlands   El Paso El Sauz B.V.   Owner     100.0000  
El Paso Neuquen Holding Company
  Cayman Islands   El Paso Energy Argentina Service Company   Owner     100.0000
 
El Paso Noric Investments III, L.L.C.
  Delaware   El Paso CNG Company, L.L.C.   Member     100.0000  
El Paso O&M do Brasil Ltda.
  Brazil   El Paso Energia do Brasil Ltda.   Owner     0.0001  
 
      El Paso International Power Operations Company   Owner     99.9999  
El Paso Oleo e Gas do Brasil Ltda.
  Brazil   El Paso Brazil Holdings Company   Owner     0.1998  
 
      El Paso Brazil, L.L.C.   Owner     99.8002  

Third Amended and Restated Credit Agreement

Schedule 4.16 — Page 13



--------------------------------------------------------------------------------



 



                          Place of           % Entity Name   Incorporation  
Owner   Relationship   Ownership
El Paso Pacific Company
  Delaware   El Paso Energy International Company   Stockholder     100.0000  
El Paso Pakistan Power (Private) Limited
  Pakistan   Directors/Officers/Other Individuals   Individual Owner(s)    
0.2000  
 
      El Paso Energy International Company   Owner     99.8000  
El Paso Petroleum Overseas N.V.
  Aruba   Coastal Stock Company Limited   Owner     100.0000  
El Paso Pipeline GP Company, L.L.C.
  Delaware   El Paso Corporation   Member     100.0000  
El Paso Pipeline Holding B.V.
  Netherlands   El Paso Corporation   Owner     100.0000  
El Paso Pipeline LP Holdings, L.L.C.
  Delaware   El Paso Corporation   Member     100.0000  
El Paso Pipeline Partners Operating Company, L.L.C.
  Delaware   El Paso Pipeline Partners, L.P.   Member     100.0000  
El Paso Pipeline Partners, L.P.
  Delaware   El Paso Pipeline GP Company, L.L.C.   General Partner     2.0000  
 
      El Paso Pipeline LP Holdings, L.L.C.   Limited Partner     98.0000  
El Paso Pipeline Services Company
  Delaware   El Paso Natural Gas Company   Stockholder     100.0000  
El Paso Power Khulna Holding Ltd.
  Cayman Islands   El Paso CGP Company, L.L.C.   Owner     100.0000  
El Paso PPC Holding B.V.
  Netherlands   El Paso El Sauz B.V.   Owner     100.0000  
El Paso Preferred Holdings Company
  Delaware   El Paso E&P International Holding Company   Stockholder    
100.0000  
El Paso Production Company Turkey BV
  Netherlands   El Paso Production Holdings B.V.   Owner     100.0000  
El Paso Production Holdings B.V.
  Netherlands   El Paso Corporation   Owner     100.0000  
El Paso Production International Cayman Company
  Cayman Islands   El Paso E&P International Holding Company   Owner    
100.0000  
El Paso Production Oil & Gas Gathering, L.P.
  Delaware   El Paso Exploration & Production Management, Inc.   General Partner
    1.0000  
 
      El Paso E&P Holdings, Inc.   Limited Partner     99.0000  
El Paso Production Resale Company
  Delaware   El Paso Exploration & Production Management, Inc.   Stockholder    
100.0000  
El Paso Reata Energy, L.P.
  Delaware   El Paso Merchant Energy Company   General Partner     1.0000  
 
      El Paso Marketing, L.P.   Limited Partner     99.0000  
El Paso Remediation Company
  Delaware   El Paso Corporation   Stockholder     100.0000  
El Paso Rio Bravo B.V.
  Netherlands   El Paso El Sauz B.V.   Owner     100.0000  
El Paso Rio Negro Energia Ltda.
  Brazil   EPIC Energy Amazon Company   Owner     0.0100  
 
      El Paso Energy Rio Negro Company   Owner     99.9900  
El Paso Rondonia Power Company
  Cayman Islands   Aquamarine Power Holdings, L.L.C.   Owner     100.0000  
El Paso Samalayuca Holding (Cayman) Company
  Cayman Islands   EPED SAM Holdings Company   Owner     100.0000  
El Paso Services (D.C.) Inc.
  Delaware   El Paso Energy Service Company   Stockholder     100.0000  

Third Amended and Restated Credit Agreement

Schedule 4.16 — Page 14



--------------------------------------------------------------------------------



 



                          Place of           % Entity Name   Incorporation  
Owner   Relationship   Ownership
El Paso Services Holding Company
  Delaware   El Paso Tennessee Pipeline Co.   Stockholder     100.0000  
El Paso SLOC Holding Company
  Cayman Islands   Coscol Petroleum Corporation   Owner     100.0000  
El Paso SNG Holding Company, L.L.C.
  Delaware   El Paso Corporation   Member     100.0000  
El Paso South Texas E&P Company, L.L.C.
  Delaware   El Paso E&P Company, L.P.   Member     100.0000  
El Paso SPM Company
  Delaware   El Paso Merchant Energy Company   Stockholder     100.0000  
El Paso Tankships Malta, Ltd.
  Malta   Coscol Holding Company Ltd.   Owner     1.0000  
 
      El Paso SLOC Holding Company   Owner     99.0000  
El Paso Tankships USA Company
  Delaware   Coscol Petroleum Corporation   Stockholder     100.0000  
El Paso Technology Pakistan (Private) Limited
  Pakistan   Directors/Officers/Other Individuals   Individual Owner(s)    
0.0003  
 
      El Paso Technology, Inc.   Owner     99.9997  
El Paso Technology, Inc.
  Delaware   El Paso CGP Company, L.L.C.   Stockholder     100.0000  
El Paso Telecom, L.L.C.
  Delaware   El Paso Global Networks Company   Member     100.0000  
El Paso Tennessee Pipeline Co.
  Delaware   El Paso Corporation   Stockholder     100.0000  
El Paso TGPC Investments, L.L.C.
  Delaware   El Paso Tennessee Pipeline Co.   Member     100.0000  
El Paso Transmission Company
  Delaware   El Paso Tennessee Pipeline Co.   Stockholder     100.0000  
El Paso Wyoming Gas Supply Company
  Delaware   Colorado Interstate Gas Company   Stockholder     100.0000  
Elba Express Company, L.L.C.
  Delaware   Southern Natural Gas Company   Member     100.0000  
Emerald Finance, L.L.C.
  Delaware   El Paso Energia Cayman I Limited   Member     100.0000  
Empresa Energetica Sierra Chaco S.A.
  Bolivia   Directors/Officers/Other Individuals   Individual Owner(s)    
0.3333  
 
      EPED Holding Company   Owner     99.6667  
EnCap Holdings (Cayman) Company
  Cayman Islands   El Paso Merchant Energy International Company   Owner    
100.0000  
EnCap Investments L.L.C.
  Delaware   David Miller   Unaffiliated Parties     8.3333  
 
      Martin Phillips   Unaffiliated Parties     8.3333  
 
      Gary Petersen   Unaffiliated Parties     8.3333  
 
      Robert Zorich   Unaffiliated Parties     8.3333  
 
      El Paso Merchant Energy North America Company   Member     33.3333  
 
      EnCap Investments L.P.   Unaffiliated Parties     33.3333  
Energy Maritime Holdings LLC
  Delaware   El Paso Tankships USA Company   Member     50.0000  
 
      C-Shuttle, L.L.C.   Unaffiliated Parties     50.0000  

Third Amended and Restated Credit Agreement

Schedule 4.16 — Page 15



--------------------------------------------------------------------------------



 



                          Place of           % Entity Name   Incorporation  
Owner   Relationship   Ownership
Energy Maritime LLC
  Delaware   Energy Maritime Holdings LLC   Member     100.0000  
EnerVest Energy, L.P.
  Delaware   Coronado Energy E&P Company, L.L.C.   Partner     23.0000  
 
      Unaffiliated Party/Parties unknown   Partner     77.0000  
Enfield Holdings B.V.
  Netherlands   EPIC Energy Hungary B.V.   Owner     50.0000  
 
      NRGenerating International B.V.   Unaffiliated Parties     50.0000  
EP Connect, L.L.C.
  Delaware   El Paso Corporation   Member     100.0000  
EP Power Finance, L.L.C.
  Delaware   El Paso Merchant Energy North America Company   Member     100.0000
 
EPEC Communications Corporation
  Delaware   Tennessee Gas Pipeline Company   Stockholder     100.0000  
EPEC Corporation
  Delaware   El Paso Services Holding Company   Stockholder     100.0000  
EPEC Gas Brazil Corporation
  Delaware   El Paso Energy International Company   Stockholder     100.0000  
EPEC Gas Canada Ltd.
  Canada   El Paso Energy International Company   Owner     100.0000  
EPEC Gas Chile Corporation
  Delaware   El Paso Energy International Company   Stockholder     100.0000  
EPEC Nederland B.V.
  Netherlands   El Paso Corporation   Owner     100.0000  
EPEC Polymers, Inc.
  Delaware   El Paso Remediation Company   Stockholder     100.0000  
EPEC Realty, Inc.
  Delaware   Tennessee Gas Pipeline Company   Stockholder     100.0000  
EPEC West, Inc.
  Delaware   Tennessee Gas Pipeline Company   Stockholder     100.0000  
EPED B Company
  Cayman Islands   EPED Holding Company   Owner     100.0000  
EPED Holding Company
  Delaware   El Paso Energy International Company   Stockholder     100.0000  
EPED SAM Holdings Company
  Delaware   EPED Holding Company   Stockholder     100.0000  
EPIC Energy (Australia) Nominees Pty. Ltd.
  Australia   Directors/Officers/Other Individuals   Individual Owner(s)    
0.2217  
 
      El Paso DBNGP Limited   Owner     33.2594  
 
      CNG Labuan One Limited   Owner     33.2594  
 
      Isarose Pty Limited   Unaffiliated Parties     33.2594  
EPIC Energy Amazon Company
  Cayman Islands   Amethyst Power Holdings, L.L.C.   Owner     100.0000  
EPIC Energy Australia Trust
  Australia   El Paso DBNGP Limited   Owner     33.3000  
 
      CNG Labuan One Limited   Owner     33.3000  
 
      Unaffiliated Party/Parties unknown   Unaffiliated Parties     33.4000  
EPIC Energy Hungary B.V.
  Netherlands   El Paso Energy International Company   Owner     100.0000  
EPIC Gas International Servicos do Brasil Ltda.
  Brazil   El Paso Services Holding Company   Owner     0.0001  
 
      El Paso Energy International Company   Owner     14.9736  

Third Amended and Restated Credit Agreement

Schedule 4.16 — Page 16



--------------------------------------------------------------------------------



 



                          Place of           % Entity Name   Incorporation  
Owner   Relationship   Ownership
 
      EPEC Gas Brazil Corporation   Owner     85.0263  
EPNG Finance Company, L.L.C.
  Delaware   El Paso Natural Gas Company   Member     100.0000  
EPNG Funding Company, L.L.C.
  Delaware   EPNG Finance Company, L.L.C.   Member     100.0000  
EPNG Mojave, Inc.
  Delaware   El Paso Natural Gas Company   Stockholder     100.0000  
EPPP CIG GP Holdings, L.L.C.
  Delaware   El Paso Noric Investments III, L.L.C.   Member     100.0000  
EPPP SNG GP Holdings, L.L.C.
  Delaware   El Paso Corporation   Member     100.0000  
Fife Power
  Scotland   El Paso Fife I Company   Owner     50.0000  
 
      Fife Limited   Unaffiliated Parties     50.0000  
Florida Gas Transmission Company, LLC
  Delaware   Citrus Corp.   Member     100.0000  
Four Star Oil & Gas Company
  Delaware   Texaco Nederland BV   Unaffiliated Party — Owner of Class A Stock  
  0.2787  
 
      Chevron Texaco Global Energy Inc.   Unaffiliated Party — Owner of Class A
and Class B Stock     19.8439  
 
      Chevron U.S.A. Inc.   Unaffiliated Party — Owner of Class A and Class B
Stock     31.1037  
 
      MBOW Four Star Corporation   Stockholder     48.7737  
Garnet Power Holdings, L.L.C.
  Delaware   EPED B Company   Member     100.0000  
Gas de Chile S.A.
  Chile   EPEC Gas Chile Corporation   Owner     50.0000  
 
      Empresa Nacional del Petroleo S.A.   Unaffiliated Parties     50.0000  
Gas TransBoliviano S.A.
  Bolivia   EPED B Company   Owner     2.0000  
 
      BG Overseas Holdings Limited   Unaffiliated Parties     2.0000  
 
      Petrobras Gas S.A.   Unaffiliated Parties     11.0000  
 
      Shell Gas (Latin America) B.V.   Unaffiliated Parties     17.0000  
 
      Enron (Bolivia) C.V.   Unaffiliated Parties     17.0000  
 
      Transredes S.A.   Unaffiliated Parties     51.0000  
Gasoducto del Pacifico (Argentina) S.A.
  Argentina   YEF Sociedad Argentina   Unaffiliated Parties     10.0000  
 
      Empresa Nacional del Petroleo S.A.   Unaffiliated Parties     18.2000  
 
      Compania de Consumidores de Gas de Santiago S.A.   Unaffiliated Parties  
  20.0000  
 
      El Paso Energy Argentina Limitada S.A.   Owner of Preferred Stock    
21.8000  
 
      Nova Gas Sur Gas Transmission (Argentina) Ltd.   Unaffiliated Parties    
30.0000  

Third Amended and Restated Credit Agreement

Schedule 4.16 — Page 17



--------------------------------------------------------------------------------



 



                          Place of           % Entity Name   Incorporation  
Owner   Relationship   Ownership
Gasoducto del Pacifico (Cayman) Ltd.
  Cayman Islands   YPF Societe Anonima   Unaffiliated Parties     10.0000  
 
      Nova Gas Sur Gas Transmission (Argentina) Ltd.   Unaffiliated Parties    
15.0000  
 
      Nova Gas Sur Gas Transmission (Chile) Ltd.   Unaffiliated Parties    
15.0000  
 
      Empresa Nacional del Petroleo S.A.   Unaffiliated Parties     18.2000  
 
      Gasco S.A.   Unaffiliated Parties     20.0000  
 
      Triunion Energy Pacifico Company   Owner     21.8000  
Gasoducto del Pacifico S.A.
  Chile   Repsol YPF Chile Ltda.   Unaffiliated Parties     10.0000  
 
      Empresa Nacional del Petroleo S.A.   Unaffiliated Parties     18.2000  
 
      Gasco S.A.   Unaffiliated Parties     20.0000  
 
      Triunion Energy Inversiones Pacifico (Chile)
Limitada   Owner of Preferred Stock     21.8000  
 
      Nova Gas Sur Gas Transmission (Argentina) Ltd.   Unaffiliated Parties    
30.0000  
Gasoductos de Chihuahua, S. de R.L. de C.V.
  Mexico   Pemex — Gas Y Petroquimica Basica   Unaffiliated Parties     50.0000
 
 
      El Paso Energy International Company   Owner     50.0000  
Gasoductos de Tamaulipas, S. de R.L. de C.V.
  Mexico   Gasoductos Servicios, S. de R.L. de C.V.   Owner     0.0100  
 
      Gasoductos de Chihuahua, S. de R.L. de C.V.   Owner     99.9900  
Gasoductos Servicios, S. de R.L. de C.V.
  Mexico   Gasoductos de Tamaulipas, S. de R.L. de C.V.   Owner     0.0100  
 
      Gasoductos de Chihuahua, S. de R.L. de C.V.   Owner     99.9900  
GEBF, L.L.C.
  Louisiana   ConocoPhillips Company   Unaffiliated Parties     33.3333  
 
      Chevron U.S.A. Inc.   Unaffiliated Parties     33.3333  
 
      Vermilion Bay Land, L.L.C.   Member     33.3334  
Gemstone Investor Limited
  Cayman Islands   EPED Holding Company   Owner of Ordinary Class A Stock    
100.0000  
Gemstone Investor, Inc.
  Delaware   Gemstone Investor Limited   Stockholder     100.0000  
Grupo El Paso, S. de R.L. de C.V.
  Mexico   El Paso El Sauz B.V.   Owner     0.0300  
 
      El Paso Nederland Energie B.V.   Owner     99.9700  
Habibullah Coastal Power Company (Private) Limited
  Pakistan   Directors/Officers/Other Individuals   Individual Owner(s)    
0.0001  
 
      Quetta Power Holding Company II Ltd.   Owner     0.9999  
 
      Quetta Power Holding Company I Ltd.   Owner     99.0000  
Harbortown Commercial Partnership
  Michigan   MichCon Development Corp.   Unaffiliated Parties     33.3330  

Third Amended and Restated Credit Agreement

Schedule 4.16 — Page 18



--------------------------------------------------------------------------------



 



                          Place of           % Entity Name   Incorporation  
Owner   Relationship   Ownership
 
      ANR Development Company, L.L.C.   General Partner     66.6670  
Harbortown Condominium Partnership
  Michigan   MichCon Development Corp.   Unaffiliated Parties     33.3330  
 
      ANR Development Company, L.L.C.   General Partner     66.6670  
Harbortown Development Partnership
  Michigan   MichCon Development Corp.   Unaffiliated Parties     33.3330  
 
      ANR Development Company, L.L.C.   General Partner     66.6670  
Harbortown Limited Dividend Housing Association
  Michigan   ANR Development Company, L.L.C.   General Partner     50.0000  
 
      MichCon Development Corp.   Unaffiliated Parties     50.0000  
Interenergy Company
  Cayman Islands   EPED B Company   Owner     100.0000  
Inversiones EPEC Gas (Chile) Limitada
  Chile   El Paso Latin America Inc.   Owner     0.0001  
 
      EPEC Gas Chile Corporation   Owner     99.9999  
Jewel Investor, L.L.C.
  Delaware   EPED Holding Company   Member     100.0000  
Khulna Power Company Ltd.
  Bangladesh   Wartsila Development & Financial Services (Asia) Ltd.  
Unaffiliated Party — Owner of Class A and Class B Stock     6.1000  
 
      Summit Industrial & Mercantile Corporation (Pvt) Ltd.   Unaffiliated Party
— Owner of Class A and Class B Stock     10.0000  
 
      United Enterprises & Company Ltd.   Unaffiliated Party — Owner of Class A
and Class B Stock     10.0000  
 
      El Paso Khulna Power ApS   Owner of Class A and Class B Stock     73.9000
 
KLT Power Asia
  Cayman Islands   KLT Power Inc.   Owner     100.0000  
KLT Power Inc.
  Missouri   EPED Holding Company   Stockholder     100.0000  
MBOW Four Star Corporation
  Delaware   El Paso Exploration & Production Company   Stockholder     100.0000
 
McCoy Caney Coal Company
  Delaware   Coastal Coal, Inc.   Stockholder     100.0000  
Mesquite Investors, L.L.C.
  Delaware   Chaparral Investors, L.L.C.   Member     100.0000  
Mojave Pipeline Company
  Texas   El Paso Mojave Pipeline Co.   Partner     50.0000  
 
      EPNG Mojave, Inc.   Partner     50.0000  
Mojave Pipeline Operating Company
  Texas   Mojave Pipeline Company   Stockholder     100.0000  
Mont Belvieu Land Company
  Delaware   El Paso Remediation Company   Stockholder     100.0000  
Mt. Franklin Insurance Ltd.
  Bermuda   El Paso Corporation   Owner     100.0000  
Pacific Refining Company
  California   El Paso Merchant Energy-Petroleum Company   Partner     2.0000  
 
      Coastal West Ventures, Inc.   Partner     98.0000  

Third Amended and Restated Credit Agreement

Schedule 4.16 — Page 19



--------------------------------------------------------------------------------



 



                          Place of           % Entity Name   Incorporation  
Owner   Relationship   Ownership
Palembang Coastal Technology (Singapore) Pte Ltd.
  Singapore   Coastal Technology Palembang (Cayman) Ltd.   Owner     100.0000  
Peridot Finance S.a.r.l.
  Luxembourg   Diamond Power Holdings, L.L.C.   Owner     100.0000  
Petro-Tex Chemical Corporation Dissolution, Distribution, Liquidating and
Recovery Trust
      EPEC Polymers, Inc.   Trustee     100.0000  
Polar Delta Project Ltd.
  Canada   EPEC Gas Canada Ltd.   Owner     50.0000  
 
      TransCanada Pipelines Ltd.   Unaffiliated Parties     50.0000  
Potiguar 4A LLC
  Delaware   Potiguar I, L.L.C.   Member     100.0000  
Potiguar 4B LLC
  Delaware   Potiguar I, L.L.C.   Member     100.0000  
Potiguar I, L.L.C.
  Delaware   El Paso Production International Cayman Company   Member    
100.0000  
Potiguar II, L.L.C.
  Delaware   Potiguar I, L.L.C.   Member     100.0000  
Quetta Operating Company (Private) Limited
  Pakistan   Directors/Officers/Other Individuals   Individual Owner(s)    
0.0001  
 
      El Paso Technology, Inc.   Owner     99.9999  
Quetta Power Holding Company I Ltd.
  Cayman Islands   H.E.I. Ltd.   Unaffiliated Parties     25.0000  
 
      Habibullah Energy Limited (Pakistan)   Unaffiliated Parties     25.0000  
 
      Coastal Power International II Ltd.   Owner     50.0000  
Quetta Power Holding Company II Ltd.
  Cayman Islands   Coastal Power International II Ltd.   Owner     1.0000  
 
      Habibullah Energy Limited   Unaffiliated Parties     1.0000  
 
      Quetta Power Holding Company I Ltd.   Owner     98.0000  
Rondonia Power Company
  Cayman Islands   El Paso Rondonia Power Company   Owner     50.0000  
 
      Termo Gas International   Unaffiliated Parties     50.0000  
Saba Power Company (Private) Limited
  Pakistan   Directors/Officers/Other Individuals   Individual Owner(s)    
0.0001  
 
      Capco Resources, Inc.   Unaffiliated Parties     1.1499  
 
      Cogen Technologies Saba Capital Company LLC   Unaffiliated Parties    
4.7100  
 
      Coastal Saba Power Ltd.   Owner     94.1400  
Samalayuca II Management, L.L.C.
  Delaware   EPED SAM Holdings Company   Member     50.0000  
 
      Samalayuca Construction Management Corporation   Unaffiliated Parties    
50.0000  
Sandbar Petroleum Company
  Delaware   El Paso Energy International Company   Stockholder     100.0000  
Seafarer Bahamas Pipeline System, Ltd.
  Bahamas   Directors/Officers/Other Individuals   Individual Owner(s)    
0.0400  
 
      El Paso Bahamas Holding B.V.   Owner     99.9600  

Third Amended and Restated Credit Agreement

Schedule 4.16 — Page 20



--------------------------------------------------------------------------------



 



                          Place of           % Entity Name   Incorporation  
Owner   Relationship   Ownership
Seafarer US Pipeline System, Inc.
  Delaware   El Paso Corporation   Stockholder     100.0000  
Sierra 1996-I Limited Partnership
  Texas   Unaffiliated Party/Parties unknown   General Partner     1.0000  
 
      Coronado Energy E&P Company, L.L.C.   Limited Partner     99.0000  
SNG Finance Company, L.L.C.
  Delaware   Southern Natural Gas Company   Member     100.0000  
SNG Funding Company, L.L.C.
  Delaware   SNG Finance Company, L.L.C.   Member     100.0000  
SNG Pipeline Services Company, L.L.C.
  Delaware   El Paso SNG Holding Company, L.L.C.   Member     100.0000  
SNG RenCen Company, L.L.C.
  Delaware   Southern Natural Gas Company   Member     100.0000  
Sonora LNG Terminal Holding, S. de R.L. de C.V.
  Mexico   Sonora Pipeline Holding, S de R. L. de C.V.   Owner     0.0300  
 
      Sonora Terminal and Pipeline, S. de R.L. de C.V.   Owner     99.9700  
Sonora Pipeline Holding, S de R. L. de C.V.
  Mexico   Sonora LNG Terminal Holding, S. de R.L. de C.V.   Owner     0.0300  
 
      Sonora Terminal and Pipeline, S. de R.L. de C.V.   Owner     99.9700  
Sonora Pipeline, S. de R.L. de C.V.
  Mexico   Sonora Terminal and Pipeline, S. de R.L. de C.V.   Owner     0.0300  
 
      Sonora Pipeline Holding, S de R. L. de C.V.   Owner     99.9700  
Sonora Services Energy, S. de R.L. de C.V.
  Mexico   Sonora Pipeline Holding, S de R. L. de C.V.   Owner     0.0300  
 
      Sonora Terminal and Pipeline, S. de R.L. de C.V.   Owner     99.9700  
Sonora Terminal and Pipeline, S. de R.L. de C.V.
  Mexico   Sonora Pacific Mexico S. de R.L. de C.V.   Unaffiliated Parties    
50.0000  
 
      Grupo El Paso, S. de R.L. de C.V.   Owner     50.0000  
Southeast Storage Development Company, L.L.C.
  Delaware   Southern Natural Gas Company   Member     100.0000  
Southern Gas Storage Company
  Delaware   Southern Natural Gas Company   Stockholder     100.0000  
Southern Gulf LNG Company, L.L.C.
  Delaware   El Paso Corporation   Member     100.0000  
Southern LNG Inc.
  Delaware   Southern Natural Gas Company   Stockholder     100.0000  
Southern Natural Gas Company
  Delaware   El Paso Corporation   Stockholder     100.0000  
Starr County Gathering System
  Texas   EEX Natural Gas Company   Unaffiliated Parties     1.0000  
 
      El Paso CGP Gas Transmission Company   General Partner     30.0000  
 
      EEX Pipeline Company, L.P.   Unaffiliated Parties     69.0000  
Starr-Zapata Pipe Line
  Texas   EEX Natural Gas Company   Unaffiliated Parties     1.0000  
 
      EEX Pipeline Company, L.P.   Unaffiliated Parties     49.0000  
 
      El Paso CGP Gas Transmission Company   General Partner     50.0000  

Third Amended and Restated Credit Agreement

Schedule 4.16 — Page 21



--------------------------------------------------------------------------------



 



                          Place of           % Entity Name   Incorporation  
Owner   Relationship   Ownership
Subic Bay Petroleum Products Ltd.
  Cayman Islands   Coastal Stock Company Limited   Owner     100.0000  
TCN Energia Ltda.
  Brazil   El Paso Energia do Brasil Ltda.   Owner     0.0500  
 
      EPED B Company   Owner     99.9500  
TDF, S. de R.L. de C.V.
  Mexico   Gasoductos Servicios, S. de R.L. de C.V.   Owner     0.0001  
 
      Transportadora del Norte SH, S. de R.L. de C.V.   Owner     99.9999  
Tennessee Gas Pipeline Company
  Delaware   El Paso TGPC Investments, L.L.C.   Stockholder     100.0000  
Tennessee Storage Company
  Delaware   Tennessee Gas Pipeline Company   Stockholder     100.0000  
Terminal GNL de Sonora, S. de R.L. de C.V.
  Mexico   Sonora Terminal and Pipeline, S. de R.L. de C.V.   Owner     0.0300  
 
      Sonora LNG Terminal Holding, S. de R.L. de C.V.   Owner     99.9700  
Termo Norte Energia Ltda.
  Brazil   CS Participacoes Ltda.   Unaffiliated Parties     0.0001  
 
      El Paso Energia do Brasil Ltda.   Owner     0.0001  
 
      Rondonia Power Company   Owner     99.9998  
Termo O&M Energia Ltda.
  Brazil   El Paso O&M do Brasil Ltda.   Owner     50.0000  
 
      Termogas S/A   Unaffiliated Parties     50.0000  
TGP Finance Company, L.L.C.
  Delaware   Tennessee Gas Pipeline Company   Member     100.0000  
TGP Funding Company, L.L.C.
  Delaware   TGP Finance Company, L.L.C.   Member     100.0000  
Tipitapa Power Company Ltd.
  Cayman Islands   Coastal Power Nicaragua Holding Company Ltd.   Owner    
1.0000  
 
      Unaffiliated Parties   Unaffiliated Parties     40.0000  
 
      Coastal Power Nicaragua Ltd.   Owner     59.0000  
TNG Participacoes Ltda.
  Brazil   Dutonorte Investimentos Ltda   Owner     50.0000  
 
      Petrobras Gas S.A.   Unaffiliated Parties     50.0000  
Topaz Power Ventures, L.L.C.
  Delaware   EPED Holding Company   Member     100.0000  
Transport USA, Inc.
  Pennsylvania   ANR Advance Holdings, Inc.   Stockholder     100.0000  
Transportadora Brasiliera Gasoduto Bolivia-Brazil S.A.
  Brazil   Shell   Unaffiliated Parties     4.0000  
 
      Enron   Unaffiliated Parties     4.0000  
 
      Transporte de Hidrocarburos   Unaffiliated Parties     12.0000  
 
      BBPP Holdings Ltda.   Owner     29.0000  
 
      Petrobras affiliate   Unaffiliated Parties     51.0000  

Third Amended and Restated Credit Agreement

Schedule 4.16 — Page 22



--------------------------------------------------------------------------------



 



                          Place of           % Entity Name   Incorporation  
Owner   Relationship   Ownership
Transportadora del Norte SH, S. de R.L. de C.V.
  Mexico   Gasoductos Servicios, S. de R.L. de C.V.   Owner     0.0001  
 
      Gasoductos de Chihuahua, S. de R.L. de C.V.   Owner     99.9999  
Triunion Energy Company
  Cayman Islands   EPED B Company   Owner     23.2000  
 
      Agua del Cajon (Cayman) Company   Owner     38.4000  
 
      Interenergy Company   Owner     38.4000  
Triunion Energy Inversiones (Chile) Limitada
  Chile   Triunion Energy Company   Owner     0.4200  
 
      Triunion Energy Pacifico Company   Owner     99.5800  
Triunion Energy Inversiones Company
  Cayman Islands   Triunion Energy Company   Owner     100.0000  
Triunion Energy Inversiones Pacifico (Chile) Limitada
  Chile   Triunion Energy Pacifico Company   Owner     0.2200  
 
      Triunion Energy Inversiones (Chile) Limitada   Owner     99.7800  
Triunion Energy Pacifico Company
  Cayman Islands   Triunion Energy Inversiones Company   Owner     100.0000  
United Summit Coastal Oil Ltd.
  Bangladesh   Summit Industrial & Mercantile Corporation (Pvt) Ltd.  
Unaffiliated Parties     25.0000  
 
      United Enterprises & Company Ltd.   Unaffiliated Parties     25.0000  
 
      Coastal Petroleum N.V.   Owner     50.0000  
UnoPaso Exploracao e Producao de Petroleo e Gas Ltda.
  Brazil   Potiguar 4B LLC   Owner     0.0001  
 
      El Paso Oleo e Gas do Brasil Ltda.   Owner     0.0001  
 
      Potiguar II, L.L.C.   Owner     99.9998  
Vermilion Bay Land, L.L.C.
  Delaware   Crystal Gas Storage, Inc.   Member     100.0000  
Western Fuel Oil Company
  California   Pacific Refining Company   Stockholder     100.0000  
WIC Holdings, Inc.
  Delaware   Colorado Interstate Gas Company   Stockholder     100.0000  
WYCO Development LLC
  Colorado   Xcel Energy WYCO Inc.   Unaffiliated Parties     50.0000  
 
      WIC Holdings, Inc.   Member     50.0000  
WYCO Holding Company, L.L.C.
  Delaware   Colorado Interstate Gas Company   Member     100.0000  
Wyoming Interstate Company, Ltd.
  Colorado   El Paso Wyoming Gas Supply Company   Limited Partner     50.0000  
 
      WIC Holdings, Inc.   General Partner     50.0000  
Young Gas Storage Company, Ltd.
  Colorado   The City of Colorado Springs   Unaffiliated Parties — LP Owner    
5.0000  
 
      CIG Gas Storage Company   General Partner     47.5000  
 
      Xcel Energy Markets Holdings Inc.   Unaffiliated Parties     47.5000  
Zipline, L.L.C.
  Delaware   Genesis Park GP Company, L.L.C.   Unaffiliated Parties     50.0000
 

Third Amended and Restated Credit Agreement

Schedule 4.16 — Page 23



--------------------------------------------------------------------------------



 



                          Place of           % Entity Name   Incorporation  
Owner   Relationship   Ownership
 
      El Paso Global Networks Company   Member     50.0000  

Third Amended and Restated Credit Agreement

Schedule 4.16 — Page 24



--------------------------------------------------------------------------------



 



SCHEDULE 6.08
EXISTING RESTRICTIVE AGREEMENTS

1.   EL PASO NATURAL GAS COMPANY

  (a)   Indenture dated as of January 1, 1992, between El Paso Natural Gas
Company and Citibank, N.A. (subsequently replaced by Wilmington Trust Company).

  (i)   Prospectus Supplement dated as of January 9, 1992, to Prospectus dated
January 9, 1992 ($260 Million 8.625% Debentures due 1/15/22).

  (b)   Indenture dated as of November 13, 1996 between El Paso Natural Gas
Company and The Chase Manhattan Bank (by merger now JPMorgan Chase Bank and
subsequently replaced by Wilmington Trust Company).

  (i)   Prospectus Supplement dated as of November 7, 1996 to Prospectus dated
November 5, 1996 ($200 Million 7.5% Debentures due 11/15/26).     (ii)   First
Supplemental Indenture dated as of June 10, 2002 ($300 Million 8.375% Notes due
6/15/32).     (iii)   Second Supplemental Indenture dated as of April 4, 2007
($355 Million 5.95% Notes due 4/15/17).

  (c)   Indenture dated as of July 21, 2003, between El Paso Natural Gas Company
and Wilmington Trust Company ($355,000,000 7.625% Notes due 2010).

2.   EL PASO TENNESSEE PIPELINE CO.

  (a)   Indenture, dated as of March 15, 1988, between Tenneco, Inc. (now El
Paso Tennessee Pipeline Co.) and The Chase Manhattan Bank (now by merger
JPMorgan Chase Bank and subsequently replaced by Wilmington Trust Company).

  (i)   Second Supplemental Indenture dated as of March 30, 1988 ($250 Million
10% Debentures due 3/15/08, outstanding balance $26.4 Million).     (ii)   Tenth
Supplemental Indenture dated as of November 15, 1992 ($150 Million 9% Debentures
due 11/15/12, outstanding principal $1.1 Million).     (iii)   Twelfth
Supplemental Indenture dated as of December 15, 1995 ($300 Million 7.25%
Debentures due 12/15/25, outstanding principal $23.2).     (iv)   Thirteenth
Supplemental Indenture dated as of December 10, 1996 (various amendments).

Third Amended and Restated Credit Agreement

Schedule 6.08 — Page 1



--------------------------------------------------------------------------------



 



3.   TENNESSEE GAS PIPELINE COMPANY

  (a)   Indenture, dated as of December 15, 1981, between Tenneco Inc. (now
Tennessee Gas Pipeline Company (“TGPC”)) and The Chase Manhattan Bank (by merger
now JPMorgan Chase Bank and subsequently replaced by Wilmington Trust Company)
($400 Million 6% Debentures due 12/15/11, current balance $85.8 Million).

  (i)   First Supplemental Indenture dated as of December 10, 1996 (various
amendments, mainly name change to TGPC).     (ii)   Second Supplemental
Indenture dated as of December 10, 1996 (various amendments).

  (b)   Indenture, dated as of March 4, 1997, between Tennessee Gas Pipeline
Company and The Chase Manhattan Bank (now by merger JPMorgan Chase Bank and
subsequently replaced by Wilmington Trust Company).

  (i)   First Supplemental Indenture dated as of March 13, 1997 ($300 Million
7.5% Debentures due 4/1/17).     (ii)   Second Supplemental Indenture dated as
of March 13, 1997 ($300 Million 7% Debentures due 3/15/27, put date 3/15/07,
redeemable after 3/15/07).     (iii)   Third Supplemental Indenture dated as of
March 13, 1997 ($300 Million 7.625% Debentures due 10/15/37).     (iv)   Fourth
Supplemental Indenture dated as of October 9, 1998 ($400 Million 7% Debentures
due 10/15/28).     (v)   Fifth Supplemental Indenture dated as of June 10, 2002
($240 Million 8.375% Notes due 6/15/32)

Third Amended and Restated Credit Agreement

Schedule 6.08 — Page 2



--------------------------------------------------------------------------------



 



SCHEDULE 10.16(a)
RELEASED SUBSIDIARIES
El Paso CNG Company, L.L.C.
El Paso Noric Investments III, L.L.C.
EPPP CIG GP Holdings, L.L.C.
Colorado Interstate Gas Company

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF
ASSIGNMENT AND ASSUMPTION
     Reference is made to the Third Amended and Restated Credit Agreement dated
as of November 16, 2007 (as amended and in effect on the date hereof, the
“Credit Agreement”), among EL PASO CORPORATION, a Delaware corporation (the
“Company”), EL PASO NATURAL GAS COMPANY, a Delaware corporation, TENNESSEE GAS
PIPELINE COMPANY, a Delaware corporation, the several banks and other financial
institutions from time to time parties thereto (the “Lenders”), and JPMORGAN
CHASE BANK, N.A., as administrative agent (the “Administrative Agent”) and as
collateral agent.
     The Assignor named on the reverse hereof hereby sells and assigns, without
recourse, to the Assignee named on the reverse hereof, and the Assignee hereby
purchases and assumes, without recourse, from the Assignor, effective as of the
Assignment Date set forth on the reverse hereof, the interests set forth on the
reverse hereof (the “Assigned Interest”) in the Assignor’s rights and
obligations under the Credit Agreement, including the interests set forth on the
reverse hereof in the Commitment of the Assignor on the Assignment Date and
Loans owing to the Assignor which are outstanding on the Assignment Date, in the
case of a Revolving Commitment or Revolving Loan together with the
participations in Letters of Credit and LC Disbursements held by the Assignor on
the Assignment Date, but excluding accrued interest and fees to and excluding
the Assignment Date. The Assignee hereby acknowledges receipt of a copy of the
Credit Agreement and the Security Agreement (as defined in the Credit
Agreement). From and after the Assignment Date (i) the Assignee shall be a party
to and be bound by the provisions of the Credit Agreement and, to the extent of
the Assigned Interest, have the rights and obligations of a Lender thereunder,
(ii) the Assignee acknowledges that, upon becoming a Lender under the Credit
Agreement, it is subject to, and hereby agrees to be bound by, the terms and
provisions of the Credit Agreement, and (iii) the Assignor shall, to the extent
of the Assigned Interest, relinquish its rights and be released from its
obligations under the Credit Agreement, except that the Assignor shall continue
to be entitled to the benefits of Sections 2.13, 2.14, 2.15 and 10.03.
     This Assignment and Assumption is being delivered to the Administrative
Agent together with (i) if the Assignee is a Foreign Lender, any documentation
required to be delivered by the Assignee pursuant to Section 2.15(e) of the
Credit Agreement, duly completed and executed by the Assignee, and (ii) if the
Assignee is not already a Lender under the Credit Agreement, an Administrative
Questionnaire in the form supplied by the Administrative Agent, duly completed
by the Assignee. The Assignor represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, and (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim. The
[Assignee/Assignor] shall pay the fee payable to the Administrative Agent
pursuant to Section 10.04(b) of the Credit Agreement.
Exhibit A – Page 4
Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



     This Assignment and Assumption shall be governed by and construed in
accordance with the laws of the State of New York.
Date of Assignment:
Legal Name of Assignor:
Legal Name of Assignee:
Assignee’s Address for Notices:
Effective Date of Assignment
(“Assignment Date”):

                                      Percentage Assigned of Facility  
Principal Amount Assigned   Facility/Commitment1
Revolving Commitment Assigned:
    $             %
Revolving Loans Assigned:
    $             %

     The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrowers, the Credit Parties and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.
     The terms set forth above and on the reverse side hereof are hereby agreed
to:

                  [Name of Assignor], as Assignor    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                [Name of Assignee], as Assignee    
 
           
 
  By:        
 
     
 
   

 

1   Set forth, to at least 8 decimals, as a percentage of the applicable
Facility and the aggregate Commitments of all Lenders thereunder.

Third Amended and Restated Credit Agreement

Exhibit A – Page 5



--------------------------------------------------------------------------------



 



         
 
  Name:    
 
  Title:    

Third Amended and Restated Credit Agreement

Exhibit A – Page 6



--------------------------------------------------------------------------------



 



     The undersigned hereby consent to the within assignment:2

                          EL PASO CORPORATION           JPMORGAN CHASE BANK,
N.A.,
as Administrative Agent    
 
                       
By:
              By:        
 
 
 
Name:            
 
Name:    
 
  Title:               Title:    
 
                        JPMORGAN CHASE BANK, N.A.,
as an Issuing Bank           CITIBANK, N.A.,
as an Issuing Bank    
 
                       
By:
              By:        
 
 
 
Name:              
 
Name:    
 
  Title:               Title:    

[Other Issuing Banks]
 

2   If required.

Third Amended and Restated Credit Agreement

Exhibit A – Page 7



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF
BORROWING REQUEST
JPMorgan Chase Bank, N.A.,
   as Administrative Agent for the Lenders
   parties to the Credit Agreement referred to below
   Technology, Shared Tech & Operation Commercial Loans
   L&A Project Texas
1111 Fannin, Floor 10
Houston, TX 77002
Attention:    Ina S. Tjahjono
     Ladies and Gentlemen:
     The undersigned, EL PASO CORPORATION, refers to the Third Amended and
Restated Credit Agreement, dated as of November 16, 2007 (the “Credit
Agreement”, the terms defined therein being used herein as therein defined),
among the undersigned, El Paso Natural Gas Company, Tennessee Gas Pipeline
Company, certain Lenders parties thereto, and JPMorgan Chase Bank, N.A., as
administrative agent and as collateral agent, and hereby gives you notice,
irrevocably, pursuant to Section 2.03 of the Credit Agreement that the
undersigned hereby requests a Borrowing under the Credit Agreement, and in that
connection sets forth below the information relating to such Borrowing (the
“Proposed Borrowing”) as required by Section 2.03 of the Credit Agreement:
          (i) The Borrower for the Proposed Borrowing is                     .
          (ii) The Business Day of the Proposed Borrowing is
                    , 200_.
          (iii) The Proposed Borrowing is a [ABR Borrowing] [Eurodollar
Borrowing].
          (iv) The aggregate amount of the Proposed Borrowing is
$                    .
          (v) The initial Interest Period for each Eurodollar Loan made as part
of the Proposed Borrowing is [                     month[s]].
          (vi) The account to which the funds of the Proposed Borrowing are to
be disbursed is                     .
          (vii) The undersigned hereby certifies that the following statements
are true on the date hereof, and will be true on the date of the Proposed
Borrowing, before and immediately after giving effect thereto and to the
application of the proceeds therefrom:
     (A) The representations and warranties of each Borrower and each other
Credit Party set forth in this Agreement and the other Loan Documents shall be
true and correct in all material respects
Third Amended and Restated Credit Agreement

Exhibit B – Page 1



--------------------------------------------------------------------------------



 



on and as of the date of the Proposed Borrowing, unless stated to be made on or
as of, or to relate to, a specific date or period other than the date of the
Proposed Borrowing; and
     (B) at the time of and immediately after giving effect to the Proposed
Borrowing (and if any proceeds thereof are being applied substantially
contemporaneously to satisfy any other obligation, to such application), no
Default shall have occurred and be continuing.

                  Very truly yours,    
 
                EL PASO CORPORATION    
 
           
 
  By:        
 
  Title:  
 
   

Third Amended and Restated Credit Agreement

Exhibit B – Page 2



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF
NOTE

      $                       New York, New York                         , 200_

     FOR VALUE RECEIVED, the undersigned, [Name of Borrower], a Delaware
corporation (the “Borrower”) hereby unconditionally promises to pay to the order
of                      (the “Lender”) at the office of JPMorgan Chase Bank,
N.A., located at 270 Park Avenue, New York, New York 10017, in lawful money of
the United States of America and in immediately available funds, the principal
amount of the lesser of (a)                      ($                    ), and
(b) the aggregate unpaid principal amount of all Loans made by the Lender to the
undersigned pursuant to Section 2.02 of the Credit Agreement (as defined below),
on the Maturity Date (as defined in the Credit Agreement) and on such other
dates and in such other amounts set forth in the Credit Agreement.
     The undersigned further agrees to pay interest in like money at such office
on the unpaid principal amount hereof from time to time from the date hereof at
the applicable rate per annum set forth in Section 2.11 of the Credit Agreement
until any such amount shall become due and payable (whether at the stated
maturity, by acceleration or otherwise), and thereafter on such overdue amount
at the rate per annum set forth in paragraph (c) of Section 2.11 of the Credit
Agreement until paid in full (both before and after judgment). Interest shall be
payable in arrears on each Interest Payment Date commencing on the first such
date to occur after the date hereof, provided that interest accruing pursuant to
paragraph (c) of Section 2.11 of the Credit Agreement shall be payable on
demand. In no event shall the interest payable hereon, whether before or after
maturity, exceed the maximum interest which, under applicable law, may be
charged on this Note, and this Note is expressly made subject to the provisions
of the Credit Agreement which more fully set out the limitations on how interest
accrues hereon.
     The holder of this Note is authorized to record the date, type and amount
of each Loan made by the Lender pursuant to Section 2.02 of the Credit
Agreement, each continuation thereof, each conversion of all or a portion
thereof to another type, the date and amount of each payment or prepayment of
principal with respect thereto, and, in the case of Eurodollar Loans, the length
of each Interest Period with respect thereto, on the schedules annexed hereto
and made a part hereof, or on a continuation thereof which shall be attached
hereto and made a part hereof, which recordation shall constitute prima facie
evidence of the accuracy of the information recorded in the absence of manifest
error; provided that failure by the Lender to make any such recordation on this
Note shall not affect the obligations of the Borrower under this Note or the
Credit Agreement.
     This Note is one of the Notes referred to in the Third Amended and Restated
Credit Agreement, dated as of November 16, 2007 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, [the Company], [EPNGC] and [TGPC], the Lender, the other financial
institutions parties thereto, and JPMorgan Chase Bank, N.A., as administrative
agent and as collateral agent, is entitled to the benefits thereof, is
Third Amended and Restated Credit Agreement

Exhibit C – Page 1



--------------------------------------------------------------------------------



 



secured as provided therein and in the Security Documents and is subject to
optional and mandatory prepayment in whole or in part as provided therein. Terms
used herein which are defined in the Credit Agreement shall have such defined
meanings unless otherwise defined herein or unless the context otherwise
requires.
     Upon the occurrence of any one or more of the Events of Default specified
in the Credit Agreement, all amounts then remaining unpaid on this Note shall
become, or may be declared to be, immediately due and payable all as provided
therein.
     This Note and the other Notes are given in replacement and substitution
for, but not payment or satisfaction of, certain revolving credit notes
previously issued under the Credit Agreement. The indebtedness evidenced by such
other revolving credit notes is continued in full force and effect hereunder.
     THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
     This Note evidences existing indebtedness under the Credit Agreement and
does not constitute payment of such indebtedness, and such indebtedness
continues in full force and effect, as amended and restated in the Credit
Agreement.

                  [Name of Borrower]    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

Third Amended and Restated Credit Agreement

Exhibit C – Page 2



--------------------------------------------------------------------------------



 



SCHEDULE A
to Note
EURODOLLAR LOANS AND CONVERSIONS AND PAYMENTS WITH RESPECT TO EURODOLLAR LOANS

                      Amount of Eurodollar Loans   Amount of Eurodollar Loans  
          Made or Converted from   Paid or Converted into   Unpaid Principal
Balance of     Date   Alternate Base Rate Loans   Alternate Base Rate Loans  
Eurodollar Rate Loans   Notation Made By                                        
                                                                               
                                                                               
                                                                               
                                                                               
                                   

Third Amended and Restated Credit Agreement

Exhibit C - Schedule A – Page 1



--------------------------------------------------------------------------------



 



SCHEDULE B
to Note
ALTERNATE BASE RATE LOANS AND CONVERSIONS AND PAYMENTS
WITH RESPECT TO ALTERNATE BASE RATE LOANS

                      Amount of Alternate Base Rate   Amount of Alternate Base
Rate             Loans Made or Converted from   Loans Paid or Converted into  
Unpaid Principal Balance of     Date   Eurodollar Loans   Eurodollar Loans  
Alternate Base Rate Loans   Notation Made By                                    
                                                                               
                                                                               
                                                                               
                                                                               
                                       

Third Amended and Restated Credit Agreement

Exhibit C - Schedule B – Page 1



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF
THIRD AMENDED AND RESTATED
SECURITY AGREEMENT

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION
 
THIRD AMENDED AND RESTATED SECURITY AGREEMENT
dated as of November ___, 2007
among
EL PASO CORPORATION,
THE PERSONS REFERRED TO HEREIN AS
PIPELINE COMPANY BORROWERS,
THE PERSONS REFERRED TO HEREIN AS SUBSIDIARY GRANTORS
and
JPMORGAN CHASE BANK, N.A.,
as Collateral Agent and Depository Bank
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page ARTICLE 1
Definitions And Interpretation

 
       
Section 1.01. Definitions
    2  
Section 1.02. Principles of Interpretation
    7  
 
        ARTICLE 2 .
[Reserved]

 
        ARTICLE 3
Representations And Warranties

 
       
Section 3.01. Representations And Warranties of The Credit Parties
    8  
 
        ARTICLE 4
Pledged Accounts

 
       
Section 4.01. Creation of Pledged Accounts
    10  
Section 4.02. Cash Collateral Account
    12  
Section 4.03. Qualified Investments Account
    13  
Section 4.04. Payments In Trust
    15  
Section 4.05. Investment of Funds In Pledged Accounts
    16  
Section 4.06. Transfers From Accounts During The Continuance of An Event of
Default
    17  
Section 4.07. Reports, Certification And Instructions
    17  
Section 4.08. Depository Bank Undertakings
    18  
Section 4.09. Force Majeure
    21  
Section 4.10. Clearing Agency
    21  
Section 4.11. Return of Funds to the Company
    21  
 
        ARTICLE 5
Security Interests

 
       
Section 5.01. Grant of Security Interests
    21  
Section 5.02. Security For Obligations
    24  
Section 5.03. Delivery And Control of Collateral
    25  
Section 5.04. Further Assurances; Etc
    25  
Section 5.05. Grantors Remain Liable
    26  
Section 5.06. Additional Equity Interests
    27  

i



--------------------------------------------------------------------------------



 



              Page
Section 5.07. Release of Collateral
    27  
Section 5.08. Voting Rights, Dividends, Payments, Etc
    28  
Section 5.09. The Collateral Agent Appointed Attorney-in-fact
    31  
Section 5.10. Netting of Accounts
    32  
 
        ARTICLE 6
Remedies And Enforcement`

 
       
Section 6.01. Remedies And Enforcement
    32  
Section 6.02. Application of Proceeds
    34  
Section 6.03. Other Remedies of Secured Parties
    35  
 
        ARTICLE 7
Depository Bank

Section 7.01. Depository Bank
    35  
 
        ARTICLE 8
[Reserved]

 
        ARTICLE 9
Miscellaneous

 
       
Section 9.01. Indemnity And Expenses
    36  
Section 9.02. Amendments; Waivers, Etc
    37  
Section 9.03. Security Interest Absolute And Waivers
    37  
Section 9.04. Notices; Etc
    39  
Section 9.05. Continuing Security Interest; Assignments
    40  
Section 9.06. [Reserved]
    41  
Section 9.07. Execution In Counterparts
    41  
Section 9.08. Severability
    41  
Section 9.09. Integration
    41  
Section 9.10. No Partnership
    41  
Section 9.11. No Reliance
    41  
Section 9.12. Release
    41  
Section 9.13. No Impairment
    41  
Section 9.14. Equitable Remedies
    41  
Section 9.15. Remedies
    42  
Section 9.16. Limitations
    42  
Section 9.17. Survival
    43  
Section 9.18. [Reserved]
    43  
Section 9.19. Jurisdiction, Etc
    43  
Section 9.20. GOVERNING LAW
    44  
Section 9.21. Waiver of Jury Trial
    44  

ii



--------------------------------------------------------------------------------



 



SCHEDULES

 
Schedule I    Subsidiary Grantors
Schedule II    Initial Pledged Equity
Schedule III    Name, Location, Chief Executive Office, Type of Organization,
Jurisdiction of Organization and Organizational Identification Number
Schedule IV    Changes in Name, Location, Etc.
Schedule V    Secured Hedging Agreements
Schedule VI    Material Agreements of El Paso Corporation

EXHIBITS
Exhibit A    Form of Officer’s Certificate for Qualified Investments

iii



--------------------------------------------------------------------------------



 



THIRD AMENDED AND RESTATED SECURITY AGREEMENT
     THIRD AMENDED AND RESTATED SECURITY AGREEMENT, dated as of November ___,
2007, made by and among:
     EL PASO CORPORATION, a Delaware corporation (the “Company”);
     EL PASO NATURAL GAS COMPANY, a Delaware corporation (“EPNGC”), TENNESSEE
GAS PIPELINE COMPANY, a Delaware corporation (“TGPC”) (EPNGC and TGPC,
collectively, the “Pipeline Company Borrowers” and, together with the Company,
the “Borrowers”);
     Each of the Persons listed on Schedule I hereto as a Subsidiary Grantor
(collectively, the “Subsidiary Grantors” and, together with the Company, the
“Grantors”) (the Borrowers and the Subsidiary Grantors are sometimes referred to
herein, collectively, as the “Credit Parties”; and the Credit Parties, together
with the other Restricted Subsidiaries, are sometimes referred to herein,
collectively, as the “Credit Related Parties”);
     JPMorgan Chase Bank, N.A. (“JPMCB”), not in its individual capacity but
solely as collateral agent for the Secured Parties (solely in such capacity, the
“Collateral Agent”); and
     JPMCB, not in its individual capacity but solely in its capacity as the
Depository Bank (solely in such capacity, the “Depository Bank”).
PRELIMINARY STATEMENTS
     (1) Certain of the parties hereto are party to a Third Amended and Restated
Credit Agreement dated as of the date hereof (the “Credit Agreement”) pursuant
to which the Lenders have agreed to make Loans to the Borrowers and participate
in Letters of Credit, the Issuing Banks have agreed to issue Letters of Credit
for the account of the Borrowers, and the Administrative Agent and the
Collateral Agent have agreed to serve in such capacities.
     (2) The Credit Parties, the Depository Bank, the Collateral Agent (on
behalf of the Lenders, the Issuing Banks, the Agents and the other Secured
Parties) and certain other parties have heretofore entered into that certain
Amended and Restated Security Agreement dated as of July 31, 2006 (the “Existing
Security Agreement”) with respect to their respective rights in respect of the
Collateral and certain other matters related to the Financing Documents.
     NOW, THEREFORE, to secure the Secured Obligations, and in consideration of
the premises and to induce each of the Lenders, the Issuing Banks and the Agents
to enter into the Credit Agreement and for good and valuable consideration, the
receipt and sufficiency of which are hereby

 



--------------------------------------------------------------------------------



 



acknowledged, each of the Credit Parties and the Collateral Agent (on behalf of
the Lenders, the Issuing Banks, the Agents and the other Secured Parties) agrees
that the Existing Security Agreement shall be amended and restated in its
entirety as follows:
ARTICLE 1
Definitions And Interpretation
     Section 1.01. Definitions. • Capitalized terms used but not defined herein
shall have the respective meanings assigned to such terms in the Credit
Agreement.
     (a) As used in this Agreement, the following terms have the meanings
specified below:
     “Account Collateral” has the meaning set forth in Section 5.01(d).
     “Agreement” means this Security Agreement.
     “Applicable Law” means, with respect to any Person, any and all laws,
statutes, regulations, rules, orders, injunctions, decrees, writs,
determinations, awards and judgments issued by any Governmental Authority
applicable to such Person.
     “Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978, as
amended from time to time (11 U.S.C. §101, et seq.).
     “Borrowers” has the meaning set forth in the Preamble.
     “Cash Collateral Account” has the meaning set forth in Section 4.01(a)(ii).
     “Clearing Agency” has the meaning set forth in Section 4.10.
     “Collateral” means the Account Collateral, the Security Collateral, the
Payment Collateral and all other property or assets with respect to which a
Security Document executed by a Grantor creates or grants, or states that it
creates or grants, a Transaction Lien.
     “Collateral Account” has the meaning set forth in Section 4.01(a)(i).
     “Collateral Agent” has the meaning set forth in the Preamble.
     “Company” has the meaning set forth in the Preamble.

2



--------------------------------------------------------------------------------



 



     “Company Payment Collateral” has the meaning set forth in Section 5.01(c).
     “Credit Agreement” has the meaning set forth in the Preamble.
     “Credit Parties” has the meaning set forth in the Preamble.
     “Credit Related Parties” has the meaning set forth in the Preamble.
     “Depository Bank” has the meaning set forth in the Preamble.
     “Enforcement Action” means the taking of any or all of the following
actions:
     (a) applying funds in the Pledged Accounts (including by charging or
exercising any contractual or legal setoff rights) to the payment of the Secured
Obligations;
     (b) making any demand for, or receiving any, payment under the Subsidiary
Guarantee Agreement;
     (c) taking any Foreclosure Action or exercising any other power of sale or
similar other rights or remedies under any of the Security Documents;
     (d) proceeding to protect and enforce the rights of the Secured Parties
under this Agreement or any other Security Document by sale of the Collateral
pursuant to judicial proceedings or by a proceeding in equity or at law or
otherwise, whether for the enforcement of any Transaction Lien or for the
enforcement of any other legal, equitable or other remedy available under this
Agreement, any other Security Document or Applicable Law;
     (e) exercising any of the rights and remedies of a secured party with
respect to the Collateral upon default under the Uniform Commercial Code as in
effect in any applicable jurisdiction; and
     (f) exercising any other right or remedy provided in this Agreement or
otherwise available to the Collateral Agent, to the extent permitted by
Applicable Law.
     “Enforcement Proceeds” means any cash, securities or other consideration
received from time to time by the Collateral Agent as a result of the taking of
any Enforcement Action in accordance with the Security Documents and Applicable
Law, including, without limitation (a) any balances then outstanding in the
Pledged Accounts or received therein from time to time

3



--------------------------------------------------------------------------------



 



thereafter, including any Net Cash Proceeds then held in any Pledged Account,
(b) the proceeds of any Disposition or other Enforcement Action taken pursuant
to Article 6, and (c) proceeds of any Foreclosure Action or judicial or other
non-judicial proceeding.
     “EPNGC” has the meaning set forth in the Preamble.
     “Excluded Payment Property” means any property of a Grantor of the type
described in (and not excluded from) Section 5.01(b)(i) through (iv), to the
extent that the grant of a security interest therein or a Lien thereon would
result in (i) a breach of or a default under a provision which is not rendered
ineffective by the UCC contained in any agreement in existence on the Effective
Date to which the Company or any Subsidiary of the Company is a party (other
than (x) an agreement listed on Schedule VI hereto or (y) an agreement that can
be amended solely by the Company and/or one or more of its Subsidiaries), or
(ii) a mandatory prepayment obligation under any such agreement, or allow any
party to any such agreement (other than the Company or any Subsidiary of the
Company) to accelerate obligations due thereunder, terminate any material
contract right thereunder or exercise any put or call right, right of refusal,
purchase option or similar right thereunder.
     “Excluded Subsidiary Grantor Assets” has the meaning set forth in
Section 5.01(b).
     “Federal Book Entry Regulations” means (a) the federal regulations
contained in Subpart B (“Treasury/Reserve Automated Debt Entry System (TRADES)”)
governing book-entry securities consisting of U.S. Treasury bonds, notes and
bills and Subpart D of 31 C.F.R. Part 357, 31 C.F.R. § 357.2, § 357.10 through §
357.14 and § 357.41 through § 357.44 and (b) to the extent substantially
identical to the federal regulations referred to in clause (a) above (as in
effect from time to time), the federal regulations governing other book-entry
securities.
     “Financing Documents” means the Loan Documents and the Secured Hedging
Agreements.
     “Foreclosure Action” means the sale, transfer or other Disposition by the
Collateral Agent of all or any part of the Collateral at any public or private
sale at such place and at such time as the Collateral Agent shall determine and
in compliance with Applicable Law.
     “Grantors” has the meaning set forth in the Preamble.
     “Indemnified Party” has the meaning set forth in Error! Reference source
not found..

4



--------------------------------------------------------------------------------



 



     “Initial Pledged Equity” means, with respect to any Grantor, the Equity
Interests set forth opposite such Grantor’s name on and as otherwise described
in Schedule II and issued by the Persons named therein.
     “Insolvency Proceeding” means, with respect to any Person, that (a) such
Person shall (i) admit in writing its inability to pay its debts generally, or
shall fail to pay its debts generally as they become due; or (ii) make a general
assignment for the benefit of creditors; or (b) any proceeding shall be
instituted or consented to by such Person seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, or other similar official for it or for any substantial part of its
property; or (c) any such proceeding shall have been instituted against such
Person and either such proceeding shall not be stayed or dismissed for 60
consecutive days or any of the actions referred to above sought in such
proceeding (including the entry of an order for relief against it or the
appointment of a receiver, trustee, custodian or other similar official for it
or any substantial part of its property) shall occur; or (d) such Person shall
take any corporate (or other Business Entity) action to authorize any of the
actions set forth above in this definition.
     “JPMCB” has the meaning set forth in the Preamble.
     “Officer’s Certificate” means, with respect to any Person, a certificate
substantially in the form of Exhibit A hereto, signed by the president, any
vice-president, the treasurer or the chief financial officer of such Person.
     “Payment Collateral” has the meaning set forth in Section 5.01(c).
     “Pipeline Company Borrowers” has the meaning set forth in the Preamble.
     “Pledged Accounts” has the meaning set forth in Error! Reference source not
found..
     “Pledged Company” means any issuer of the Initial Pledged Equity or any
successor entity to any such issuer; provided that, if all of the Equity
Interests issued by a Pledged Company and pledged by a Grantor to the Collateral
Agent hereunder are released from the Transaction Liens in accordance with the
terms of this Agreement and the Credit Agreement, then from and after such
release, such issuer shall no longer be a Pledged Company.
     “Pledged Equity” has the meaning set forth in Section 5.01(a)(ii).

5



--------------------------------------------------------------------------------



 



     “Pledged Financial Assets” means all financial assets credited from time to
time to the Pledged Accounts.
     “Pledged Security Entitlement” means all security entitlements with respect
to the Pledged Financial Assets.
     “Qualified Investments Account” has the meaning set forth in
Section 4.01(a)(iii).
     “Remaining Reinvestment Amount” has the meaning set forth in
Section 4.03(c).
     “Secured Hedging Agreement” means any Hedging Agreement that (i) was
entered into by any Borrower with a Person which was at the time such Hedging
Agreement was entered into a Lender or an Affiliate of a Lender and (ii) either
(A) is listed on Schedule V hereto or (B) has been designated as a Secured
Hedging Agreement by the Company in a certificate signed by a Financial Officer
delivered to the Collateral Agent and the Administrative Agent which
(I) identifies such Hedging Agreement, including the name and address of the
other party thereto (which must be a Lender or an Affiliate of a Lender at the
time of such designation), the notional amount thereof and the expiration or
termination date thereof, and (II) states that the applicable Borrower’s
obligations thereunder shall from and after the date of delivery of such
certificate be Secured Obligations for purposes hereof and of the other Security
Documents.
     “Secured Obligations” means, with respect to each Grantor, the obligations,
including all “Obligations” (as defined in the Credit Agreement) and all
“Guaranteed Obligations” (as defined in the Subsidiary Guarantee Agreement) of
such Grantor, under (a) the Credit Agreement and/or the Subsidiary Guarantee
Agreement, as applicable, (b) this Agreement, (c) any other Loan Document to
which such Grantor is a party, (d) any Secured Hedging Agreement to which such
Grantor is a party and (e) any agreement relating to the refinancing of the
obligations referred to in the foregoing clauses (a) through (d), and in the
case of each of clauses (a) through (e) including interest accruing at any
post-default rate and Post-Petition Interest.
     “Secured Parties” means, collectively, the Lenders, the Issuing Banks, the
Administrative Agent, the Collateral Agent, each counterparty to a Secured
Hedging Agreement and each other Person that is a holder of any Secured
Obligations.
     “Security Collateral” has the meaning set forth in Error! Reference source
not found..

6



--------------------------------------------------------------------------------



 



     “Subsidiary Grantor Payment Collateral” has the meaning set forth in
Section 5.01(b).
     “Subsidiary Grantors” has the meaning set forth in the Preamble.
     “TGPC” has the meaning set forth in the Preamble.
     “UCC” means the Uniform Commercial Code as in effect from time to time in
the State of New York; provided that, if perfection or the effect of perfection
or non-perfection or the priority of any Transaction Liens on any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than New York, “UCC” means the Uniform Commercial Code as in effect from time to
time in such other jurisdiction for purposes of the provisions hereof relating
to such perfection, effect of perfection or non-perfection or priority.
     “Unused Cash Collateral” has the meaning set forth in Section 4.02(c).
     (b) Terms defined in Article 8 or 9 of the UCC and/or in the Federal Book
Entry Regulations are used in this Agreement as such terms are defined in such
Article 8 or 9 and/or the Federal Book Entry Regulations.
     Section 1.02. Principles of Interpretation. The definitions of terms herein
shall apply equally to the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”.
The word “will” shall be construed to have the same meaning and effect as the
word “shall”. Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) any reference herein to any Applicable Law
means such Applicable Law as amended, modified, codified, replaced, or
reenacted, in whole or in part, and in effect from time to time, including rules
and regulations promulgated thereunder and reference to any section or other
provision of any Applicable Law means that section or provision of such
Applicable Law from time to time in effect and any amendment, modification,
codification, replacement, or reenactment of such section or other provision,
(d) the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (e) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and

7



--------------------------------------------------------------------------------



 



Schedules to, this Agreement and (f) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
Equity Interests, accounts and contract rights, and all references to “days”
shall mean calendar days. This Agreement is the result of negotiations among the
parties thereto and their respective counsel. Accordingly, this Agreement shall
be deemed the product of all parties thereto, and no ambiguity in this Agreement
shall be construed in favor of or against any Credit Party or any Secured Party.
ARTICLE 2.
[Reserved]
ARTICLE 3
Representations And Warranties
     Section 3.01. Representations And Warranties of The Credit Parties. Each
Credit Party, with respect to itself and its Subsidiaries, represents and
warrants to the Collateral Agent, for the benefit of the Secured Parties, that:
     (a) With respect to any Credit Party that is a Grantor: (i) such Credit
Party’s exact legal name is correctly set forth in Schedule III, (ii) such
Credit Party is located (within the meaning of Section 9-307 of the UCC) and has
its chief executive office, in the state or jurisdiction set forth in
Schedule III, (iii) the information set forth in Schedule III with respect to
such Credit Party is true and accurate in all respects and (iv) such Credit
Party has not, within the last five years, changed its legal name, location,
chief executive office, type of organization, jurisdiction of organization or
organizational identification number from those set forth in Schedule III,
except as disclosed in Schedule IV.
     (b) Such Credit Party is duly organized or formed, validly existing and, if
applicable, in good standing in its jurisdiction of organization or formation.
Such Credit Party possesses all applicable Business Entity powers and all other
authorizations and licenses necessary to engage in its business and operations
as now conducted, the failure to obtain or maintain which would have a Material
Adverse Effect.
     (c) The execution, delivery and performance by such Credit Party of the
Security Documents to which it is a party are within such Credit Party’s
applicable Business Entity powers, have been duly authorized by all necessary
applicable Business Entity action, and do not contravene • such Credit Party’s
organizational documents or • any material contractual restriction binding on or
affecting such Credit Party.

8



--------------------------------------------------------------------------------



 



     (d) No authorization or approval or other action by, and no notice to or
filing with, any Governmental Authority is required for the due execution,
delivery and performance by such Credit Party of any Security Document to which
it is a party, except those necessary to comply • with Applicable Laws in the
ordinary course of such Credit Party’s business or • with ongoing obligations of
such Credit Party under the Security Documents to which it is a party and
Sections 5.01, 5.02 and 5.07 of the Credit Agreement.
     (e) This Agreement constitutes, and the other Security Documents when
delivered shall constitute, the legal, valid and binding obligations of each
Credit Party that is a party thereto, enforceable against such Credit Party in
accordance with their respective terms, except as may be limited by any
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally or by general principles of equity.
     (f) With respect to any Credit Party that is a Grantor, all Collateral
pledged by such Credit Party hereunder consisting of certificated securities has
been delivered to the Collateral Agent.
     (g) With respect to any Credit Party that is a Grantor, this Agreement is
effective to create in favor of the Collateral Agent, for the ratable benefit of
the Secured Parties, a Lien on, and security interest in, all right, title and
interest of such Grantor in the Collateral pledged by such Credit Party
hereunder as security for the Secured Obligations, prior and superior in right
to any other Lien (except for Collateral Permitted Liens), except in each case
above as may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights
generally. All financing statements have been filed that are necessary to
perfect any Transaction Lien that can be perfected by the filing of such
financing statements. All actions required by Section 5.03 to provide control to
the Collateral Agent with respect to Collateral pledged by such Credit Party
hereunder for which control can be established have been taken, including
delivery of such Collateral consisting of certificated securities to the
Collateral Agent, duly endorsed for transfer or accompanied by duly executed
instruments of transfer.
     (h) With respect to any Credit Party that is a Grantor, the Pledged Equity
pledged as Collateral by such Credit Party to the Collateral Agent hereunder has
(to the extent applicable) been duly authorized and validly issued and is (to
the extent applicable) fully paid and non-assessable. With respect to any Equity
Interests pledged by such Credit Party to the Collateral Agent hereunder that
are uncertificated securities, such Credit Party has caused the issuer thereof
to agree in an authenticated record with such Credit Party and the Collateral
Agent that such issuer will comply with instructions with respect to such
uncertificated securities originated by the Collateral Agent without further
consent of such Credit Party and has delivered a copy of such authenticated

9



--------------------------------------------------------------------------------



 



record to the Collateral Agent. If such Credit Party is a Pledged Company, such
Credit Party confirms that it has received notice of such security interest.
     (i) With respect to any Credit Party that is a Grantor, the Initial Pledged
Equity as set forth on Schedule II (as such schedule may be amended or
supplemented from time to time) pledged as Collateral by such Credit Party to
the Collateral Agent hereunder constitutes 100% of the issued and outstanding
Equity Interests of each issuer thereof.
All representations and warranties made by the Credit Parties herein, and in any
other Security Document delivered pursuant hereto, shall survive the execution
and delivery by the Credit Parties of the Security Documents. The Credit Parties
shall deliver to the Collateral Agent amended and restated schedules (the
“Amended Schedules”) to this Agreement in the event that any information
contained on the schedules attached hereto becomes inaccurate. Such Amended
Schedules shall replace the schedules provided by the Credit Parties on the
Effective Date, and shall be deemed the schedules to this Agreement. Each Credit
Party will not change its name, identity, corporate structure (including,
without limitation, its jurisdiction of formation) or the location of its
registered office without (i) giving the Collateral Agent at least 10 Business
Days’ prior written notice clearly describing such new name, identity, corporate
structure or new location and providing such other information in connection
therewith as the Collateral Agent may reasonably request, and (ii) taking all
action satisfactory to the Collateral Agent at the expense of such Credit Party
as the Collateral Agent may request to maintain the security interest of the
Collateral Agent in the Collateral intended to be granted hereby at all times
fully perfected with the same priority and in full force and effect.
ARTICLE 4
Pledged Accounts
     Section 4.01. Creation of Pledged Accounts. (a) The Collateral Agent is
hereby directed by the Company and each Grantor to cause to be established on or
before the date hereof with, and maintained thereafter by, the Depository Bank
at its offices in New York City, New York (ABA No. 021000021), in the name of
the Collateral Agent as entitlement holder and under the sole control and
dominion of the Collateral Agent and subject to the terms of this Agreement, the
following segregated securities accounts (collectively, the “Pledged Accounts”):
     (i) a master collateral account, Account No. 10205184 (the “Collateral
Account”), into which Mandatory Asset Reduction Amounts will be deposited and to
which Unused Cash Collateral and certain amounts described in Section 4.03(f)
will be transferred;

10



--------------------------------------------------------------------------------



 



     (ii) a cash collateral account, Account No. 10205185 (the “Cash Collateral
Account”), into which certain amounts will be deposited in respect of Letters of
Credit; and
     (iii) an account, Account No. 10205186 (the “Qualified Investments
Account”), from which the Company, on behalf of the Restricted Subsidiaries, may
direct the Collateral Agent to direct the Depository Bank to pay funds to the
Company to make Qualified Investments as permitted under the Loan Documents.
     (b) Commencing with the date hereof and continuing until the termination of
the Transaction Liens in accordance with Section 5.07(b), each Pledged Account
shall be established and maintained by the Depository Bank as a securities
account or as a deposit account at its offices in New York City, New York, in
the name of and under the sole dominion and control of the Collateral Agent;
provided that the Cash Collateral Account may be terminated at such time as:
(i) all Letters of Credit shall have expired or been paid, settled, satisfied,
released, or otherwise terminated, (ii) all LC Disbursements shall have been
reimbursed, (iii) all LC Commitments and all commitments of the Lenders to
participate in Letters of Credit shall have been terminated and (iv) all amounts
on deposit in the Cash Collateral Account shall have been transferred to the
Collateral Account as Unused Cash Collateral, to be applied in accordance with
Section 2.09 of the Credit Agreement and Section 6.02. The Collateral Agent
shall cause each of the Pledged Accounts to be, and each Pledged Account shall
be, separate from all other accounts held by or under the control or dominion of
the Collateral Agent. The Company irrevocably confirms the authority of (and
directs and authorizes) the Collateral Agent to, or to direct the Depository
Bank to, and the Collateral Agent agrees to, or to direct the Depository Bank
to, deposit into, or credit to, and transfer funds from the Pledged Accounts to
the Collateral Agent, the Administrative Agent, the other Secured Parties and
the Company (or its designee), in each case in accordance with this Agreement
and the other Loan Documents.
     (c) The Credit Parties acknowledge that the Collateral Agent may cause the
Depository Bank to establish subaccounts of the Qualified Investments Account,
and that such subaccounts may, at the Collateral Agent’s election, be either
(i) actual, separate accounts or (ii) notional accounts reflected in the
Collateral Agent’s records as accounting entries with respect to the actual
Qualified Investments Account maintained by the Depository Bank. Each such
subaccount shall constitute a Pledged Account hereunder, and each actual
subaccount shall be established and maintained by the Depository Bank as a
securities account at its offices in New York City, New York, in the name of the
Collateral Agent.

11



--------------------------------------------------------------------------------



 



     (d) Unless otherwise specified in this Agreement, all references to the
Qualified Investments Account shall include references to all subaccounts
thereof, and such subaccounts shall be subject to the same restrictions and
limitations as the Qualified Investments Account.
     (e) The Company shall not have any rights against or to moneys or funds on
deposit in, or credited to, the Pledged Accounts, as third-party beneficiary or
otherwise, except the right of the Company (a) to receive moneys or funds on
deposit in, or credited to, the Pledged Accounts, as required or permitted by
this Agreement or by the provisions of any other Loan Document (to the extent
such provisions are not inconsistent with this Agreement), and (b) to direct the
Collateral Agent as to the investment of moneys held in the Pledged Accounts as
permitted by Section 4.05. In no event shall any amounts or Cash Equivalents
deposited into, or credited to, any Pledged Account, be registered in the name
of the Company, payable to the order of the Company, or specially endorsed to
the Company, except to the extent that the foregoing have been specially
endorsed to the Depository Bank or endorsed in blank.
     Section 4.02. Cash Collateral Account. (a) [Reserved].
     (b) Amounts deposited in the Cash Collateral Account shall be held therein,
subject to the following provisions:
     (i) If any Letter of Credit is drawn, in whole or in part, and not
reimbursed by the applicable Borrower within the period specified in
Section 2.04(e) of the Credit Agreement, the Issuing Bank with respect to such
Letter of Credit may request, whereupon the Collateral Agent shall within three
Business Days after receipt of such request, direct the Depository Bank to
promptly distribute to such Issuing Bank an amount equal to the lesser of
(x) the amount of the LC Disbursement in respect of such Letter of Credit that
has not been reimbursed by or on behalf of such Borrower and (y) the total
amount available in the Cash Collateral Account at such time.
     (ii) Upon the request of the Company at a time when no Event of Default is
continuing, the Collateral Agent shall direct the Depository Bank to distribute
any funds in the Cash Collateral Account (other than, prior to the Final Payment
Date, funds deposited in the Cash Collateral Account pursuant to Section 2.09(c)
of the Credit Agreement) to the Company (or to the Company’s designee) to be
used by the Company for general corporate purposes, or to be used by such
designee for any lawful purpose.
     (iii) If an Event of Default shall have occurred and be continuing, the
Collateral Agent may, at the direction of the Majority

12



--------------------------------------------------------------------------------



 



Lenders, apply funds in the Cash Collateral Account in accordance with
Section 6.02.
     (c) If any Letter of Credit, or any portion thereof, has terminated,
expired or otherwise been released or satisfied undrawn and, as a result, the
total amount of funds in the Cash Collateral Account, as of such date, exceeds
105% of the aggregate amount of LC Exposure, as of such date, then (i) the
Collateral Agent shall, upon any request therefor from the Company, direct the
Depository Bank to transfer such excess of funds on deposit in the Cash
Collateral Account (any such amount, “Unused Cash Collateral”) into the
Collateral Account; and (ii) such Unused Cash Collateral shall be applied in
accordance with Section 2.09 of the Credit Agreement and Section 6.02.
     Section 4.03. Qualified Investments Account. (a) If a FERC-Regulated
Restricted Subsidiary receives Net Cash Proceeds from the Disposition of a
Covered Asset as described in clause (d) of the definition of “Mandatory Asset
Reduction Event”, then the Company shall deposit, or cause to be deposited, into
the Collateral Account, within five days after such receipt, the amount, if any,
by which the portion of such Net Cash Proceeds that is not deemed to have been
invested in Qualified Investments described in clause (a)(ii) or (a)(iii) of the
definition thereof exceeds $100,000,000.
     (b) If an Unregulated Restricted Subsidiary receives Net Cash Proceeds from
the Disposition of a Covered Asset as described in clause (d) of the definition
of “Mandatory Asset Reduction Event”, then the Company shall deposit, or cause
to be deposited, into the Collateral Account, within five days after such
receipt, the portion of such Net Cash Proceeds that is not deemed to have been
invested in Qualified Investments described in clause (b)(ii) or (b)(iii) of the
definition thereof.
     (c) So long as no Event of Default has occurred and is continuing within
one Business Day after receipt, the Collateral Agent shall direct the Depository
Bank to transfer the funds deposited into the Collateral Account pursuant to
Error! Reference source not found. or 4.03(b) (in either case, for each
Disposition, the “Remaining Reinvestment Amount”) to the Qualified Investments
Account.
     (d) If funds are to be transferred to the Qualified Investments Account
pursuant to Section 4.03(c) and after giving effect to such transfer the
Qualified Investments Account would contain funds in respect of the Covered
Assets of more than one Restricted Subsidiary, or in respect of more than one
Covered Asset of a single Restricted Subsidiary, the Collateral Agent shall
cause the Depository Bank to establish and maintain individual securities
subaccounts, or the Collateral Agent shall establish in its accounting records
notional subaccounts (each, a “Qualified Investments Subaccount”), in each case
within the Qualified

13



--------------------------------------------------------------------------------



 



Investments Account, for each such Restricted Subsidiary or each such Covered
Asset.
     (e) For the period from the initial transfer of the Remaining Reinvestment
Amount to the Qualified Investments Account, until the date, if ever, on which
the failure of the applicable Restricted Subsidiary to invest such Remaining
Reinvestment Amount in Qualified Investments, requires application of all or a
portion thereof in connection with a reduction of the Commitments pursuant to
Section 2.07(d) of the Credit Agreement, the Collateral Agent shall, at the
written direction of the Company from time to time, direct the Depository Bank
to pay such funds on deposit in the Qualified Investments Account (or any
applicable Qualified Investments Subaccount) to the Restricted Subsidiary
identified by the Company in the Officer’s Certificate described in the
following sentence. The written direction described in the preceding sentence
shall be accompanied by an Officer’s Certificate (i) setting forth the name of
the Restricted Subsidiary whose Disposition of Covered Assets resulted in the
deposit of the Remaining Reinvestment Amount that is being requested to be paid
pursuant to such written direction, (ii) if such Restricted Subsidiary is a
FERC-Regulated Restricted Subsidiary, stating that all funds retained by such
FERC-Regulated Restricted Subsidiary pursuant to Error! Reference source not
found. from the Net Cash Proceeds of all of its Dispositions of Covered Assets
prior to the date of such certificate have been, or (by making the currently
proposed Qualified Investment(s)) will be, used to make Qualified Investments,
and (iii) describing the Qualified Investment(s) to be made (or deemed made) by
such Restricted Subsidiary with such funds, pursuant to the definition of
“Qualified Investment”. Notwithstanding the foregoing, the Company shall have
the right to direct that funds on deposit in the Qualified Investments Account
or any applicable Qualified Investments Subaccount be paid to a FERC-Regulated
Restricted Subsidiary in respect of new Qualified Investments made or deemed
made by such FERC-Regulated Restricted Subsidiary only if, on the proposed date
of such payment from the Qualified Investments Account or applicable Qualified
Investments Subaccount, the aggregate amount of Qualified Investments made by
such FERC-Regulated Restricted Subsidiary after April 16, 2003 equals or exceeds
the sum of the product of (x) $100,000,000 times (y) the number of such
Dispositions of Covered Assets by such FERC-Regulated Restricted Subsidiary that
have resulted in a deposit in the Collateral Account, plus the aggregate Net
Cash Proceeds of Dispositions of Covered Assets by such FERC-Regulated
Restricted Subsidiary after April 16, 2003 that have not resulted in deposits
into the Collateral Account.
     (f) If a Mandatory Asset Reduction Event described in clause (d) of the
definition thereof shall occur with the result that the Company is required to
cause Loans to be prepaid or Letters of Credit to be Cash Collateralized
pursuant to Section 2.09(c) of the Credit Agreement (a “2.09 Application”), the
Collateral Agent shall direct the Depository Bank to transfer (i) if such
Mandatory Asset

14



--------------------------------------------------------------------------------



 



Reduction Event does not occur during the pendency of an Event of Default,
(A) an amount equal to the lesser of (x) the required 2.09 Application and
(y) 80% of the funds remaining in the Qualified Investments Account (or the
applicable Qualified Investments Subaccount) in respect of the applicable
Disposition of Covered Assets to the Collateral Account to be applied in
accordance with Section 2.09(c) of the Credit Agreement, and (B) any remaining
funds in the Qualified Investments Account (or the applicable Qualified
Investments Subaccount) to the Company, or as the Company directs, to be used
for general corporate purposes, or (ii) if such Mandatory Asset Reduction Event
occurs concurrently with or during the pendency of an Event of Default, 100% of
the funds remaining in the Qualified Investments Account (and in all applicable
Qualified Investments Subaccounts) in respect of the applicable Disposition of
Covered Assets to the Collateral Account to be applied (x) to the extent of the
required 2.09 Application, in accordance with Section 2.09(c) of the Credit
Agreement and (y) the balance, in accordance with Section 6.02 hereof.
     (g) If following the application of a Mandatory Asset Reduction Amount in
accordance with Section 2.07(d) of the Credit Agreement and any prepayment of
Loans or Cash Collateralization of outstanding Letters of Credit in connection
therewith pursuant to Section 2.09(c) of the Credit Agreement, there are
remaining funds in the Qualified Investments Account attributable to such
Mandatory Asset Reduction Amount, the Collateral Agent shall direct the
Depository Bank to transfer such remaining funds (i) if no Event of Default
exists at the time, to the Company, or as the Company directs, to be used for
general corporate purposes, or (ii) if an Event of Default exists at the time,
to the Collateral Account to be applied in accordance with Section 6.02 hereof.
     (h) The Collateral Agent shall effectuate any transfer required pursuant to
Section 4.03(f) or 4.03(g) by giving appropriate entitlement orders to the
Depository Bank.
     Section 4.04. Payments In Trust. If, notwithstanding the instructions given
or required to be given in accordance with this Article 4, any payments required
by any Security Document to be remitted to the Collateral Agent are instead
remitted to the Company or its Affiliates (it being the intent and understanding
of the parties hereto that such payments are not to be made directly to the
Company but directly to the Collateral Agent for deposit into, or credit to, the
relevant Pledged Account for application in accordance with this Article 4),
then, to the fullest extent permitted by Applicable Law, the Company or such
other Person shall receive such payments into a constructive trust for the
benefit of the Secured Parties and subject to the Secured Parties’ security
interest, and shall (or shall use its best efforts to cause the Person receiving
such payments to) promptly remit them to the Collateral Agent for deposit into,
or credit to, the applicable Pledged Account designated by this Article 4.

15



--------------------------------------------------------------------------------



 



     Section 4.05. Investment of Funds In Pledged Accounts. (a) The Collateral
Agent will promptly direct the Depository Bank to (i) invest amounts on deposit
in, or credited to, the Pledged Accounts, (ii) reinvest any interest paid on the
amounts referred to in clause Error! Reference source not found. above, and
(iii) reinvest other proceeds of any such amounts that may mature or be sold, in
each case, in Cash Equivalents which are deposited into, or credited to, such
Pledged Account, in each case as the Company may select and instruct the
Collateral Agent, unless, to the knowledge of the Collateral Agent, any Event of
Default has occurred and is continuing, in which event the Collateral Agent
shall direct the Depository Bank to invest such amounts in Cash Equivalents as
the Collateral Agent may direct. If no Event of Default then exists, interest
and proceeds resulting from an investment of funds in any Pledged Account in
Cash Equivalents shall be, promptly upon request of the Company, transferred to
the Company to be used for general corporate purposes. In addition, subject to
any instructions from the Company (if not during the pendency of an Event of
Default), the Collateral Agent shall have the right at any time to direct the
Depository Bank to exchange such Cash Equivalents for similar Cash Equivalents
of smaller or larger denominations.
     (b) Unless it has received instructions from the Company in accordance with
this Section 4.05 as to the investment of such funds, the Collateral Agent may
direct the Depository Bank to invest or reinvest any funds in any Pledged
Account. All investments and reinvestments of funds in the Pledged Accounts
shall be made in the name of the Depository Bank.
     (c) Whenever directed to make a transfer of funds from any of the Pledged
Accounts in accordance with this Article 4, the Collateral Agent is hereby
directed and authorized by the Company, the Borrowers and the Grantors (for
themselves and their respective Subsidiaries) to direct the Depository Bank to
liquidate (or cause to be liquidated) Cash Equivalents (in order of their
respective maturities with the Cash Equivalents with the shortest maturities
being liquidated first), to the extent that, after application of all other
funds available for such purpose pursuant to this Article 4, the liquidation of
any Cash Equivalent is necessary to make such transfer.
     (d) Neither the Collateral Agent nor the Depository Bank shall (in the
absence of gross negligence or willful misconduct, as finally determined by a
court of competent jurisdiction) have any liability with respect to any
interest, cost or penalty on the liquidation of any Cash Equivalent pursuant to
this Agreement, nor shall the Collateral Agent (in the absence of gross
negligence or willful misconduct, as finally determined by a court of competent
jurisdiction) have any liability with respect to Cash Equivalents (including
purchases or conversions of foreign exchange) or moneys deposited into, or
credited to, the Pledged Accounts (or any losses resulting therefrom) invested
in accordance with this Agreement. Without limiting the generality of the
foregoing, in the absence of

16



--------------------------------------------------------------------------------



 



gross negligence or willful misconduct, as finally determined by a court of
competent jurisdiction, the Collateral Agent shall have no responsibility for
any investment losses resulting from the investment, reinvestment or liquidation
of all or a portion of funds in the Pledged Accounts, if the Collateral Agent
has made such investment, reinvestment or liquidation, as applicable, in
accordance with this Agreement.
     (e) All references in this Agreement to Pledged Accounts and to cash,
moneys or funds therein or balances thereof, shall include the Cash Equivalents
in which such cash, moneys, funds or balances are then invested and the proceeds
thereof, and all financial assets and security entitlements carried in or
credited to such Pledged Accounts.
     (f) (i) Neither the Collateral Agent nor any of its Affiliates assume any
duty or liability for monitoring the rating or performance of any Cash
Equivalent. Subject to Section 4.06, in the event an investment selection is not
made by the Company in accordance with this Section 4.05, the funds in the
Pledged Accounts shall not be required to be invested but may be invested at the
discretion of the Collateral Agent, and the Collateral Agent shall not incur any
liability for interest or income thereon. The Collateral Agent shall have no
obligation to cause the investment or reinvestment of the funds in the Pledged
Accounts on the day of deposit if all or a portion of such funds is deposited
with the Collateral Agent after 11:00 a.m. (New York City time) on such day of
deposit. Instructions to invest or reinvest that are received after 11:00 a.m.
(New York City time) will be treated as if received on the following Business
Day in New York. Requests or instructions received after 11:00 a.m. (New York
City time) by the Collateral Agent to liquidate all or a portion of funds in any
Pledged Account will be treated as if received on the following Business Day in
New York.
     (ii) The Credit Parties acknowledge that non-deposit investment products
(A) are not obligations of, nor guaranteed, by JPMCB or any of its Affiliates;
(B) are not FDIC insured; and (C) are subject to investment risks, including the
possible loss of principal amount invested.
     Section 4.06. Transfers From Accounts During The Continuance of An Event of
Default. During the existence and continuance of an Event of Default, the
Collateral Agent shall not be obligated to accept any instructions from the
Company with respect to any transfer or withdrawal of funds on deposit in, or
credited to, any Pledged Account and, in such circumstances, the Collateral
Agent may direct the investment, transfer or withdrawal of funds in the Pledged
Accounts without further consent by the Company.
     Section 4.07. Reports, Certification And Instructions. (a) The Collateral
Agent shall maintain all such accounts, books and records as may be necessary to
properly record all transactions carried out by it under this Agreement. The

17



--------------------------------------------------------------------------------



 



Collateral Agent shall permit the Company and its Affiliates and their
authorized representatives to examine such accounts, books and records; provided
that any such examination shall occur upon reasonable notice and during normal
business hours.
     (b) The Collateral Agent shall deliver to the Company copies of the account
statements for all Pledged Accounts (including all subaccounts) for each month.
Such account statements shall indicate, with respect to each such account,
deposits, credits and transfers, investments made and closing balances. The
Collateral Agent shall provide any additional information or reports relating to
the Pledged Accounts and the transactions therein reasonably requested from time
to time by the Company or any Secured Party.
     (c) Each time the Company directs the Collateral Agent to make or cause to
be made a transfer or withdrawal from a Pledged Account, it shall be deemed to
represent and warrant for the benefit of the Collateral Agent and the other
Secured Parties that such transfer or withdrawal is being made in an amount, and
shall be applied solely for the purposes permitted by, and is and will otherwise
be in accordance with, this Agreement and the Credit Agreement. Except to the
extent any officer or officers of the Collateral Agent responsible for the
administration of this Agreement has actual knowledge to the contrary, the
Collateral Agent may conclusively rely on, and shall incur no liability in so
relying on, any such direction.
     (d) Notwithstanding any provision to the contrary contained in this
Agreement, all notices, certifications, approvals, directions, instructions or
other communication given to the Collateral Agent with respect to any payments,
transfers, credits, deposits, withdrawals or investments with respect to, or
otherwise relating to, any Pledged Account, in each case, by the Company or by
any other Secured Party shall be given in writing, and the Collateral Agent
shall not be required to take any action with respect to any payments,
transfers, credits, deposits, withdrawals or investments unless it has received
such written instructions specifying the date, amount and Pledged Account with
respect to which such payment, transfer, credit, deposit, withdrawal or
investment is to be made.
     Section 4.08. Depository Bank Undertakings. The Depository Bank hereby
represents and warrants to, and agrees with the Company and the Collateral Agent
as follows:
     (a) The Depository Bank (i) is a securities intermediary on the date hereof
and (ii) so long as this Agreement remains in effect and such Depository Bank
remains the Depository Bank hereunder, shall remain a securities intermediary,
and shall act as such with respect to the Company, the Collateral Agent, the
Pledged Accounts and all of the Account Collateral and any other

18



--------------------------------------------------------------------------------



 



property (including all financial assets and security entitlements maintained or
carried in the Pledged Accounts) from time to time transferred to, credited to,
deposited in, or maintained in the Pledged Accounts.
     (b) Each of the Pledged Accounts is, and shall remain, and the Depository
Bank shall maintain each of the Pledged Accounts as, a securities account, with
the Collateral Agent (and no other Person) as the entitlement holder and under
the sole dominion and control of the Collateral Agent for the ratable benefit of
the Collateral Agent and the other Secured Parties.
     (c) The Depository Bank (i) has identified (and will continue to identify)
the Collateral Agent for the ratable benefit of the Secured Parties in its
records as, and will treat the Collateral Agent as (A) the sole Person having a
security entitlement against the Depository Bank with respect to the Pledged
Accounts and the Account Collateral from time to time carried in the Pledged
Accounts, (B) the sole entitlement holder against the Depository Bank with
respect to each of the Pledged Accounts, (C) the sole Person having dominion and
control over each of the Pledged Accounts and any and all assets, property and
items from time to time carried in such Pledged Accounts (including cash) and
(D) the sole Person entitled to exercise the rights with respect to the Pledged
Accounts; and (ii) has credited and will continue to credit such assets,
property and items to the Pledged Accounts in accordance with written
instructions given pursuant to, and the other terms and conditions of, this
Agreement.
     (d) All of the property, including Account Collateral and cash, from time
to time carried in or credited to the Pledged Accounts, shall constitute
financial assets, and the Depository Bank shall treat all such property as
financial assets under Article 8 of the UCC.
     (e) Notwithstanding any other provision in this Agreement to the contrary,
the Depository Bank (i) shall comply with any and all entitlement orders and
other directions originated by, and only by, the Collateral Agent in respect of
the Pledged Accounts and the Account Collateral from time to time carried
therein without any further consent or action by the Company or any other Person
and (ii) shall not comply with the entitlement orders of any other Person.
     (f) The “securities intermediary’s jurisdiction” (within the meaning of
Section 8-110(e) of the UCC) of the Depository Bank is and will continue to be
the State of New York.
     (g) To be binding on the Depository Bank, all instructions by the
Collateral Agent pursuant to this Agreement with respect to the Account
Collateral carried in the Pledged Accounts must be given to the Depository Bank,
and only pursuant to and subject to the terms and conditions of this Agreement.

19



--------------------------------------------------------------------------------



 



     (h) Anything herein to the contrary notwithstanding, the Depository Bank
will not be required to follow any instruction that would violate any Applicable
Law, decree, regulation or order of any Governmental Authority (including any
court or tribunal) or the terms of this Agreement.
     (i) The Depository Bank has not entered into and will not enter into any
agreement with any other Person relating to the Pledged Accounts or any Pledged
Financial Assets credited thereto pursuant to which it has agreed or will agree
to comply with entitlement orders of such Person. The Depository Bank has not
entered into any other agreement with the Company or any other Person purporting
to limit or condition the duties of the Depository Bank to comply with
entitlement orders originated by the Collateral Agent as set forth in
Section 4.08(e).
     (j) The Depository Bank hereby permanently waives and releases any Lien,
right of setoff or other right it may have against the Pledged Accounts and any
Pledged Financial Assets or Pledged Security Entitlements carried in or credited
to the Pledged Accounts and any credit balance or cash in the Pledged Accounts,
and agrees that it will not assert any such Lien or other right in, to or
against the Pledged Accounts or any Pledged Financial Asset or Pledged Security
Entitlement carried therein or credited thereto, or any credit balance or cash
in the Pledged Accounts.
     (k) The Depository Bank will send copies of all statements and
confirmations for and in respect of the Pledged Accounts simultaneously to the
Company and the Collateral Agent.
     (l) All securities or other property underlying any financial assets
consisting of Account Collateral deposited in or credited to a Pledged Account
shall be registered in the name of the Depository Bank, endorsed to the
Depository Bank or in blank or credited to another securities account or
securities accounts maintained in the name of the Depository Bank, and in no
case will any financial asset consisting of Account Collateral deposited in or
credited to a Pledged Account be registered in the name of the Company, payable
to the order of the Company or specially endorsed to the Company, except to the
extent the foregoing have been specially endorsed by the Company to the
Depository Bank or in blank.
     (m) If any Person (other than the Collateral Agent) asserts to the
Depository Bank any Lien, encumbrance or adverse claim (including any writ,
garnishment, judgment, warrant of attachment, execution or similar process)
against any Account Collateral, the Depository Bank will as promptly as
practicable thereafter notify the Company and the Collateral Agent thereof.

20



--------------------------------------------------------------------------------



 



     Section 4.09. Force Majeure. Neither the Collateral Agent nor the
Depository Bank shall incur any liability for not performing any act or
fulfilling any obligation hereunder by reason of any occurrence beyond its
control (including any provision of any present or future law or regulation or
any act of any Governmental Authority, any act of God, war or terrorism, or the
unavailability of the Federal Reserve Bank wire services or any electronic
communication facility).
     Section 4.10. Clearing Agency. The Account Collateral in the Pledged
Accounts may be held by the Collateral Agent directly or through any clearing
agency or depository including the Federal Reserve/Treasury Book-Entry System
for United States and federal agency securities, and the Depository Trust
Company (collectively, the “Clearing Agency”). The Collateral Agent shall not
have any responsibility or liability for the actions or omissions to act on the
part of any Clearing Agency. The Collateral Agent is authorized, for any
Collateral at any time held hereunder, to register the Collateral in the name of
one or more of its nominee(s) or the nominee(s) of any Clearing Agency in which
the Collateral Agent has a participant account, and such nominee(s) may sign the
name of any Credit Party and guarantee such signature in order to transfer
securities or certify ownership thereof to tax or other Governmental
Authorities.
     Section 4.11. Return of Funds to the Company. Upon any request by the
Company following the release of the Transaction Liens in accordance with
Section 5.07(b), the Collateral Agent shall direct the Depository Bank to, and
the Depository Bank shall promptly pay, transfer and deliver to or to the order
of the Company all moneys, investments, and other property held in, or credited
to, the Pledged Accounts, in each case, in accordance with the instructions of
the Company and at the Company’s expense.
ARTICLE 5
Security Interests
     Section 5.01. Grant of Security Interests. (a) Each Subsidiary Grantor
hereby grants to the Collateral Agent, for the ratable benefit of the Secured
Parties, a security interest in such Subsidiary Grantor’s right, title and
interest in and to the following, in each case, as to each type of property
described below, whether now owned or hereafter acquired by such Subsidiary
Grantor, wherever located, and whether now or hereafter existing or arising
(collectively, the “Security Collateral”):
     (i) the Initial Pledged Equity and the certificates, if any, representing
the Initial Pledged Equity, and all dividends, distributions, return of capital,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for,

21



--------------------------------------------------------------------------------



 



or in conversion of, any or all of the Initial Pledged Equity and all
subscription warrants, rights or options issued thereon or with respect thereto;
     (ii) all additional shares of stock and other Equity Interests of or in any
Pledged Company from time to time acquired by such Subsidiary Grantor in any
manner (such shares and other Equity Interests, together with the Initial
Pledged Equity, being the “Pledged Equity”), and the certificates, if any,
representing such additional shares or other Equity Interests, and all
dividends, distributions, return of capital, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such Pledged Equity and all
subscription warrants, rights or options issued thereon or with respect thereto;
     (iii) all books and records of such Grantor pertaining to the Security
Collateral;
     (iv) all supporting obligations, general intangibles and contract rights
(including rights under limited liability company agreements, limited
partnership agreements and any other organizational or constituent documents
pursuant to which Pledged Equity has been issued or which sets out rights with
respect thereto), warranties, indemnities or guaranties, in each case to the
extent relating to, or payable in respect of, interests in the Security
Collateral, and any tort claims (including all commercial tort claims) arising
in connection with interests in the Security Collateral; and
     (v) all proceeds of the foregoing Security Collateral.
     (b) Each Subsidiary Grantor hereby grants to the Collateral Agent, for the
ratable benefit of the Secured Parties, a security interest in such Subsidiary
Grantor’s right, title and interest in and to the following (but excluding
Excluded Subsidiary Grantor Assets), in each case, as to each type of property
described below, whether now owned or hereafter acquired by such Subsidiary
Grantor, wherever located, and whether now or hereafter existing or arising (all
such property in which a security interest is granted under this Section 5.01(b)
being, collectively, the “Subsidiary Grantor Payment Collateral”):
     (i) all accounts and payment intangibles owing to such Subsidiary Grantor
by (A) any Pipeline Company Borrower or (B) any other Grantor;
     (ii) all instruments owing to such Subsidiary Grantor by (A) any Pipeline
Company Borrower or (B) any other Grantor;

22



--------------------------------------------------------------------------------



 



     (iii) all chattel paper in respect of obligations payable to such
Subsidiary Grantor with respect to which the account debtor is (A) any Pipeline
Company Borrower or (B) any other Grantor; and
     (iv) all proceeds of the foregoing Subsidiary Grantor Payment Collateral.
Notwithstanding the foregoing, the Subsidiary Grantor Payment Collateral shall
not include, and the Liens created under this Section 5.01(b) shall not
encumber, (A) any (1) accounts owing to the Exempted Guarantor by the Company,
(2) payment intangibles owing to the Exempted Guarantor by the Company,
(3) instruments owing to the Exempted Guarantor by the Company or chattel paper
in respect of obligations payable to the Exempted Guarantor with respect to
which the account debtor is the Company, or (B) any Excluded Payment Property of
any Grantor (all of the property described in clause (A) and (B) of this
sentence being, collectively, the “Excluded Subsidiary Grantor Assets”).
     (c) The Company hereby grants to the Collateral Agent, for the ratable
benefit of the Secured Parties, a security interest in the Company’s right,
title and interest in and to the following (but excluding Excluded Payment
Property of the Company), in each case, as to each type of property described
below, whether now owned or hereafter acquired by the Company, wherever located,
and whether now or hereafter existing or arising (all such property in which a
security interest is granted under this Section 5.01(c) being, collectively, the
“Company Payment Collateral”, and together with the Subsidiary Grantor Payment
Collateral, the “Payment Collateral”):
     (i) all accounts or payment intangibles owing to the Company by (A) any
Pipeline Company Borrower or (B) any Grantor (other than the Exempted
Guarantor);
     (ii) all instruments owing to the Company by (A) any Pipeline Company
Borrower or (B) any Grantor (other than the Exempted Guarantor);
     (iii) all chattel paper in respect of obligations payable to the Company
with respect to which the account debtor is (A) any Pipeline Company Borrower or
(B) any Grantor (other than the Exempted Guarantor); and
     (iv) all proceeds of the foregoing Company Payment Collateral.
     Notwithstanding the foregoing, the Company Payment Collateral shall not
include, and the Liens created under this Section 5.01(c) shall not encumber,
any Excluded Payment Property of the Company.

23



--------------------------------------------------------------------------------



 



     (d) Each Grantor hereby grants to the Collateral Agent, for the ratable
benefit of the Secured Parties, a security interest in such Grantor’s right,
title and interest in and to the following, in each case, as to each type of
property described below, whether now owned or hereafter acquired by such
Grantor, wherever located, and whether now owned or hereafter existing or
arising (collectively, the “Account Collateral”):
     (i) the Pledged Accounts, all Pledged Financial Assets, all Pledged
Security Entitlements and all property, funds, interest, dividends,
distributions, cash, instruments and other property from time to time carried in
or credited to any Pledged Account or received, receivable or otherwise
distributed in respect of or in exchange for any or all of the foregoing, and
all certificates and instruments, if any, from time to time representing or
evidencing the Pledged Accounts;
     (ii) all promissory notes, certificates of deposit, deposit accounts,
checks and other instruments delivered (or required to be delivered) to or
otherwise possessed by the Collateral Agent for or on behalf of such Grantor in
connection with the Account Collateral, including those received in substitution
for or in addition to any or all of the Account Collateral;
     (iii) all interest, dividends, distributions, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the Account Collateral;
     (iv) all books and records of such Grantor pertaining to any of the Account
Collateral;
     (v) all supporting obligations, general intangibles, contract rights,
warranties, indemnities and guaranties, in each case to the extent relating to,
or payable in respect of, the Account Collateral; and
     (vi) all proceeds of the foregoing Account Collateral.
     Section 5.02. Security For Obligations. (a) In the case of each Grantor,
the security interests granted by such Grantor pursuant to Sections 5.01(a)
through (d) secure the payment and performance of all such Grantor’s Secured
Obligations, whether now existing or hereafter arising.
     (b) Without limiting the generality of subsection (a) of this Section 5.02,
as to each Grantor, the security interests granted by such Grantor pursuant to
Sections 5.01(a) through (d) secure the payment of all amounts that constitute
part of such Grantor’s Secured Obligations and would be owed by such Grantor but

24



--------------------------------------------------------------------------------



 



for the fact they are unenforceable or not allowable due to the existence of an
Insolvency Proceeding involving such Grantor.
     Section 5.03. Delivery And Control of Collateral. (a) All certificates or
instruments representing or evidencing Security Collateral shall be delivered to
and held by or on behalf of the Collateral Agent pursuant hereto and shall be in
suitable form for transfer by delivery, or shall be accompanied by duly indorsed
instruments of transfer or assignment in blank, all in form and substance
reasonably satisfactory to the Collateral Agent, but excluding checks,
certificates of title and other similar instruments. If an Event of Default has
occurred and is continuing, the Collateral Agent shall have the right, in its
discretion and without notice to any Credit Party, to transfer to or to register
in the name of the Collateral Agent or any of its nominees any or all of the
Security Collateral, subject only to the revocable rights specified in
Section 5.08. In addition, the Collateral Agent shall have the right at any time
to exchange certificates or instruments representing or evidencing Security
Collateral for certificates or instruments of smaller or larger denominations.
     (b) With respect to any Security Collateral in which any Grantor has any
right, title or interest and that constitutes an uncertificated security, such
Grantor will cause the issuer thereof to agree in an authenticated record with
such Grantor and the Collateral Agent that such issuer will comply with
instructions with respect to such Security Collateral originated by the
Collateral Agent without further consent of such Grantor, such authenticated
record to be in form and substance satisfactory to, and to be delivered to, the
Collateral Agent. With respect to any Security Collateral in which any Grantor
has any right, title or interest and that is not an uncertificated security,
upon the request of the Collateral Agent, such Grantor will notify each such
issuer of Pledged Equity that such Pledged Equity is subject to the security
interest granted hereunder.
     (c) Each Grantor shall deliver to the Collateral Agent all Payment
Collateral pledged by it that constitutes instruments or tangible chattel paper,
accompanied by duly indorsed instruments of transfer or assignment in blank,
which instruments of transfer or assignment shall be in form reasonably
satisfactory to the Collateral Agent.
     Section 5.04. Further Assurances; Etc. (a) Each Grantor agrees that from
time to time, at the expense of such Grantor, such Grantor will promptly do,
execute, acknowledge, deliver, record, re-record, file, re-file, register and
re-register any and all such further acts, pledge agreements, collateral
assignments, account control agreements, financing statements and continuations
thereof, termination statements, notices of assignment, transfers, certificates,
assurances and other instruments as the Collateral Agent or the Depository Bank
may reasonably require from time to time in order to (i) carry out more
effectively the purposes of the Security Documents with respect to the
Collateral, (ii) to the

25



--------------------------------------------------------------------------------



 



fullest extent permitted by Applicable Law, subject its right, title and
interest in and to the Collateral to the Transaction Liens, (iii) perfect and
maintain the validity and effectiveness of the Security Documents and the
validity, effectiveness and priority of the Transaction Liens and (iv) assure,
grant, collaterally assign, transfer, preserve, protect and confirm more
effectively unto the Secured Parties the rights granted or now or hereafter
stated to be granted to the Secured Parties in respect of the Collateral under
any Security Document or under any other instrument executed in connection with
any Security Document to which it is a party. Without limiting the generality of
the foregoing, each Grantor will promptly with respect to Collateral of such
Grantor: (A) execute or authenticate and file such financing or continuation
statements, or amendments thereto, and such other instruments or notices, as may
be necessary or desirable, or as the Collateral Agent may reasonably request, in
order to perfect and preserve the Transaction Liens; (B) deliver and pledge to
the Collateral Agent for benefit of the Secured Parties certificates
representing Security Collateral that constitutes certificated securities,
accompanied by undated stock powers indorsed in blank, and deliver and pledge to
the Collateral Agent for the benefit of the Secured Parties all tangible chattel
paper and all instruments constituting Collateral, together with duly indorsed
instruments of transfer or assignment in blank; (C) take all action necessary to
ensure that the Collateral Agent has control of Collateral, if any, consisting
of deposit accounts, as provided in Section 9-104 of the UCC, control of the
Account Collateral as provided in Sections 8-106 and 9-106 of the UCC, and
control of Payment Collateral consisting of electronic chattel paper as provided
in Section 9-105 of the UCC; and (D) deliver to the Collateral Agent evidence
that all other action that the Collateral Agent may reasonably request as
necessary or desirable to perfect and preserve Transaction Liens has been taken.
     (b) Each Grantor hereby authorizes the Collateral Agent to file one or more
financing or continuation statements, and amendments thereto, including one or
more financing statements indicating that such financing statements cover all
right, title and interest of such Grantor in and to the Collateral, in each case
without the signature of such Grantor. The Collateral Agent shall provide a copy
of each such financing statement to each Grantor. A photocopy or other
reproduction of this Agreement or any financing statement covering the
Collateral or any part thereof shall be sufficient as a financing statement
where permitted by law. Each Grantor ratifies its authorization for the
Collateral Agent to have filed such financing statements, continuation
statements or amendments filed prior to the date hereof.
     Section 5.05. Grantors Remain Liable. Anything herein to the contrary
notwithstanding, (a) each Grantor shall remain liable under any contracts and
agreements included in such Grantor’s Collateral (including, with respect to
Security Collateral, any obligations under limited liability company agreements,
limited partnership agreements and any other organizational or constituent

26



--------------------------------------------------------------------------------



 



documents pursuant to which Pledged Equity has been issued or which sets out
obligations with respect to Security Collateral) to the extent set forth therein
to perform all of its duties and obligations thereunder to the same extent as if
this Agreement had not been executed, (b) the exercise by the Collateral Agent
of any of the rights hereunder shall not release any Grantor from any of its
duties or obligations under the contracts and agreements included in the
Collateral and (c) no Secured Party shall have any obligation or liability under
the contracts and agreements included in the Collateral by reason of this
Agreement or any other Security Document, nor shall any Secured Party be
obligated to perform any of the obligations or duties of any Grantor thereunder
or to take any action to collect or enforce any claim for payment assigned
hereunder.
     Section 5.06. Additional Equity Interests. (a) Pledged Equity. Each Grantor
agrees that (i) it will cause each Pledged Company the Pledged Equity in which
has been pledged by such Grantor hereunder, not to issue any Equity Interests or
other securities in addition to or in substitution for the Pledged Equity issued
by such Pledged Company, except to such Grantor, (ii) it will pledge hereunder,
immediately upon such Grantor’s acquisition (directly or indirectly) thereof,
any and all additional Equity Interests issued by such Pledged Company, and
(iii) it will cause all such Equity Interests issued by such Pledged Company to
be certificated securities under Article 8 of the UCC and under Article 8 or
Chapter 8 of the Uniform Commercial Code as in effect in the jurisdiction of
organization of such Pledged Company; provided, however, that this Section 5.06
shall not limit any Grantor’s rights under Section 5.07(a)(ii).
     (b) Ownership of Equity Interests in Grantors. The Company agrees and
covenants that it will at all times own, directly or indirectly, 100% of the
outstanding Equity Interests (including all voting, economic and other rights
associated therewith) in each Grantor, except for the rights of the Collateral
Agent hereunder with respect to the Equity Interests in any Grantor that is a
Pledged Company.
     (c) Ownership of Equity Interests in Pledged Companies. Each Grantor
(including any successor thereto pursuant to a merger or consolidation permitted
under Section 6.05 of the Credit Agreement) agrees and covenants that (i) it
will at all times remain a registered organization, as defined in
Section 9-102(70) of the UCC, and (ii) with respect to each Pledged Company in
which such Grantor has pledged Equity Interests hereunder, such Grantor will at
all times own directly 100% of the outstanding Equity Interests issued by such
Pledged Company (including voting, economic and other rights associated
therewith), except to the extent permitted under Section 6.04(a)(iv) of the
Credit Agreement and except for the rights of the Collateral Agent hereunder.
     Section 5.07. Release of Collateral. (a) Partial Release of Collateral.

27



--------------------------------------------------------------------------------



 



     (i) Payments out of Pledged Accounts. Upon any payment of amounts out of
any Pledged Account (and not deposited into, or transferred to, another Pledged
Account) to (A) the Administrative Agent, the Collateral Agent or the Depository
Bank in respect of amounts due and payable hereunder to such Persons or other
Secured Parties, (B) any Secured Party or (C) the Company or any Restricted
Subsidiary (or any other Person designated in writing by the Company to the
Collateral Agent to receive such payment), in each case in accordance with the
Security Documents, the Transaction Liens on such amount shall be automatically
released without further action or consent by the Collateral Agent or any other
Person (including any Secured Party).
     (ii) Release of Lien on Collateral. Upon the Disposition of any Collateral
in a transaction permitted under the Credit Agreement and the other Loan
Documents, the Transaction Liens on such Collateral shall be automatically
released without further action or consent by the Collateral Agent or any other
Person (including any other Secured Party).
     (b) Full Release of Collateral. On the earlier of (A) the Final Payment
Date or (B) the date on which the requisite percentage of the Lenders have
approved the release of the Transaction Liens in accordance with Section 10.02
of the Credit Agreement, the Transaction Liens shall be fully and automatically
released without further action by the Collateral Agent or any other Person
(including any other Secured Party), and all rights to the Collateral shall
revert to the applicable Grantor.
     (c) Delivery of Releases and Return of Collateral. Upon the release of any
Transaction Lien pursuant to this Section 5.07, the Collateral Agent will, at
the applicable Grantor’s expense, (i) execute and deliver to such Grantor such
release or releases (including Uniform Commercial Code partial release or
termination statements) as such Grantor shall reasonably request to evidence
such release, and (ii) deliver to the applicable Grantors or their designees
designated in writing to the Collateral Agent such Collateral, including any
Assets in the Pledged Accounts and any certificates or instruments representing
or evidencing any such Collateral that is Security Collateral.
     Section 5.08. Voting Rights, Dividends, Payments, Etc. (a) So long as no
Event of Default shall have occurred and be continuing:
     (i) each Grantor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Security Collateral (including rights
relating to conversion or exchange thereof) of such Grantor or any part thereof
at any time and for any purpose; provided that such Grantor will not exercise or
refrain from exercising any such right if such action would violate this
Agreement;

28



--------------------------------------------------------------------------------



 



     (ii) except as provided in Section 5.08(c), each Grantor shall be entitled
to receive and retain any and all cash dividends, interest and other cash
distributions paid in respect of the Security Collateral of such Grantor;
     (b) each Grantor shall be entitled to receive and retain all payments made
on or in respect of Payment Collateral pledged by such Grantor; and
     (i) the Collateral Agent will (A) execute and deliver (or cause to be
executed and delivered) to each Grantor all such proxies and other instruments
as such Grantor may reasonably request for the purpose of enabling such Grantor
to exercise the voting and other rights that it is entitled to exercise pursuant
to paragraph (i) above (including, in the case of a conversion or exchange of
Pledged Equity, the Collateral Agent’s delivering to the Pledged Company, as
applicable, on behalf of the applicable Grantor, the certificate(s) or
instrument(s) representing or evidencing any such Collateral for the purpose of
effecting the exchange of such certificate(s) or instrument(s) for new
certificate(s) or instrument(s)) and to receive the dividends, interest or other
distributions that it is authorized to receive and retain pursuant to paragraph
(ii) above, and (B) with respect to Payment Collateral, provide such
instructions to account debtors and Persons obligated to make payments on
instruments as will enable each Grantor to receive all payments it is authorized
to receive and retain pursuant to paragraph (b) above. In the absence of
instructions to vote or exercise other rights, the Collateral Agent shall not be
obligated and shall incur no liability for its failure to take any action in
respect of such rights.
     (c) The Collateral Agent shall be entitled to receive (whether or not an
Event of Default has occurred and is continuing), (i) all non-cash dividends and
distributions (including distributions upon conversion or exchange of Security
Collateral) paid in respect of Security Collateral, which shall be held by the
Collateral Agent as Security Collateral, and (ii) all cash dividends, interest
and other cash distributions in respect of Security Collateral distributed in
exchange for, in redemption of, or in connection with a partial or total
liquidation or dissolution or with a reduction of capital, capital surplus or
paid-in-surplus, which distributions described in this clause (ii) shall be
deposited in the Collateral Account and held and administered as Account
Collateral, provided, however, that a Credit Related Party that receives a
dividend from a FERC-Regulated Restricted Subsidiary shall not be required to
deliver such funds to the Collateral Agent so long as (x) such funds are not
proceeds of a Mandatory Asset Reduction Event and (y) such funds are otherwise
transferred to the Company. Each issuer of Pledged Equity that is a party to
this Agreement agrees to pay and deliver all dividends, distributions and
interest described in this Section 5.08(c) on such Pledged Equity directly to
the Collateral Agent. With respect to any Pledged

29



--------------------------------------------------------------------------------



 



Equity issued in conversion or exchange of Pledged Equity issued by an issuer
that is not a Pledged Company, the Grantor that has pledged such Pledged Equity
shall instruct the issuer to deliver directly to the Collateral Agent the
Pledged Equity so issued in the exchange or conversion. Any and all dividends,
distributions and interest described in this Section 5.08(c) that are received
by a Grantor contrary to the provisions of this Section 5.08(c), shall be
received in trust for the benefit of the Collateral Agent, shall be segregated
from the other property or funds of such Grantor, and shall promptly be
delivered or paid over to the Collateral Agent and held and administered as
above provided in this Section 5.08(c).
     (d) Upon the occurrence and during the continuance of any Event of Default:
     (i) all rights of each Grantor to exercise or refrain from exercising the
voting and other consensual rights that it would otherwise be entitled to
exercise pursuant to Section 5.08(a)(i) shall, upon delivery by the Collateral
Agent to such Grantor of a written notice of such Event of Default, cease, and
all such rights shall thereupon become vested in the Collateral Agent, which
shall thereupon have the sole right to exercise or refrain from exercising such
voting and other consensual rights;
     (ii) all rights of each Grantor to receive the dividends, interest and
other distributions that it would otherwise be authorized to receive and retain
pursuant to Section 5.08(a)(ii) shall, upon delivery by the Collateral Agent to
such Grantor of a written notice of such Event of Default, cease, and all such
rights shall thereupon become vested in the Collateral Agent, and any and all
such cash dividends, interest and other cash distributions received by such
Grantor shall be promptly delivered to the Collateral Agent who shall cause the
Depository Bank to deposit same in a subaccount of the Cash Collateral Account
to be administered in accordance with Section 4.02(b)(iii). With respect to any
issuer of Pledged Equity that is a party to this Agreement, upon delivery by the
Collateral Agent to such issuer of a written notice of such Event of Default,
such issuer shall thereafter pay and deliver all dividends, distributions and
interest described in this Section 5.08(d)(ii) directly to the Collateral Agent,
until such issuer has received written notice from the Collateral Agent that
such Event of Default no longer exists. Each Grantor that has granted a security
interest in Pledged Equity under this Agreement in an issuer that is not a party
to this Agreement, agrees to cause such issuer to pay and deliver all dividends,
distributions and interest described in this Section 5.08(d)(ii) directly to the
Collateral Agent. Any such dividends, interest and distributions received by a
Grantor contrary to the provisions of this Section 5.08(d)(ii) shall be received
in trust for the benefit of the Collateral Agent, shall be segregated

30



--------------------------------------------------------------------------------



 



from the other funds of such Grantor and shall be promptly paid over to the
Collateral Agent who shall cause the Depository Bank to deposit same in a
subaccount of the Cash Collateral Account to be administered as above provided
in this Section 5.08(d)(ii); and
     (iii) all rights of each Grantor to receive the payments on Payment
Collateral that it would otherwise be authorized to receive and retain pursuant
to Section 5.08(b) shall, upon delivery by the Collateral Agent to the Grantors
and the Pipeline Company Borrowers of a written notice of such Event of Default,
cease and thereafter all such payments shall be made by the Grantor or the
Pipeline Company Borrower, as applicable, that is the account debtor or Person
obligated to make payment on such Payment Collateral, directly to the Collateral
Agent, who shall cause the Depository Bank to deposit same in a subaccount of
the Cash Collateral Account to be administered in accordance with
Section 4.02(b)(iii). Any such payments received by a Grantor contrary to the
provisions of this Section 5.08(d)(iii) shall be received in trust for the
benefit of the Collateral Agent, shall be segregated from the other funds of
such Grantor and shall be promptly paid over by such Grantor to the Collateral
Agent who shall cause the Depository Bank to deposit same in a subaccount of the
Cash Collateral Account to be administered in accordance with this
Section 5.08(d)(iii).
     Section 5.09. The Collateral Agent Appointed Attorney-in-fact. Each Grantor
hereby irrevocably appoints the Collateral Agent such Grantor’s
attorney-in-fact, with full authority in the place and stead of such Grantor and
in the name of such Grantor or otherwise, from time to time, in the Collateral
Agent’s discretion, to take any action and to execute any instrument that the
Collateral Agent may deem necessary or advisable to accomplish the purposes of
this Agreement and any other Security Document with respect to the Collateral
and the Collateral Agent’s rights and remedies with respect thereto, including:
     (a) to ask for, demand, collect, sue for, recover, compromise, receive and
give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral;
     (b) to receive, indorse and collect any drafts or other instruments,
documents and chattel paper, in connection with clause (a) above; and
     (c) to file any claims or take any action or institute any proceedings that
the Collateral Agent may deem necessary or desirable for the collection of any
of the Collateral or otherwise to enforce the rights of the Collateral Agent and
any other Secured Party with respect to any of the Collateral;

31



--------------------------------------------------------------------------------



 



provided that the Collateral Agent shall not exercise the power and authority
granted to it pursuant to this Section 5.09 except during such period as an
Event of Default has occurred and is continuing.
     Section 5.10. Netting of Accounts. Notwithstanding any other provision of
this Agreement or the Credit Agreement, so long as no Event of Default has
occurred and in continuing, any Credit Related Party may reduce (through the
exercise of set-off or similar rights) the principal amount of any accounts,
payment intangibles, instruments or chattel paper owed by it to another Credit
Related Party by the amount of any accounts, payment intangibles, instruments or
chattel paper owed to it or any of its Subsidiaries by such other Credit Related
Party or any Subsidiaries of such other Credit Related Party.
ARTICLE 6
Remedies And Enforcement`
     Section 6.01. Remedies And Enforcement. (a) At such time as any Event of
Default has occurred and is continuing, the Collateral Agent shall have the
right to take such actions as are necessary or appropriate to enforce, implement
and administer the provisions hereof or of any other Security Document that are
applicable to any period during which an Event of Default has occurred and is
continuing, and without limiting the foregoing, the Collateral Agent shall have
and may exercise, enforce, implement and administer all rights, privileges,
powers, benefits and remedies granted to or arising in favor of the Collateral
Agent under such provisions with respect to any such Event of Default, including
in each case referenced above the provisions of Section 4.02(b)(iii), 4.03(f),
4.05(a), 4.06, 5.03(a), 5.08, and 5.09, with respect to any Net Cash Proceeds
constituting Mandatory Asset Reduction Amounts, the application or
non-application of funds in Pledged Accounts, deposits or transfers of funds
into or from Pledged Accounts or subaccounts thereof, delivery of funds from
Pledged Accounts to the Collateral Agent, the right to direct investments,
voting rights with respect to Security Collateral and powers of attorney.
     (b) At such time as an Event of Default has occurred and is continuing, the
Collateral Agent shall have and in its discretion may exercise any or all of the
following rights and remedies:
     (i) Enforcement Actions. The Collateral Agent may take any Enforcement
Action or Enforcement Actions (at such times, places and by such methods, as the
Collateral Agent shall determine, including any actions incidental to carrying
out any such Enforcement Action) in order to enforce the Security Documents and
to realize upon the Collateral or, in the case of any Insolvency Proceeding
against the Company or any of its

32



--------------------------------------------------------------------------------



 



Subsidiaries, seeking to enforce the claims and/or Transaction Liens, including
claims under the Security Documents.
     (ii) Sale; Incidents of Sale. The Grantors agree that, to the extent notice
of sale shall be required by Applicable Law with respect to the Disposition of
any Collateral, at least ten days’ notice to the Company of the time and place
of any public Disposition or the time after which any private Disposition is to
be made shall constitute reasonable notification. The Collateral Agent shall not
be obligated to make any Disposition of Collateral regardless of notice of
Disposition having been given. The Collateral Agent may adjourn any public or
private Disposition from time to time by announcement at the time and place
fixed therefor, and such Disposition may, without further notice, be made at the
time and place to which it was so adjourned. With respect to any Disposition of
any of the Collateral made or caused to be made by the Collateral Agent, whether
made under the power of Disposition hereby given or pursuant to judicial
proceedings, to the extent permitted by Applicable Law:
     (A) Any Secured Party, the Company, and any of the Company’s Affiliates
(including any Grantor) may bid for, and purchase, the Collateral offered for
sale, and, upon compliance with the terms of sale and Applicable Law, may hold
and Dispose of such property; and
     (B) Pursuant to the power of attorney granted under Section 5.09(a), the
Collateral Agent may, but shall not be obligated to, make all necessary deeds,
bills of sale and instruments of assignment and transfer covering the Collateral
Disposed of, and for that purpose the Collateral Agent may execute all necessary
deeds, bills of sale and instruments of assignment and transfer, and may
substitute one or more Persons with like power.
     (iii) Collateral Agent May File Proofs of Claim. In case of the pendency of
any Insolvency Proceeding relative to the Company or any of its Subsidiaries or
the Collateral, the Collateral Agent (irrespective of whether any of the
outstanding Secured Obligations shall then be due and payable) shall be entitled
and empowered (but not obligated), by intervention in such proceeding or
otherwise, (A) to file and prove a claim for the whole amount of the Secured
Obligations owing and unpaid in order to protect the rights of the Secured
Parties under the Security Documents and with respect to the Collateral, and to
file such other papers or documents as may be necessary or advisable in order to
have the claims of the Collateral Agent (including any claim for the reasonable
compensation, disbursements and advances of the Collateral Agent in its

33



--------------------------------------------------------------------------------



 



individual or trust capacity and its agents and counsel) and of any other
Secured Parties in respect of the Security Documents and the Collateral allowed
in such judicial proceeding and (B) to collect and receive any moneys or other
property payable or deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Secured Party to make payments with respect to such claims to the
Collateral Agent.
     (iv) Collateral Agent May Enforce Claims. All rights of action and claims
under this Agreement and the other Security Documents may be prosecuted and
enforced by the Collateral Agent; provided that the Collateral Agent is also
hereby appointed as agent for the other Secured Parties for the purposes of
protecting their interests in and to any portion of the Collateral and under the
Security Documents, and the Collateral Agent shall take such action solely as
agent for the Secured Parties.
     Section 6.02. Application of Proceeds. If an Event of Default shall have
occurred and be continuing and the Collateral Agent applies (i) any cash held in
the Pledged Accounts or (ii) the proceeds of any Disposition of all or any part
of the Collateral, such cash and/or proceeds shall be applied to the Secured
Obligations in the following order of priorities:
     first, to pay the expenses of such Disposition, including reasonable
compensation to agents of and counsel for the Collateral Agent, and all
expenses, liabilities and advances incurred or made by the Collateral Agent in
connection with the Security Documents, and any other amounts then due and
payable to the Collateral Agent in its capacity as such pursuant to Section 9.01
hereof or Section 10.03 of the Credit Agreement;
     second, to pay the unpaid principal of all Borrowings and all unreimbursed
LC Disbursements and to Cash Collateralize all outstanding Letters of Credit,
all ratably until the principal of all Borrowings and all unreimbursed LC
Disbursements shall have been paid in full and all Letters of Credit shall have
been Cash Collateralized;
     third, to pay all other amounts owed under the Credit Agreement and the
other Loan Documents ratably, until all such other amounts shall have been paid
in full;
     fourth, to pay all other Secured Obligations ratably, until payment in full
of all such other Secured Obligations shall have been made; and

34



--------------------------------------------------------------------------------



 



     finally, to pay to the relevant Grantor, or as a court of competent
jurisdiction may direct, any surplus then remaining from the proceeds of the
Collateral owned by it;
provided that Collateral owned by a Subsidiary Grantor and any proceeds thereof
shall be applied pursuant to the foregoing clauses first, second, third and
fourth only to the extent permitted by the limitation in Section 2.01(b) of the
Subsidiary Guarantee Agreement. The Collateral Agent may make such distributions
hereunder in cash or in kind or, on a ratable basis, in any combination thereof.
     Section 6.03. Other Remedies of Secured Parties. Except as the same relates
to the Collateral or as otherwise expressly prohibited by this Agreement or any
other Security Document, each Secured Party may exercise any right or power,
enforce any remedy, give any direction, consent or waiver or make any
determination, under or in respect of any provision of any Financing Document to
which it is a party. Notwithstanding the foregoing, no Secured Party other than
the Collateral Agent shall have the right to take any Enforcement Action with
respect to the Collateral or the Subsidiary Guarantee Agreement or seek to
exercise and enforce the Transaction Liens, and all such Enforcement Actions
shall be effected solely through the Collateral Agent. No reference in this
Agreement to the Collateral Agent’s making a demand for payment under the
Subsidiary Guarantee Agreement shall be construed to mean that such a demand is
required in order to cause any obligation under the Subsidiary Guarantee
Agreement to become due and payable, it being understood that obligations under
the Subsidiary Guarantee Agreement shall become due and payable at such times as
they become due and payable under the terms of the Subsidiary Guarantee
Agreement.
ARTICLE 7
Depository Bank
     Section 7.01. Depository Bank. The provisions of Article 9 of the Credit
Agreement shall inure to the benefit of the Depository Bank to the same extent
as if it were named as an Agent therein.

35



--------------------------------------------------------------------------------



 



ARTICLE 8
[Reserved]
ARTICLE 9
Miscellaneous
     Section 9.01. Indemnity And Expenses. (a) Each Credit Party agrees to
indemnify (without duplication), defend and save and hold harmless each of the
Collateral Agent, the Depository Bank and the Secured Parties and each of their
Affiliates and their respective officers, directors, employees, agents and
advisors (each, an “Indemnified Party”) from and against, and shall pay, any and
all claims, damages, losses, liabilities and expenses (including reasonable fees
and expenses of counsel) that may be incurred by or asserted or awarded against
any Indemnified Party, in each case arising out of or in connection with
(i) this Agreement or the other Security Documents, or (ii) as a result of the
execution or delivery of this Agreement or the other Security Documents or the
performance by the Credit Parties hereto and thereto of their respective
obligations hereunder and thereunder, except in each case of clause (i) and
(ii), as to any particular Indemnified Party, to the extent such claim, damage,
loss, liability or expense is found in a final, nonappealable judgment by a
court of competent jurisdiction to have resulted from, or to be attributable to,
the gross negligence or willful misconduct of such Indemnified Party or its
employees or agents. The indemnification provisions of this Section 9.01(a) are
not intended to constitute a guaranty of payment of any principal, interest,
facility or commitment fees, rental or other lease payments, or analogous
amounts, under any Secured Obligations; provided that nothing in this
Section 9.01(a) shall limit the liability of any Credit Party for the payment of
any Secured Obligation, to the extent such liability arises under any other
Financing Document, including any liability arising under this Agreement.
     (b) Each Credit Party will pay to the Collateral Agent the amount of any
and all reasonable out-of-pocket expenses, including the reasonable fees and
expenses of its counsel and of any experts and agents, that the Collateral Agent
may incur in connection with (i) the administration of this Agreement and the
other Security Documents, (ii) the custody, preservation, or the sale of,
collection from or other realization upon, any of the Collateral of such Credit
Party, (iii) the exercise or enforcement of any of the rights of the Collateral
Agent or any other Secured Party hereunder, or (iv) the failure by such Credit
Party to perform or observe any of the provisions hereof required to be
performed or observed by it.
     (c) The indemnities provided by the Credit Parties pursuant to this
Agreement shall survive the expiration, cancellation, termination or
modification of this Agreement or the other Security Documents, the resignation
or removal of

36



--------------------------------------------------------------------------------



 



the Collateral Agent, Depository Bank or Secured Parties and the provision of
any subsequent or additional indemnity by any Person.
     (d) All amounts due under this Section 9.01 shall be payable not later than
30 days after the delivery of written demand to the Company therefor.
     Section 9.02. Amendments; Waivers, Etc. No amendment, modification or
waiver of any provision of this Agreement or any other Security Document, and no
consent with respect to any departure by the Collateral Agent, any other Secured
Party or any Credit Party herefrom or therefrom, shall be effective unless the
same shall be in writing and signed by the Credit Parties and the Collateral
Agent in accordance with the Credit Agreement. Any such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given.
     Section 9.03. Security Interest Absolute And Waivers. (a) The obligations
of each Credit Party under or in respect of this Agreement or any other Security
Document to which such Credit Party is a party are independent of the Secured
Obligations or any other obligations of any other Credit Party under or in
respect of the Financing Documents, and a separate action or actions may be
brought and prosecuted by the Collateral Agent against each Credit Party to
enforce this Agreement or any other Security Document to which such Credit Party
is a party, irrespective of whether any action is brought against the Company or
any other Credit Party or whether the Company or any other Credit Party is
joined in any such action or actions. All rights of the Collateral Agent and the
other Secured Parties and the Liens granted by the Grantors hereunder, and all
obligations of each Credit Party hereunder, shall be unaffected by, and each
Credit Party hereby irrevocably waives (to the maximum extent permitted by
applicable law) any defenses to its obligations under the Security Documents
that it may now have or may hereafter acquire, which defenses in any way relate
to, any or all of the following:
     (i) any lack of validity or enforceability of any Financing Document or any
other agreement or instrument relating thereto;
     (ii) any change in the time, manner or place of payment of, or in any other
term of, all or any of the Secured Obligations or any other obligations of any
Credit Party under or in respect of the Financing Documents or any other
amendment or waiver of or any consent to any departure from any Financing
Document, including any increase in the Secured Obligations resulting from the
extension of additional credit to any Credit Party or any of its Subsidiaries or
otherwise;
     (iii) any Condemnation, exchange, release or non-perfection of any
Collateral or any other collateral, or any release, amendment or waiver

37



--------------------------------------------------------------------------------



 



of, or consent to, or departure from any Guaranty of all or any of the Secured
Obligations;
     (iv) any manner of application of any Collateral or any other collateral,
or proceeds thereof, to all or any of the Secured Obligations, or any manner of
sale or other disposition of any Collateral or any other collateral for all or
any of the Secured Obligations or any other obligations of any Credit Party
under or in respect of the Financing Documents or any other assets of any Credit
Party or any of its Subsidiaries;
     (v) any change, restructuring or termination of the corporate structure or
existence of any Credit Party or any of its Subsidiaries;
     (vi) any failure of any Secured Party to disclose to any Credit Party any
information relating to the business, condition (financial or otherwise),
operations, performance, assets, nature of assets, liabilities or prospects of
any other Credit Party now or hereafter known to such Secured Party (each Credit
Party waiving any duty on the part of the Secured Parties to disclose such
information);
     (vii) the failure of any other Person to execute or deliver this Agreement
or any other Security Document, guaranty or agreement or the release or
reduction of liability of any Credit Party or other grantor or surety with
respect to the Secured Obligations; or
     (viii) any other circumstance (including any statute of limitations) or any
existence of or reliance on any representation by any Secured Party that might
otherwise constitute a defense available to, or a discharge of, such Credit
Party or any other Credit Party or third party grantor of a secured interest,
but specifically excluding any defense or discharge arising as a result of
performance or indefeasible payment.
     (b) This Agreement shall continue to be effective or be reinstated, as the
case may be, if at any time any payment of any of the Secured Obligations is
rescinded or must otherwise be returned by any Secured Party or by any other
Person upon the insolvency, bankruptcy or reorganization of any Credit Party or
otherwise, all as though such payment had not been made.
     (c) Each Credit Party hereby unconditionally and irrevocably waives
promptness, diligence, notice of acceptance, presentment, demand for
performance, notice of nonperformance, default, notice of intent to accelerate,
acceleration, protest or dishonor and any other notice with respect to any of
the Secured Obligations and this Agreement or any other Security Document to
which such Credit Party is a party and any requirement that any Secured Party
protect, secure, perfect or insure any Lien or any property subject thereto or

38



--------------------------------------------------------------------------------



 



exhaust any right or take any action against any Credit Party or any other
Person or any Collateral.
     (d) Each Credit Party hereby unconditionally and irrevocably waives any
right to revoke this Agreement or any other Security Document to which such
Credit Party is a party and acknowledges that this Agreement or any other
Security Document to which such Credit Party is a party is continuing in nature
and applies to all Secured Obligations, whether existing now or in the future.
     (e) Each Credit Party hereby unconditionally and irrevocably waives (i) any
defense arising by reason of any claim or defense based upon an election of
remedies by the Collateral Agent that in any manner impairs, reduces, releases
or otherwise adversely affects the subrogation, reimbursement, exoneration,
contribution or indemnification rights of such Credit Party or other rights of
such Credit Party to proceed against any other Credit Party, any other guarantor
or any other Person or any Collateral and (ii) any defense based on any right of
set-off or counterclaim against or in respect of the obligations of such Credit
Party hereunder.
     (f) Each Credit Party and each of the Secured Parties confirms that it is
the intention of all such Persons that this Agreement, the other Security
Documents and the obligations of each Credit Party hereunder or thereunder do
not constitute a fraudulent transfer or fraudulent conveyance for purposes of
the Bankruptcy Code, the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act or any similar foreign, federal or state law to the
extent applicable to this Agreement, any other Security Document and the
obligations of each Credit Party hereunder or thereunder or in connection with
any Insolvency Proceeding in respect of any Credit Party. To effectuate the
foregoing intention, the Collateral Agent, the other Secured Parties and the
Subsidiary Grantors hereby irrevocably agree that the obligations of each
Subsidiary Grantor under this Agreement and the other Security Documents at any
time shall not exceed the maximum amount as will result in the obligations of
such Subsidiary Grantor under this Agreement and the other Security Documents
not constituting a fraudulent transfer or fraudulent conveyance (after giving
effect to Section 2.02 of the Subsidiary Guarantee Agreement).
     (g) Each Credit Party acknowledges that it will receive substantial direct
and indirect benefits from the financing arrangements contemplated by the
Security Documents and that the waivers set forth in this Section 9.03 are
knowingly made in contemplation of such benefits.
     Section 9.04. Notices; Etc. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein

39



--------------------------------------------------------------------------------



 



shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
     (i) if to the Company, any Pipeline Borrower or the Collateral Agent, to it
at its address specified in or pursuant to Section 10.01 of the Credit
Agreement;
     (ii) if to any Grantor, to it c/o the Company at the address specified in
or pursuant to clause (i) above;
     (iii) if to the Depository Bank, to it at JPMorgan Chase Bank, N.A.,
Institutional Trust Services, 4 New York Plaza, 21st Floor, New York, New York
10004, Attention of Linda Ramos-McCollum (Telecopy No. (212) 623-6168.
     (b) Notices and other communications among the Secured Parties, the
Collateral Agent and/or the Depository Bank hereunder may be delivered or
furnished by electronic communications. The Administrative Agent or a Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.
     (c) Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given and
effective, if sent by mail or courier on the date of delivery thereof to the
address specified herein for such notice, or if by telecopier when the
answerback is received or if by other means, on the date of receipt; provided
that a notice given by telecopier or electronic communication in accordance with
this Section 9.04 but received on any day other than a Business Day or after
business hours in the place of receipt, will be deemed to be received on the
next Business Day in that place.
     Section 9.05. Continuing Security Interest; Assignments. This Agreement and
each other Security Document shall create a continuing security interest in the
Collateral and shall (a) remain in full force and effect until terminated in
accordance with its terms, (b) be binding upon each Credit Party, its successors
and assigns and (c) inure, together with the rights and remedies of the
Collateral Agent hereunder, to the benefit of the Secured Parties and their
respective successors, transferees and assigns. Without limiting the generality
of the foregoing clause (c), each Secured Party may assign, sell or otherwise
transfer all or any portion of its rights and obligations in respect of any
Secured Obligations held by it to any other Person, and such other Person shall
thereupon become

40



--------------------------------------------------------------------------------



 



vested with all the benefits in respect thereof granted to such Secured Party
herein or otherwise, in each case subject to the Financing Documents.
     Section 9.06. [Reserved].
     Section 9.07. Execution In Counterparts. This Agreement may be executed in
any number of counterparts, each of which when so executed shall be deemed to be
an original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of an original executed
counterpart of this Agreement.
     Section 9.08. Severability. If any provision of this Agreement shall be
invalid, illegal or unenforceable, then to the extent permitted by law, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby.
     Section 9.09. Integration. This Agreement and the other Financing Documents
represent the agreement of the parties hereto with respect to the subject matter
hereof, and there are no promises, undertakings, representations or warranties
by any party relative to subject matter hereof not expressly set forth or
referred to herein or in the other Financing Documents.
     Section 9.10. No Partnership. Nothing contained in this Agreement and no
action by any Secured Party is intended to constitute or shall be deemed to
constitute the Secured Parties (or any of them) a partnership, association,
joint venture or other entity.
     Section 9.11. No Reliance. No Secured Party has relied on any
representation or warranty of any other Secured Party with respect to this
Agreement and the transactions contemplated hereunder unless such representation
or warranty has been set forth expressly in this Agreement.
     Section 9.12. Release. On the date hereof, without further action by any
party to this Agreement or the Existing Security Agreement, each of the Released
Parties shall cease to be a Subsidiary Grantor under the Existing Security
Agreement, and shall not be deemed a Subsidiary Grantor under this Agreement.
     Section 9.13. No Impairment. Nothing in this Agreement is intended or shall
be construed to impair, diminish or otherwise adversely affect any other rights
the Secured Parties may have or may obtain against the Company, any other Credit
Party or any other Person.
     Section 9.14. Equitable Remedies. Each party to this Agreement acknowledges
that the breach by it of any of the provisions of this Agreement is

41



--------------------------------------------------------------------------------



 



likely to cause irreparable damage to the other party. Therefore, the relief to
which any party shall be entitled in the event of any such breach or threatened
breach shall include, but not be limited to, a mandatory injunction for specific
performance, injunctive or other judicial relief to prevent a violation of any
of the provisions of this Agreement, damages and any other relief to which it
may be entitled at law or in equity.
     Section 9.15. Remedies. (a) Other than as stated expressly herein, no
remedy herein conferred upon the Collateral Agent or any other Secured Party is
intended to be exclusive of any other remedy and each and every such remedy
shall be cumulative and shall be in addition to every other remedy given under
this Agreement or the other Financing Documents, or now or hereafter existing at
law or in equity or by statute or otherwise.
     (b) As between the Credit Parties and each Secured Party, it is agreed that
the amounts payable by the Company at any time in respect of the Secured
Obligations shall be a separate and independent debt and each Secured Party
shall be entitled, subject to Section 6.03, to protect and enforce its rights
arising out of the Financing Documents to which it is a party and its right,
pursuant to the terms of any Financing Document to which it is a party, to
cancel or suspend its commitments thereunder and to accelerate the maturity of
any of the Secured Obligations, in each case in accordance with the applicable
Financing Documents, and, except as aforesaid, it shall not be necessary for any
other Secured Party to consent to, or be joined as an additional party in, any
proceedings for such purposes.
     (c) In case the Collateral Agent shall have proceeded to enforce any right,
remedy or power under this Agreement or any other Security Document and the
proceeding for the enforcement thereof shall have been discontinued or abandoned
for any reason or shall have been determined adversely to the Collateral Agent,
then and in every such case the Credit Parties and the Secured Parties shall,
subject to any effect of or determination in such proceeding, severally and
respectively be restored to their former positions and rights under this
Agreement or any other Security Document and thereafter all rights, remedies and
powers of the Secured Parties shall continue as though no such proceeding had
been taken.
     Section 9.16. Limitations. (a) The obligations, liabilities or
responsibilities of any party hereunder shall be limited to those obligations,
liabilities or responsibilities expressly set forth and attributed to such party
pursuant to this Agreement or otherwise applicable under Applicable Law.
     (b) In no event shall any Secured Party be liable for, and each of the
Credit Parties hereby agrees not to assert any claim against any Secured Party,
on any theory of liability, for consequential, incidental, indirect, punitive or
special

42



--------------------------------------------------------------------------------



 



damages arising out of or otherwise relating to this Agreement, the other
Financing Documents, any of the transactions contemplated herein or therein, or
the actual or proposed use of the proceeds of any Loan, Letter of Credit or
Secured Hedging Agreement.
     Section 9.17. Survival. Notwithstanding anything in this Agreement to the
contrary, Sections 9.01, 9.17, 9.19, 9.20 and 9.21 shall survive any termination
of this Agreement. In addition, each representation and warranty made or deemed
to be made hereunder shall survive the Effective Date.
     Section 9.18. [Reserved].
     Section 9.19. Jurisdiction, Etc. (a) Each of the parties hereby irrevocably
and unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York, sitting in New York
County, and of the United States District Court for the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding by
the Collateral Agent or any Secured Party arising out of or relating to this
Agreement or any of the other Security Documents to which it is a party or under
which it is a beneficiary, or for recognition or enforcement of any judgment
obtained in any such action or proceeding, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State court
or, to the fullest extent permitted by law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that any Secured Party may otherwise have to bring any action
or proceeding relating to this Agreement, the Security Documents or any of the
other Financing Documents in the courts of any jurisdiction.
     (b) Each of the parties irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any of the other Security
Documents to which it is a party in any court referred to in paragraph Error!
Reference source not found. of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
     (c) Each party to this Agreement irrevocably consents to service of process
in any action or proceeding referred to in this Section 9.19 by the mailing
thereof by certified mail, return receipt requested, addressed as provided in
Section 9.04(a), with a copy thereof to the “General Counsel” of such Person at

43



--------------------------------------------------------------------------------



 



such same address. Nothing in this Agreement will affect the right of any party
to this Agreement to serve process in any other manner permitted by law.
     Section 9.20. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
     Section 9.21. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (a) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, AND (b) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

44



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each party hereto has caused this Agreement to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.

              THE COMPANY   EL PASO CORPORATION    
 
           
 
  By:        
 
     
 
Name: John Hopper    
 
      Title: Vice President    
 
            PIPELINE COMPANY BORROWERS:   EL PASO NATURAL GAS COMPANY    
 
           
 
  By:        
 
     
 
Name: John Hopper    
 
      Title: Vice President    
 
                TENNESSEE GAS PIPELINE COMPANY    
 
           
 
  By:        
 
  Name:  
 
John Hopper    
 
  Title:   Vice President    
 
            SUBSIDIARY GRANTORS:   EL PASO EPNG INVESTMENTS, L.L.C.    
 
           
 
  By:        
 
     
 
Name: John Hopper    
 
      Title: Vice President    
 
                EL PASO TENNESSEE PIPELINE CO.    
 
           
 
  By:        
 
  Name:  
 
John Hopper    
 
  Title:   Vice President    
 
                EL PASO TGPC INVESTMENTS, L.L.C.    
 
           
 
  By:        
 
  Name:  
 
John Hopper    
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



              RELEASED PARTIES:   EL PASO CNG COMPANY, L.L.C.    
 
           
 
  By:        
 
     
 
Name: John Hopper    
 
      Title: Vice President    
 
                EL PASO NORIC INVESTMENTS III, L.L.C.    
 
           
 
  By:        
 
  Name:  
 
John Hopper    
 
  Title:   Vice President    
 
                EPPP CIG GP HOLDINGS, L.L.C.    
 
           
 
  By:        
 
  Name:  
 
John Hopper    
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



              COLLATERAL AGENT:   JPMORGAN CHASE BANK, N.A., as Collateral Agent
   
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
            DEPOSITORY BANK:   JPMORGAN CHASE BANK, N.A., as Depository Bank    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

 



--------------------------------------------------------------------------------



 



SCHEDULE I
SUBSIDIARY GRANTORS
El Paso EPNG Investments, L.L.C.
El Paso Tennessee Pipeline Co.
El Paso TGPC Investments, L.L.C.
Schedule I

1



--------------------------------------------------------------------------------



 



SCHEDULE II
INITIAL PLEDGED EQUITY

                                                                               
      Percentage         Jurisdiction                               of        
of                               Outstanding         Organization   Class of    
              Number   Equity Name of       of   Equity           Certificate  
of   Interests of Grantor   Name of Issuer   Issuer   Interest   Par Value   No.
  Shares   Issuer
El Paso EPNG Investments, L.L.C.
  El Paso Natural Gas
Company   Delaware   Common Stock     1.00       2       1,000       100 %
 
                                           
El Paso Tennessee Pipeline Co.
  El Paso TGPC Investments, L.L.C.   Delaware   Membership Interests     n/a    
  1       n/a       100 %
 
                                           
El Paso TGPC Investments, L.L.C.
  Tennessee Gas
Pipeline Company   Delaware   Common Stock     5.00       4       208       100
%

Schedule I

1



--------------------------------------------------------------------------------



 



SCHEDULE III
NAME, LOCATION, CHIEF EXECUTIVE OFFICE, TYPE OF ORGANIZATION, JURISDICTION OF
ORGANIZATION,
AND ORGANIZATIONAL IDENTIFICATION NUMBER

                                      Type of   Jurisdiction of   Organizational
Company Name   Location   Chief Executive Office   Organization   Organization  
I.D. No.
El Paso Corporation
  Delaware   El Paso Building
1001 Louisiana St.
Houston, Texas 77002   Corporation   Delaware     2884676  
El Paso EPNG Investments, L.L.C.
  Delaware   El Paso Building
1001 Louisiana St.
Houston, Texas 77002   Limited Liability
Company   Delaware     3640051  
El Paso Tennessee Pipeline Co.
  Delaware   El Paso Building
1001 Louisiana St.
Houston, Texas 77002   Corporation   Delaware     2140052  
El Paso TGPC Investments, L.L.C.
  Delaware   El Paso Building
1001 Louisiana St.
Houston, Texas 77002   Limited Liability
Company   Delaware     3640033  

Schedule III

1



--------------------------------------------------------------------------------



 



SCHEDULE IV
CHANGES
Scope: Within Last 5 Years Prior to Effective Date

                                      Changes in   Changes in the   Changes in
the   Changes in the     Changes in the   Changes in   the Chief   Type of  
Jurisdiction of   Organizational Company   Company Name   Location   Executive
Office   Organization   Organization   I.D. No.
El Paso Corporation
  None   None   None   None   None   None
El Paso EPNG Investments, L.L.C.
  None   None   None   None   None   None
El Paso Tennessee Pipeline Co.
  None   None   None   None   None   None
El Paso TGPC Investments, L.L.C.
  None   None   None   None   None   None

Schedule VI

1



--------------------------------------------------------------------------------



 



SCHEDULE V
SECURED HEDGING AGREEMENTS
1. None.
Schedule V

1



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF OFFICER’S CERTIFICATE FOR QUALIFIED INVESTMENTS
     The undersigned hereby certifies that [he/she] is the duly appointed
[President, Vice-President, Treasurer, or Chief Financial Officer] of El Paso
Corporation, a Delaware corporation (the “Company”), and that, as such, [he/she]
is authorized to execute and deliver this certificate of the Company pursuant to
Section 4.03(e) of that certain Third Amended and Restated Security Agreement,
dated as of November ___, 2007 among the Company, the Pipeline Company
Borrowers, the Subsidiary Grantors and JPMorgan Chase Bank N.A. (“JPMCB”), in
its capacity as Collateral Agent for the Secured Parties and Depository Bank (as
amended, supplemented or otherwise modified from time to time, the “Security
Agreement”.
     The undersigned hereby directs, on behalf of the Company, that
$                     (the “Transfer Amount”) be withdrawn from [the Qualified
Investments Account] [identify applicable Qualified Investments Subaccount] and
transferred to [                    ] (the “Restricted Subsidiary”) pursuant to
Section 4.03(e) of the Security Agreement.
     The undersigned further certifies, on behalf of the Company, that (i) the
Transfer Amount resulted from a Disposition of Covered Assets of the Restricted
Subsidiary; [(ii) if the Restricted Subsidiary is a FERC-Related Restricted
Subsidiary; all funds retained by the Restricted Subsidiary pursuant to
Section 4.03(a) of the Security Agreement from the Net Cash Proceeds of all of
such Restricted Subsidiary’s Dispositions of Covered Assets prior to the date
hereof have been, or (by making the Qualified Investment(s) described in clause
(iii) below) will be, used to make Qualified Investments;] and (iii) the
Restricted Subsidiary will invest the Transfer Amount as follows, which
investment constitutes one or more Qualified Investments: [Describe Qualified
Investments to be made with the Transfer Amount].
     Each capitalized term used but not defined herein shall have the meaning
ascribed thereto in the Security Agreement.
     This certificate shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York.
     IN WITNESS WHEREOF, I have set my hand on this certificate this ___ day of
                    ,                       .

                  EL PASO CORPORATION    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

Exhibit A

1



--------------------------------------------------------------------------------



 



SCHEDULE VI
MATERIAL AGREEMENTS OF EL PASO CORPORATION
     a. Indenture, dated as of July 21, 2003, between El Paso Natural Gas
Company and Wilmington Trust Company, as Trustee.
     (i) First Supplemental Indenture, dated as of April 4, 2007.
     b. Indenture, dated as of May 10, 1999, between El Paso Corporation (f/k/a
El Paso Energy Corporation) and The Chase Manhattan Bank (now by merger JPMorgan
Chase Bank and subsequently replaced by HSBC Bank USA).
     (i) First Supplemental Indenture dated as of May 10, 1999 ($500 Million
6.75% Senior Notes due May 15, 2009).
     (ii) Sixth Supplemental Indenture dated as of May 14, 2001 ($500 Million 7%
Notes due May 15, 2011).
     (iii) Seventh Supplemental Indenture dated as of June 10, 2002 ($600
Million 7.875% Notes due June 15, 2012 (Private Placement)).
     (iv) Eighth Supplemental Indenture dated as of June 26, 2002 (up to $575
Million 6.14% Senior Notes due 8/16/07).
     (v) Ninth Supplemental Indenture dated as of July 1, 2005 (Remarked
$272,102,350 of 6.14% Senior Note due August 16, 2007 issued pursuant to the
Eight Supplemental Indenture dated June 26, 2002 (held as collateral for the
Purchase Contract portion of the Equity Security Units) for $272,102,000 of
7.625% Senior Notes due August 16, 2007).
     (vi) Tenth Supplemental Indenture dated as of December 28, 2005 (10.75%
Senior Notes due 2010, 9.625% Senior Notes due 2012, 7.75% Senior Notes due
2032, 7.42% due 2037, 6.95% Senior Notes due 2028, 6.375% Senior Notes due 2009,
7.75% Senior Notes due 2010, 6.50% Senior Notes due 2008, 7.625% Senior Notes
due 2008, 6.50% Senior Notes due 2006, 6.70% Senior Notes due 2027, 7.50% Senior
Notes due 2007).
     (vii) Eleventh Supplemental Indenture dated as of August 31, 2006 (for the
issuance of up to $150,000,000 of 7.75% Medium Term Notes due 2032 or 2035, as
applicable, to be exchanged for 7.75% Senior Notes due 2032 or 7.75% Senior
Debentures due October 15, 2035).
Third Amended and Restated Credit Agreement

Exhibit E - Page 1

 



--------------------------------------------------------------------------------



 



     (viii) $300 Million 8.05% Global Medium Term Notes (Senior Fixed Rate
Notes), due October 15, 2030, as described in the Pricing Supplement No. 1 dated
October 5, 2000 to Supplemental Prospectus dated December 14, 1999 and Base
Prospectus dated December 3, 1999, Registration No. 333-86049.
     (ix) $300 Million 7.375% Global Medium Term Notes (Senior Fixed Rate
Notes), due December 15, 2012, as described in the Pricing Supplement No. 2
dated December 6, 2000 to Supplemental Prospectus dated December 14, 1999 and
Base Prospectus dated December 3, 1999, Registration No. 333-86049.
     (x) $300 Million 6.95% Global Medium Term Notes (Senior Fixed Rate Notes),
due December 15, 2007, as described in the Pricing Supplement No. 3 dated
December 14, 2000, to Supplemental Prospectus dated December 13, 2000, to Base
Prospectus dated December 3, 1999, Registration No. 333-86049.
     (xi) $700 Million 7.8% Global Medium Term Notes (Senior Fixed Rate Notes),
due August 1, 2031, as described in the Pricing Supplement No. 01 dated July 25,
2001, to Supplemental Prospectus dated July 24, 2001, to Base Prospectus dated
May 4, 2001, Registration No. 333-59704.
     (xii) $1,100 Million 7.75% Global Medium Term Notes (Senior Fixed Rate
Notes), due January 15, 2032, as described in the Pricing Supplement No. 01
dated January 9, 2002 to Prospectus Supplement dated January 7, 2002, to Base
Prospectus dated May 4, 2001.
     (xiii) Twelfth Supplemental Indenture dated as of June 18, 2007
($375,000,000 6.875% Senior Notes due 2014, $900,000,000 7.000% Senior Notes due
2017).
     c. Indenture dated as of March 1, 1998 between El Paso Natural Gas Company
(by assignment now El Paso Corporation) and The Chase Manhattan Bank (by merger
now JPMorgan Chase Bank and subsequently replaced by Law Debenture Trust
Company).
     (i) First Supplemental Indenture dated as of March 17, 1998 ($334.75
Million 4.75% Convertible Subordinated Debentures due March 17, 2028, El Paso
Energy Capital Trust I).
     (ii) Second Supplemental Indenture dated August 1, 1998 (the Holding
Company formation transaction which authorized the merger of
Schedule VI

2



--------------------------------------------------------------------------------



 



El Paso Natural Gas Company with El Paso Merger Company, with El Paso Natural
Gas Company as the surviving corporation, and then El Paso Natural Gas Company
stock was converted to into El Paso Energy Corporation (now El Paso Corporation)
common stock and the debt was assumed by El Paso Corporation).
     (iii) Amended and Restated Declaration of Trust of El Paso Energy Capital
Trust I, dated as of March 16, 1998, among El Paso Natural Gas Company, Chase
Manhattan Bank, Chase Manhattan Bank Delaware and Administrative Trustees.
     d. Indenture, dated as of November 13, 1996, between El Paso Natural Gas
Company and Wilmington Trust Company (as successor to JPMorgan Chase Bank,
formerly known as The Chase Manhattan Bank).
     (i) First Supplemental Indenture dated as of June 10, 2002 ($300 Million
8.375% Notes due June 15, 2032).
     (ii) Second Supplemental Indenture dated as of April 4, 2007 ($355 Million
5.95% Notes due April 15, 2017).
     e. Indenture, dated as of January 1, 1992, between El Paso Natural Gas
Company and Wilmington Trust Company (as successor to Citibank, N.A.).
     f. Indenture, dated as of June 1, 1986, between Sonat Inc. (by merger now
El Paso Corporation) and Manufacturers Hanover Trust Company (by merger now
JPMorgan Chase Bank and subsequently replaced by HSBC BANK USA).
     (i) First Supplemental Indenture dated as of June 1, 1995 (Various
amendments).
     (ii) Second Supplemental Indenture dated as of October 25, 1999 (assumption
of Sonat obligations under Indenture dated June 1, 1986).
     (iii) $100 Million 6.75% Notes due October 1, 2007, as described in the
Prospectus Supplement dated September 25, 1997 to Prospectus dated July 27,
1993.
     (iv) $100 Million 6.625% Notes due February 1, 2008, as described in the
Prospectus Supplement dated January 27, 1998 to Prospectus dated July 27, 1993.
Schedule VI

3



--------------------------------------------------------------------------------



 



     (v) $100 Million 7% Notes due February 1, 2018, as described in the
Prospectus Supplement dated January 29, 1998 to Prospectus dated July 27, 1993.
     (vi) $600 Million 7.625% Notes due July 15, 2011, as described in the
Prospectus Supplement dated July 7, 1999 to Prospectus dated September 9, 1998.
     g. Indenture, dated as of March 30, 1992, between Valero Energy Corporation
(by merger PG&E Gas Transmission, Texas Corporation, then El Paso Gas
Transmission Company (“GTT”) and now El Paso Corporation) and Bankers Trust
Company (by merger now Deutsche Bank Trust Company Americas).
     (i) First Supplemental Indenture dated as of March 13, 1995 (authorized the
issuance of $284 Million in Medium-Term Notes, various interest rates and
maturities, 9 months to 30 years).
     (ii) Second Supplemental Indenture dated as of March 11, 2002 (conform
Indenture dated March 30, 1992 to El Paso Corporation May 10, 1999 Indenture).
     (iii) Third Supplemental Indenture dated as of April 5, 2002 (merged GTT
into El Paso Corporation).
     h. Indenture, dated as of October 1, 1990 between El Paso CGP Company,
L.L.C. (f/k/a El Paso CGP Company and The Coastal Corporation) and The Bank of
New York Trust Company, N.A. (f/k/a The Bank of New York) ($150 Million 10.75%
Senior Debentures due October 1, 2010).
     (i) First Supplemental Indenture, dated as of December 27, 2005 (various
amendments required to conform El Paso CGP Company, L.L.C. October 1, 1990
Indenture to El Paso Corporation May 10, 1999 Indenture).
     (ii) Second Supplemental Indenture, dated as of December 31, 2005 among El
Paso CGP Company, L.L.C., El Paso Corporation and The Bank of New York Trust
Company, N.A. (substantially all of El Paso CGP Company, L.L.C., assets were
transferred to El Paso Corporation and El Paso Corporation assumed the debt of
El Paso CGP Company, L.L.C.).
     i. Indenture, dated as of May 15, 1992 between El Paso CGP Company, L.L.C.
(f/k/a El Paso CGP Company and The Coastal Corporation) and
Schedule VI

4



--------------------------------------------------------------------------------



 



Bank of Montreal Trust Company (subsequently replaced by The Bank of New York
Trust Company, N.A.).
     (i) First Supplemental Indenture, dated as of May 20, 1992 ($150 Million
9.625% Senior Debentures due May 15, 2012).
     (ii) Second Supplemental Indenture, dated as of December 27, 2005 (various
amendments required to conform El Paso COP Company, L.L.C. May 15, 1992
Indenture to El Paso Corporation May 10, 1999 Indenture).
     (iii) Third Supplemental Indenture, dated as of December 31, 2005 among El
Paso COP Company, L.L.C., El Paso Corporation and The Bank of New York Trust
Company, N.A. (substantially all of El Paso COP Company, L.L.C. assets were
transferred to El Paso Corporation and El Paso Corporation assumed the debt of
El Paso COP Company, L.L.C.).
     j. Indenture, dated as of September 15, 1992 between El Paso COP Company,
L.L.C. (f/k/a El Paso COP Company and The Coastal Corporation) and NationsBank,
N.A. (subsequently replaced by The Bank of New York Trust Company, RA.).
     (i) Second Supplemental Indenture dated as of October 19, 1995 ($150
Million 7.75% Senior Debentures due October 15, 2035).
     (ii) Third Supplemental Indenture, dated as of December 27, 2005 (various
amendments required to conform El Paso COP Company, L.L.C. September 15, 1992
Indenture to El Paso Corporation May 10, 1999 Indenture).
     (iii) Fourth Supplemental Indenture, dated as of December 31, 2005 among El
Paso COP Company, L.L.C., El Paso Corporation and The Bank of New York Trust
Company, N.A. (substantially all of El Paso COP Company, L.L.C. assets were
transferred to El Paso Corporation and El Paso Corporation assumed the debt of
El Paso COP Company, L.L.C.).
     k. Indenture, dated as of February 24, 1997 between El Paso COP Company,
L.L.C. (f/k/a El Paso COP Company and The Coastal Corporation) and Harris Trust
and Savings Bank (subsequently replaced by The Bank of New York Trust Company,
N.A.).
     (i) First Supplemental Indenture dated as of February 24, 1997 ($200
Million 6.70% Senior Debentures due February 15, 2027, put date February 15,
2007).
Schedule VI

5



--------------------------------------------------------------------------------



 



     (ii) Second Supplemental Indenture dated as of February 24, 1997 ($200
Million 7.42% Senior Debentures due February 15, 2037).
     (iii) Third Supplemental Indenture dated as of June 5, 1998 ($200 Million
6.5% Senior Debentures due June 1, 2008).
     (iv) Fourth Supplemental Indenture dated as of June 5, 1998 ($200 Million
6.95% Senior Debentures due June 1, 2028).
     (v) Fifth Supplemental Indenture dated as of February 10, 1999 ($200
Million 6.375% Senior Debentures due February 1, 2009).
     (vi) Eighth Supplemental Indenture dated as of June 16, 2000 ($400 Million
7.75% Notes due June 15, 2010).
     (vii) Eleventh Supplemental Indenture dated as of September 6, 2000 ($215
Million 7.625% Notes due 9/1/08).
     (viii) Twelfth Supplemental Indenture, dated as of December 27, 2005
(various amendments required to conform El Paso CGP Company, L.L.C. February 24,
1997 Indenture to El Paso Corporation May 10, 1999 Indenture).
     (ix) Thirteenth Supplemental Indenture, dated as of December 31, 2005 among
El Paso CGP Company, L.L.C., El Paso Corporation and The Bank of New York Trust
Company, N.A. (substantially all of El Paso CGP Company, L.L.C. assets were
transferred to El Paso Corporation and El Paso Corporation assumed the debt of
El Paso CGP Company, L.L.C.).
     l. Indenture, dated as of March 4, 1997, between Tennessee Gas Pipeline
Company and Wilmington Trust Company (as successor to JPMorgan Chase Bank,
formerly known as The Chase Manhattan Bank).
     (i) First Supplemental Indenture dated as of March 13, 1997 ($300 Million
7.5% Debentures due April 1, 2017).
     (ii) Second Supplemental Indenture dated as of March 13, 1997 ($300 Million
7% Debentures due March 15, 2027).
     (iii) Third Supplemental Indenture dated as of March 13, 1997 ($300 Million
7.625% Debentures due April 1, 2037).
     (iv) Fourth Supplemental Indenture dated as of October 9, 1998 ($400
Million 7% Debentures due October 15, 2028).
Schedule VI

6



--------------------------------------------------------------------------------



 



     (v) Fifth Supplemental Indenture dated June 10, 2002 ($240 Million 8.375%
Senior Notes due June 15, 2032).
     m. Indenture, dated as of March 15, 1988, between Tenneco, Inc. (now El
Paso Tennessee Pipeline Co.) and The Chase Manhattan Bank (now by merger
JPMorgan Chase Bank and subsequently replaced by Wilmington Trust Company).
     (i) Second Supplemental Indenture dated as of March 30, 1988 ($250 Million
10% Debentures due March 15, 2008, outstanding balance $26.4 Million).
     (ii) Tenth Supplemental Indenture dated as of November 15, 1992 ($150
Million 9% Debentures due November 15, 2012, outstanding principal $1.1
Million).
     (iii) Twelfth Supplemental Indenture dated as of December 15, 1995 ($300
Million 7.25% Debentures due December 15, 2025, outstanding principal $23.2
Million).
     (iv) Thirteenth Supplemental Indenture dated as of December 10, 1996.
     n. Indenture, dated as of December 15, 1981, between Tenneco Inc. (now
Tennessee Gas Pipeline Company) and The Chase Manhattan Bank (by merger now
JPMorgan Chase Bank and subsequently replaced by Wilmington Trust Company) ($400
Million 6% Debentures due December 15, 2011, current balance $85.8 Million).
     (i) First Supplemental Indenture dated as of December 10, 1996.
     (ii) Second Supplemental Indenture dated as of December 10, 1996.
     o. Fiscal Agency Agreement dated May 6, 2002 among El Paso Corporation,
Citibank, N.A. and Societe Generale Bank and Trust, 6 S.A. relating to €500
Million 7.125% Euro Notes due May 6, 2009.
     p. Credit Agreement dated as of June 20, 2007, among El Paso Corporation,
the Lenders party thereto, Citicorp USA, Inc., as Administrative Agent and as
Issuing Agent, and the Bank of New York as Paying Agent.
     (i) The Reimbursement Agreement dated as of June 20, 2007, between El Paso
Corporation and Citibank, N. A.
Schedule VI

7



--------------------------------------------------------------------------------



 



     (ii) Credit Agreement First Amendment dated as of August 28, 2007, among El
Paso Corporation, Citicorp USA, Inc. and The Bank of New York.
     (iii) Credit Agreement Second Amendment dated as of September 6, 2007,
among El Paso Corporation, Citicorp USA, Inc. and The Bank of New York.
     (iv) Credit Agreement Third Amendment dated as of September 17 2007, among
El Paso Corporation, Citicorp USA, Inc. and The Bank of New York.
     (v) Credit Agreement Fourth Amendment dated as of September 20, 2007, among
El Paso Corporation, Citicorp USA, Inc. and The Bank of New York.
     (vi) Credit Agreement Fifth Amendment dated as of September 28, 2007, among
El Paso Corporation, Citicorp USA, Inc. and The Bank of New York.
     (vii) Credit Agreement Sixth Amendment dated as of October 3, 2007, among
El Paso Corporation, Citicorp USA, Inc. and The Bank of New York.
     (viii) Credit Agreement Seventh Amendment dated as of October 11, 2007,
among El Paso Corporation, Citicorp USA, Inc. and The Bank of New York.
     (ix) Credit Agreement Eighth Amendment dated as of October 18, 2007, among
El Paso Corporation, Citicorp USA, Inc. and The Bank of New York.
     q. Other Credit and Facility Agreements
     (i) Discretionary Facility Agreement dated as of February 21, 2003, between
El Paso Corporation and Compass Bank.
     (ii) Credit Agreement dated July 19, 2006 among El Paso Corporation and
Deutsche Bank AG New York Branch as Initial Lender and Issuing Bank and Deutsche
Bank AG New York Branch as Administrative Agent and Collateral Agent.
     (iii) First Tier Receivables Sale Agreement dated August 31, 2006, between
Tennessee Gas Pipeline Company and TGP Finance Company, L.L.C.
Schedule VI

8



--------------------------------------------------------------------------------



 



     (iv) Second Tier Receivables Sale Agreement dated August 31, 2006, between
TGP Finance Company, L.L.C. and TGP Funding Company, L.L.C.
     (v) Receivables Purchase Agreement dated August 31, 2006, among TGP Funding
Company, L.L.C., Tennessee Gas Pipeline Company, Starbird Funding Corporation,
the other investors from time to time parties thereto, BNP Paribas, New York
Branch, and the other Managing Agents from time to time parties thereto.
     (a) Amendment No 1, dated as of December 1, 2006, to the Receivables
Purchase Agreement dated as of August 31, 2006, among TGP Funding Company,
L.L.C., Tennessee Gas Pipeline Company, Starbird Funding Corporation and the
other funding entities from time to time party thereto, BNP Paribas, New York
Branch, and the other financial institutions from time to time party thereto.
     (vi) Facility Agreement dated as of January 4, 2007, between El Paso
Corporation and Morgan Stanley Capital Services Inc.
     r. Letters of Credit with a Face Amount Exceeding $50,000,000
     (i) Application and Agreement for irrevocable Standby Letter of Credit,
dated as of December 15, 2004, by El Paso Corporation to JPMorgan Chase Bank,
N.A., in favor of Midland Cogeneration Venture Limited Partnership for the
account of El Paso Marketing, L.P. for the aggregate amount not exceeding $110
Million 100 Thousand.
     (ii) Application for Irrevocable Standby Letter of Credit, dated as of
July 29, 2006 by El Paso Corporation to Deutsche Bank AG, New York Branch, in
favor of Midland Cogeneration Venture Limited Partnership for the account of El
Paso Merchant Energy, L.P. for the aggregate amount not exceeding $74 Million.
     (iii) Application for Irrevocable Standby Letter of Credit, dated as of
September 1, 2005, by El Paso Corporation to Deutsche Bank AG, New York Branch,
in favor of Williams Power Company for the account of El Paso Merchant Energy,
L.P. for the aggregate amount not exceeding $219 Million 900 Thousand.
     (iv) Application for Standby Letter of Credit, dated as of November 10,
2006, by El Paso Corporation to BNP Paribas in favor of
Schedule VI

9



--------------------------------------------------------------------------------



 



Southeast Supply Header, LLC for the account of Southern Natural Gas Company in
the amount of $60 Million.
     (v) Application for Standby Letter of credit, dated as of July 19, 2006, by
El Paso Corporation to Deutsche Bank AG, New York Branch, in favor of Morgan
Stanley Capital Group Inc. for the account of El Paso Marketing, L.P. in the
amount of $184 Million.
     (vi) Application for Irrevocable Standby Application for Irrevocable
Standby Letter of Credit, dated as of February 6, 2007, by El Paso Corporation
to Fortis Bank S.A./N.V., in favor of Morgan Stanley Capital Group Inc. for the
account of El Paso Marketing, L.P. for the aggregate amount not exceeding $162
Million 100 Thousand.
     (vii) Application for Irrevocable Standby Letter of Credit, dated as of
September 24, 2003, by El Paso Corporation to JPMorgan Chase Bank, N.A., in
favor of Morgan Stanley Capital Group Inc. for the account of El Paso Marketing,
L.P. for the aggregate amount not exceeding $85 Million 750 Thousand.
     s. ISDA Master Agreements
     (i) 1992 ISDA Master Agreement dated October 24, 2001, between El Paso
Corporation and Credit Suisse First Boston International.
     (ii) 1992 ISDA Master Agreement dated March 5, 2001, between El Paso
Corporation and Westdeutsche Landesbank Girozentrale.
     (iii) 2002 ISDA Master Agreement dated August 29, 2003 between El Paso
Corporation and Citibank, N.A.
     (iv) 2002 ISDA Master Agreement dated June 24, 2004, between El Paso
Corporation and Deutsche Bank A.G.
     (v) 2002 ISDA Master Agreement dated November 22, 2004, between El Paso
Corporation and Citigroup Financial Products Inc.
     t. Various Guaranties and Other Documents
     (i) Guaranty Agreements dated as of July 12, 2005 and December 13, 2006, by
El Paso Corporation in favor of Mt. Franklin Insurance Ltd.
     (ii) Guaranty Agreement dated as of February 15, 2006, by El Paso
Corporation in favor of Coastal Offshore Insurance Ltd.
Schedule VI

10



--------------------------------------------------------------------------------



 



     (iii) Guaranty Agreement dated as of April 25, 2006 by El Paso Corporation
in favor of Petroleo Brasileiro S.A. — Petrobas.
     (iv) Terms of 4.99% Convertible Perpetual Preferred Stock, pursuant to the
Offering Memorandum dated as of April 11, 2005 by El Paso Corporation.
Schedule VI

11



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF
THIRD AMENDED AND RESTATED
SUBSIDIARY GUARANTEE AGREEMENT

 



--------------------------------------------------------------------------------



 



THIRD AMENDED AND RESTATED
SUBSIDIARY GUARANTEE AGREEMENT
made by
CERTAIN SUBSIDIARIES OF
EL PASO CORPORATION
in favor of
JPMORGAN CHASE BANK, N.A.,
as Collateral Agent,
for the benefit of the Secured Parties referred to herein
Dated as of November __, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
 

              Page
ARTICLE 1
       
Defined Terms
       
 
       
Section 1.01. Definitions
    2  
Section 1.02. Other Definitional Provisions
    3  
 
       
ARTICLE 2
       
Guarantee
       
 
       
Section 2.01.Guarantee
    4  
Section 2.02.Right of Contribution
    5  
Section 2.03.No Subrogation
    5  
Section 2.04.Amendments, Etc. With Respect to the Guaranteed Obligations
    6  
Section 2.05. Guarantee Absolute And Unconditional
    6  
Section 2.06. Reinstatement
    7  
Section 2.07. Payments
    7  
 
       
ARTICLE 3
       
Miscellaneous
       
 
       
Section 3.01. Amendments In Writing
    8  
Section 3.02. Notices
    8  
Section 3.03. No Waiver By Course of Conduct; Cumulative Remedies
    8  
Section 3.04. Enforcement Expenses; Indemnification
    8  
Section 3.05. Successors And Assigns
    9  
Section 3.06. Set-Off
    9  
Section 3.07. Counterparts
    10  
Section 3.08. Severability
    10  
Section 3.09. Section Headings
    10  
Section 3.10. Integration
    10  
Section 3.11. Governing Law
    11  
Section 3.12. Submission to Jurisdiction; Waivers
    11  
Section 3.13. Acknowledgements
    11  
Section 3.14. Releases
    12  
Section 3.15. WAIVER OF JURY TRIAL
    12  
Section 3.16. Sole Right of Enforcement; Demand Not Required
    12  

i



--------------------------------------------------------------------------------



 



THIRD AMENDED AND RESTATED
SUBSIDIARY GUARANTEE AGREEMENT
     This THIRD AMENDED AND RESTATED SUBSIDIARY GUARANTEE AGREEMENT (this
“Agreement”), dated as of November ___, 2007, made by each of the signatories
hereto (each individually, a “Subsidiary Guarantor” and collectively, the
“Subsidiary Guarantors”), in favor of JPMorgan Chase Bank, N.A. (“JPMCB”), as
Collateral Agent (in such capacity, the “Collateral Agent”) for the ratable
benefit of (i) the banks and other financial institutions or entities (the
“Lenders”) from time to time parties to the Third Amended and Restated Credit
Agreement, dated as of November ___, 2007 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among El Paso Corporation,
a Delaware corporation (the “Company”), certain of its Subsidiaries as Pipeline
Company Borrowers (the “Pipeline Company Borrowers”), the Lenders and JPMCB, as
administrative agent and collateral agent thereunder, and (ii) the other Secured
Parties (as defined in the Security Agreement identified below).
W I T N E S S E T H:
     WHEREAS, pursuant to the Credit Agreement, the Lenders have severally
agreed to make extensions of credit to the Company and the Pipeline Company
Borrowers, the Issuing Banks have agreed to issue Letters of Credit and the
Administrative Agent and the Collateral Agent have agreed to serve in such
capacities, in each case upon the terms and subject to the conditions set forth
therein;
     WHEREAS, the Subsidiary Guarantors and the Collateral Agent on behalf of
the Lenders and other Secured Parties have entered into that certain Amended and
Restated Subsidiary Guarantee Agreement dated as of July 31, 2006 (the “Existing
Subsidiary Guarantee Agreement”) with respect to the guarantees made by the
Subsidiary Guarantors to the Collateral Agent;
     WHEREAS, the Company and the Pipeline Company Borrowers are members of an
affiliated group of companies that includes each Subsidiary Guarantor (the
“Affiliated Group”);
     WHEREAS, the Company, the Pipeline Company Borrowers and the Subsidiary
Guarantors have entered into the Third Amended and Restated Security Agreement
dated as of the date hereof (as amended, supplemented or otherwise modified from
time to time, the “Security Agreement”) with the Collateral Agent and JPMCB, in
its capacity as Depository Bank, pursuant to which, inter alia, the Company and
the Subsidiary Guarantors have pledged certain property and assets as collateral
to the Collateral Agent for the ratable benefit of the Secured Parties to secure
the respective obligations of the Company and the Subsidiary Guarantors under
the Credit Agreement and this Agreement; and

 



--------------------------------------------------------------------------------



 



     WHEREAS, the proceeds of the extensions of credit made under the Credit
Agreement may be used in part to enable the Borrowers to make valuable transfers
to one or more of the Subsidiary Guarantors and the other Restricted
Subsidiaries in connection with the operation of their respective businesses;
     WHEREAS, the Company, the Pipeline Company Borrowers, the Subsidiary
Guarantors and the other Restricted Subsidiaries are engaged in related
businesses, and each Subsidiary Guarantor will derive substantial direct and
indirect benefit from the making and availability of the extensions of credit
under the Credit Agreement; and
     WHEREAS, it is a condition precedent to the effectiveness of the Credit
Agreement that the Subsidiary Guarantors shall have executed and delivered this
Agreement to the Collateral Agent for the ratable benefit of the Secured
Parties;
     NOW, THEREFORE, in consideration of the premises and to induce the Agents,
the Issuing Banks and the Lenders to enter into the Credit Agreement, each
Subsidiary Guarantor hereby agrees, jointly and severally, with the Collateral
Agent, for the benefit of the Secured Parties that the Existing Subsidiary
Guarantee Agreement shall be amended and restated in its entirety as follows:
ARTICLE 10
Defined Terms
     Section 10.01. Definitions. Unless otherwise defined herein, terms defined
in the Credit Agreement and/or the Security Agreement are used herein as therein
defined.
     The following terms have the following meanings:
     “Agreement” has the meaning set forth in the introductory paragraph hereof.
     “Company” has the meaning set forth in the introductory paragraph hereof.
     “Credit Agreement” has the meaning set forth in the introductory paragraph
hereof.
     “Guarantee Release Date” has the meaning set forth in Section 2.01(d).
     “Guaranteed Obligations” means, with respect to each Subsidiary Guarantor,
collectively, the payment obligations of the Company, the Pipeline Company
Borrowers and each other Subsidiary Guarantor with respect to the Financing
Documents to which such person is a party, in each case of whatsoever nature and
howsoever evidenced, due or to become due, now existing or hereafter

2



--------------------------------------------------------------------------------



 



arising, whether direct or indirect, absolute or contingent, which may arise
under, out of or in connection with the obligations of the Company, the Pipeline
Company Borrowers, or any other Subsidiary Guarantor (as applicable) under the
Financing Documents and any amendment, restatement or modification of any of the
foregoing, including, in each case to the extent owing by the Company, the
Pipeline Company Borrowers, or any Subsidiary Guarantor, as the case may be, the
full and punctual payment when due of any unpaid principal, interest (including
interest accruing at any post-default rate and Post-Petition Interest), fees,
reimbursement obligations, guaranty obligations, penalties, indemnities, legal
and other fees, charges and expenses, and amounts advanced and expenses incurred
in order to (x) preserve any Collateral or the Transaction Liens and
(y) preserve any other property pledged to secure such obligations as collateral
or the Liens and security interests with respect thereto, whether due at stated
maturity or by acceleration or otherwise.
     “Indemnified Party” has the meaning set forth in Section 3.04(a).
     “Lenders” has the meaning set forth in the introductory paragraph hereof.
     “Maximum Liability” has the meaning set forth in Section 2.01(b).
     “Pipeline Company Borrowers” has the meaning set forth in the introductory
paragraph hereof.
     “Security Agreement” has the meaning set forth in the recitals hereof.
     “Subsidiary Guarantors” has the meaning set forth in the introductory
paragraph hereof.
     Section 10.02. Other Definitional Provisions. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) any reference herein to any Applicable Law
means such Applicable Law as amended, modified, codified, replaced or reenacted,
in whole or in part, and in effect from time to time, including rules and
regulations promulgated thereunder and reference to any section or other
provision of any Applicable Law means that section or provision of such
Applicable Law from time to time in effect and any amendment, modification
codification, replacement,

3



--------------------------------------------------------------------------------



 



or reenactment of such section or other provision, (d) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (e) all references herein to Articles, Sections, Exhibits, Appendices
and Schedules shall be construed to refer to Articles and Sections of, and
Exhibits, Appendices and Schedules to, this Agreement, (f) all references to
“days” shall mean calendar days and (g) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
Equity Interests, accounts and contract rights. This Agreement is the result of
negotiations among the parties hereto and their respective counsel. Accordingly,
this Agreement shall be deemed the product of all parties hereto, and no
ambiguity in this Agreement shall be construed in favor of or against any Credit
Party or any Secured Party.
ARTICLE 11
Guarantee
     Section 11.01. Guarantee. (a) Each of the Subsidiary Guarantors hereby,
jointly and severally, unconditionally and irrevocably, guarantees to the
Collateral Agent, for the ratable benefit of the Secured Parties and their
respective indorsees and transferees, the prompt and complete payment when due
(whether at the stated maturity, by acceleration or otherwise) of the Guaranteed
Obligations.
     (b) Each Subsidiary Guarantor, and by its acceptance of this Agreement and
the rights hereunder or benefits hereof the Collateral Agent and each other
Secured Party, hereby agrees and confirms that (i) it is the intention of all
such Persons that this Agreement and the obligations of such Subsidiary
Guarantor under this Article 2 not constitute a fraudulent transfer or
conveyance for purposes of Bankruptcy Law (as defined below), the Uniform
Fraudulent Conveyance Act (as adopted by any applicable state), the Uniform
Fraudulent Transfer Act (as adopted by any applicable state) or any similar
foreign, federal or state law to the extent applicable to this Agreement and the
obligations of such Subsidiary Guarantor under this Article 2 and (ii) the
aggregate liability of each Subsidiary Guarantor under this Article 2 and under
the other Security Documents at any time (but after giving effect to the right
of contribution described in Section 2.02) shall not exceed the maximum amount
(as to any Subsidiary Guarantor, its “Maximum Liability”) that will result in
the aggregate obligations of such Subsidiary Guarantor under this Article 2 and
under the Security Documents not constituting a fraudulent transfer or
conveyance under Bankruptcy Law or any of the other aforementioned acts and
laws. For purposes hereof, “Bankruptcy Law” means the Bankruptcy Code, or any
similar foreign, federal or state law for the relief of debtors.
     (c) Each Subsidiary Guarantor agrees that the Guaranteed Obligations may at
any time and from time to time exceed the Maximum Liability of such Subsidiary
Guarantor hereunder without impairing the guarantee contained in this

4



--------------------------------------------------------------------------------



 



Article 2 or affecting the rights and remedies of the Collateral Agent or any
Secured Party hereunder.
     (d) The guarantee contained in this Article 2 shall remain in full force
and effect until the later (the “Guarantee Release Date”) of (i) the Final
Payment Date and (ii) the date on which all payment obligations, if any, of each
Subsidiary Guarantor in respect of the Guaranteed Obligations and the payment
obligations, if any, under the guarantee contained in this Article 2 shall have
been satisfied by indefeasible payment in full in cash.
     (e) No payment or payments made by the Company, any Pipeline Company
Borrower, any of the Subsidiary Guarantors, any other guarantor or any other
Person, or received or collected by the Collateral Agent or any Secured Party
from the Company, any Pipeline Company Borrower, any of the Subsidiary
Guarantors, any other guarantor or any other Person, by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of Guaranteed Obligations shall be
deemed to modify, reduce, release or otherwise affect the liability of any
Subsidiary Guarantor under this Article 2 which shall, notwithstanding any such
payment or payments (other than any payment or payments made by such Subsidiary
Guarantor in respect of the Guaranteed Obligations or any payment received or
collected from such Subsidiary Guarantor in respect of Guaranteed Obligations),
remain liable for the Guaranteed Obligations up to the Maximum Liability of such
Subsidiary Guarantor under this Article 2 until the Guarantee Release Date.
     Section 11.02. Right of Contribution. Each Subsidiary Guarantor hereby
agrees that to the extent that a Subsidiary Guarantor shall have paid or be
obligated to pay more than its proportionate share of any payment made
hereunder, such Subsidiary Guarantor shall be entitled to contribution from and
against any other Subsidiary Guarantor that has not paid its proportionate share
of such payment. Each Subsidiary Guarantor’s right of contribution shall be
subject to the terms and conditions of Section 2.03. The provisions of this
Section 2.02 shall in no respect limit the obligations and liabilities of any
Subsidiary Guarantor to the Collateral Agent and the Secured Parties, and each
Subsidiary Guarantor shall remain liable to the Collateral Agent and the Secured
Parties for the full amount guaranteed by such Subsidiary Guarantor hereunder.
     Section 11.03. No Subrogation. Notwithstanding any payment made by any
Subsidiary Guarantor hereunder or any set-off or application of funds of any
Subsidiary Guarantor by the Collateral Agent or any Secured Party, no Subsidiary
Guarantor shall be entitled to be subrogated to any of the rights of the
Collateral Agent or any Secured Party against the Company or any other
Subsidiary Guarantor or any collateral security or guarantee or right of offset
held by the Collateral Agent or any Secured Party for the payment of Guaranteed
Obligations, nor shall any Subsidiary Guarantor seek or be entitled to seek any
contribution or reimbursement from the Company or any other Subsidiary Guarantor
in respect of payments made by such Subsidiary Guarantor hereunder, until the
Guarantee

5



--------------------------------------------------------------------------------



 



Release Date. If any amount shall be paid to any Subsidiary Guarantor on account
of such subrogation rights prior to the Guarantee Release Date, such amount
shall be held by such Subsidiary Guarantor in trust for the Collateral Agent and
the Secured Parties, segregated from other funds of such Subsidiary Guarantor,
and shall, forthwith upon receipt by such Subsidiary Guarantor, be turned over
to the Collateral Agent in the exact form received by such Subsidiary Guarantor
(duly indorsed by such Subsidiary Guarantor to the Collateral Agent, if
required), to be applied against Guaranteed Obligations, whether matured or
unmatured, in accordance with the terms and provisions of the Credit Agreement
and Security Agreement.
     Section 11.04. Amendments, Etc. With Respect to the Guaranteed Obligations.
Each Subsidiary Guarantor shall remain obligated under this Article 2
notwithstanding that, without any reservation of rights against such Subsidiary
Guarantor and without notice to or further assent by such Subsidiary Guarantor,
(a) any demand for payment of any of the Guaranteed Obligations made by the
Collateral Agent or any other Secured Party may be rescinded by the Collateral
Agent or any other Secured Party and any of the Guaranteed Obligations
continued, (b) any Guaranteed Obligations, or the liability of any other Person
upon or for any part thereof, or any collateral security or guarantee therefor
or right of offset with respect thereto, may, from time to time, in whole or in
part, be renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Collateral Agent or any Secured Party, and
(c) the Credit Agreement or the other Financing Documents and any other
documents executed and delivered in connection therewith, in each case may be
amended, modified, supplemented or terminated, in whole or in part, pursuant to
the terms and conditions of each such applicable document from time to time, and
any collateral security, guarantee or right of offset at any time held by the
Collateral Agent or any other Secured Party for the payment of any Guaranteed
Obligations may be sold, exchanged, waived, surrendered or released.
     Section 11.05. Guarantee Absolute And Unconditional. Each Subsidiary
Guarantor waives any and all notice of the creation, renewal, extension or
accrual of any of the Guaranteed Obligations and notice of or proof of reliance
by the Collateral Agent or any other Secured Party upon the guarantee contained
in this Article 2 or acceptance of the guarantee contained in this Article 2.
Each Subsidiary Guarantor waives diligence, presentment, protest, demand for
payment, notice of intent to accelerate, notice of acceleration and notice of
default or nonpayment to or upon the Company, any Pipeline Company Borrower or
any of the Subsidiary Guarantors with respect to Guaranteed Obligations. Each
Subsidiary Guarantor understands and agrees that the guarantee contained in this
Article 2 shall be construed as a continuing, absolute, irrevocable and
unconditional guarantee of payment without regard to (a) the validity or
enforceability or perfection of the Credit Agreement or any other Financing
Document, any of the Guaranteed Obligations or any other collateral security
therefor or guarantee or right of offset with respect thereto at any time or
from time to time held by the Collateral Agent or any Secured Party, (b) any
defense,

6



--------------------------------------------------------------------------------



 



set-off or counterclaim whatsoever (other than a defense of payment or
performance) which may at any time be available to or be asserted by the Company
or any other Person against the Collateral Agent or any other Secured Party, or
(c) any other circumstance whatsoever (with or without notice to or knowledge of
the Company or such Subsidiary Guarantor or any other Credit Party), other than
payment or performance, which constitutes, or might be construed to constitute,
an equitable or legal discharge of the Company, any Pipeline Company Borrower or
any other Subsidiary Guarantor for any of its respective portion of the
Guaranteed Obligations or of such Subsidiary Guarantor under the guarantee
contained in this Article 2, in bankruptcy or in any other instance. When making
any demand hereunder or otherwise pursuing its rights and remedies hereunder
against any Subsidiary Guarantor, the Collateral Agent may, but shall be under
no obligation to, make a similar demand on or otherwise pursue such rights and
remedies as it may have against the Company, any Pipeline Company Borrower, any
other Subsidiary Guarantor or any other Person or against any collateral
security or guarantee for the Guaranteed Obligations or any right of offset with
respect thereto, and any failure by the Collateral Agent to make any such
demand, to pursue such other rights or remedies or to collect any payments from
the Company, any Pipeline Company Borrower, any other Subsidiary Guarantor or
any other Person or to realize upon any such collateral security or guarantee or
to exercise any such right of offset, or any release of the Company, any
Pipeline Company Borrower, any other Subsidiary Guarantor or any other Person or
any such collateral security, guarantee or right of offset, shall not relieve
such Subsidiary Guarantor of any obligation or liability hereunder, and shall
not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of the Collateral Agent against such Subsidiary
Guarantor. For the purposes hereof “demand” shall include the commencement and
continuance of any legal proceedings.
     Section 11.06. Reinstatement. The guarantee contained in this Article 2
shall continue to be effective, or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any of the Guaranteed Obligations is
rescinded or must otherwise be restored or returned by the Collateral Agent or
any Secured Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Company, any Pipeline Company Borrower, or any Subsidiary
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, the Company, any Pipeline
Company Borrower, or any Subsidiary Guarantor or any substantial part of its
property, or otherwise, all as though such payments had not been made.
     Section 11.07. Payments. Each Subsidiary Guarantor hereby agrees that
payments required to be made by it hereunder will be paid to the Collateral
Agent without set-off or counterclaim in dollars at the office of the Collateral
Agent identified in Section 9.04 of the Security Agreement.

7



--------------------------------------------------------------------------------



 



ARTICLE 12
Miscellaneous
     Section 12.01. Amendments In Writing. None of the terms or provisions of
this Agreement may be waived, amended, supplemented or otherwise modified except
in accordance with Section 9.02 of the Security Agreement and Section 10.02 of
the Credit Agreement.
     Section 12.02. Notices. All notices, requests and demands to or upon the
Collateral Agent or any Subsidiary Guarantor hereunder shall be effected in the
manner provided for in Section 9.04 of the Security Agreement.
     Section 12.03. No Waiver By Course of Conduct; Cumulative Remedies. Neither
the Collateral Agent nor any other Secured Party shall by any act (except by a
written instrument in accordance with Section 3.01), delay, indulgence, omission
or otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default. No failure to exercise, nor any delay in exercising,
on the part of the Collateral Agent or any Secured Party, any right, power or
privilege hereunder shall operate as a waiver thereof. No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
A waiver by the Collateral Agent or any Secured Party of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy which the Collateral Agent or any Secured Party would otherwise have on
any future occasion. The rights and remedies herein provided are cumulative, may
be exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.
     Section 12.04. Enforcement Expenses; Indemnification.
     (a) Each Subsidiary Guarantor (without duplication) agrees to indemnify,
defend and save and hold harmless the Collateral Agent, each other Secured Party
and each of their respective Affiliates and their respective officers,
directors, employees, agents, advisors and trustees (each, an “Indemnified
Party”) from and against, and (without duplication) shall pay, any and all
claims, damages, losses, liabilities and expenses (including reasonable fees and
expenses of counsel) that may be incurred by or asserted or awarded against any
Indemnified Party, in each case arising out of or in connection with or as a
result of the execution or delivery of this Agreement or the performance by the
Subsidiary Guarantors of their respective obligations hereunder, except to the
extent such claim, damage, loss, liability or expense is found in a final,
nonappealable judgment by a court of competent jurisdiction to have resulted
from, or to be attributable to, the gross negligence or willful misconduct of
such Indemnified Party or its employees or agents.
     (b) Each Subsidiary Guarantor (without duplication) will pay to the
Collateral Agent the amount of any and all reasonable out-of-pocket expenses,

8



--------------------------------------------------------------------------------



 



including the reasonable fees and expenses of its counsel and of any experts and
agents, that the Collateral Agent may incur in connection with (i) the
administration of this Agreement, (ii) the exercise or enforcement of any of the
rights of the Collateral Agent or any other Secured Party hereunder or (iii) the
failure by such Subsidiary Guarantor to perform or observe any of the provisions
hereof required to be performed or observed by it.
     (c) Each Subsidiary Guarantor (without duplication) shall pay or reimburse
the Collateral Agent for any transfer taxes or other taxes relating to or
incurred in connection with this Agreement and shall indemnify and hold harmless
the Collateral Agent and each other Secured Party from any amounts that it is
obligated to pay in the way of such taxes.
     (d) Each Subsidiary Guarantor (without duplication) agrees to indemnify and
hold harmless the Collateral Agent (in its agency capacity), and each other
Secured Party from, and shall reimburse the Collateral Agent (in its agency
capacity) and each other Secured Party for any present or future claim for
liability for any stamp or other similar tax and any penalties or interest with
respect thereto, which may be assessed, levied or collected by any jurisdiction
in connection with this Agreement.
     (e) The indemnities and reimbursement provided by the Subsidiary Guarantors
pursuant to this Agreement shall survive the expiration, cancellation,
termination or modification of this Agreement, the resignation or removal of the
Collateral Agent, and the provision of any subsequent or additional indemnity or
any agreement to reimburse by any Person.
     (f) All amounts due under this Section 3.04 shall be payable not later than
30 days after the delivery of written demand to the applicable Subsidiary
Guarantor therefor.
     Section 12.05. Successors And Assigns. This Agreement shall be binding upon
the successors and assigns of each Subsidiary Guarantor and shall inure to the
benefit of the Collateral Agent and its successors and assigns for the ratable
benefit of the Secured Parties and their successors and assigns; provided that,
except in connection with a transaction expressly permitted by Section 6.05 of
the Credit Agreement, no Subsidiary Guarantor may assign, transfer or delegate
any of its rights or obligations under this Agreement without the prior written
consent of the Collateral Agent.
     Section 12.06. Set-Off. Each Subsidiary Guarantor hereby irrevocably
authorizes the Collateral Agent and each Secured Party at any time and from time
to time while an Event of Default shall have occurred and be continuing, without
prior notice to such Subsidiary Guarantor or any other Subsidiary Guarantor, any
such notice being expressly waived by each Subsidiary Guarantor, to set-off and
appropriate and apply any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or

9



--------------------------------------------------------------------------------



 



claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by the Collateral
Agent or such Secured Party to or for the credit or the account of such
Subsidiary Guarantor, or any part thereof in such amounts as the Collateral
Agent or such Secured Party may elect, subject in all respects to the terms and
provisions of the Credit Agreement, against and on account of the obligations
and liabilities of such Subsidiary Guarantor to the Collateral Agent or such
Secured Party hereunder or under the other Loan Documents and claims of every
nature and description of the Collateral Agent or such Secured Party against
such Subsidiary Guarantor, in any currency, whether arising hereunder, under the
Credit Agreement or any other Loan Document, as the Collateral Agent or such
Secured Party may elect, subject in all respects to the terms and provisions of
the Credit Agreement, whether or not the Collateral Agent or such Secured Party
has made any demand for payment and although such obligations, liabilities and
claims may be contingent or unmatured. The Collateral Agent or the applicable
Secured Party shall notify such Subsidiary Guarantor promptly of any such
set-off and the application made by the Collateral Agent or such Secured Party
of the proceeds thereof, provided that the failure to give such notice shall not
affect the validity of such set-off and application. The rights of the
Collateral Agent and the Secured Parties under this Section 3.06 are in addition
to other rights and remedies (including, without limitation, other rights of
set-off) which the Collateral Agent and the Secured Party may have under
Applicable Law pursuant to the terms and provisions of the Credit Agreement.
     Section 12.07. Counterparts. This Agreement may be executed in any number
of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of an original executed
counterpart of this Agreement.
     Section 12.08. Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
     Section 12.09. Section Headings. The Section headings used in this
Agreement are for convenience of reference only and are not to affect the
construction hereof or be taken into consideration in the interpretation hereof.
     Section 12.10. Integration. This Agreement and the other Loan Documents to
which each Subsidiary Guarantor is a party represent the agreement of such
Subsidiary Guarantor, the Collateral Agent and the Secured Parties with respect
to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Collateral Agent or any

10



--------------------------------------------------------------------------------



 



Secured Party relative to the subject matter hereof and thereof not expressly
set forth or referred to herein or in such other Loan Documents.
     Section 12.11. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     Section 12.12. Submission to Jurisdiction; Waivers. Each Subsidiary
Guarantor hereby irrevocably and unconditionally:
     (a) submits for itself and its property in any legal action or proceeding
by the Collateral Agent against it relating to this Agreement and the other Loan
Documents to which it is a party, or for recognition and enforcement of any
judgment in respect thereof, to the non-exclusive general jurisdiction of the
Supreme Court of the State of New York, sitting in New York County, the courts
of the United States of America for the Southern District of New York, and
appellate courts from any thereof;
     (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
     (c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Subsidiary
Guarantor at its address referred to in Section 3.02 or at such other address of
which the Collateral Agent shall have been notified pursuant thereto;
     (d) agrees that nothing herein shall affect the right to effect service of
process on it in any other manner permitted by law or shall limit the right to
sue in any other jurisdiction; and
     (e) waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section 3.12 any special, indirect, exemplary, punitive or consequential
damages.
     Section 12.13. Acknowledgements. Each Subsidiary Guarantor hereby
acknowledges that:
     (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;
     (b) neither the Collateral Agent nor any Secured Party has any fiduciary
relationship with or duty to such Subsidiary Guarantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Subsidiary Guarantors, on the one hand, and the

11



--------------------------------------------------------------------------------



 



Collateral Agent and the Secured Parties, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor; and
     (c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Subsidiary Guarantors and the Secured Parties.
     Section 12.14. Releases. (a) On the Guarantee Release Date this Agreement
and all obligations (other than those expressly stated to survive such
termination and in all cases subject to Section 2.06 hereof) of each Subsidiary
Guarantor and any other party hereto shall terminate, all without delivery of
any instrument or performance of any act by any Person. At the request and sole
expense of the Company or any Subsidiary Guarantor following any such
termination, the Collateral Agent shall promptly execute and deliver to the
Company or such Subsidiary Guarantor, as the case may be, such agreements,
instruments and other documents as such Subsidiary Guarantor shall reasonably
request to evidence such termination.
     (b) On the date hereof, without further action by any party to this
Agreement or the Existing Subsidiary Guarantee Agreement, each of the Released
Parties shall cease to be a Subsidiary Guarantor under the Existing Subsidiary
Guarantee Agreement, and shall not be deemed a Subsidiary Guarantor under this
Agreement.
     Section 12.15. WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT TO WHICH IT IS
A PARTY AND FOR ANY COUNTERCLAIM THEREIN.
     Section 12.16. Sole Right of Enforcement; Demand Not Required.
Notwithstanding any other provision of this Agreement, no Secured Party other
than the Collateral Agent shall have the right to take any Enforcement Action
with respect to this Agreement and all such Enforcement Actions shall be
effected solely through the Collateral Agent. No reference in this Agreement to
the Collateral Agent’s making a demand for payment under this Agreement shall be
construed to mean that such a demand is required in order to cause any
obligation under this Agreement to become due and payable, it being understood
that obligations under this Agreement shall become due and payable as, and at
such time as, provided in Section 2.01(a).
     [Remainder of Page Intentionally Left Blank]

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned has caused this Amended and
Restated Subsidiary Guarantee Agreement to be duly executed and delivered as of
the date first above written.

              SUBSIDIARY GUARANTORS:   EL PASO EPNG INVESTMENTS, L.L.C.    
 
           
 
  By:        
 
     
 
Name: John Hopper    
 
      Title: Vice President    

                  EL PASO TENNESSEE PIPELINE CO.    
 
           
 
  By:        
 
  Name:  
 
John Hopper    
 
  Title:   Vice President    

                  EL PASO TGPC INVESTMENTS, L.L.C.    
 
           
 
  By:        
 
  Name:  
 
John Hopper    
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



              RELEASED PARTIES:   EL PASO CNG COMPANY, L.L.C.    
 
           
 
  By:        
 
     
 
Name: John Hopper    
 
      Title: Vice President    

                  EL PASO NORIC INVESTMENTS III, L.L.C.    
 
           
 
  By:        
 
  Name:  
 
John Hopper    
 
  Title:   Vice President    

                  EPPP CIG GP HOLDINGS, L.L.C.    
 
           
 
  By:        
 
  Name:  
 
John Hopper    
 
  Title:   Vice President    

2



--------------------------------------------------------------------------------



 



EXHIBIT F-1
FORM OF
OPINION OF BRACEWELL & GIULIANI LLP, SPECIAL NEW YORK COUNSEL TO
THE COMPANY
November ___, 2007
To the Administrative Agent and the Collateral Agent under the
Credit Agreement described below and to each Lender party to
such Credit Agreement
     Re: El Paso Corporation $1,500,000,000 Revolving Credit Facility
Ladies and Gentlemen:
     We have acted as special counsel for El Paso Corporation (“El Paso”),
Tennessee Gas Pipeline Company and El Paso Natural Gas Company, each a Delaware
corporation (collectively, the “Borrowers”), and El Paso EPNG Investments,
L.L.C., a Delaware limited liability company, El Paso Tennessee Pipeline Co., a
Delaware corporation, and El Paso TGPC Investments, L.L.C., a Delaware limited
liability company (collectively, the “Subsidiary Guarantors” and together with
the Borrowers, the “Opinion Parties”), in connection with the Third Amended and
Restated Credit Agreement dated as of November ___, 2007 (the “Credit
Agreement”) among the Borrowers, JPMorgan Chase Bank, N.A. (“JPMorgan”), as
Administrative Agent (in such capacity, the “Administrative Agent”), JPMorgan,
as Collateral Agent (in such capacity, the “Collateral Agent”) and the lenders
party thereto (the “Lenders”). This opinion letter is delivered to you pursuant
to Section 3.01(b)(vi) of the Credit Agreement.
     Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement. As used herein, (i)
“Opinion Documents” means (A) the Credit Agreement, (B) the Subsidiary Guarantee
Agreement, (C) the Security Agreement and (D) the UCC Financing Statements (as
defined below), (ii) “New York UCC” means the Uniform Commercial Code as in
effect in the State of New York, and (iii) “Applicable Law” means those laws,
rules, and regulations of the State of New York and of the United States of
America as in effect on the date hereof which in our experience are normally
applicable to the Opinion Parties and to transactions of the type provided for
in the Opinion Documents and of the Uniform Commercial Code as in effect in the
State of Delaware (the “Delaware UCC”); provided, however, that Applicable Law
does not include (i) except with respect to our opinions in paragraphs 4 and 5
below, any federal or state securities, commodities, insurance, or investment
company laws and regulations; (ii) any federal or state labor, pension, or other
employee benefit laws and regulations; (iii) any federal or state antitrust,
trade or unfair competition laws and regulations; (iv) any federal or state laws
and regulations relating to the environment, safety, health, or other similar
matters; (v) building, zoning, land use and subdivision laws and regulations;
(vi) any federal or state tax laws or regulations; and (vii) any federal or
state laws or regulations relating to copyrights, patents, trademarks, or other
intellectual property.

 



--------------------------------------------------------------------------------



 



To the Administrative Agent and the Collateral Agent under the Credit Agreement
described below and to each Lender party to such Credit Agreement
November ___, 2007
Page 2
     In connection with the opinions expressed herein, we have examined such
documents, records and matters of law as we have deemed necessary for the
purposes of such opinions. We have examined an executed copy of the Opinion
Documents.
     In all such examinations, we have assumed the legal capacity of all natural
persons executing documents, the genuineness of all signatures, the authenticity
of original and certified documents, and the conformity to original or certified
copies of all copies submitted to us as conformed or reproduction copies. As to
various questions of fact relevant to the opinions expressed herein, we have
relied upon, and assumed the accuracy of, representations and warranties
contained in the Opinion Documents and certificates and oral or written
statements and other information of or from representatives of the Opinion
Parties and others and assumed compliance on the part of the Opinion Parties
with its covenants and agreements contained therein.
     Based upon the foregoing, and subject to the limitations, qualifications
and assumptions set forth herein, we are of the opinion that:
     1. 1. Approvals; Other Required Actions. The execution and delivery by each
of the Opinion Parties of each Opinion Document to which it is a party and the
performance by each Opinion Party of its obligations thereunder, do not require
under Applicable Law any filing or registration by such Opinion Party with, or
notice to or approval, consent, authorization or order of, any Governmental
Authority that has not been made or obtained, except those filings (a) required
to perfect security interests, if any, granted by such Opinion Party thereunder,
(b) those filings required pursuant to securities and other laws that may be
applicable to the disposition of any collateral subject thereto, and
(c) filings, registrations, consents or approvals in each case not required to
be made or obtained by the date hereof.
     2. 2. Enforceability. Each Opinion Document constitutes a valid and binding
agreement of each Opinion Party thereto, enforceable against such Opinion Party
in accordance with its terms.
     3. 3. “No Violation.” The execution and delivery by each of the Opinion
Parties of each Opinion Document to which it is a party and the performance of
its obligations thereunder, do not violate or otherwise constitute a default
under (a) any Applicable Law, (b) any provision of any other Opinion Document or
(c) any of the agreements identified in the attached Schedule I; provided that
we express no opinion with respect to any violation arising under or based upon
any cross default provision insofar as it relates to a default under an
agreement not identified to us, or arising under or based upon any covenant or
other provision of a financial or numerical nature or requiring computation.
     4. 4. Margin Regulations. The borrowings by the Borrowers under the Credit
Agreement and the application of the proceeds thereof as provided in the Credit
Agreement will not violate Regulation U or X of the Board of Governors of the
Federal Reserve System (the “Margin Regulations”).

2



--------------------------------------------------------------------------------



 



To the Administrative Agent and the Collateral Agent under the Credit Agreement
described below and to each Lender party to such Credit Agreement
November ___, 2007
Page 3
     5. 5. Investment Company Act. No Opinion Party is required to register as
an “investment company” (under, and as defined in, the Investment Company Act of
1940, as amended).
     6. 6. Creation of Security Interests. The provisions of the Security
Agreement are effective to create in favor of the Collateral Agent to secure the
obligations described therein, a valid security interest in all of the right,
title and interests of El Paso and the Subsidiary Guarantors in and to the
Collateral (as defined in the Security Agreement) to the extent that a security
interest may be created under Article 9 of the Uniform Commercial Code as in
effect in the State of New York (the “Article 9 Collateral”).
     7. 7. Central Filing Perfection. To the extent that the filing of a
financing statement with the office of the Secretary of State of Delaware can be
effective to perfect a security interest in the Article 9 Collateral under the
Delaware UCC, the security interests in favor of the Collateral Agent in that
portion of the Article 9 Collateral described in such financing statement will
be perfected upon the filing of the financing statements attached as Exhibit A
to this opinion (the “UCC Financing Statements”) in the office of the Secretary
of State of the State of Delaware.
     8. 8. Delaware Filing. Once the UCC Financing Statements are filed as
described in paragraph 7 above, no further or subsequent filing or refiling will
be necessary in the State of Delaware in order to continue the perfection of the
security interest referred to in paragraph 6 above except that (a) continuation
statements with respect to the UCC Financing Statements must be filed under the
Delaware UCC in the office where such statement was filed within six months
prior to the expiration of five years from the date of such filing (or otherwise
within the time permitted by Section 9-515 of the Delaware UCC), and subsequent
continuation statements must be filed within six months prior to the end of each
subsequent five-year period, and (b) amendments or supplements to the UCC
Financing Statements or additional financing statements may be required to be
filed in the event of a change in the name, identity, or structure of any debtor
listed therein or in the event any such financing statement otherwise becomes
inaccurate or incomplete.
     9. 9. Perfection of Security Interests in Certificated Securities. Assuming
that the certificates representing the certificated securities (as defined in
the New York UCC) constituting Article 9 Collateral, together with instruments
of transfer or assignment in blank duly executed by an appropriate person, have
been delivered on or prior to the date hereof to the Collateral Agent in the
State of New York, the Collateral Agent has a perfected security interest in
such certificated securities under the New York UCC.
     The opinions set forth above are subject to the following assumptions and
qualifications, and with your permission, all of the following assumptions and
statements of reliance have been made without any independent investigation or
verification on our part except to the extent, if any, otherwise expressly
stated, and we express no opinion with respect to the subject matter or accuracy
of the assumptions or items upon which we have relied.

3



--------------------------------------------------------------------------------



 



To the Administrative Agent and the Collateral Agent under the Credit Agreement
described below and to each Lender party to such Credit Agreement
November ___, 2007
Page 4
     (A) Our opinions are subject to (i) applicable bankruptcy, insolvency,
reorganization, fraudulent transfer and conveyance, voidable preference,
moratorium, receivership, conservatorship, arrangement or similar laws, and
related regulations and judicial doctrines, affecting creditors’ rights and
remedies generally, (ii) general principles of equity (including, without
limitation, standards of materiality, good faith, fair dealing and
reasonableness, equitable defenses, the exercise of judicial discretion and
limits on the availability of equitable remedies), whether such principles are
considered in a proceeding at law or in equity, and (iii) the qualification that
certain provisions of the Opinion Documents may be unenforceable in whole or in
part under the laws (including judicial decisions) of the State of New York or
the United States of America, but the inclusion of such provisions does not
affect the validity as against the Opinion Parties party thereto of the Opinion
Documents as a whole and the Opinion Documents contain adequate provisions for
the practical realization of the principal benefits provided by the Opinion
Documents, in each case subject to the other qualifications contained in this
letter.
     (B) Without limiting the generality of paragraph (A) above, we specifically
express no opinion as to the validity or enforceability of any provision in the
Opinion Documents:
     (i) providing that any person or entity may sell or otherwise dispose of,
or purchase, any collateral subject thereto, or enforce any other right or
remedy thereunder (including without limitation any self-help or
taking-possession remedy), except in compliance with the New York UCC and other
applicable laws;
     (ii) establishing standards for the performance of the obligations of good
faith, diligence, reasonableness and care prescribed by the New York UCC or of
any of the rights or duties referred to in Section 9-603 of the New York UCC;
     (iii) relating to indemnification, contribution, exculpation or release of
liability in connection with violations of any securities laws or statutory
duties or public policy, or in connection with willful, reckless or unlawful
acts or gross negligence or strict liability of the indemnified, released or
exculpated party or the party receiving contribution;
     (iv) providing that any person or entity may exercise set-off rights other
than in accordance with and pursuant to applicable law;
     (vi) relating to choice of governing law to the extent that the
enforceability of any such provision is to be determined by any court other than
a court of the State of New York or may be subject to constitutional
limitations;
     (vii) purporting to confer, or constituting an agreement with respect to,
personal or subject matter jurisdiction of United States federal courts to
adjudicate any matter;
     (viii) specifying that provisions may be waived only in writing, to the
extent that an oral agreement or an implied agreement by trade practice or
course of conduct has been created that modifies any provision of such Opinion
Document;

4



--------------------------------------------------------------------------------



 



To the Administrative Agent and the Collateral Agent under the Credit Agreement
described below and to each Lender party to such Credit Agreement
November ___, 2007
Page 5
     (ix) giving any person or entity the power to accelerate obligations
without any notice to the Opinion Parties;
     (x) providing that decisions by a party are conclusive or may be made in
its sole discretion;
     (xi) purporting to create a power of attorney; or
     (xii) providing for restraints on alienation of property and purporting to
render transfers of such property void and of no effect or prohibiting or
restricting the assignment or transfer of property or rights to the extent that
any such prohibition or restriction is ineffective pursuant to Sections 9-406
through 9-409 of the New York UCC.
     (C) Our opinions as to enforceability are subject to the effect of
generally applicable rules of law that:
     (i) provide that forum selection clauses in contracts are not necessarily
binding on the court(s) in the forum selected; and
     (ii) may, where less than all of a contract may be unenforceable, limit the
enforceability of the balance of the contract to circumstances in which the
unenforceable portion is not an essential part of the agreed exchange, or that
permit a court to reserve to itself a decision as to whether any provision of
any agreement is severable.
     (D) We express no opinion as to the enforceability of any purported waiver,
release, variation, disclaimer, consent or other agreement to similar effect
(all of the foregoing, collectively, a “Waiver”) by any Opinion Party under the
Opinion Documents to the extent limited by Sections 9-602 or 9-624 of the New
York UCC or to the extent ineffective under applicable law
     (E) We have assumed that each Opinion Party is a corporation or limited
liability company, as the case may be, validly existing and in good standing in
its jurisdiction of organization or formation, has all requisite power and
authority, and has obtained all requisite corporate, and governmental
authorizations, consents and approvals, and made all requisite filings and
registrations, necessary to execute, deliver and perform each Opinion Document
to which it is a party, and that such execution, delivery, and performance will
not violate or conflict with any law, rule, regulation, order, decree, judgment,
instrument or agreement binding upon or applicable to it or its properties
(except to the extent noted in paragraph 3 above). To the extent it may be
relevant to the opinions expressed herein, we have assumed that (i) the parties
to the Opinion Documents have the power to enter into and perform such documents
and to consummate the transactions contemplated thereby and that such documents
have been duly authorized, executed and delivered by such parties, (ii) each
Opinion Document constitutes legal, valid and binding obligations of the parties
thereto (other than the Opinion Parties), and (iii) the execution and delivery
of each Opinion Document by each of the parties thereto (other than the Opinion
Parties to the extent expressly set forth in paragraph 3 above), and the
performance of

5



--------------------------------------------------------------------------------



 



To the Administrative Agent and the Collateral Agent under the Credit Agreement
described below and to each Lender party to such Credit Agreement
November ___, 2007
Page 6
such party’s obligations thereunder, do not violate and will not violate or
conflict with any law, rule, regulation, order, decree, judgment, instrument or
agreement binding upon or applicable to it or its properties.
     (F) For purposes of our opinion in paragraph 4 above, we have assumed that
(i) neither the Collateral Agent nor any Lender has or will have the benefit of
any agreement or arrangement (excluding the Opinion Documents) pursuant to which
any extensions of credit to the Borrowers are directly or indirectly secured by
“margin stock” (as defined under the Margin Regulations), (ii) neither the
Collateral Agent nor any Lender nor any of their respective affiliates has
extended or will extend any other credit to the Borrowers directly or indirectly
secured by margin stock and (iii) neither the Collateral Agent nor any Lender
has relied and will rely upon any margin stock as collateral in extending or
maintaining any extensions of credit pursuant to the Opinion Documents, as to
which we express no opinion.
     (G) Our opinions are limited to those expressly set forth herein, and we
express no opinions by implication.
     (H) We express no opinion as to the compliance or noncompliance, or the
effect of the compliance or noncompliance, of each of the addressees or any
other person or entity with any state or federal laws or regulations (including,
without limitation, the policies, procedures, guidelines, and practices of any
regulatory authority with respect thereto) applicable to each of them by reason
of their status as or affiliation with a federally insured depository
institution, a financial holding company, a bank holding company, a
state-chartered non-federally insured depository institution, a securities
dealer, an investment company or an insurance company, except as expressly set
forth in paragraphs 4 and 5 above.
     (I) We express no opinion as to the validity, binding effect or
enforceability of any provisions contained in the Loan Documents which:
(i) purports to establish evidentiary standards; (ii) restricts access to courts
or to legal or equitable remedies or purporting to affect jurisdiction or venue
as to courts; (iii) relates to delay or omission of enforcement of remedies;
(iv) entitles any party to the appointment of a receiver, to the extent contrary
to applicable law; (v) purports to permit the Administrative Agent, the
Collateral Agent or any Lender or any other person acting on behalf of the
Administrative Agent, Collateral Agent or any Lender to purchase, sell or
otherwise dispose of any property subject thereto except in compliance with
applicable law; (vi) purports to provide standards for the care of property in
possession of any person other than as provided by applicable law;
(vii) purports to irrevocably appoint any person as attorney-in-fact for the
Opinion Parties, or (viii) purports to permit the transfer of securities without
compliance with applicable securities laws.
     (J) We have made no examination of and express no opinion with respect to
(i) titles to or rights in or descriptions of the properties described in the
Loan Documents, (ii) the priority of any security interest or whether there are
of record any security interests, charges or encumbrances thereon, (iii) the
creation, existence or perfection of any security interests purported to be
created under the Loan Documents or the filing or recording of the Loan
Documents or any financing statements or other instruments relating thereto
except as set forth in

6



--------------------------------------------------------------------------------



 



To the Administrative Agent and the Collateral Agent under the Credit Agreement
described below and to each Lender party to such Credit Agreement
November ___, 2007
Page 7
paragraphs 6-9 hereof, or (iv) whether the properties described in the Security
Agreement are the properties and interests intended to be encumbered thereby.
     (K) Our opinions in paragraphs 6-9 are limited to Articles 8 and 9 of the
New York UCC and Article 9 of the Delaware UCC, and therefore such opinions do
not address laws of jurisdictions other than New York and Delaware, except for
Articles 8 and 9 of the New York UCC and Article 9 of the Delaware UCC.
     (L) We are qualified to practice law in the State of New York, and this
opinion letter is limited in all respects to the Applicable Law; however, we are
not members of the bar of the State of Delaware and our opinions as to any
matters governed by the Delaware UCC are based solely upon our review of the
Delaware UCC, without any review or consideration of any decisions or opinions
of courts or other adjudicative bodies or governmental authorities of the State
of Delaware.
     (M) Our opinions in paragraphs 6-9 are subject to the following
assumptions, qualifications and limitations:
     (i) Insofar as any of the opinions herein expressed concern the perfection
of a security interest in “proceeds” (as such term is defined in the Delaware
UCC) please be advised that the continuation of the existence and perfection of
such security interest are limited as provided in Section 9-315 of the Delaware
UCC;
     (ii) We express no opinion as to the perfection of any security interest or
other encumbrance (A) covering any asset to which the Delaware UCC or the New
York UCC is not applicable or (B) covering property acquired by a debtor after
the commencement of a case under the Federal Bankruptcy Code; and
     (iii) We assume that all filings will be timely made and duly filed as
necessary for perfection (a) in the event of any change in the name, identity or
corporate structure of El Paso or the Subsidiary Guarantors, (b) in the event of
a change in the jurisdiction of formation of El Paso or the Subsidiary
Guarantors, (c) in the event of a change in the location of the Collateral, if
applicable, and (d) to continue and maintain the effectiveness of the original
filings.
     (iv) We express no opinion as to the nature or extent of the rights, or the
power to transfer rights, of any Opinion Party in, or title of El Paso or any
Subsidiary Guarantor to, any collateral under any of the Opinion Documents, or
property purporting to constitute such collateral, or the value, validity,
enforceability or effectiveness for any purpose of any such collateral or
purported collateral, and we have assumed that El Paso and each Subsidiary
Guarantor has sufficient rights in, or power to transfer rights in, all such
collateral or purported collateral for the security interests provided for under
the Opinion Documents to attach.

7



--------------------------------------------------------------------------------



 



To the Administrative Agent and the Collateral Agent under the Credit Agreement
described below and to each Lender party to such Credit Agreement
November ___, 2007
Page 8
     (v) We express no opinion as to the priority of any pledge, security
interest, assignment for security, lien or other encumbrance, as the case may
be, that may be created or purported to be created under the Opinion Documents.
     (vi) In the case of property that becomes collateral under the Opinion
Documents after the date hereof, Section 552 of the United States Bankruptcy
Code limits the extent to which property acquired by a debtor after the
commencement of a case under the United States Bankruptcy Code may be subject to
a lien arising from a security agreement entered into by the debtor before the
commencement of such case.
     (vii) We express no opinion as to the enforceability of the security
interests under the Opinion Documents in any item of collateral subject to any
restriction on or prohibition against transfer contained in or otherwise
applicable to such item of collateral or any contract, agreement, license,
permit, security, instrument or document constituting, evidencing or relating to
such item, except to the extent that any such restriction is rendered
ineffective pursuant to any of Sections 9-406 through 9-409, inclusive, of the
New York UCC.
     (N) Insofar as our opinion in paragraph 2 above relates to the
enforceability under New York law of the choice-of-law provision of the Opinion
Documents choosing New York law as the governing law thereof, it is rendered in
reliance upon the Act of July 19, 1984, ch. 421, 1984 McKinney’s Sess. Law of
N.Y. 1406 (codified at N.Y. Gen. Oblig. Law §§ 5-1401, 5-1402 (McKinney 1989)
and N.Y. CPLR 327(b) (McKinney 1990) (the “Act”). Furthermore, the application
of New York law pursuant to the Act to a transaction that has no contact or only
insignificant contact with the parties and the transaction may raise
constitutional and comity issues. We direct your attention to Lehman Brothers
Commercial Corporation v. Minmetals International Non-Ferrous Metals Trading
Company, 2000 U.S. Dist. LEXIS 16445 (S.D.N.Y. 2000), in which the court
analyzed the Act and noted that “[i]t remains to be seen, however, whether a
state with no connection to either of the parties or the transactions could
apply its own law, consonant with the Full Faith and Credit Clause [of the U.S.
Constitution], when doing so would violate an important public policy of a
more-interested state.”
     The opinions expressed herein are solely for the benefit of the addressees
hereof in connection with the transaction referred to herein and may not be
relied on by such addressees for any other purpose or in any manner or for any
purpose by any other person or entity other than any Person that may become a
Lender after the date hereof. This opinion letter is rendered as of the date set
forth above. We expressly disclaim any obligation to update this letter after
such date.

            Very truly yours,

Bracewell & Giuliani LLP
                       

8



--------------------------------------------------------------------------------



 



SCHEDULE I
LIST OF MATERIAL AGREEMENTS
El PASO CORPORATION
     a. Indenture, dated as of July 21, 2003, between El Paso Natural Gas
Company and Wilmington Trust Company, as Trustee.
     (i) First Supplemental Indenture, dated as of April 4, 2007.
     b. Indenture, dated as of May 10, 1999, between El Paso Corporation (f/k/a
El Paso Energy Corporation) and The Chase Manhattan Bank (now by merger JPMorgan
Chase Bank and subsequently replaced by HSBC Bank USA).
     (i) First Supplemental Indenture dated as of May 10, 1999 ($500 Million
6.75% Senior Notes due May 15, 2009).
     (ii) Sixth Supplemental Indenture dated as of May 14, 2001 ($500 Million 7%
Notes due May 15, 2011).
     (iii) Seventh Supplemental Indenture dated as of June 10, 2002 ($600
Million 7.875% Notes due June 15, 2012 (Private Placement)).
     (iv) Eighth Supplemental Indenture dated as of June 26, 2002 (up to $575
Million 6.14% Senior Notes due 8/16/07).
     (v) Ninth Supplemental Indenture dated as of July 1, 2005 (Remarked
$272,102,350 of 6.14% Senior Note due August 16, 2007 issued pursuant to the
Eight Supplemental Indenture dated June 26, 2002 (held as collateral for the
Purchase Contract portion of the Equity Security Units) for $272,102,000 of
7.625% Senior Notes due August 16, 2007).
     (vi) Tenth Supplemental Indenture dated as of December 28, 2005 (10.75%
Senior Notes due 2010, 9.625% Senior Notes due 2012, 7.75% Senior Notes due
2032, 7.42% due 2037, 6.95% Senior Notes due 2028, 6.375% Senior Notes due 2009,
7.75% Senior Notes due 2010, 6.50% Senior Notes due 2008, 7.625% Senior Notes
due 2008, 6.50% Senior Notes due 2006, 6.70% Senior Notes due 2027, 7.50% Senior
Notes due 2007).
     (vii) Eleventh Supplemental Indenture dated as of August 31, 2006 (for the
issuance of up to $150,000,000 of 7.75% Medium Term Notes due 2032 or 2035, as
applicable, to be exchanged for 7.75% Senior Notes due 2032 or 7.75% Senior
Debentures due October 15, 2035).
     (viii) $300 Million 8.05% Global Medium Term Notes (Senior Fixed Rate
Notes), due October 15, 2030, as described in the Pricing Supplement No. 1 dated
October 5, 2000 to Supplemental Prospectus dated December 14, 1999 and Base
Prospectus dated December 3, 1999, Registration No. 333-86049.

 



--------------------------------------------------------------------------------



 



     (ix) $300 Million 7.375% Global Medium Term Notes (Senior Fixed Rate
Notes), due December 15, 2012, as described in the Pricing Supplement No. 2
dated December 6, 2000 to Supplemental Prospectus dated December 14, 1999 and
Base Prospectus dated December 3, 1999, Registration No. 333-86049.
     (x) $300 Million 6.95% Global Medium Term Notes (Senior Fixed Rate Notes),
due December 15, 2007, as described in the Pricing Supplement No. 3 dated
December 14, 2000, to Supplemental Prospectus dated December 13, 2000, to Base
Prospectus dated December 3, 1999, Registration No. 333-86049.
     (xi) $700 Million 7.8% Global Medium Term Notes (Senior Fixed Rate Notes),
due August 1, 2031, as described in the Pricing Supplement No. 01 dated July 25,
2001, to Supplemental Prospectus dated July 24, 2001, to Base Prospectus dated
May 4, 2001, Registration No. 333-59704.
     (xii) $1,100 Million 7.75% Global Medium Term Notes (Senior Fixed Rate
Notes), due January 15, 2032, as described in the Pricing Supplement No. 01
dated January 9, 2002 to Prospectus Supplement dated January 7, 2002, to Base
Prospectus dated May 4, 2001.
     (xiii) Twelfth Supplemental Indenture dated as of June 18, 2007
($375,000,000 6.875% Senior Notes due 2014, $900,000,000 7.000% Senior Notes due
2017).
     c. Indenture dated as of March 1, 1998 between El Paso Natural Gas Company
(by assignment now El Paso Corporation) and The Chase Manhattan Bank (by merger
now JPMorgan Chase Bank and subsequently replaced by Law Debenture Trust
Company).
     (i) First Supplemental Indenture dated as of March 17, 1998 ($334.75
Million 4.75% Convertible Subordinated Debentures due March 17, 2028, El Paso
Energy Capital Trust I).
     (ii) Second Supplemental Indenture dated August 1, 1998 (the Holding
Company formation transaction which authorized the merger of El Paso Natural Gas
Company with El Paso Merger Company, with El Paso Natural Gas Company as the
surviving corporation, and then El Paso Natural Gas Company stock was converted
to into El Paso Energy Corporation (now El Paso Corporation) common stock and
the debt was assumed by El Paso Corporation).
     (iii) Amended and Restated Declaration of Trust of El Paso Energy Capital
Trust I, dated as of March 16, 1998, among El Paso Natural Gas Company, Chase
Manhattan Bank, Chase Manhattan Bank Delaware and Administrative Trustees.
     d. Indenture, dated as of November 13, 1996, between El Paso Natural Gas
Company and Wilmington Trust Company (as successor to JPMorgan Chase Bank,
formerly known as The Chase Manhattan Bank).
     (i) First Supplemental Indenture dated as of June 10, 2002 ($300 Million
8.375% Notes due June 15, 2032).

-2-



--------------------------------------------------------------------------------



 



     (ii) Second Supplemental Indenture dated as of April 4, 2007 ($355 Million
5.95% Notes due April 15, 2017).
     e. Indenture, dated as of January 1, 1992, between El Paso Natural Gas
Company and Wilmington Trust Company (as successor to Citibank, N.A.).
     f. Indenture, dated as of June 1, 1986, between Sonat Inc. (by merger now
El Paso Corporation) and Manufacturers Hanover Trust Company (by merger now
JPMorgan Chase Bank and subsequently replaced by HSBC BANK USA).
     (i) First Supplemental Indenture dated as of June 1, 1995 (Various
amendments).
     (ii) Second Supplemental Indenture dated as of October 25, 1999 (assumption
of Sonat obligations under Indenture dated June 1, 1986).
     (iii) $100 Million 6.75% Notes due October 1, 2007, as described in the
Prospectus Supplement dated September 25, 1997 to Prospectus dated July 27,
1993.
     (iv) $100 Million 6.625% Notes due February 1, 2008, as described in the
Prospectus Supplement dated January 27, 1998 to Prospectus dated July 27, 1993.
     (v) $100 Million 7% Notes due February 1, 2018, as described in the
Prospectus Supplement dated January 29, 1998 to Prospectus dated July 27, 1993.
     (vi) $600 Million 7.625% Notes due July 15, 2011, as described in the
Prospectus Supplement dated July 7, 1999 to Prospectus dated September 9, 1998.
     g. Indenture, dated as of March 30, 1992, between Valero Energy Corporation
(by merger PG&E Gas Transmission, Texas Corporation, then El Paso Gas
Transmission Company (“GTT”) and now El Paso Corporation) and Bankers Trust
Company (by merger now Deutsche Bank Trust Company Americas).
     (i) First Supplemental Indenture dated as of March 13, 1995 (authorized the
issuance of $284 Million in Medium-Term Notes, various interest rates and
maturities, 9 months to 30 years).
     (ii) Second Supplemental Indenture dated as of March 11, 2002 (conform
Indenture dated March 30, 1992 to El Paso Corporation May 10, 1999 Indenture).
     (iii) Third Supplemental Indenture dated as of April 5, 2002 (merged GTT
into El Paso Corporation).
     h. Indenture, dated as of October 1, 1990 between El Paso CGP Company,
L.L.C. (f/k/a El Paso CGP Company and The Coastal Corporation) and The Bank of
New York Trust Company, N.A. (f/k/a The Bank of New York) ($150 Million 10.75%
Senior Debentures due October 1, 2010).

-3-



--------------------------------------------------------------------------------



 



     (i) First Supplemental Indenture, dated as of December 27, 2005 (various
amendments required to conform El Paso CGP Company, L.L.C. October 1, 1990
Indenture to El Paso Corporation May 10, 1999 Indenture).
     (ii) Second Supplemental Indenture, dated as of December 31, 2005 among El
Paso CGP Company, L.L.C., El Paso Corporation and The Bank of New York Trust
Company, N.A. (substantially all of El Paso CGP Company, L.L.C., assets were
transferred to El Paso Corporation and El Paso Corporation assumed the debt of
El Paso CGP Company, L.L.C.).
     i. Indenture, dated as of May 15, 1992 between El Paso CGP Company, L.L.C.
(f/k/a El Paso CGP Company and The Coastal Corporation) and Bank of Montreal
Trust Company (subsequently replaced by The Bank of New York Trust Company,
N.A.).
     (i) First Supplemental Indenture, dated as of May 20, 1992 ($150 Million
9.625% Senior Debentures due May 15, 2012).
     (ii) Second Supplemental Indenture, dated as of December 27, 2005 (various
amendments required to conform El Paso COP Company, L.L.C. May 15, 1992
Indenture to El Paso Corporation May 10, 1999 Indenture).
     (iii) Third Supplemental Indenture, dated as of December 31, 2005 among El
Paso COP Company, L.L.C., El Paso Corporation and The Bank of New York Trust
Company, N.A. (substantially all of El Paso COP Company, L.L.C. assets were
transferred to El Paso Corporation and El Paso Corporation assumed the debt of
El Paso COP Company, L.L.C.).
     j. Indenture, dated as of September 15, 1992 between El Paso COP Company,
L.L.C. (f/k/a El Paso COP Company and The Coastal Corporation) and NationsBank,
N.A. (subsequently replaced by The Bank of New York Trust Company, RA.).
     (i) Second Supplemental Indenture dated as of October 19, 1995 ($150
Million 7.75% Senior Debentures due October 15, 2035).
     (ii) Third Supplemental Indenture, dated as of December 27, 2005 (various
amendments required to conform El Paso COP Company, L.L.C. September 15, 1992
Indenture to El Paso Corporation May 10, 1999 Indenture).
     (iii) Fourth Supplemental Indenture, dated as of December 31, 2005 among El
Paso COP Company, L.L.C., El Paso Corporation and The Bank of New York Trust
Company, N.A. (substantially all of El Paso COP Company, L.L.C. assets were
transferred to El Paso Corporation and El Paso Corporation assumed the debt of
El Paso COP Company, L.L.C.).
     k. Indenture, dated as of February 24, 1997 between El Paso COP Company,
L.L.C. (f/k/a El Paso COP Company and The Coastal Corporation) and Harris Trust
and Savings Bank (subsequently replaced by The Bank of New York Trust Company,
N.A.).

-4-



--------------------------------------------------------------------------------



 



     (i) First Supplemental Indenture dated as of February 24, 1997 ($200
Million 6.70% Senior Debentures due February 15, 2027, put date February 15,
2007).
     (ii) Second Supplemental Indenture dated as of February 24, 1997 ($200
Million 7.42% Senior Debentures due February 15, 2037).
     (iii) Third Supplemental Indenture dated as of June 5, 1998 ($200 Million
6.5% Senior Debentures due June 1, 2008).
     (iv) Fourth Supplemental Indenture dated as of June 5, 1998 ($200 Million
6.95% Senior Debentures due June 1, 2028).
     (v) Fifth Supplemental Indenture dated as of February 10, 1999 ($200
Million 6.375% Senior Debentures due February 1, 2009).
     (vi) Eighth Supplemental Indenture dated as of June 16, 2000 ($400 Million
7.75% Notes due June 15, 2010).
     (vii) Eleventh Supplemental Indenture dated as of September 6, 2000 ($215
Million 7.625% Notes due 9/1/08).
     (viii) Twelfth Supplemental Indenture, dated as of December 27, 2005
(various amendments required to conform El Paso CGP Company, L.L.C. February 24,
1997 Indenture to El Paso Corporation May 10, 1999 Indenture).
     (ix) Thirteenth Supplemental Indenture, dated as of December 31, 2005 among
El Paso CGP Company, L.L.C., El Paso Corporation and The Bank of New York Trust
Company, N.A. (substantially all of El Paso CGP Company, L.L.C. assets were
transferred to El Paso Corporation and El Paso Corporation assumed the debt of
El Paso CGP Company, L.L.C.).
     l. Indenture, dated as of March 4, 1997, between Tennessee Gas Pipeline
Company and Wilmington Trust Company (as successor to JPMorgan Chase Bank,
formerly known as The Chase Manhattan Bank).
     (i) First Supplemental Indenture dated as of March 13, 1997 ($300 Million
7.5% Debentures due April 1, 2017).
     (ii) Second Supplemental Indenture dated as of March 13, 1997 ($300 Million
7% Debentures due March 15, 2027).
     (iii) Third Supplemental Indenture dated as of March 13, 1997 ($300 Million
7.625% Debentures due April 1, 2037).
     (iv) Fourth Supplemental Indenture dated as of October 9, 1998 ($400
Million 7% Debentures due October 15, 2028).

-5-



--------------------------------------------------------------------------------



 



     (v) Fifth Supplemental Indenture dated June 10, 2002 ($240 Million 8.375%
Senior Notes due June 15, 2032).
     m. Indenture, dated as of March 15, 1988, between Tenneco, Inc. (now El
Paso Tennessee Pipeline Co.) and The Chase Manhattan Bank (now by merger
JPMorgan Chase Bank and subsequently replaced by Wilmington Trust Company).
     (i) Second Supplemental Indenture dated as of March 30, 1988 ($250 Million
10% Debentures due March 15, 2008, outstanding balance $26.4 Million).
     (ii) Tenth Supplemental Indenture dated as of November 15, 1992 ($150
Million 9% Debentures due November 15, 2012, outstanding principal $1.1
Million).
     (iii) Twelfth Supplemental Indenture dated as of December 15, 1995 ($300
Million 7.25% Debentures due December 15, 2025, outstanding principal $23.2
Million).
     (iv) Thirteenth Supplemental Indenture dated as of December 10, 1996.
     n. Indenture, dated as of December 15, 1981, between Tenneco Inc. (now
Tennessee Gas Pipeline Company) and The Chase Manhattan Bank (by merger now
JPMorgan Chase Bank and subsequently replaced by Wilmington Trust Company) ($400
Million 6% Debentures due December 15, 2011, current balance $85.8 Million).
     (i) First Supplemental Indenture dated as of December 10, 1996.
     (ii) Second Supplemental Indenture dated as of December 10, 1996.
     o. Fiscal Agency Agreement dated May 6, 2002 among El Paso Corporation,
Citibank, N.A. and Societe Generale Bank and Trust, 6 S.A. relating to €500
Million 7.125% Euro Notes due May 6, 2009.
     p. Credit Agreement dated as of June 20, 2007, among El Paso Corporation,
the Lenders party thereto, Citicorp USA, Inc., as Administrative Agent and as
Issuing Agent, and the Bank of New York as Paying Agent.
     (i) The Reimbursement Agreement dated as of June 20, 2007, between El Paso
Corporation and Citibank, N. A.
     (ii) Credit Agreement First Amendment dated as of August 28, 2007, among El
Paso Corporation, Citicorp USA, Inc. and The Bank of New York.
     (iii) Credit Agreement Second Amendment dated as of September 6, 2007,
among El Paso Corporation, Citicorp USA, Inc. and The Bank of New York.
     (iv) Credit Agreement Third Amendment dated as of September 17 2007, among
El Paso Corporation, Citicorp USA, Inc. and The Bank of New York.

-6-



--------------------------------------------------------------------------------



 



     (v) Credit Agreement Fourth Amendment dated as of September 20, 2007, among
El Paso Corporation, Citicorp USA, Inc. and The Bank of New York.
     (vi) Credit Agreement Fifth Amendment dated as of September 28, 2007, among
El Paso Corporation, Citicorp USA, Inc. and The Bank of New York.
     (vii) Credit Agreement Sixth Amendment dated as of October 3, 2007, among
El Paso Corporation, Citicorp USA, Inc. and The Bank of New York.
     (viii) Credit Agreement Seventh Amendment dated as of October 11, 2007,
among El Paso Corporation, Citicorp USA, Inc. and The Bank of New York.
     (ix) Credit Agreement Eighth Amendment dated as of October 18, 2007, among
El Paso Corporation, Citicorp USA, Inc. and The Bank of New York.
     q. Other Credit and Facility Agreements
     (i) Discretionary Facility Agreement dated as of February 21, 2003, between
El Paso Corporation and Compass Bank.
     (ii) Credit Agreement dated July 19, 2006 among El Paso Corporation and
Deutsche Bank AG New York Branch as Initial Lender and Issuing Bank and Deutsche
Bank AG New York Branch as Administrative Agent and Collateral Agent.
     (iii) First Tier Receivables Sale Agreement dated August 31, 2006, between
Tennessee Gas Pipeline Company and TGP Finance Company, L.L.C.
     (iv) Second Tier Receivables Sale Agreement dated August 31, 2006, between
TGP Finance Company, L.L.C. and TGP Funding Company, L.L.C.
     (v) Receivables Purchase Agreement dated August 31, 2006, among TGP Funding
Company, L.L.C., Tennessee Gas Pipeline Company, Starbird Funding Corporation,
the other investors from time to time parties thereto, BNP Paribas, New York
Branch, and the other Managing Agents from time to time parties thereto.
     (a) Amendment No 1, dated as of December 1, 2006, to the Receivables
Purchase Agreement dated as of August 31, 2006, among TGP Funding Company,
L.L.C., Tennessee Gas Pipeline Company, Starbird Funding Corporation and the
other funding entities from time to time party thereto, BNP Paribas, New York
Branch, and the other financial institutions from time to time party thereto.
     (vi) Facility Agreement dated as of January 4, 2007, between El Paso
Corporation and Morgan Stanley Capital Services Inc.
     r. Letters of Credit with a Face Amount Exceeding $50,000,000

-7-



--------------------------------------------------------------------------------



 



     (i) Application and Agreement for irrevocable Standby Letter of Credit,
dated as of December 15, 2004, by El Paso Corporation to JPMorgan Chase Bank,
N.A., in favor of Midland Cogeneration Venture Limited Partnership for the
account of El Paso Marketing, L.P. for the aggregate amount not exceeding $110
Million 100 Thousand.
     (ii) Application for Irrevocable Standby Letter of Credit, dated as of
July 29, 2006 by El Paso Corporation to Deutsche Bank AG, New York Branch, in
favor of Midland Cogeneration Venture Limited Partnership for the account of El
Paso Merchant Energy, L.P. for the aggregate amount not exceeding $74 Million.
     (iii) Application for Irrevocable Standby Letter of Credit, dated as of
September 1, 2005, by El Paso Corporation to Deutsche Bank AG, New York Branch,
in favor of Williams Power Company for the account of El Paso Merchant Energy,
L.P. for the aggregate amount not exceeding $219 Million 900 Thousand.
     (iv) Application for Standby Letter of Credit, dated as of November 10,
2006, by El Paso Corporation to BNP Paribas in favor of Southeast Supply Header,
LLC for the account of Southern Natural Gas Company in the amount of $60
Million.
     (v) Application for Standby Letter of credit, dated as of July 19, 2006, by
El Paso Corporation to Deutsche Bank AG, New York Branch, in favor of Morgan
Stanley Capital Group Inc. for the account of El Paso Marketing, L.P. in the
amount of $184 Million.
     (vi) Application for Irrevocable Standby Application for Irrevocable
Standby Letter of Credit, dated as of February 6, 2007, by El Paso Corporation
to Fortis Bank S.A./N.V., in favor of Morgan Stanley Capital Group Inc. for the
account of El Paso Marketing, L.P. for the aggregate amount not exceeding $162
Million 100 Thousand.
     (vii) Application for Irrevocable Standby Letter of Credit, dated as of
September 24, 2003, by El Paso Corporation to JPMorgan Chase Bank, N.A., in
favor of Morgan Stanley Capital Group Inc. for the account of El Paso Marketing,
L.P. for the aggregate amount not exceeding $85 Million 750 Thousand.
     s. ISDA Master Agreements
     (i) 1992 ISDA Master Agreement dated October 24, 2001, between El Paso
Corporation and Credit Suisse First Boston International.
     (ii) 1992 ISDA Master Agreement dated March 5, 2001, between El Paso
Corporation and Westdeutsche Landesbank Girozentrale.
     (iii) 2002 ISDA Master Agreement dated August 29, 2003 between El Paso
Corporation and Citibank, N.A.
     (iv) 2002 ISDA Master Agreement dated June 24, 2004, between El Paso
Corporation and Deutsche Bank A.G.

-8-



--------------------------------------------------------------------------------



 



     (v) 2002 ISDA Master Agreement dated November 22, 2004, between El Paso
Corporation and Citigroup Financial Products Inc.
     t. Various Guaranties and Other Documents
     (i) Guaranty Agreements dated as of July 12, 2005 and December 13, 2006, by
El Paso Corporation in favor of Mt. Franklin Insurance Ltd.
     (ii) Guaranty Agreement dated as of February 15, 2006, by El Paso
Corporation in favor of Coastal Offshore Insurance Ltd.
     (iii) Guaranty Agreement dated as of April 25, 2006 by El Paso Corporation
in favor of Petroleo Brasileiro S.A. — Petrobas.
     (iv) Terms of 4.99% Convertible Perpetual Preferred Stock, pursuant to the
Offering Memorandum dated as of April 11, 2005 by El Paso Corporation.

-9-



--------------------------------------------------------------------------------



 



EXHIBIT A
(Financing Statements Attached)
Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT F-2
FORM OF
OPINION OF GENERAL COUNSEL OR ASSOCIATE GENERAL COUNSEL TO THE
COMPANY
[LETTERHEAD OF EL PASO CORPORATION]
November __, 2007
To the Administrative Agent and the Collateral Agent under the
Credit Agreement described below and to each
Lender party to such Credit Agreement
     Re: Credit Agreement dated as of November ___, 2007
Ladies/Gentlemen:
     This opinion letter is furnished to you in connection with the Third
Amended and Restated Credit Agreement, dated as of November ___, 2007 (the
“Credit Agreement”), among E1 Paso Corporation, a Delaware corporation (the
“Company”), Tennessee Gas Pipeline Company, a Delaware corporation (“TGPC”), and
El Paso Natural Gas Company, a Delaware corporation (together with the Company
and TGPC, the “Borrowers”), JPMorgan Chase Bank, N.A. (“JPMorgan”), as
Administrative Agent (in such capacity, the “Administrative Agent”), JPMorgan,
as Collateral Agent (in such capacity, the “Collateral Agent”) and the lenders
party thereto (the “Lenders”). Unless the context otherwise requires, all
capitalized terms used but not defined herein have the meanings assigned to such
terms in the Credit Agreement.
     I am Executive Vice President and General Counsel of the Company, and I, or
attorneys under my supervision and direction, have acted as counsel for the
Borrowers and for El Paso EPNG Investments, L.L.C., a Delaware limited liability
company, El Paso Tennessee Pipeline Co., a Delaware corporation, and El Paso
TGPC Investments, L.L.C., a Delaware limited liability company (each, a
“Subsidiary Guarantor”, and collectively, the “Subsidiary Guarantors” and
together with the Borrowers, the “Opinion Parties”) in connection with the
preparation, execution and delivery of the Credit Agreement and the other
Opinion Documents (hereinafter defined).
     In that connection, I, or attorneys under my supervision and direction,
have examined:

  (1)   an executed counterpart of the Credit Agreement;     (2)   an executed
counterpart of the Subsidiary Guarantee Agreement;     (3)   an executed
counterpart of the Security Agreement (collectively with the Credit Agreement
and the Subsidiary Guarantee Agreement, the “Opinion Documents”);

Third Amended and Restated Credit Agreement

Exhibit F-2 – Page 1



--------------------------------------------------------------------------------



 



  (4)   (a) true and correct copies of the certificate of incorporation or
certificate of formation, as the case may be, and by-laws or limited liability
company agreements, as the case may be, as amended to date, of each Opinion
Party and (b) a copy of the certificate of good standing of each Opinion Party,
dated as of a recent date, issued by the Secretary of State of the State of
Delaware; and     (5)   other documents furnished to me by the Opinion Parties
pursuant to or in connection with the Opinion Documents.

     I, or attorneys under my supervision and direction, have also examined the
originals, or copies, certified or otherwise identified to our satisfaction, of
the agreements, instruments and other documents, and all of the orders, writs,
judgments, awards, injunctions and decrees, which affect or purport to affect
each Opinion Party’s ability to enter into and to perform its obligations under
the Opinion Documents. In addition, I, or attorneys under my supervision and
direction, have examined the originals, or copies certified or otherwise
identified to our satisfaction, of such other corporate records of the Opinion
Parties, certificates of public officials and of officers of the Opinion
Parties, and such other agreements, instruments and other documents, as I have
deemed necessary or appropriate as a basis for the opinions hereinafter
expressed. In all such examinations, I, or such attorneys under my supervision
and direction, have assumed the legal capacity of all natural persons executing
agreements and documents, the genuineness of all signatures on original,
certified or reproduction copies of agreements and documents of all parties
(other than, with respect to the Opinion Documents, the Opinion Parties), the
authenticity of original and certified documents and the conformity to original
or certified copies of all copies submitted to such attorneys or me as conformed
or reproduction copies. As to various questions of fact relevant to the opinions
expressed herein, I have relied upon, and assumed the accuracy of,
representations and warranties contained in the Opinion Documents and
certificates and oral or written statements and other information of or from
public officials, officers and/or representatives of the Opinion Parties and
others.
     I have assumed that the parties to the Opinion Documents (other than the
Opinion Parties) have the power to enter into and perform such documents and
that each such document has been duly authorized, executed and delivered by the
parties thereto (other than the Opinion Parties), and constitutes the valid and
binding obligation of each party thereto.
     The opinions expressed below are limited to the Federal laws of the United
States and, to the extent relevant hereto, the General Corporation Law of the
State of Delaware and the Delaware Limited Liability Company Act, each as
currently in effect. I assume no obligation to supplement this opinion if any
applicable laws change after the date hereof or if I become aware of any facts
that might change the opinions expressed herein after the date hereof.
     Based on the foregoing and upon such investigation as I, or attorneys under
my supervision and direction, have deemed necessary, and subject to the
limitations, qualifications and assumptions set forth herein, I am of the
following opinion:

  (1)   Each Opinion Party (i) is a corporation duly incorporated or a limited
liability company duly formed, as the case may be, and validly existing in good
standing under the laws of the State of Delaware and (ii) possesses all the
corporate or

Third Amended and Restated Credit Agreement

Exhibit F-2 – Page 2



--------------------------------------------------------------------------------



 



      limited liability company, as applicable, powers and all other
authorizations and licenses necessary to engage in its business and operations
as now conducted, which the failure to obtain or maintain would have a Material
Adverse Effect.

  (2)   The execution, delivery, and performance by each Opinion Party of each
Opinion Document to which it is a party:

  (a)   are within each Opinion Party’s corporate or limited liability company,
as applicable, powers and have been duly authorized by all necessary corporate
or limited liability company, as applicable, action of or by such Opinion Party;
    (b)   do not and will not contravene the Opinion Party’s certificate of
incorporation and by-laws or certificate of formation and limited liability
company agreement, as the case may be, as amended to date;     (c)   do not and
will not contravene any U.S. federal law or regulation applicable to the Opinion
Parties (excluding provisions of U.S. federal law expressly referred to in and
covered by the opinion of Bracewell & Giuliani LLP dated the date hereof and
delivered to you in connection with the transactions contemplated hereby) or any
provision of the General Corporation Law of the State of Delaware or the
Delaware Limited Liability Company Act applicable to the Opinion Parties.

  (3)   Each Opinion Document has been duly executed and delivered by each
Opinion Party to it.     (4)   No authorization or approval or other action by,
and no notice to or filing with, any U.S. federal governmental authority or
regulatory body (including, without limitation, the Federal Energy Regulatory
Commission), or any Delaware governmental authority or regulatory body pursuant
to the General Corporation Law of the State of Delaware or the Delaware Limited
Liability Company Act, is required for the due execution, delivery and
performance by each Opinion Party of any Opinion Document to which it is a
party, except for:

  (a)   authorizations, approvals and other actions that have been obtained or
taken and notices and filings that have been made, in each case that are in full
force and effect; and     (b)   authorizations, approvals, other actions,
notices and filings required in the ordinary course of business in connection
with the performance by each Opinion Party of its obligations under certain
covenants and warranties contained in the Opinion Documents to which it is a
party and pursuant to securities and other laws that may be applicable to the
disposition of any collateral subject thereto.

  (5)   To the best of my knowledge, there is no action, suit or proceeding
pending or overtly threatened against or involving the Opinion Parties (a) that,
in my

Third Amended and Restated Credit Agreement

Exhibit F-2 – Page 3



--------------------------------------------------------------------------------



 



      judgment (taking into account the exhaustion of all appeals), would have a
Material Adverse Effect (provided that this opinion does not address any
actions, suits, or proceedings that have been disclosed in the annual report on
Form 10-K for the fiscal year ended December 31, 2006, or the quarterly report
on Form 10-Q for the quarter ended June 30, 2007, filed by the Borrowers with
the Securities and Exchange Commission or (b) that purports to affect the
legality, validity, binding effect or enforceability of the Opinion Documents.  
  (6)   The Initial Pledged Equity identified on Schedule II to the Security
Agreement has (to the extent applicable) been duly authorized and validly issued
and is fully paid and non-assessable.

     The opinions expressed herein are given as of the date hereof. The opinions
expressed herein are limited solely to those expressly set forth herein, and I
express no opinions by implication. The opinions expressed herein are solely for
the benefit of the addressees hereof and any other person or entity becoming an
Administrative Agent, a Collateral Agent or Lender under the Credit Agreement in
accordance therewith, and any participant of any Lender in accordance with the
Credit Agreement, in each case above, in connection with the transactions
referred to herein and may not be relied on by such addressees for any other
purpose or in any manner or for any purpose by any other person or entity
without my prior written consent.
Very truly yours,
Third Amended and Restated Credit Agreement

Exhibit F-2 – Page 4



--------------------------------------------------------------------------------



 



EXHIBIT G
ACCEPTABLE SUBORDINATION PROVISIONS
     [NAME OF BORROWER], a [Delaware] corporation (together with its successors,
the “Borrower”), and [NAME OF LENDER], a [Delaware] corporation (together with
its successors, “Lender”), agree for the benefit of the Senior Debt (as defined
below) that all indebtedness evidenced by this [PROMISSORY NOTE] (this “Note”),
including principal, premium, if any, and interest, and all other amounts
payable to Lender hereunder (including, for all purposes of this Note, any
payment in respect of redemption or purchase or other acquisition hereof)
(collectively, the “Subordinated Debt”) shall, to the extent hereinafter set
forth, be subordinate and junior to all Senior Debt.
     Unless and until all principal of, premium, if any, and interest on, and
all other obligations of the Borrower under, any Senior Debt shall have been
paid in full and all commitments to extend Senior Debt shall have terminated,
neither the Borrower nor any of its Subsidiaries or Affiliates shall make, and
Lender shall not demand, accept or receive, or attempt to collect or commence
any legal proceedings to collect, any direct or indirect payment (in cash or
property or by setoff, exercise of contractual or statutory rights or otherwise)
of or on account of any amount payable on or with respect to this Note
(including any payment in respect of redemption or purchase or other
acquisition) or any interest herein. Unless and until all principal of, premium,
if any, and interest on, and all other obligations of the Borrower under, the
Senior Debt shall have been paid in full and all commitments to extend Senior
Debt shall have terminated, Lender will not commence or maintain any action,
suit or any other legal or equitable proceeding against the Borrower, or join
with any creditor in any such proceeding, under any insolvency, bankruptcy,
receivership, liquidation, reorganization or other similar law, unless the
holders of Senior Debt shall also join in bringing such proceeding; provided
that the foregoing shall not prohibit Lender from filing a proof of claim or
otherwise participating in any such proceeding not commenced by it.
     In the event of any insolvency or bankruptcy proceedings, and any
receivership, liquidation, reorganization or other similar proceedings in
connection therewith, relative to the Borrower or to its creditors, in their
capacity as creditors of the Borrower, or to substantially all of its property,
and in the event of any proceedings for voluntary liquidation, dissolution or
other winding up of the Borrower, whether or not involving insolvency or
bankruptcy, then:
     (a) the holders of the Senior Debt shall first be entitled to receive
payment in full of the principal thereof, premium, if any, interest and all
other amounts payable thereon (accruing before and after the commencement of the
proceedings, whether or not allowed or allowable as a claim in such proceedings)
before Lender is entitled to receive any payment on account or in respect of
Subordinated Debt; and
     (b) any payment or distribution of assets of the Borrower of any kind or
character, whether in cash, property or securities to which Lender would be
entitled, but for the provisions of this Note, shall be paid or distributed by
the liquidating trustee or agent or other person making such
Third Amended and Restated Credit Agreement

Exhibit G – Page 1



--------------------------------------------------------------------------------



 



payment or distribution, whether a trustee in bankruptcy, a receiver or
liquidating trustee or other trustee or agent, directly to the Agent (as defined
below) and any other representative on behalf of the holders of Senior Debt to
the extent necessary to make payment in full of all amounts of Senior Debt
remaining unpaid, after giving effect to any concurrent payment or distribution
to the holders of the Senior Debt.
     Should any payment or distribution or security or the proceeds of any
thereof be collected or received by Lender in respect of the Subordinated Debt,
at a time when the payment thereof by the Borrower is prohibited by the terms of
this Note, Lender will forthwith deliver the same to the Agent and any other
representative on behalf of the holders of Senior Debt for the equal and ratable
benefit of the holders of the Senior Debt in precisely the form received (except
for the endorsement or the assignment of or by Lender where necessary) for
application to payment of all Senior Debt in full, after giving effect to any
concurrent payment or distribution to the holders of Senior Debt and, until so
delivered, the same shall be held in trust by Lender as the property of the
holders of the Senior Debt.
     Lender shall not be subrogated to the rights of the holders of the Senior
Debt to receive payments or distributions of assets of the Borrower until all
amounts payable with respect to the Senior Debt shall be paid in full; and, for
the purposes of such subrogation, no payments or distributions to the holders of
the Senior Debt of any cash, property or securities to which Lender would be
entitled except for these provisions shall, as between the Borrower, its
creditors other than the holders of the Senior Debt, and Lender, be deemed to be
a payment by the Borrower to or on account of the Senior Debt. The subordination
provisions of this Note are and are intended solely for the purpose of defining
the relative rights of Lender, on the one hand, and the holders of the Senior
Debt, on the other hand.
     Subject to the payment in full of all of the Senior Debt, Lender shall be
subrogated to the rights of the holders of Senior Debt to receive payments or
distributions of cash, property or securities of the Borrower applicable to the
Senior Debt until all amounts owing on the Subordinated Debt shall be paid in
full. For purposes of such subrogation, no payments or distributions to Lender
of cash, property, securities or other assets by virtue of the subrogation
herein provided which otherwise would have been made to the holders of the
Senior Debt shall, as between the Borrower, its creditors other than the holders
of Senior Debt and Lender, be deemed to be a payment to or on account of the
Subordinated Debt. Lender agrees that, in the event that all or any part of any
payment made on account of the Senior Debt is recovered from the holders of
Senior Debt as a preference, fraudulent transfer or similar payment under any
bankruptcy, insolvency or similar law, any payment or distribution received by
Lender on account of the Subordinated Debt at any time after the date of the
payment so recovered, whether pursuant to the right of subrogation provided for
in this Subordinated Note or otherwise, shall be deemed to have been received by
Lender in trust as the property of the holders of the Senior Debt and Lender
shall forthwith deliver the same to the Agent and any other representative on
behalf of the holders of the Senior Debt for the equal and ratable benefit of
the holders of the Senior Debt for application to payment of all Senior Debt in
full.
Third Amended and Restated Credit Agreement

Exhibit G



--------------------------------------------------------------------------------



 



     Lender hereby waives any and all notice in respect of the Senior Debt,
present or future, and agrees and consents that without notice to or assent by
any holder or holders of the Subordinated Debt:
     (i) the obligation and liabilities of the Borrower or any other party or
parties for or upon the Senior Debt (or any promissory note, security document
or guaranty evidencing or securing the same) may, from time to time, in whole or
in part, be renewed, extended, modified, amended, restated, accelerated,
compromised, supplemented, terminated, sold, exchanged, waived or released;
     (ii) the Agent and the holders of the Senior Debt may exercise or refrain
from exercising any right, remedy or power granted by or in connection with any
agreements relating to the Senior Debt; and
     (iii) any balance or balances of funds with any holders of the Senior Debt
at any time standing to the credit of the Borrower may, from time to time, in
whole or in part, be surrendered or released;
     all as the Agent or the holders of the Senior Debt may deem advisable and
all without impairing, abridging, diminishing, releasing or affecting the
subordination of the Subordinated Debt to the Senior Debt provided for herein.
     Nothing contained in the subordination provisions of this Note is intended
to or shall impair, as between the Borrower, its creditors other than the
holders of the Senior Debt, and Lender, the obligation of the Borrower, which is
absolute and unconditional, to pay to Lender the principal of, premium, if any,
and interest on this Note, as and when the same shall become due and payable
(except as otherwise provided in this Note) in accordance with its terms, or is
intended to or shall affect the relative rights of Lender and other creditors of
the Borrower other than the holders of the Senior Debt.
     Lender acknowledges and agrees that the holders of the Senior Debt have
relied upon and will continue to rely upon the subordination provided for herein
in entering into the agreements relating to Senior Debt and in extending credit
to the Borrower pursuant thereto.
     No present or future holder of Senior Debt shall be prejudiced in his right
to enforce the subordination contained herein in accordance with the terms
hereof by any act or failure to act on the part of the Borrower or Lender. The
subordination provisions contained herein are for the benefit of the holders of
the Senior Debt from time to time and, so long as any Senior Debt is outstanding
under any agreement, may not be rescinded, cancelled or modified in any way
without the prior written consent thereto of all holders of Senior Debt.
     Notwithstanding anything to the contrary in this Note, upon any payment or
distribution of assets of the Borrower in any proceedings for reorganization,
insolvency, liquidation, dissolution or other winding up, Lender shall be
entitled to rely upon any final order or decree made by any court of competent
jurisdiction in which any such proceedings are pending for the purpose of
ascertaining the persons entitled to participate in such payment or
distribution, the holders of the
Third Amended and Restated Credit Agreement

Exhibit G



--------------------------------------------------------------------------------



 



Senior Debt and other debt of the Borrower, the amount thereof or payable
thereon, the amount or amounts paid or distributed thereon and all other facts
pertinent thereto.
     The subordination provisions hereof shall be binding upon any holder of
Subordinated Debt and upon the successors and assigns of Lender; and all
references herein to Lender shall be deemed to include any successor or
successors, whether immediate or remote, to Lender.
     The following terms, as used herein, have the following respective
meanings:
     “Agent” means (i) so long as the Credit Agreement is in effect, JPMorgan
Chase Bank, N.A., in its capacity as Administrative Agent for the Lenders party
to the Credit Agreement or any successor or other Administrative Agent appointed
pursuant to the Credit Agreement and (ii) if there is no Credit Agreement in
effect, thereafter any agent designated as representative of holders of all
other Senior Debt.
     “Credit Agreement” means the Third Amended and Restated Credit Agreement
dated as of November 16, 2007 among El Paso Corporation, certain of its
subsidiaries as Pipeline Company Borrowers, the Lenders party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent and Collateral Agent, as the
same may be amended, restated, modified, extended or supplemented from time to
time in accordance with its terms and any successor financial institution credit
agreement refinancing all or a portion of the Credit Agreement and designated by
the Borrower as the “Credit Agreement” for purposes hereof.
     “Senior Debt” means (a) all principal of, premium and interest (including,
without limitation, any interest (“Post-Petition Interest”) which accrues (or
which would accrue but for such case, proceeding or other action) after the
commencement of any case, proceeding or other action relating to the bankruptcy,
insolvency or reorganization of the Borrower (whether or not such interest is
allowed or allowable as a claim in such case, proceeding or other action)) on
any loan or reimbursement or other obligation under, and all notes issued
pursuant to, the Credit Agreement or any other Financing Document, (b) any
renewals, refinancings or extensions of any of the foregoing (or any portion
thereof) (including Post-Petition Interest) and (c) all fees, expenses,
indemnities and other amounts payable by the Borrower thereunder or with respect
thereto.
     Other capitalized terms used but not defined herein have the meanings
assigned to such terms in the Credit Agreement.
Third Amended and Restated Credit Agreement

Exhibit G